7/13/2018                                                                                       uno - search result, Dongguan Brilliant Packaging Co., Ltd.
                                        Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 1 of 226
                                          Sourcing Solutions                Services & Membership            Help & Community                      On Alibaba            My Alibaba 99+              Orders 8


     8YRS            Dongguan Brilliant Packaging Co., Ltd.                  Favorite Supplier                                                                 Trade Assurance             Gold Plus Supplier
                                                                                                                                                                                                                  



                                                                                                                                                                                            Assessed videos



                                                                                                                                                                                            Factory inspection reports
                                                                                                                                                                                                                   Contact
                                                                                                                                                                                                                  Supplier
                                                                                                                                                                                            Verified production lines

                                                                                                                                                                                                                  Chat Now



                                   Product             Verified Compan
            Home                                                                     Contacts                                                                                      Search In This Store           
                                                                                                                                                                                                                  Browsing
                                  Categories                y Profile
                                                                                                                                                                                                                   History
     Home > Product Categories > uno
                                                                                                                                                                                                                        82

    Search products here                   Result found for "uno"                                                                                                                         View as:                1Message
                                                                                                                                                                                                                    Center


     Product Showcase                      Selected Products (0/20)                                                                                                               Contact Supplier        Start Order
                                                                                                                                                                                                                    Trade
                                                                                                                                                                                                                   Manager
     Product Categories                        Click        to select products and contact the supplier.

     EVA Electronic Case

     EVA Tool Case
                                                                                                                                 
     EVA Medical Device Tool Ca...

     EVA Video Game Case

     EVA Cosmetic Tool Case

     Laptop/Tablet/Computer C...

     EVA Headphone Case

     EVA Earphone Case
                                           Travel Zipper Carrying Case for UNO             Hot sales portable own logo hard
     EVA Watch/Jewelry Case                Card Game - fits up to 400 cards f...           case for UNO card
                                           Min. Order: 1000 Pieces                         Min. Order: 1000 Pieces
     EVA Camera Case                       FOB Price: US $0.8 - 2 / Piece                  FOB Price: US $2.43 - 2.78 / Piece

     EVA Eyeglass Case

     EVA Musical Instrument Case

     Neoprene/SBR Bag

     EVA Bicycle Case
                                                                                                                                                                                                 Display similar products
     Hand Bag

                                                1                                                                                                                                            Go to page            Go
     EVA Party/Sport Supplies



     Related Products




         Custom Hard Car...




         Custom EVA durable
         shockproof safet...




         custom multiple
         colorful eva guitar...




                                                                                                                                                                                                                                  211

https://dgwdsd.en.alibaba.com/search/product?SearchText=uno                                                                                                                                                                 1/2
7/13/2018                                                                                Company Overview - Dongguan Brilliant Packaging Co., Ltd.
                                     Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 2 of 226
                                       Sourcing Solutions         Services & Membership            Help & Community


     8YRS            Dongguan Brilliant Packaging Co., Ltd.        Favorite Supplier                                                                 Trade Assurance                Gold Plus Supplier    



                                                                                                                                                                                     Assessed videos


                                                                                                                                                                                     Factory inspection reports



                                                                                                                                                                                     Veriﬁed production linesContact
                                                                                                                                                                                                             Supplier



                                                                                                                                                                                                           Chat Now
                               Product           Verified Company
            Home                                                            Contacts                                                                                       Search In This Store            
                              Categories               Proﬁle

                                                                                                                                                                                                            Browsing
                                                                                                                                                                                                             History
                                                     A premium membership for higher-level suppliers,
                   Gold Plus Supplier                                                                                                                                                                             82
                                                     This supplier has been veriﬁed onsite by world-leading inspection company,                         SGS Group
                                                                                                                                                                                                            Message
                                                                                                                                                                                                             Center



                                                                                                                                                                                                             Trade
                                                                                                                                                                                                            Manager


            Basic Information



            D
                   ongguan Brilliant Packaging Company was founded in 2001,engaged in glasses case in early stage. To                                Verified
                   building a modern factory, from 2012,we invested in purchasing a series of mechanical equipment,
                                                                                                                                                     Location: Guangdong, China (Mainland)
            recruiting professional and experienced talent, and integrating human resources with a whole collection of
                                                                                                                                                     Main Products: EVA Case
            management, operation and service. We are committed to research and develop, produce and sale EVA case
                                                                                                                                                     Ownership: Private Owner
            for headset, earphone, camera, laptop ,switch, watch, glasses, emergency care items, cosmetic, tool etc.
                                                                                                                                                     Total Employees: 51 - 100 People
            Thereby we provide our partners with professional and efﬁcient one-stop service.
                                                                                                                                                     Total Annual Revenue: USD 4960360
                                                                                                                                                     Year Established: 2010
            Our factory has perfect supporting service by setting department of designing, press- molding, sewing,
                                                                                                                                                     Top 3 Markets: North America 30.12%
            packing, etc, so it not only can reduce production cost, improve delivery time and save purchasing cost for
                                                                                                                                                                    Domestic Market 19.45%
            customer, but also control every step of production and make sure efﬁcient and stable in production.                                                    Eastern Asia 14.98%
                                                                                                                                                     Certiﬁcations(1): ISO9001
            "SUPER QUALITY & BEST PRICE" is our principle and our promise for clients . Nowadays 90% of our case are                                 Product Certiﬁcations(1): Test Report
            exported to Europe, USA, Australia , Southeast Asian countries and achieved a good reputation. What we                                   Trademarks(1): BRN
            want to be is to be BRILLIANT, we want to be TRUSTED as well. We believe we have creativity to tell you the
            story with power, emotion and clarity!                                                                                                   Business Type: Manufacturer, Trading Company




            COMPANY CAPACITY                                                                                                                                                                 View More >



            The video includes the validation, scale, qualiﬁcation and                     R&D Capacity          Production Capacity           Trade Capacity
            factory environment of the company


                                                                                           Verified




                                        
                                                                                                                                                                                                      

                                                                                             ISO9001                     Test Report




            Buyer Interaction                                                          View More >                   Transaction History                                                     View More >



            Response Rate               Response Time                    Quotation Performance                       Transaction Level                    Transactions                   Total Amount
             92.2%                      <24h                            10                                                                             48                             490,000+



                                                                                                                                                                                                                          212

https://dgwdsd.en.alibaba.com/company_profile.html?spm=a2700.icbuShop.88.40.43145701bmbY01                                                                                                                          1/2
7/13/2018                                                                                  Company Overview - Dongguan Brilliant Packaging Co., Ltd.

            Rating & Reviews
                                      Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 3 of 226
                                                                                                     View More



                             Very satisfied               Supplier Service                              On-time Shipment                        Product Quality
              5.0/5          2 Reviews                                  Very
                                                               5.0 satisﬁed
                                                                                                                      Very
                                                                                                             5.0 satisﬁed                       5.0 satisﬁed
                                                                                                                                                                      Very




            Factory inspection reports By                     SGS Group


            Supplier Assessment                             Main Product Lines Veriﬁcation Report


                                                                            
                            



              PDF                                              PDF
            Report(1)                                       Report(1)




            MAIN PRODUCTS




                                                                                                                                                                                                             


                          Wholesales                               wholesale                                 portable eva                             hard shell                              Custom EVA
            nature felt dog toys eva…                big capacity Family car…                     thermoformed wholesal…                 Kids pocket survival…                   Hard Protective…




                                                                                             Send message to supplier
                                                    To:   chris Xiao


                                           * Message:       Enter your inquiry details such as product name, color, size, quantity, material, etc.



                                                                                                                                                                      0/8000


                                                             Send


                                                            I agree to share my Business Card to the supplier.




            Alibaba.com Site: International - Español - Português - Deutsch - Français - Italiano - िहं दी - Pусский - 한국어 - 日本語 - ‫ اﻟﻠﻐﺔ اﻟﻌرﺑﯾﺔ‬- ภาษาไทย - Türk - Nederlands - tiếng Việt - Indonesian - ‫עברית‬

                                                                                 AliExpress | 1688.com | Taobao Global | Alipay | Lazada

                                                          Browse Alphabetically: Onetouch | Showroom | Country Search | Suppliers | Wholesaler | Afﬁliate

                                            Product Listing Policy - Intellectual Property Protection - Privacy Policy - Terms of Use - Law Enforcement Compliance Guide
                                                                                      © 1999-2018 Alibaba.com. All rights reserved.




                                                                                                                                                                                                                         213

https://dgwdsd.en.alibaba.com/company_profile.html?spm=a2700.icbuShop.88.40.43145701bmbY01                                                                                                                         2/2
7/13/2018                                                                                                                        Transaction History - Dongguan Brilliant Packaging Co., Ltd.
                                        Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 4 of 226
                                           Sourcing Solutions                                        Services & Membership                   Help & Community                          On Alibaba                  My Alibaba 99+           Orders 8


     8YRS              Dongguan Brilliant Packaging Co., Ltd.                                            Favorite Supplier                                                                           Trade Assurance                Gold Plus Supplier
                                                                                                                                                                                                                                                           



                                                                                                                                                                                                                                     Assessed videos



                                                                                                                                                                                                                                     Factory inspection reports


                                                                                                                                                                                                                                     Verified production lines
                                                                                                                                                                                                                                                             Contact
                                                                                                                                                                                                                                                             Supplier



                                                                                                                                                                                                                                                           Chat Now
                                Product                                    Verified Compan
            Home                                                                                                Contacts                                                                                                    Search In This Store           
                               Categories                                       y Profile

     Home > Company Profile > Transaction History                                                                                                                                                                                                          Browsing
                                                                                                                                                                                                                                                            History

     Company Overview                       Transaction History                                                                                                                                          Chat Now!          Contact Supplier       Start Order
                                                                                                                                                                                                                                                                  82

     Company Introduction                                                                                                                                                                                                                                   Message
                                            Below is the information about the supplier's transactions conducted via Alibaba.com. If you require further details regarding the transaction data, please contact the supplier                                 Center
                                            directly.
     Company Capability
                                                Transaction Overview                                                   2017.07 - 2018.06                                                                                                                     Trade
     Trade Capacity                                                                                                                                                                                                                                         Manager
     Production Capacity
                                            Transactions                                                                                                            Export Markets
     Quality Control
                                                                                                                                                                      No. of Transactions             Transaction Value
     R&D Capacity                                                 15


     Business Performance                                                                                                                                             US                                  27
                                                No. of Transactions




                                                                  10                                                                                                  DE                           20
     Buyer Interactions
                                                                                                                                                                      JP                    14
     Ratings & Reviews
                                                                      5                                                                                               NL           5
     Transaction History                                                                                                                                              AU       4
                                                                                                                                                                      KR       3
     Additional Information                                           0
                                                                                 Jul       Aug Sep     Oct Nov Dec         Jan     Feb Mar Apr May         Jun             0           10        20           30      40
     Awards Certification

     Trade Shows

     Transaction Level
                                                Transaction Details



                                                                          United States

                                               This supplier has completed 93 Transactions with buyers from United States.


                                                              Shipping Destination                                                        Transaction Value                                       Transaction Date

                                                                           United States                                                  USD $*,***.**                                           07/03/2018


                                                                           United States                                                  USD $*,***.**                                           06/28/2018


                                                                           United States                                                  USD $*,***.**                                           05/16/2018


                                                                           United States                                                  USD $**,***.**                                          05/08/2018


                                                                           United States                                                  USD $*,***.**                                           04/27/2018


                                                                           United States                                                  USD $**,***.**                                          04/25/2018


                                                                           United States                                                  USD $*,***.**                                           04/11/2018


                                                                           United States                                                  USD $*,***.**                                           04/06/2018



                                                                      1      2         3    4   5     6     7   ...   12                                                                         Go to Page            Go




                                              Email to this supplier

                                                                                            To:   chris Xiao
                                                                             *Message:   Enter your inquiry details such as product name, color, size, MOQ, FOB, etc.




                                                                                                     Your message must be between 20-8000 characters
                                                                                                          I agree to share my Business Card to the supplier.
                                                                                                  
                                                                                                          Send


                                                                                                                                                                                                                                                                          214
                        Alibaba.com Site: International - Español - Português - Deutsch - Français - Italiano - िहं दी - Pусский - 한국어 - 日本語 - ‫ اﻟﻠﻐﺔ اﻟﻌرﺑﯾﺔ‬- ภาษาไทย - Türk - Nederlands - tiếng Việt - Indonesian - ‫עברית‬

https://dgwdsd.en.alibaba.com/company_profile/transaction_history.html?spm=a2700.icbuShop.88.49.3de95701WTlqYe                                                                                                                                                      1/2
7/13/2018                                                                                                                        Transaction History - Dongguan Brilliant Packaging Co., Ltd.
                                        Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 5 of 226
                                           Sourcing Solutions                                        Services & Membership                   Help & Community                          On Alibaba                  My Alibaba 99+           Orders 8


     8YRS              Dongguan Brilliant Packaging Co., Ltd.                                            Favorite Supplier                                                                           Trade Assurance                Gold Plus Supplier
                                                                                                                                                                                                                                                           



                                                                                                                                                                                                                                     Assessed videos



                                                                                                                                                                                                                                     Factory inspection reports


                                                                                                                                                                                                                                     Verified production lines
                                                                                                                                                                                                                                                             Contact
                                                                                                                                                                                                                                                             Supplier



                                                                                                                                                                                                                                                           Chat Now
                                Product                                    Verified Compan
            Home                                                                                                Contacts                                                                                                    Search In This Store           
                               Categories                                       y Profile

     Home > Company Profile > Transaction History                                                                                                                                                                                                          Browsing
                                                                                                                                                                                                                                                            History

     Company Overview                       Transaction History                                                                                                                                          Chat Now!          Contact Supplier       Start Order
                                                                                                                                                                                                                                                                  82

     Company Introduction                                                                                                                                                                                                                                   Message
                                            Below is the information about the supplier's transactions conducted via Alibaba.com. If you require further details regarding the transaction data, please contact the supplier                                 Center
                                            directly.
     Company Capability
                                                Transaction Overview                                                   2017.07 - 2018.06                                                                                                                     Trade
     Trade Capacity                                                                                                                                                                                                                                         Manager
     Production Capacity
                                            Transactions                                                                                                            Export Markets
     Quality Control
                                                                                                                                                                      No. of Transactions             Transaction Value
     R&D Capacity                                                 15


     Business Performance                                                                                                                                             US                                  27
                                                No. of Transactions




                                                                  10                                                                                                  DE                           20
     Buyer Interactions
                                                                                                                                                                      JP                    14
     Ratings & Reviews
                                                                      5                                                                                               NL           5
     Transaction History                                                                                                                                              AU       4
                                                                                                                                                                      KR       3
     Additional Information                                           0
                                                                                 Jul       Aug Sep     Oct Nov Dec         Jan     Feb Mar Apr May         Jun             0           10        20           30      40
     Awards Certification

     Trade Shows

     Transaction Level
                                                Transaction Details



                                                                          United States

                                               This supplier has completed 93 Transactions with buyers from United States.


                                                              Shipping Destination                                                        Transaction Value                                       Transaction Date

                                                                           United States                                                  USD $***.**                                             04/05/2018


                                                                           United States                                                  USD $*,***.**                                           03/21/2018


                                                                           United States                                                  USD $*,***.**                                           02/09/2018


                                                                           United States                                                  USD $*,***.**                                           02/08/2018


                                                                           United States                                                  USD $*,***.**                                           02/07/2018


                                                                           United States                                                  USD $**,***.**                                          02/01/2018


                                                                           United States                                                  USD $**,***.**                                          01/24/2018


                                                                           United States                                                  USD $*,***.**                                           12/02/2017



                                                                      1      2         3    4   5     6     7   ...   12                                                                         Go to Page            Go




                                              Email to this supplier

                                                                                            To:   chris Xiao
                                                                             *Message:   Enter your inquiry details such as product name, color, size, MOQ, FOB, etc.




                                                                                                     Your message must be between 20-8000 characters
                                                                                                          I agree to share my Business Card to the supplier.
                                                                                                  
                                                                                                          Send


                                                                                                                                                                                                                                                                          215
                        Alibaba.com Site: International - Español - Português - Deutsch - Français - Italiano - िहं दी - Pусский - 한국어 - 日本語 - ‫ اﻟﻠﻐﺔ اﻟﻌرﺑﯾﺔ‬- ภาษาไทย - Türk - Nederlands - tiếng Việt - Indonesian - ‫עברית‬

https://dgwdsd.en.alibaba.com/company_profile/transaction_history.html?spm=a2700.icbuShop.88.49.3de95701WTlqYe                                                                                                                                                      1/2
7/13/2018                                                                                                                        Transaction History - Dongguan Brilliant Packaging Co., Ltd.
                                        Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 6 of 226
                                           Sourcing Solutions                                        Services & Membership                   Help & Community                          On Alibaba                  My Alibaba 99+           Orders 8


     8YRS              Dongguan Brilliant Packaging Co., Ltd.                                            Favorite Supplier                                                                           Trade Assurance                Gold Plus Supplier
                                                                                                                                                                                                                                                           



                                                                                                                                                                                                                                     Assessed videos



                                                                                                                                                                                                                                     Factory inspection reports


                                                                                                                                                                                                                                     Verified production lines
                                                                                                                                                                                                                                                             Contact
                                                                                                                                                                                                                                                             Supplier



                                                                                                                                                                                                                                                           Chat Now
                                Product                                    Verified Compan
            Home                                                                                                Contacts                                                                                                    Search In This Store           
                               Categories                                       y Profile

     Home > Company Profile > Transaction History                                                                                                                                                                                                          Browsing
                                                                                                                                                                                                                                                            History

     Company Overview                       Transaction History                                                                                                                                          Chat Now!          Contact Supplier       Start Order
                                                                                                                                                                                                                                                                  82

     Company Introduction                                                                                                                                                                                                                                   Message
                                            Below is the information about the supplier's transactions conducted via Alibaba.com. If you require further details regarding the transaction data, please contact the supplier                                 Center
                                            directly.
     Company Capability
                                                Transaction Overview                                                   2017.07 - 2018.06                                                                                                                     Trade
     Trade Capacity                                                                                                                                                                                                                                         Manager
     Production Capacity
                                            Transactions                                                                                                            Export Markets
     Quality Control
                                                                                                                                                                      No. of Transactions             Transaction Value
     R&D Capacity                                                 15


     Business Performance                                                                                                                                             US                                  27
                                                No. of Transactions




                                                                  10                                                                                                  DE                           20
     Buyer Interactions
                                                                                                                                                                      JP                    14
     Ratings & Reviews
                                                                      5                                                                                               NL           5
     Transaction History                                                                                                                                              AU       4
                                                                                                                                                                      KR       3
     Additional Information                                           0
                                                                                 Jul       Aug Sep     Oct Nov Dec         Jan     Feb Mar Apr May         Jun             0           10        20           30      40
     Awards Certification

     Trade Shows

     Transaction Level
                                                Transaction Details



                                                                          United States

                                               This supplier has completed 93 Transactions with buyers from United States.


                                                              Shipping Destination                                                        Transaction Value                                       Transaction Date

                                                                           United States                                                  USD $**,***.**                                          11/20/2017


                                                                           United States                                                  USD $*,***.**                                           11/16/2017


                                                                           United States                                                  USD $*,***.**                                           10/27/2017


                                                                           United States                                                  USD $**,***.**                                          10/20/2017


                                                                           United States                                                  USD $**,***.**                                          10/20/2017


                                                                           United States                                                  USD $*,***.**                                           10/11/2017


                                                                           United States                                                  USD $*,***.**                                           09/22/2017


                                                                           United States                                                  USD $**,***.**                                          08/09/2017



                                                                      1      2         3    4   5     6     7   ...   12                                                                         Go to Page            Go




                                              Email to this supplier

                                                                                            To:   chris Xiao
                                                                             *Message:   Enter your inquiry details such as product name, color, size, MOQ, FOB, etc.




                                                                                                     Your message must be between 20-8000 characters
                                                                                                          I agree to share my Business Card to the supplier.
                                                                                                  
                                                                                                          Send


                                                                                                                                                                                                                                                                          216
                        Alibaba.com Site: International - Español - Português - Deutsch - Français - Italiano - िहं दी - Pусский - 한국어 - 日本語 - ‫ اﻟﻠﻐﺔ اﻟﻌرﺑﯾﺔ‬- ภาษาไทย - Türk - Nederlands - tiếng Việt - Indonesian - ‫עברית‬

https://dgwdsd.en.alibaba.com/company_profile/transaction_history.html?spm=a2700.icbuShop.88.49.3de95701WTlqYe                                                                                                                                                      1/2
7/13/2018                                                                                  Contact Information for Dongguan Brilliant Packaging Co., Ltd.
                                      Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 7 of 226
                                        Sourcing Solutions           Services & Membership             Help & Community


     8YRS             Dongguan Brilliant Packaging Co., Ltd.            Favorite Supplier                                                                  Trade Assurance                Gold Plus Supplier    



                                                                                                                                                                                           Assessed videos


                                                                                                                                                                                           Factory inspection reports



                                                                                                                                                                                           Veriﬁed production linesContact
                                                                                                                                                                                                                   Supplier



                                                                                                                                                                                                                 Chat Now
                               Product            Verified Company
            Home                                                                Contacts                                                                                         Search In This Store            
                              Categories                Proﬁle

      Contact Information                                                                                                                                                                                         Browsing
                                                                                                                                                                                                                   History
                                                                                                                                                                                                                        82

                                                                                                                                                                                                                  Message
                                                                                                  Telephone:       86-0769-81807166                                                                                Center


                                                                                               Mobile Phone:       0086-13713006185
                                                                                                                                                                                                                   Trade
                                                                                                         Fax:      86-0769-81807266                                                                               Manager


                                                                                                    Address:       No.45 Kangwang Road,Shangbaotan Industrial Area,Hengshan,Shipai,Dongguan City

                                            Mr. chris Xiao                                               Zip:      523330

                                                    Sales                                   Country/Region:        China (Mainland)
                                                Sale Manager                                  Province/State:      Guangdong

                                                Chat Now!                                              City:      Dongguan City




                                                                                                                     Contact Supplier                       Start Order




      Company Contact Information


                                                     Company Name:             Dongguan Brilliant Packaging Co., Ltd.

                                                Operational Address:           No. 45, Kangwang Road, Shangbaotan Industrial Zone, Hengshan Village, Shipai Town, Dongguan, Guangdong, China
                                                                               (Mainland)

                                                               Website:        http://www.brncase.com

                                            Website on alibaba.com:            dgwdsd.en.alibaba.com




                                                                                               Send message to supplier
                                                    To:     chris Xiao


                                           * Message:        Enter your inquiry details such as product name, color, size, quantity, material, etc.



                                                                                                                                                                        0/8000


                                                              Send


                                                             I agree to share my Business Card to the supplier.




            Alibaba.com Site: International - Español - Português - Deutsch - Français - Italiano - िहं दी - Pусский - 한국어 - 日本語 - ‫ اﻟﻠﻐﺔ اﻟﻌرﺑﯾﺔ‬- ภาษาไทย - Türk - Nederlands - tiếng Việt - Indonesian - ‫עברית‬

                                                                                  AliExpress | 1688.com | Taobao Global | Alipay | Lazada

                                                            Browse Alphabetically: Onetouch | Showroom | Country Search | Suppliers | Wholesaler | Afﬁliate

                                            Product Listing Policy - Intellectual Property Protection - Privacy Policy - Terms of Use - Law Enforcement Compliance Guide
                                                                                       © 1999-2018 Alibaba.com. All rights reserved.




                                                                                                                                                                                                                                217

https://dgwdsd.en.alibaba.com/contactinfo.html?spm=a2700.icbuShop.0.0.67e8p4wdp4wdNT                                                                                                                                      1/1
 Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 8 of 226




Communications between NAL and
          Defendant




                                                                     218
7/13/2018                                                                      Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                       Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 9 of 226
                                               My Alibaba                                                                                                                                             99+ My Account                   Help


                               All inquiries                               Mrs. Winnie Liao                                         Dongguan Brilliant Packaging Co… ID: 100752480975
  Buy   Sell                                                                                                                                                                                                 1                   2                3
                                                                                                                                      8YRS
                winnie liaop                    clear                                                                                                                                                Start order            Seller         Payme
                                                                                  Chat Now!
                                                                                                                                                                                     Show more                             conﬁrm
   Home        All Statuses                     |      Unread

                        Product inquiry about Travel                                                  Location:      CHINA (MAINLAND)   IP: 113.102.215.*
                                                                                                                                                                                                     Draft Trade Assurance Or
                       Zipper Carrying Case for UNO…
  Message                                                                                                            Message only sent to you
   Center
                                                                                                                                                                                                          Payment Security                Quality of
                                                                                                                                                                      2018-07-10 12:27
                                Winnie Liao                 09:31
                                      8YRS                                                             Hello,                                                                                       Add product               Add contract            
   Orders
                                                                                                         

                                                                                                       This is           from                 i want to inquire if you can supply our
                                                                                                                                                                                                        Product details
  Contacts                                                                                              company thousands of this every month?
                                                                                                                                                                                                             Image          * Product name
                                                                                                        
  My Lists
                                                                                                        -                                                                                               1.
                                                                                               Read                                                                                                                             Travel Zipper Carry

                                                                                                                                                                                                                               Game - ﬁts up to 4
  Services                                                             Notiﬁcation 2018-07-10 12:27
                                                                                                                                                                                                             * Quantity                           *U

                                                                        Rate your supplier's reply (ANONYMOUS):                                                                                                  1000                                 P

                                                                                                                                                                                                             * Unit price                         Tot

                                                                                                                                                                                                                 US $      0                      US
                                                                        Very bad    Bad    Neutral    Good        Great


                                                                                                                                                                                                                 Input speciﬁed product speciﬁ
                                                                            chris Xiao 2018-07-10 13:31
                                                                                                                                                                                                                 requirement.
                                                                               Dear          ,
                                                                                
                                                                               Good day, this is one of leading EVA packaging case
                                                                               manufacturer in China, Brilliant Packaging Co.,Ltd.                                                                           
                                                                                
                                                                               Glad to receive your inquiry, I will reply you about
                                                                               details soon, look forward to working with you.                                                                                Add posted products
                                                                                
                                                                               Best regards.
                                                                                                                                                                                                              Add Unreleased Products
                                                                                                                                                                      2018-07-10 13:51                  Upload ﬁle( 5 attachments at max

                                                                                                                                 Dear, may i know if we can do long term business?
                                                                                                                     Read

                                                                            Winnie Liao 2018-07-10 14:12
                                                                                                                                                                                                        Shipment terms
                                                                               Hi         ，
                                                                                                                                                                                                                        Shipping                      A
                                                                                                                                                                                                 
                                                                               Thanks for your inquiry，this is Winnie.                                                                                                  address
                                                                                
                                                                               Our company is a factory who specialize in EVA cases.  I am conﬁdent                                                                * Shipping          Express
                                                                               that we can provide the right package design and good prodctions for                                                                     Method:
                                                                               you .
                                                                                                                                                                                                                   * Shipping        Logistics Pro
                                                                               MOQ：1000pcs
                                                                                                                                                                                                                          carrier
                                                                                                                                                                                                                                       Priority

                                                                               sure ,we can supply your company thousands of this case every
                                                                               month,Do you have you own design？we can according you need to
                                                                               custom.
                                                                                
                                                                                                                                                                                                                                      Standard
                                                                               waiting for your news.


                                                                               Thanks
                                                                               winnie


                                                                                                                                                                      2018-07-10 14:21

                                                                                                        Great, by the way dear may i know ﬁrst if you can ship here in my
                                                                                                        address, Brooklyn, NY, USA?                                                                                                       Post Air
                                                                                               Read

                                                                                                                                                                                                                                          Other ser
                                                                            Winnie Liao 2018-07-10 14:58

                                                                               sure ,we can .                                                                                                                    Trade terms:          Please sele
                                                                                
                                                                               we have our own forwarder,What kind of transportation do you want?by
                                                                               sea or by air?                                                                                                                    Shipping Fee:         US $       0.0


                                                                                                                                                                      2018-07-10 15:01                               Logistics         US $       0.0
                                                                                                                                                                                                                    insurance:
                                                                                                        Dear, i want by air. and i will order for a product sample of this for now, is
                                                                                                        it ok?
                                                                                               Read                                                                                                      * Shipment date                  Specify s

                                                                            Winnie Liao 2018-07-10 15:20                                                                                                                                   Shipme

                                                                               sure ,but what size of case do you need ? and material ? and logo or not
                                                                               ?                                                                                                                                                          Ship in


                                                                                                                                                                                                                                          supplier r


                                                                                                                                                                                                                                            Please
                                                                        Please type message...                                                                                           Send
                                                                                                                                                                                                                                                          219

https://message.alibaba.com/message/ma.htm?tradeId=100752480975&secTradeId=MC1IDX1WTMjLubs6Tv2SLUcQrI-QN-2jMFNA-G4wWBbTYJF1UGopoULo0wgfNILVhDzeLcX&tracelog=reply|reply_now|119518…                                                               1/1
7/13/2018                                                                  Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                     Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 10 of 226
                                               My Alibaba                                                                                                                                          99+ My Account                   Help


                               All inquiries                           Mrs. Winnie Liao                                         Dongguan Brilliant Packaging Co… ID: 100752480975
  Buy   Sell                                                                                                                                                                                              1                   2                3
                                                                                                                                  8YRS
                winnie liaop                    clear                                                                                                                                             Start order            Seller         Payme
                                                                              Chat Now!
                                                                                                                                                                                  Show more                             conﬁrm
   Home        All Statuses                     |      Unread

                        Product inquiry about Travel                                                                                                                                              Draft Trade Assurance Or
                       Zipper Carrying Case for UNO…
                                                                           sure ,but what size of case do you need ? and material ? and logo or not
  Message                                                                  ?                                                                                                                           Payment Security                Quality of
   Center

                                Winnie Liao                 09:31
                                      8YRS
                                                                                                                                                                 2018-07-10 15:26
                                                                                                                                                                                                  Add product               Add contract            
   Orders
                                                                                                    I want the same size of this model BRN-454 dear and same materila, and
                                                                                                    about the logo, we will just give our logo on the next order we do dear, is
                                                                                                                                                                                                    Product details
  Contacts                                                                                          it ok?
                                                                                           Read

                                                                        Winnie Liao 2018-07-10 15:36                                                                                                      Image          * Product name
   
  My Lists
                                                                           the link size is :10x7x6cm(3cm tall+3cm bottom)                                                                           1.
                                                                                                                                                                                                                             Travel Zipper Carry
                                                                            
                                                                          is this size suit for you ?                                                                                                                       Game - ﬁts up to 4
  Services
                                                                                                                                                                                                          * Quantity                           *U

                                                                        Winnie Liao 2018-07-10 15:37                                                                                                          1000                                 P

                                                                           and for this case :
                                                                                                                                                                                                          * Unit price                         Tot
                                                                            
                                                                           material :black color 1680D                                                                                                        US $      0                      US
                                                                           inside :top have a pocket
                                                                           outside :with handle 
                                                                                                                                                                                                              Input speciﬁed product speciﬁ
                                                                            
                                                                           is it all same as link pic ?                                                                                                       requirement.



                                                                                                                                                                 2018-07-10 15:39
                                                                                                                                                                                                          
                                                                                                     Yes it's ok, by the way can you porvide4 me two pcs sample of this dear?
                                                                                           Read

                                                                                                                                                                                                           Add posted products
                                                                        Winnie Liao 2018-07-10 15:47

                                                                           Yes,we will make 4 samples to you ,but it need sample fee,for this time
                                                                                                                                                                                                           Add Unreleased Products
                                                                           ,we can add your logo for your test ,would you want to see the effect ? 
                                                                                                                                                                                                     Upload ﬁle( 5 attachments at max
                                                                           beside ,do you have courier account freight collect ?


                                                                                                                                                                 2018-07-10 15:56
                                                                                                                                                                                                     Shipment terms
                                                                                                    Okay dear, but for now don't include our logo ﬁrst, because maybe we
                                                                                                    would make a new logo for this one. And can i pay this thru paypal dear,                                         Shipping                      A
                                                                                                                                                                                              
                                                                                                    as we actually do when we order for a product sample dear? and we                                                address
                                                                                                    usually pay thru TT in all our wholesale orders.
                                                                                           Read
                                                                                                                                                                                                                * Shipping          Express
                                                                        Winnie Liao 2018-07-10 16:03                                                                                                                 Method:

                                                                           Dear ,
                                                                                                                                                                                                                * Shipping        Logistics Pro
                                                                            
                                                                           Ok, but i want to double check with you about the case size ,                                                                               carrier
                                                                                                                                                                                                                                    Priority
                                                                           the link case size is :10x7x6cm(3cm tall+3cm bottom)
                                                                           is that suit for you ? if not ,i can go to ﬁnd another mold for you.
                                                                           Beside,we just provide eva packaging case ,not provide inside UNO card.
                                                                            
                                                                           Is it possible pay in bank ?Now the rules for paypal withdrawals have                                                                                   Standard
                                                                           changed,Our company will stop using paypal in July.
                                                                            
                                                                            
                                                                            
                                                                            


                                                                        Winnie Liao 2018-07-12 14:35
                                                                                                                                                                                                                                       Post Air
                                                                           Dear            ,
                                                                                                                                                                                                                                       Other ser
                                                                           Any news of the case ?
                                                                            
                                                                                                                                                                                                              Trade terms:          Please sele
                                                                           do you need make sample for test?
                                                                            
                                                                           BR                                                                                                                                 Shipping Fee:         US $       0.0
                                                                           winnie

                                                                                                                                                                                                                  Logistics         US $       0.0
                                                                                                                                                                 2018-07-13 08:19                                insurance:
                                                                                                    Hello, i'm so sorry for my late response, i was with my boss, on our
                                                                                                    specially business trip, and about the case size, yes dear, i'm ok with it.                       * Shipment date                  Specify s
                                                                                           Read
                                                                                                                                                                                                                                        Shipme
                                                                                                                                                                 2018-07-13 08:20

                                                                                                    Dear, for porduct sample we only use paypal payment dear. sorry. We                                                                Ship in
                                                                                                    only use TT or western union in all our wholesale orders.
                                                                                           Read
                                                                                                                                                                                                                                       supplier r


                                                                                                                                                                                                                                         Please
                                                                    Please type message...                                                                                          Send
                                                                                                                                                                                                                                                       220

https://message.alibaba.com/message/ma.htm?tradeId=100752480975&secTradeId=MC1IDX1WTMjLubs6Tv2SLUcQrI-QN-2jMFNA-G4wWBbTYJF1UGopoULo0wgfNILVhDzeLcX&tracelog=reply|reply_now|119518…                                                            1/1
7/13/2018                                                                  Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                     Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 11 of 226
                                               My Alibaba                                                                                                                                           99+ My Account                   Help


                               All inquiries                           Mrs. Winnie Liao                                          Dongguan Brilliant Packaging Co… ID: 100752480975
  Buy   Sell                                                                                                                                                                                               1                   2                3
                                                                                                                                   8YRS
                winnie liaop                    clear                                                                                                                                              Start order            Seller         Payme
                                                                              Chat Now!
                                                                                                                                                                                   Show more                             conﬁrm
   Home        All Statuses                     |      Unread

                        Product inquiry about Travel                                                                                                                                               Draft Trade Assurance Or
                       Zipper Carrying Case for UNO…
  Message
   Center
                                                                                                                                                                                                        Payment Security                Quality of

                                Winnie Liao                 09:31
                                      8YRS                                                                                                                                                        Add product               Add contract            
   Orders
                                                                                                                                                                  2018-07-13 08:19

                                                                                                    Hello, i'm so sorry for my late response, i was with my boss, on our                             Product details
  Contacts
                                                                                                     specially business trip, and about the case size, yes dear, i'm ok with it.
                                                                                           Read
                                                                                                                                                                                                           Image          * Product name
   
  My Lists                                                                                                                                                        2018-07-13 08:20                    1.
                                                                                                                                                                                                                              Travel Zipper Carry
                                                                                                     Dear, for porduct sample we only use paypal payment dear. sorry. We
                                                                                                                                                                                                                             Game - ﬁts up to 4
  Services                                                                                           only use TT or western union in all our wholesale orders.
                                                                                           Read                                                                                                            * Quantity                           *U

                                                                        Winnie Liao 2018-07-13 08:42                                                                                                           1000                                 P

                                                                           Dear            ,                                                                                                               * Unit price                         Tot
                                                                            
                                                                           OK ,Is is possible pay in Alibaba link?                                                                                             US $      0                      US
                                                                           I think it will more easy?
                                                                                                                                                                                                               Input speciﬁed product speciﬁ
                                                                           Br
                                                                                                                                                                                                               requirement.
                                                                           winnie


                                                                                                                                                                  2018-07-13 08:47                         
                                                                                                     For now dear, it is not. I'm so sorry, because in our ﬁrst transaction will
                                                                                                     need a PI dear, as our comapy rule dear, hope you can understand me.
                                                                                           Read                                                                                                             Add posted products

                                                                        Winnie Liao 2018-07-13 08:52
                                                                                                                                                                                                            Add Unreleased Products
                                                                           Ok ,well received .
                                                                                                                                                                                                      Upload ﬁle( 5 attachments at max
                                                                           let's conﬁrm the detail of the case?
                                                                           size :10x7x6cm(3cm tall+3cm bottom)

                                                                                                                                                                                                      Shipment terms
                                                                           material :black oxford+black spandex +one side pocket +outside Nylon
                                                                           handle                                                                                                                                     Shipping                      A
                                                                           (same as pic )                                                                                                      
                                                                                                                                                                                                                      address
                                                                            
                                                                           Is that right ?
                                                                                                                                                                                                                 * Shipping          Express
                                                                           we will make 3samples for you test, samples fee+freight fee is USD 140
                                                                                                                                                                                                                      Method:
                                                                           If ok ,i will send you PI .
                                                                            
                                                                                                                                                                                                                 * Shipping        Logistics Pro
                                                                           BR
                                                                           winnie                                                                                                                                       carrier
                                                                                                                                                                                                                                     Priority


                                                                                                                                                                  2018-07-13 09:02

                                                                                                                     Yes my dear, and thank you so muc for your fast response.
                                                                                                         Read
                                                                                                                                                                                                                                    Standard
                                                                        Winnie Liao 2018-07-13 09:25

                                                                           Dear              ,
                                                                            
                                                                           Thanks ,please check the attached sample PI.
                                                                           paypal account also attached in PI.
                                                                           Any question please feel free to contact me .Thanks.
                                                                            
                                                                           BR                                                                                                                                                           Post Air
                                                                           winnie
                                                                                                                                                                                                                                        Other ser


                                                                                     Sample PI from Brill....pdf      Download
                                                                                                                                                                                                               Trade terms:          Please sele


                                                                                                                                                                  2018-07-13 09:27
                                                                                                                                                                                                               Shipping Fee:         US $       0.0
                                                                                                                          Dear, can you update the PI and put our full address?
                                                                                                                                                                                                                   Logistics         US $       0.0
                                                                                                                          Address:7854 Heritage St. Brooklyn, NY 11223
                                                                                                                Read                                                                                              insurance:


                                                                        Winnie Liao 2018-07-13 09:31                                                                                                   * Shipment date                  Specify s

                                                                           Sure ,attached.                                                                                                                                               Shipme



                                                                                     Sample PI from Brill....pdf      Download                                                                                                         Ship in


                                                                                                                                                                                                                                        supplier r


                                                                                                                                                                                                                                          Please
                                                                    Please type message...                                                                                           Send
                                                                                                                                                                                                                                                        221

https://message.alibaba.com/message/ma.htm?tradeId=100752480975&secTradeId=MC1IDX1WTMjLubs6Tv2SLUcQrI-QN-2jMFNA-G4wWBbTYJF1UGopoULo0wgfNILVhDzeLcX&tracelog=reply|reply_now|119518…                                                             1/1
   Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 12 of 226




NAL's Checkout Page and\or Order Form
 for Infringing Products from Defendant




                                                                        222
Case 1:18-cv-08824-LAP Dongguan
                        Document          15-2 Filed 10/18/18 Page 13 of 226
                                Brilliant Pacakaging Co.,Ltd
                                          TEL:86-769-81807166    Fax;86-769-81807266 Web: www.dgbrilliant.com.cn
                                                 Contact Email: sales2@brncase.com   Mobile:+86 13423426890
                                 Add: No.45 Kangwang Road, Shangbaotan Industrial Area,Hengshan, Shipai , Dongguan City

                                                                     Sample Invoice
 To: Mrs.
                                                                                                                           From: winnie

 Company Name:                                                                                                             Brilliant Packaging co.,ltd.
 Address: 7854 Heritage St. Brooklyn, NY 11223
                                                                                                                           Date: 2018/7/13

 TEL:                                                                                                                      Price Terms: 100%sample fee

 Email:                                                                                                                    Invoice No. BR18713

 Payment: Total payment before sample production including express freight.                                                Country:

 Packing: 1pcs/pp bag, then in express paper box.

 Sample Time:about 7 -10 days after received remitance to our bank

   No.      Item Name       Description                  Size (CM)                           Color                        Sample charge (USD)




                        1)outside material:
                        black oxford
                        2)inner: black
                        spandex
                                               10x7x6cm(3cm tall+3cm
            EVA Case    3)inside:top with
                                               bottom)
                        pocket                                                                                                total:USD140
                        4)outside with nylon
                        handle




 Total Amount: total USD 140 ONLY
 Payment information:

 Opening Bank: Hang Seng Bank of Hongkong
 Swift Code: HASEHKHH
 Address: 83 Des Voeux Road Central Hong Kong
 Beneficiary: brilliantpackagingco.,limited
 Account No. : 3904 9415 1883
 Paypal accont is : dgwdsd@163.com
 CONFIRMED BY :_Guanghui Liu__                                                                                            SIGNED BY : Winnie




                                                                                                                                                          223
Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 14 of 226


         DEFENDANT doubled




                                                                     224
    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 15 of 226




Defendant's Listing for Infringing Products




                                                                         225
7/5/2018                        Entertainment Card Games Uno Cards Fun Poker Playing Cards Family Funny Board Games Standard Dhl Game Play Card Cards Online Games From Doubled, $1.42| Dhgate.Com
                                           Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 16 of 226

      Hello,                          (      1 ) Sign out                                                                                                Buyer Protection     Help           DHport        Save more on our App!          English



                                                            Shop by
                                                                                 I'm shopping for...                                   All Categories
                                                                                                                                                                                Hi,                                                   0
                                                            Categories                                                                                                          My DHgate                     Favorites                     Cart
                       Buy Globally · Sell Globally

      Home > Toys & Gifts > Games > Card Games > Product detail


                                                                         120 Set Entertainment Card Games UNO cards Fun Poker Playing Cards Family Funny                                                        Sold By
                                                                         Board Games Standard DHL Free Shipping
                                                                                                                                                                                                                Doubled

                                                                                                                                                                                                                12 Transactions
                                                                                     Price:      US $1.42 - 1.79 / Piece                                                        Reference Currency
                                                                                                                                                                                                                100% Positive Feedback
                                                                                                                                                                                                                Detailed seller ratings

                                                                               Wholesale          120 +              185 +             195 +                300 +             682 +
                                                                            Price ( Piece ):      US $1.79           US $1.70          US $1.55             US $1.52          US $1.47                          Contact Seller
                                                                                                                                                                                                                     Message
                                                                                 Quantity:        120         Pieces
                                                                                                                                                                                                                     Online Chat
                                                                           Shipping Cost:        Free Shipping to United States Via EMS
                                                                                                 Estimated delivery time: Jul 17 and Aug 6, ships out within 7 business days
                                                                                                                                                                                                                    Buyer Protection
                                                                               Total Cost:       US $214.80                                                                                                     - Guaranteed Secure Payments on
                                                                                                                                                                                                                  Every Order
                                                                                                       Buy it Now                Add to Cart                                                                    - Refund if your item is not delivered
                              See larger image                                                                                                                                                                    or as described
                                                                                                      Add to Favorite Items     (0)                                                                             - Buyer Protection after order
                                                                                                                                                                                                                  confirmation

                                                                         Seller Guarantee
                                                                                                     Return policy       On-time Delivery in 25 days
      Share on


                                                                                                                                                                                                                                      Learn more »




           Customers Who Bought This Item Also Bought                                                                                                                                                                                               1/4




                 2015 Most Popuar Card                  MXZA Cards Adult Games                 UNO Card Standard Edition          120 Set Entertainment Card           ulik hight quality UNO poker         ulik DHL free UNO poker card
                 Games Superfight Cards 500-            Complete Ticket To Ride                UNO Poker Card Game                Games UNO cards Fun Poker            card standard Card Games             standard Card Games UNO
                 US $13.88 - 14.66 / Piece              US $11.06 - 17.15 / Piece              US $2.32 - 2.95 / Piece            US $1.46 - 1.95 / Piece              US $1.21 - 1.72 / Piece              US $1.61 - 2.29 / Piece
                 Sold: 350                              Sold: 180                              100 % Positive feedback            100 % Positive feedback              100 % Positive feedback              100 % Positive feedback




            Item Description                 Customer Reviews(0)                    Shipping Time & Cost                                                                                                                                  Report Item



            Item specifics
                                     Gender: Unisex
                                          Age: Big Kids

                                     Theme: other
                                          Type: Poker
                                    Material: Paper
                                   Location: Yangzhou Toy


            Return policy details
                 Buyers can receive a partial refund, and keep the item(s) if they are not as described or with quality issues by negotiating directly with seller within 30 days from the day the item(s) were received.


            Description
                             Product Name: 120 Set Entertainment Card Games UNO cards Fun Poker Playing Cards Family Funny Board Games Standard DHL Free Shipping

                                 Item Code: 410179926
                                   Category: Card Games
                          Short Description: Entertainment Card Games UNO cards Fun Poker Playing Cards Family Funny Board Games Standard Quantity: 1 Set

                                    Quantity: 1 Piece

                              Package Size: 20.0 * 20.0 * 20.0 ( cm )
                    Gross Weight/Package: 2.0 ( kg )




                                                                                                                                                                                                                                                                226

https://www.dhgate.com/product/120-set-entertainment-card-games-uno-cards/410179926.html                                                                                                                                                                  1/4
7/5/2018                   Entertainment Card Games Uno Cards Fun Poker Playing Cards Family Funny Board Games Standard Dhl Game Play Card Cards Online Games From Doubled, $1.42| Dhgate.Com
                                  Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 17 of 226
                               DESCRIPTION




                               Introduction :
                               As a young business, the prices are all lowest. If you buy more, you will get more discount for the shipping costs.
                               There are new listings every day. Please add us as your favorite shop for you to find us easier
                               Guarantee & Refund
                               We guarantee your 100% satisfaction on all of our auctions. As a seller , our goals are your 100% satisfaction, your
                               repeat business and your positive feedback. If you have any problem with your purchase, please let us know
                               immediately and give us a to resolve it to your satisfaction. Buyer can return the item within 3 days after receipt as
                               long as the item is in the same condition when you received, Please email me in time if you are dissatisfied with the
                               items. I will try my best to resolve the problem. If don`t want the item, please return it to me in good condition. Then
                               I will refund the price of the item to you. Or I could replace it with another item of same value . Buyer has to pay
                               roundtrip-shipping costs in this case



                               PAYMENT

                               There are many payment methods available on DHgate.com such as credit cards, real-time bank transfers, offline payments (bank transfers and Western Union). You can
                               choose a method which is the most convenient for you. To protect your interests, your payment will be temporarily held by DHgate, and will not be released to us until you
                               receive your order and are satisfied with it.




                               SHIPPING

                               1. Shipping cost: Click &ldquo;Shipping and payment&rdquo; tab on the product detail page, and you will see the delivery details. You can calculate shipping cost by inputting
                               the required information.
                                                                                                                                                                                                                      227

https://www.dhgate.com/product/120-set-entertainment-card-games-uno-cards/410179926.html                                                                                                                        2/4
7/5/2018                         Entertainment Card Games Uno Cards Fun Poker Playing Cards Family Funny Board Games Standard Dhl Game Play Card Cards Online Games From Doubled, $1.42| Dhgate.Com
                                          Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 18 of 226
                                      2. Time in transit: Transit time varies with different shipping methods.




                                      3. Item Processing Time: The processing time for a specific order varies with the product type and stock status. Mostly, processing time can be 3 to 15 working days.




                                      RETURN POLICY

                                      If you want to exchange the items received, you must contact us within 3 days of the receipt of your order. And you should pay the additional shipping fees incurred and the
                                      items returned should be kept in their original status.




                                      FEEDBACK

                                      Since your feedback is very important to our business`s development, we sincerely invite you to leave positive feedback for us if you are satisfied with our product and
                                      service. It`ll just take you 1 minute. Thank you!




                                      CUSTOMER SATISFACTION

                                      Please don't hesitate to contact us if you have any questions or concerns before or after your purchase. We are committed to your 100% satisfaction.




            If you are searching for a funny game to spend your leisure time, look into this category. Various game play card from Uno to Taxes poker, any cards online games in many themes is collected here. You can buy a cards

            playing games and enjoy the entertaining game with your friends and families. All our game playing card are contained in a dedicate box for you. The best humanity play online cards for you. You can now buy card game

            online free in the cheapest price ever and all the goods will be shipping freely.
                                                                                                                                                                                                                         Advertisement


              Sponsored Products You May Be Interested In                             我也要出现在这里




                  Hot poker 100Pcs GX                   324pcs set New Poker                    Poket Pikachu Playing           cards against muggles party          New cards against muggles           UNO Playing Poker Cards
                  collection of cards cut...            Trading Cards Sun and ...               Trading Cards Games S...        cards game more...                   The Harry Potter ...                Table Game Standard...

                  US $4.7 - 13.15 / Set                 US $0.02 - 0.03 / Piece                 US $0.02 - 0.04 / Piece         US $26.14 - 29.8 / Piece             US $26.14 - 29.8 / Piece            US $ 2.12 - 3.26 / Set
                  Sold: 8                               Sold: 50                                Sold: 8




            Related Keywords: credit card american, easter photo holder card, mens card, card navy, laptop display card, thick card paper, id card badge clip, card lost, red star card, scrapbooking paper card



           Customers Who Viewed This Item Also Viewed                                                                                                                                                                                      1/4




                  New card Game Poopyhead               126 Pcs TCG DIY white core              24K Gold Foil Plated Poker      Free DHL Cards Against               Gold foil plated Poker Card         No Repeat English POKER
                  Board Game Parent-child               Board game Custom                       Playing Cards Traditional Set   Muggles The Harry Potter             High Quality US dollar Euro         GX Trading Card 35 Card 11
                  US $5.9 - 6.59 / Set                  US $0.2 - 0.27 / Piece                  US $3.6 - 11.43 / Piece         US $28.15 - 30.21 / Piece            US $2.63 - 2.73 / Piece             US $2.52 - 6.86 / Set
                  Sold: 1670                            Sold: 167                               Sold: 482                       Sold: 30                             Sold: 200                           Sold: 2




           Other products from Card Games                                                                                                                                                                                          Page 1 of 2




                                                                                                                                                                                                                                                       228

https://www.dhgate.com/product/120-set-entertainment-card-games-uno-cards/410179926.html                                                                                                                                                         3/4
7/5/2018                           Entertainment Card Games Uno Cards Fun Poker Playing Cards Family Funny Board Games Standard Dhl Game Play Card Cards Online Games From Doubled, $1.42| Dhgate.Com
                                           Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 19 of 226



                  Uno Card Game Toys                 Gold Foil Playing Cards Texas           200pcs hot 3 designs Gold foil     Harry Potter Cards Game             No Repeat English POKER           SUPERFIGHT Core Deck The
                  Standard Edition family party      Hold'em Poker Gold Foil                 plated playing cards Plastic       Toys 408 pieces set Funny           GX Trading Card 35 Card 11        Superfight Card Game

                  US $ 1.91 - 3.58 / Set             US $ 4.91 - 8.84 / Piece                US $2.59 - 2.97 / Piece            US $ 11.59 - 25.11 / Set            US $2.52 - 6.86 / Set             US $9.78 - 11.07 / Piece




              Your Recently Viewed Items and Featured Recommendations                                                                                                                                                                  1/8




                  Luxury brand formal dress          Bottle Opener Tool Fashion              Fun One Pack Family Funny          Green Power Lithium Battery         Fashion Luxury Brand              Royal Blue Quinceanera
                  genuine leather men's shoes        Hot Stylish Poker Playing               Entertainment Board Game           Pack 7S6P Samsung 24V               wholesale women summer            Dresses Sweetheart Sparkly

                  US $95.48 - 118.86 / Pair          US $1.0 - 1.31 / Piece                  US $2.32 - 2.67 / Piece            US $332.67 - 344.8 / Piece          US $106.54 - 121.15 / Pair        US $143.72 - 169.15 /
                  80 % Positive feedback             99.2 % Positive feedback                97.1 % Positive feedback           100 % Positive feedback             100 % Positive feedback           Piece
                                                                                                                                                                                                      99 % Positive feedback




                You Viewed:




           Please give us your feedback about this page                         Click Here


           Message Seller          Online Chat


           Related Searches
            Toys & Gifts                               Games                                             Card Games


           Wholesale Card Games Resources                                                                                                                                                                                           Fewer

            wholesale stars card                       wholesale keychain key card                       wholesale control sim card                  wholesale lg android sim card               red card systems Australia


           Card Games on Sale
            discount diy card 3d                       discount paper card board                         discount smartwatch sim card waterproof     discount retractable id card badge holder   credit card mouse Canada


           Online Shopping Card Games
            free cable card online                     ti card online                                    key card systems online                     valentine day handmade 3d card online       scrapbooking paper card UK


           Card Games Suppliers
            cheapest mobile sim card supply            micro center card supply                          nano sim card tray supply                   station card supply                         travel card women NZ


           Card Games Coupons
            sega card coupons                          dual sim card single standby coupons              unlock mobile sim card coupons              card agp coupons                            kirigami 3d card Australia


           Shop By Country
            lg android sim card Canada                 5s sim card Australia                             easter photo holder card NZ                 fast credit card UK                         credit card wallet holder Canada




      Bookmark & Share



             Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | Help | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | China Suppliers | Customer Service |
                                                                   Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey

                                                                                        Copyright Notice © 2004 - 2018 DHgate.com All rights reserved. License




                                                                                                                                                                                                                                                   229

https://www.dhgate.com/product/120-set-entertainment-card-games-uno-cards/410179926.html                                                                                                                                                     4/4
7/5/2018                        Entertainment Card Games Uno Cards Fun Poker Playing Cards Family Funny Board Games Standard Dhl Game Play Card Cards Online Games From Doubled, $1.42| Dhgate.Com
                                          Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 20 of 226

      Hello,                          (       1 ) Sign out                                                                                                 Buyer Protection     Help            DHport    Save more on our App!         English



                                                             Shop by
                                                                                  I'm shopping for...                                     All Categories
                                                                                                                                                                                     Hi,                                            0
                                                             Categories                                                                                                              My DHgate              Favorites                     Cart
                       Buy Globally · Sell Globally

      Home > Toys & Gifts > Games > Card Games > Product detail


                                                                          120 Set Entertainment Card Games UNO cards Fun Poker Playing Cards Family Funny                                                    Sold By
                                                                          Board Games Standard DHL Free Shipping
                                                                                                                                                                                                             Doubled

                                                                                                                                                                                                             12 Transactions
                                                                                      Price:      US $1.42 - 1.79 / Piece                                                            Reference Currency
                                                                                                                                                                                                             100% Positive Feedback
                                                                                                                                                                                                             Detailed seller ratings

                                                                                Wholesale          120 +               185 +             195 +                300 +             682 +
                                                                             Price ( Piece ):      US $1.79            US $1.70          US $1.55             US $1.52          US $1.47                     Contact Seller
                                                                                                                                                                                                                    Message
                                                                                  Quantity:        120         Pieces
                                                                                                                                                                                                                    Online Chat
                                                                            Shipping Cost:        Free Shipping to United States Via EMS
                                                                                                  Estimated delivery time: Jul 17 and Aug 6, ships out within 7 business days
                                                                                                                                                                                                                    Buyer Protection
                                                                                Total Cost:       US $214.80                                                                                                 - Guaranteed Secure Payments on
                                                                                                                                                                                                               Every Order
                                                                                                        Buy it Now                 Add to Cart                                                               - Refund if your item is not delivered
                              See larger image                                                                                                                                                                 or as described
                                                                                                       Add to Favorite Items      (0)                                                                        - Buyer Protection after order
                                                                                                                                                                                                               confirmation

                                                                          Seller Guarantee
                                                                                                      Return policy       On-time Delivery in 25 days
      Share on


                                                                                                                                                                                                                                    Learn more »




           Customers Who Bought This Item Also Bought                                                                                                                                                                                             1/4




                 2015 Most Popuar Card                   MXZA Cards Adult Games                 UNO Card Standard Edition           120 Set Entertainment Card           ulik hight quality UNO poker     ulik DHL free UNO poker card
                 Games Superfight Cards 500-             Complete Ticket To Ride                UNO Poker Card Game                 Games UNO cards Fun Poker            card standard Card Games         standard Card Games UNO
                 US $13.88 - 14.66 / Piece               US $11.06 - 17.15 / Piece              US $2.32 - 2.95 / Piece             US $1.46 - 1.95 / Piece              US $1.21 - 1.72 / Piece          US $1.61 - 2.29 / Piece
                 Sold: 350                               Sold: 180                              100 % Positive feedback             100 % Positive feedback              100 % Positive feedback          100 % Positive feedback




            Item Description                  Customer Reviews(0)                    Shipping Time & Cost                                                                                                                               Report Item



            Shipping Time and Cost
             Item Location:
             Shipping to:     United States                                 Purchase Quantity:        120         Calculate

             Service                              Estimated Shipping Time                              Shipping Cost

             EMS                                  5-25 days                                            Free Shipping


            Payments

                        DHgate Service Pledge is especially designed for online transaction.
                        Your payment is ONLY released to the seller after you receive and are satisfied with the item.
                        This value-added system is FREE and available for all transactions on DHgate.




            Related Keywords: credit card american, easter photo holder card, mens card, card navy, laptop display card, thick card paper, id card badge clip, card lost, red star card, scrapbooking paper card



           Customers Who Viewed This Item Also Viewed                                                                                                                                                                                             1/4




                 New card Game Poopyhead                 126 Pcs TCG DIY white core             24K Gold Foil Plated Poker          Free DHL Cards Against               Gold foil plated Poker Card      No Repeat English POKER
                 Board Game Parent-child                 Board game Custom                      Playing Cards Traditional Set       Muggles The Harry Potter             High Quality US dollar Euro      GX Trading Card 35 Card 11

                 US $5.9 - 6.59 / Set                    US $0.2 - 0.27 / Piece                 US $3.6 - 11.43 / Piece             US $28.15 - 30.21 / Piece            US $2.63 - 2.73 / Piece          US $2.52 - 6.86 / Set
                 Sold: 1670                              Sold: 167                              Sold: 482                           Sold: 30                             Sold: 200                        Sold: 2




           Other products from Card Games                                                                                                                                                                                               Page 1 of 2
                                                                                                                                                                                                                                                              230

https://www.dhgate.com/product/120-set-entertainment-card-games-uno-cards/410179926.html                                                                                                                                                                1/2
Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 21 of 226




          Defendant's Storefront




                                                                     231
7/5/2018                                                                        doubled: Movie &amp; Games Wholesaler, Toys &amp; Gifts Wholesaler on DHgate.com - Page 1.
                                           Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 22 of 226

Hello,                             Sign out                                                                                                           Buyer Protection     Help            DHport     Save more on our App!       English



                                                            I'm shopping for...                                                    All Categories
                                                                                                                                                                             Hi,                                              0
                                                                                                                                                                             My DHgate                  Favorites                   Cart
                   Buy Globally · Sell Globally



  ALL CATEGORIES                              Flash Deals          Superior Suppliers        Coupon Center                2-5 Day Shipping          DH Select       Just For You

  Home > Wholesale



  CATEGORIES                                      59 items found
  Toys & Gifts (53)
                                                   Price: $         - $            Min Order: less than            Unit(s)    Ship to:         United States              DHL,ePacket
  Baby, Kids & Maternity (13)

                                                      Free Shipping         Wholesale          Customer Review          On Sale     In Stock


                                                   Sort by: Best Match     Price        Bestselling   Recently Listed    Customer Review
  Recently Viewed

                                                                                    The Avengers PVC Action Figures Marvel Heros 30cm Iron Man Spiderman Captain America Ultron Wolverine Figure Toys


                                                                                    US $ 5.82 - 7.43 / Piece                                                             Seller: doubled       Chat
                                                                                                                                                                         100.0% Positive Feedback
                                                                                    Free shipping Via DHL
                                                                                    Ships out within 6 business days
                                                                                    Min. Order: 20 Pieces                                                                   Add to Cart
                                                    8 Photos
  US $1.42 - 1.79 / Piece




                                                                                    FlowRings Stainless Steel Rings Toys Kinetic Spring Toy Toroflux Magic Flow Rings Silver Magic Flow rings for Kids gift


                                                                                    US $ 1.90 - 2.62 / Piece                                                             Seller: doubled       Chat
                                                                                                                                                                         100.0% Positive Feedback
                                                                                    Free shipping Via DHL
                                                                                    Ships out within 4 business days
                                                                                    Min. Order: 100 Pieces                                                                  Add to Cart
                                                    4 Photos
  US $1.61 - 2.29 / Piece




                                                                                    60pcs lot Novelty Water Hatching Inflation Dinosaur Eggs Toys Surprise Eggs Educational Toys Interesting Gift Dinosaur
                                                                                    Model


                                                                                    US $ 0.23 - 0.28 / Piece                                                             Seller: doubled       Chat
                                                                                                                                                                         100.0% Positive Feedback
                                                                                    Free shipping Via ePacket
                                                                                    Ships out within 5 business days

                                                    5 Photos                        Min. Order: 60 Pieces                                                                   Add to Cart
  US $1.6 - 2.19 / Set




                                                                                    Children Anti Lost strap Kids Safety Wristband Wrist Link Toddler Harness Leash Strap Bracelet baby Wrist Leash Walking
                                                                                    1.5M


                                                                                    US $ 1.91 - 2.35 / Piece                                                             Seller: doubled       Chat
                                                                                                                                                                         100.0% Positive Feedback
                                                                                    Free shipping Via DHL
  US $1.46 - 1.95 / Piece                                                           Ships out within 7 business days

                                                    3 Photos                        Min. Order: 100 Pieces       Sold: 100                                                  Add to Cart




                                                                                    Manhattan Toy winkel activity toy Winkel Rattle and Sensory Silicone Teeth Teether Magic Ball Hand Bell Toys baby learning
                                                                                    toys


                                                                                    US $ 5.03 - 6.11 / Piece                                                             Seller: doubled       Chat
                                                                                                                                                                         100.0% Positive Feedback
  US $12.18 - 13.84 / Set                                                           Free shipping Via DHL
                                                                                    Ships out within 7 business days

                                                    4 Photos                        Min. Order: 48 Pieces                                                                   Add to Cart
  Top Recommendations



                                                                                    Rainbow Plush Unicorn Pendant Bag Charms Handbag Accessory Bag Charms Handbag Accessory Cute Horse Fur
                                                                                    Keychain


                                                                                    US $ 1.61 - 2.10 / Piece                                                             Seller: doubled       Chat
                                                                                                                                                                         100.0% Positive Feedback
         ulik hight quality UNO                                                     Free shipping Via ePacket
         poker card standard                                                        Ships out within 5 business days
         US $1.21 - 1.72 / Piece                    3 Photos                        Min. Order: 20 Pieces                                                                   Add to Cart
                                                                                                                                                                                                                                                  232

https://www.dhgate.com/wholesale/search.do?pages=1&supplierid=ff8080816164d1630161b17e6c4c7bb3&leftpars=c2k9b3BlcmF0ZWRhdGUmc3Q9ZG93bmRoZ2F0ZQ==                                                                                            1/4
7/5/2018                                                   doubled: Movie &amp; Games Wholesaler, Toys &amp; Gifts Wholesaler on DHgate.com - Page 1.
                                 Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 23 of 226

                                                              Mermaid Sequin Bracelet Wristband Cuff Sequins Bracelets Women Charm Jewelry Girl Wedding Favors Mermaid Bracelet
                                                              Wristband Bangle
     Recreation Standard
     108 Playing Fun Cards                                                                                                            Seller: doubled    Chat
                                                              US $ 1.43 - 1.92 / Piece
     US $3.92 - 4.46 / Piece                                                                                                          100.0% Positive Feedback
                                                              Free shipping Via ePacket
                                                              Ships out within 6 business days

                                    3 Photos                  Min. Order: 50 Pieces                                                      Add to Cart




     Bicycle Prestige Plastic                                 Anti Stress Mesh Face Reliever Grape Ball Autism Mood Squeeze Relief Healthy Toy Funny Gadget Vent Decompression
     Playing Cards High                                       toys Gifts
     US $19.17 - 24.22 / Piece
                                                              US $ 0.61 - 0.85 / Piece                                                Seller: doubled    Chat
                                                                                                                                      100.0% Positive Feedback
                                                              Free shipping Via ePacket
                                                              Ships out within 7 business days
                                    3 Photos                  Min. Order: 100 Pieces      Sold: 100                                      Add to Cart




     Bicycle Porcelain
     Playing Cards Original

     US $16.89 - 19.2 / Piece                                 Paddling Toys Bath Water Shower Toy Plaything Bathroom Baby No Skidding Sturdy And Durable Non Toxic Plastic


                                                              US $ 3.46 - 5.39 / Piece                                                Seller: doubled    Chat
                                                                                                                                      100.0% Positive Feedback
                                                              Free shipping Via ePacket
                                                              Ships out within 7 business days
                                                              Min. Order: 30 Pieces                                                      Add to Cart
                                    3 Photos
     Entertainment Card
     Games UNO cards Fun

     US $2.82 - 3.43 / Set
                                                              Infant Baby Bath Mat 80cm Cute Flower Shape Blooming Super Soft Plush Lotus Bathing Tube Baby Care Accessories 8
             1/2
                                                              Colors


                                                              US $ 11.11 - 13.32 / Piece                                              Seller: doubled    Chat
                                                                                                                                      100.0% Positive Feedback
                                                              Free shipping Via DHL
                                                              Ships out within 6 business days
                                    3 Photos                  Min. Order: 10 Pieces                                                      Add to Cart




                                                              Wall-Mounted Toilet Baby Boy Potty Toilet Training Frog Children Stand Vertical Urinal Boys Penico Pee Infant Toddler


                                                              US $ 6.73 - 10.86 / Piece                                               Seller: doubled    Chat
                                                                                                                                      100.0% Positive Feedback
                                                              Free shipping Via ePacket
                                                              Ships out within 6 business days
                                                              Min. Order: 1 Piece      Sold: 17                                          Add to Cart
                                    3 Photos




                                                              Summer Inflatable Water spray balloon Outdoors Play in the water Beach ball Children toy ball


                                                              US $ 11.14 - 14.86 / Piece                                              Seller: doubled    Chat
                                                                                                                                      100.0% Positive Feedback
                                                              Free shipping Via EMS
                                                              Ships out within 7 business days
                                                              Min. Order: 3 Pieces                                                       Add to Cart
                                    3 Photos




                                                              Reborn Baby Dolls Real Doll Handmade Reborn 11 inch Real Looking Newborn Baby Girl Silicone Realistic Doll


                                                              US $ 16.74 - 21.65 / Piece                                              Seller: doubled    Chat
                                                                                                                                      100.0% Positive Feedback
                                                              Free shipping Via ePacket
                                                              Ships out within 7 business days
                                                              Min. Order: 3 Pieces                                                       Add to Cart
                                    3 Photos




                                                              8 inch DIY Funny Wood Doll Puppet Painting Model Wooden Male Artist Manikin Jointed Mannequin Hand Blockhead Puppet
                                                              Learning Toys Gift


                                                              US $ 6.52 - 9.24 / Piece                                                Seller: doubled    Chat
                                                                                                                                                                                            233
                                                                                                                                      100.0% Positive Feedback

https://www.dhgate.com/wholesale/search.do?pages=1&supplierid=ff8080816164d1630161b17e6c4c7bb3&leftpars=c2k9b3BlcmF0ZWRhdGUmc3Q9ZG93bmRoZ2F0ZQ==                                      2/4
7/5/2018                                                   doubled: Movie &amp; Games Wholesaler, Toys &amp; Gifts Wholesaler on DHgate.com - Page 1.
                              Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18
                                                              Free shipping Via ePacket
                                                                            Add to Cart Page 24 of 226
                                                              Ships out within 6 business days
                                    3 Photos                  Min. Order: 1 Piece




                                                              No-Face Piggy Bank Toy Multi Styles Saving Money Box Cartoon Design Automatic Stole Eat Coin Bank Box Creative Sound
                                                              Kids Toys


                                                              US $ 20.29 - 25.15 / Piece                                              Seller: doubled    Chat
                                                                                                                                      100.0% Positive Feedback
                                                              Free shipping Via ePacket
                                                              Ships out within 7 business days

                                    3 Photos                  Min. Order: 1 Piece                                                        Add to Cart




                                                              Cartoon Dog Model piggy bank Eat Bank Money Save Pot Saving Coin Box Creative Gift can't resist Taste So Good I Love
                                                              money freeshipping


                                                              US $ 9.03 - 11.20 / Piece                                               Seller: doubled    Chat
                                                                                                                                      100.0% Positive Feedback
                                                              Free shipping Via ePacket
                                                              Ships out within 7 business days

                                    3 Photos                  Min. Order: 1 Piece                                                        Add to Cart




                                                              2018 Gift Toys Brand New Cash Cannon Money Gun Fashion Toy Make Money Rain Red Gun For Fun


                                                              US $ 17.39 - 22.63 / Piece                                              Seller: doubled    Chat
                                                                                                                                      100.0% Positive Feedback
                                                              Free shipping Via ePacket
                                                              Ships out within 7 business days
                                                              Min. Order: 3 Pieces                                                       Add to Cart
                                    3 Photos




                                                              12cm Kawaii Slow Rising Squeeze Toy Collectibles Cute Phone Straps Pendant Bread Cake Cream Scented Kids Gift


                                                              US $ 1.92 - 2.53 / Piece                                                Seller: doubled    Chat
                                                                                                                                      100.0% Positive Feedback
                                                              Free shipping Via ePacket
                                                              Ships out within 7 business days
                                                              Min. Order: 50 Pieces                                                      Add to Cart
                                    3 Photos




                                                              6pcs Lot 23-30cm Movies Cartoon Plush Poppy Branch Trolls Stuffed Toy Doll For Baby Best Gifts #2


                                                              US $ 2.14 - 2.76 / Piece                                                Seller: doubled    Chat
                                                                                                                                      100.0% Positive Feedback
                                                              Free shipping Via ePacket
                                                              Ships out within 7 business days
                                                              Min. Order: 6 Pieces                                                       Add to Cart
                                    3 Photos




                                                              Tamagotchi Digital Pet Electronic Virtual Game Machine Tamagochi Toy Game Handheld Mini Funny Virtual Pet Machine Toys


                                                              US $ 1.52 - 2.08 / Piece                                                Seller: doubled    Chat
                                                                                                                                      100.0% Positive Feedback
                                                              Free shipping Via EMS
                                                              Ships out within 7 business days
                                                              Min. Order: 80 Pieces                                                      Add to Cart
                                    3 Photos




                                                              120 Set Entertainment Card Games UNO cards Fun Poker Playing Cards Family Funny Board Games Standard DHL Free
                                                              Shipping


                                                              US $ 1.42 - 1.79 / Piece                                                Seller: doubled    Chat
                                                                                                                                      100.0% Positive Feedback
                                                              Free shipping Via EMS
                                                              Ships out within 7 business days

                                    3 Photos                  Min. Order: 120 Pieces                                                     Add to Cart


                                                                                                                                                                                             234

https://www.dhgate.com/wholesale/search.do?pages=1&supplierid=ff8080816164d1630161b17e6c4c7bb3&leftpars=c2k9b3BlcmF0ZWRhdGUmc3Q9ZG93bmRoZ2F0ZQ==                                       3/4
7/5/2018                                                                 doubled: Movie &amp; Games Wholesaler, Toys &amp; Gifts Wholesaler on DHgate.com - Page 1.
                                     Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 25 of 226
                                                                            2018 Now Hot Mixed Color Soft Squishy Cat Healing Squeeze Fun Kids Toy Gift Stress Reliever Lovely Decor


                                                                            US $ 0.32 - 0.48 / Piece                                                     Seller: doubled         Chat
                                                                                                                                                         100.0% Positive Feedback
                                                                            Free shipping Via ePacket
                                                                            Ships out within 6 business days
                                                                            Min. Order: 60 Pieces                                                            Add to Cart
                                            4 Photos




                                                                            Magnetic Block Puzzle Block 3D Transparent Magnet Construction Brick Toys 115PCS Magnetic Blocks Construction
                                                                            MatchingToy Bricks Magaformers


                                                                            US $ 42.22 - 51.43 / Piece                                                   Seller: doubled         Chat
                                                                                                                                                         100.0% Positive Feedback
                                                                            Free shipping Via ePacket
                                                                            Ships out within 5 business days
                                            4 Photos                        Min. Order: 1 Piece     Sold: 3                                                  Add to Cart
                                                                                         (1 Customer Review)




                                                                            Hot Sale 20pcs lot 4x4cm Cute Baby Girl Boy Bath Bathing Classic Toys Rubber Race Squeaky Ducks Yellow


                                                                            US $ 0.17 - 0.45 / Piece                                                     Seller: doubled         Chat
                                                                                                                                                         100.0% Positive Feedback
                                                                            Free shipping Via ePacket
                                                                            Ships out within 7 business days
                                                                            Min. Order: 20 Pieces                                                            Add to Cart
                                            4 Photos




                                                  1         2   3




  Other items you might be interested in




           Entertainment Card Games           BY DHL 270g UNO poker               UNO Poker Card Family Fun         Entertainment Card Games           UNO Playing Poker Cards
           UNO cards Fun Poke...              card standard edition...            Entermainment Boa...              UNO cards Fun Poke...              Table Game Standard...

           US $2.82 - 3.43 / Set              US $1.91 - 2.75 / Set               US $2.05 - 2.35 / Piece           US $1.6 - 2.19 / Set               US $1.61 - 2.06 / Set




  Search Feedback
  Did you find what you were looking for?   Yes        No




Bookmark & Share



    Help improve your experience on DHgate.com, Please tell us what you think about this page.




 China Wholesale | Security & Privacy | Help | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | China Suppliers | Customer Service |
                                                             Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey

                                                                              Copyright Notice © 2004 - 2018 DHgate.com All rights reserved. License




                                                                                                                                                                                                                  235

https://www.dhgate.com/wholesale/search.do?pages=1&supplierid=ff8080816164d1630161b17e6c4c7bb3&leftpars=c2k9b3BlcmF0ZWRhdGUmc3Q9ZG93bmRoZ2F0ZQ==                                                            4/4
Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 26 of 226




Communications between NAL and
          Defendant




                                                                     236
7/5/2018                                                                                                            Message Detail
                               Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 27 of 226

                  Hello,              Sign out                                                                                     Buyer Protection   Help        Save more on our App!   Translate


                                                                                                                                            Hi,                                           0
                                                                    I'm shopping for...                                                     My DHgate                  Favorites               Cart
                                Buy Globally · Sell Globally


                     My DHgate            My Orders            Favorites             Messages          DHpay Account               Membership

                  Home> My DHgate > Messages > My Messages> From Sellers > Detail



                     My Messages                               « Back          View This Item          Delete This Conversation

                     From Sellers
                     From System
                                                                120 Set Entertainment Card Games UNO cards Fun Poker Playing Cards
                     From DHgate
                                                                Family Funny Board Games Standard DHL Free Shipping
                                                                From:
                     Trash
                                                                Created Time: 2018-07-05 00:24
                     Message Setting
                                                                          Reply                                                                                                    View This Item
                     Customer Service
                     Message DHgate
                     Message History
                                                                                                                            Hide earlier news(19)



                     Shortcuts                                                        2018-07-05 00:24

                     Shipped Orders
                                                                        hello dear
                     Awaiting Shipment
                     Awaiting Payment
                                                                                      2018-07-05 00:24
                     Favorite Items
                     Completed Orders
                                                                        hey there!!
                     Refund & Dispute
                     Order Tracking
                                                                   doubled        2018-07-05 08:22


                                                                        hello，sorry too late to reply you.



                                                                                      2018-07-05 16:39


                                                                        That's okay. I want a supplier for my shop. Have you shipped to USA before?



                                                                   doubled        2018-07-05 18:06


                                                                        Of course, I have a lot of clients in the United States.



                                                                   doubled        2018-07-05 18:08


                                                                        are you online?



                                                                                      2018-07-05 18:15


                                                                        yes dear. can you ship to new york?



                                                                   doubled        2018-07-05 20:09


                                                                        of course



                                                                   doubled        2018-07-05 20:11


                                                                        May I know the quantity you require ?



                                                                                      2018-07-05 20:19


                                                                        I need 120pcs. Please calculate the total amount cost because I will pay through paypal


                                                                        This is my email:



                                                                   doubled        2018-07-05 20:25


                                                                        ok ,wait a moment



                                                                   doubled        2018-07-05 20:31


                                                                        hello,Total $204
                                                                                                                                                                                                      237

http://dg.dhgate.com/messageweb/messagedetail.do?tdMessageTopicId=674690764&msgtype=001,002,003&fromurl=https%3A%2F%2Fdg.dhgate.com%2Fmessageweb%2Fmessage.do%3Fmsgtype%3D001%2C0… 1/2
7/5/2018                                                                                                        Message Detail
                             Case 1:18-cv-08824-LAP
                                          doubled 2018-07-05 20:42 Document 15-2 Filed 10/18/18 Page 28 of 226
                                                                  hello,Total $214



                                                                                 2018-07-05 20:48


                                                                  Okay. I wanna pay via paypal.



                                                                doubled    2018-07-05 21:01


                                                                  I have sent the bill to you. You can pay it at paypal



                                                                doubled    2018-07-05 21:34


                                                                  are you online？



                                                                                 2018-07-05 22:08


                                                                  Please attach here your account.



                                                                doubled    2018-07-05 22:12


                                                                  1992764223@qq.com



                                                                                 2018-07-05 22:17


                                                                  Can I have your email?


                                                                  I wanna contact you easily whenever and wherever I am



                                                                doubled    2018-07-05 22:18


                                                                  yuyundai@outlook.com



                                                                doubled    2018-07-05 22:21


                                                                  I have initiated payment collection from you on paypal



                                                                                 2018-07-05 22:27


                                                                  Is this your paypal? 1992764223@qq.com



                                                                doubled    2018-07-05 22:27


                                                                  yes



                                                                doubled    2018-07-05 22:27


                                                                  yes


                                                       Reply:

                                                         Please use English and do not leave any contact message here, i.e. phone number, email address, web address, etc. We will monitor this
                                                         reply in case it contains any message of this kind.




                                                         max.charactors: 4000/4000

                                                                Upload File :
                                                                                You may upload a maximum of 4 files. Format: JPG/GIF/RAR/PDF/DOC/DOCX/TXT. Maximum file size: 1MB.

                                                           Email reminder : The seller has switched off his email alerts but he can still receive your messages.



                                                                                        Send




                         Home | Your Account | Help | Gold Zone | Sitemap Index | Top Searches | Top Products | Refined Products | Customer Service | Security & Privacy | Terms of Use

                                                                                Copyright Notice © 2004 - 2018 DHgate.com All rights reserved.



                                                                                                                                                                                                  238

http://dg.dhgate.com/messageweb/messagedetail.do?tdMessageTopicId=674690764&msgtype=001,002,003&fromurl=https%3A%2F%2Fdg.dhgate.com%2Fmessageweb%2Fmessage.do%3Fmsgtype%3D001%2C0… 2/2
   Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 29 of 226




NAL's Checkout Page and\or Order Form
 for Infringing Products from Defendant




                                                                        239
7/18/2018                                                                        DHgate: Reliable Wholesale Marketplace -- Place Order -- Cart
                                    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 30 of 226

                         Buy Globally · Sell Globally

                                 Place Order                                                Pay Your Order                                                            Success
                                                                                                                                                                                            Payment Help

      Place your order

      Shipping Address                                                                                                                                                   Order Summary
                                                                                                                                                 Add a new address
                                                                                                                                                                         Your 1 item order will be
                                                                                                                                                                         dispatched in 1 parts.
                                                 20 Cooper Square                                                                                                        Items Subtotal:     US $214.80
                                                                                                                                                                         ( 1 items )
                                                 New York,New York,10003
                                                                                                                                                                         Shipping Cost:          US $0.00
                                                 United States
                                                                                                                                                                                  Grand Total:
                                                                                                                                                                                 US $214.80
                                                 Edit

                                                                                                                                                                               Proceed to Pay



      Order Details

        doubled


                          120 Set Entertainment Card Games UNO card             120       Pieces        Price                          Amount                        Shipping Cost
                          s Fun Pok...                                                                  US $1.79/Piece                 $214.80                       Free Shipping

                          Stock in: China                                                                                                                            EMS

                                                                                                                                                                     Delivery: Estimated between Wed Aug 1
        Add remark to seller                                                                                                                                         and Tue Aug 21 (seller ships within 7
                                                                                                                                                                     business days)
            Please add remark:(e.g. color, size...)




                                                                                                                                                                                   Use 3rd Party Coupon

                                                                                                                                                           Item Subtotal:                    US $214.80
                                                                                                                                                           Shipping Cost:                        US $0.00

                                                                                                                                                           Order Total:                      US $214.80


      « Back to Cart                                                                                                                                      Item Subtotal(1 items):             US $214.80
                                                                                                                                                          Shipping Cost:                        US $0.00
                                                                                                                                                          Grand Total:                     US $214.80
                                                                                                                                                                                       Proceed to Pay




                                                                      Copyright Notice ® 2004 - 2018 DHgate.com All rights reserved.




                                                                                                                                                                                                                   240

https://shoppingcart.dhgate.com/order/pageload.do                                                                                                                                                            1/1
 Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 31 of 226


DEFENDANT FireFox outdoor Store




                                                                      241
    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 32 of 226




Defendant's Listing for Infringing Products




                                                                         242
8/3/2018                                                             Key account -in Resistance Bands from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                  Case 1:18-cv-08824-LAP DocumentBuyer15-2
                                                                       Protection
                                                                                  Filed
                                                                                   Help
                                                                                        10/18/18           Page
                                                                                          Save big on our app!
                                                                                                                     33 /of
                                                                                                               Ship to    USD
                                                                                                                             226Language

                                               I'm shopping for...                                                                                                                              0

                                                                                                                                                                                   New here? Get your coupons!

    Store: FireFox outdoor Store      100% Positive feedback           Follow

    Home > All Categories > Sports & Entertainment > Fitness & Body Building > Fitness Equipments > Resistance Bands



                                                                                                          Key account

                                                                                                          Price:          US $35.00 / lot (10 pieces / lot , US $ 3.33 / piece )
                                                                                                          Discount
                                                                                                          Price:          US $33.25 / lot             -5%     2 days left
                                                                                                                             Get our app to see exclusive prices


                                                                                                          Shipping:       Free Shipping to United States via ePacket
                                                                                                                          Estimated Delivery Time: 12-20 days

                                                                                                          Quantity:               1         lot (300 lots available)

                                                                                                          Total Price:    US $33.25


                                                                                                                Buy Now                 Add to Cart

                                                                                                               Add to Wish List


                                                                                                          New User
                                                                                                          Coupon:               US $4.00       GET IT NOW

                                                                                                          Store
                                                                                                          Promotion:           Get Seller Coupons           US $2.00 off per US $35.00



                                                                                                          Return Policy         Returns accepted if product not as described, buyer pays return shipping
                                                                                                                                fee; or keep the product & agree refund with seller. View details

                                                                                                          Seller                On-time Delivery
                                                                                                          Guarantees:           35 days


                                                                                                          Payment:                                                                      View More


                                                                                                                   Buyer Protection
                                                                                                                      Full Refund if you don't receive your order
                                                                                                                      Full or Partial Refund , if the item is not as described
                                                                                                                                                                                                    Learn More




       Product Details           Feedback (0)            Shipping & Payment                 Seller Guarantees



                                                                              Get US $2.00 off on orders over US $35.00(Incl. shipping costs)
                 Seller Discount
                 On all products

                 Time left until promotion ends：5d 0h 0m                    If you want to purchase more than one product, please add everything to your Cart first. When you proceed to the checkout
                                                                            page, the Seller Discount will be automatically calculated.
                 Shop Now




           Item specifics

      Brand Name: OUTAD                                                                                    Department Name: Unisex
      Function: Comprehensive Fitness Exercise


           Product Description




                                                                                                                                                                                                Recently Viewed
                                                                                                                                                                                                                        243

https://www.aliexpress.com/item/Key-account/32905346468.html                                                                                                                                                      1/3
8/3/2018                                                            Key account -in Resistance Bands from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                     Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 34 of 226




           Packaging Details

      Unit Type: lot (10 pieces/lot)                                                                      Package Weight: 2.0kg (4.41lb.)
      Package Size: 50cm x 10cm x 5cm (19.69in x 3.94in x 1.97in)



      More Products
      From This Seller




               US $49.31                   US $4.05                        US $8.29                       US $1.45                      US $8.18                     US $1.70                     US


               2 orders                    3 orders                        2 orders                       4 orders




      From Other Sellers




               US $1.79                    US $5.53                        US $4.99                       US $5.69                      US $1.86                     US $5.97                     US
                           (9,226)                        (3,573)                         (512)                       (4)                              (1,736)                   (6,761)
               20,216 orders               7,512 orders                    1,812 orders                   69 orders                     3,488 orders                 13,485 orders                264




      Premium Related Products
                                                                                                                                                                                           Recently Viewed
                                                                                                                                                                                                                   244

https://www.aliexpress.com/item/Key-account/32905346468.html                                                                                                                                                 2/3
8/3/2018                                                                 Key account -in Resistance Bands from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                    Case 1:18-cv-08824-LAP DocumentBuyer15-2
                                                                         Protection
                                                                                    Filed
                                                                                     Help
                                                                                          10/18/18           Page
                                                                                            Save big on our app!
                                                                                                                       35 /of
                                                                                                                 Ship to    USD
                                                                                                                               226Language

                                                   I'm shopping for...                                                                                                                                0

                                                                                                                                                                                         New here? Get your coupons!

    Store: FireFox outdoor Store           100% Positive feedback          Follow

    Home > All Categories > Sports & Entertainment > Fitness & Body Building > Fitness Equipments > Resistance Bands



                                                                                                              Key account

                                                                                                              Price:          US $35.00 / lot (10 pieces / lot , US $ 3.33 / piece )
                                                                                                              Discount
                                                                                                              Price:          US $33.25 / lot             -5%     2 days left
                                                                                                                                 Get our app to see exclusive prices


                                                                                                              Shipping:       Free Shipping to United States via ePacket
                                                                                                                              Estimated Delivery Time: 12-20 days

                                                                                                              Quantity:               1         lot (300 lots available)


                                                                                                              Total Price:    US $33.25


                                                                                                                    Buy Now                 Add to Cart

                                                                                                                   Add to Wish List


                                                                                                              New User
                                                                                                              Coupon:               US $4.00       GET IT NOW

                                                                                                              Store
                                                                                                              Promotion:           Get Seller Coupons           US $2.00 off per US $35.00



                                                                                                              Return Policy         Returns accepted if product not as described, buyer pays return shipping
                                                                                                                                    fee; or keep the product & agree refund with seller. View details

                                                                                                              Seller                On-time Delivery
                                                                                                              Guarantees:           35 days


                                                                                                              Payment:                                                                        View More


                                                                                                                       Buyer Protection
                                                                                                                          Full Refund if you don't receive your order
                                                                                                                          Full or Partial Refund , if the item is not as described
                                                                                                                                                                                                          Learn More




       Product Details              Feedback (0)             Shipping & Payment                 Seller Guarantees


           Shipping

      Calculate your shipping cost by country/region and quantity.

      Quantity:       1         Ship to:         United States


                  Shipping Company                                         Shipping Cost                                     Estimated Delivery Time                                   Tracking Information

                          ePacket                 US $28.45 Free Shipping                                          12-20 days                                              Available



           Packaging Details

      Unit Type: lot (10 pieces/lot)                                                                           Package Weight: 2.0kg (4.41lb.)

      Package Size: 50cm x 10cm x 5cm (19.69in x 3.94in x 1.97in)


           Payment

      We support the following payment methods.




      More Products
      From This Seller




                                                                                                                                                                                                                             245

https://www.aliexpress.com/item/Key-account/32905346468.html                                                                                                                                                           1/2
Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 36 of 226




          Defendant's Storefront




                                                                     246
8/3/2018                                                           Find All China Products On Sale from FireFox outdoor Store on Aliexpress.com - Key account and more
                                      Case 1:18-cv-08824-LAP Document  15-2 Filed
                                                                   Buyer Protection Help
                                                                                         10/18/18
                                                                                          Save big on our app!
                                                                                                               Page
                                                                                                                Ship to
                                                                                                                        37   of 226
                                                                                                                         / USD   Language




                                                 I'm shopping for...                                                                                On AliExpress    In this store                0




     Store: FireFox outdoor Store        100% Positive feedback           Follow    3 Followers




           Store Home              Products        Sale Items               Top Selling           New Arrivals        Feedback

     Home > Store Home > Key account

           Store Categories
                                                  Store Categories >       Key account                           1 items found                                                                         Hide Filter

             Cycling
                                                  Department               Unisex                                                                                                    Multiple
              Bicycles                            Name
              Bicycle Lights
              Bicycle Computer
                                                  Function                 Comprehensive Fitness Exercise                                                                            Multiple
              Bicycle Parts

             Fishing
                                                  Application              Other                                                                                                     Multiple
              Fishing Net
              Fish Finder
              Fishing RodsRod...
              Fishing Vests&Waders
                                                  Best Match           Orders        New          price          Free Shipping                                                             View
             Water sports
              Swimming & Diving
              Water Safety Products
                                                                                     5
              Surfing
              Beach shoes

             Bikini
              Women Bikini
              Men Swimwears
              Child Bikini

             Camping & Hiking
              Travel Kits
              stove                             Key account
              Picnic                            US $3.33 / piece
              Tents & Sleeping Bags             US $3.50 / piece
              Safety & Survival                 Min. Order : 10 pieces
              Water Bags
              Walking Sticks
              Outdoor Tools
                                                     1
              Climbing Bags
              Outdoor Tablewares

             Yoga
              Yoga Pants
              Yoga Sets
              Yoga Mats
              Sports Bras
              Resistance Bands
              Pedometers
              Hand Grips

             Hunting
              Bow & Arrow
              Hunting Optics
              Hunting Bags &...
              Hunting Gun...
              Hunting Cameras
              Telescope

             Sports Products
              Fitness Equipments
              Ball Sports Products
              Skiing & Snowboarding
              Cycling Clothing
              Sports Bags

             Sportswear &...
              Sport Caps
              Sports Safety
              Trainning & Exercise
              Sports Shoes

             Entertainment
              Playing Cards
              Gambling

             Others




           Service Center

             Contact Now


                                                                                                                                                                                                      Recently Viewed
                                                                                                                                                                                                                              247

https://www.aliexpress.com/store/4376071/search?origin=y&SortType=bestmatch_sort&SearchText=Key%20account                                                                                                               1/3
Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 38 of 226




Communications between NAL and
          Defendant




                                                                     248
8/3/2018                                                                  Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                    Case 1:18-cv-08824-LAP Document 15-2 Buyer
                                                                           Filed       10/18/18
                                                                               Protection Help
                                                                                                  Page
                                                                                               Mobile
                                                                                                            39 /of
                                                                                                      Ship to   USD
                                                                                                                   226Language

                                                                                                               I'm shopping for...                                                       Cart    0




       My AliExpress           My Orders     Message Center             Wish List          My Favorite Stores             Account Settings


                                           Back   View Details
      Message Center
                                            Send to: huang shao        FireFox outdoor Store     | Add to Blacklist
       Conversations

      Spam
                                                                                                                                                                                     Insert smileys



      Service Notification

      Notifications



      Setting

      Contact Blacklist                                                                                                                                                                    1/9



                                               Browse
           AliExpress Mobile App            You can only upload 1 files in total. Each file cannot exceed 5MB. Supports JPG, JPEG, GIF, PNG, BMP
           Search Anywhere, Anytime!           Send




                                            Message History                                                                                                                               Delete Conversation


                                                                                                           Messages Translation:         Disable     English
                                                                   
            Scan or click to download


                                                                                If you don't like to give me your email, kindly message me in this email:                                            Me
                                                                                                                                                                                                     18/07/30 16:36


                                            huang shao                Dear friend,
                                            18/07/30 02:42            Thank you for your kindness and support.

                                                                      waiting for your order

                                                                      If any problem, please contact us firstly,
                                                                      We will try our best to solve well for you,
                                                                      Nice day



                                                                                                                                                                                                     Me
                                                                                                                                                                                                     18/07/29 16:11
                                                                                                   Thanks! I will order 300 pieces. Kindly reply here your email. Thanks!




                                            huang shao
                                                                      Dear friend,
                                            18/07/27 02:07            Thank you for your kindness and support.
                                                                      yes of course, we have shipped a lot to USA
                                                                      If any problem, please contact us firstly,
                                                                      We will try our best to solve well for you,
                                                                      Nice day



                                                                                                                                                                                                     Me
                                                                                                                                                                                                     18/07/26 17:11
                                                                                                                                     Thank you dear! Have you shipped before to USA?




                                            huang shao
                                                                      Dear friend,
                                            18/07/26 01:50            Thank you for your kindness and support.

                                                                      yes of course

                                                                      If any problem, please contact us firstly,
                                                                      We will try our best to solve well for you,
                                                                      Nice day




                                                                                               About this product
                                                                                               2018 Hot 108 Game Cards Family Funny Entertainment B...


                                                                                                                                                                                                     Me
                                                                                                                                        Hi! Do you guys deliver to New York City, USA?               18/07/25 19:13




                                                   1                                                                                                                                       Go to Page            Go



                                                                                                                                                                                                                            249

https://msg.aliexpress.com/buyerMsgDetail.htm?channelId=118171667602&digest=af6198c6baf4d1065d60671fdf8408fda9239b9267a67c7255f5c16e86dc8f57                                                                          1/2
8/3/2018                                                                                 Gmail - Pokers Quotation from AliExpress Seller
                                  Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 40 of 226
                                                                                                                                                               <                              >



  Pokers Quotation from AliExpress Seller
  35 messages

  SMT-  杜佳辉-销售助理 <1686956544@qq.com>                                                                                                                                Tue, Jul 31, 2018 at 6:20 PM
  To:                         <                                 >

    Dear                  ,

   Thank you for your interest in my products.

   There are two choice for U
   1.The price is 35USD for 10pcs with Epacket shipping, if you want 300pcs, it means you need to make 30 orders, the total price is 35USD*30 orders=1050USD
   2.The price is 1000USD with DHL shipping for 300pcs to USA

   Looking forward for your early reply. Have a nice day.

   Best regards,
   Du




                  <                                         >                                                                                                       Wed, Aug 1, 2018 at 7:30 AM
 To: 1686956544@qq.com

   Hello! Please tell me your store name in the aliexpress. Thanks!
   [Quoted text hidden]


    2 attachments




                                  2F0FF707@FF20947B.0B38605B.jpg
                                  150K




                                  2F0FF707@FF20947B.0B38605B.jpg
                                  150K




 SMT-  杜佳辉-销售助理 <1686956544@qq.com>                                                                                                                                 Wed, Aug 1, 2018 at 9:47 AM
 To:                          <                                 >

   Dear friends,
   Sorry, The product you want is forbidden on AliExpress.

     发件人: "                      "<                                 >;
     发送时间: 2018年8月1日(星期三) 上午7:30
     收件人: "SMT-杜佳辉-销售助理"<1686956544@qq.com>;
     主题: Re: Pokers Quotation from AliExpress Seller
   [Quoted text hidden]



                  <                                         >                                                                                                      Wed, Aug 1, 2018 at 10:00 AM
 To: 1686956544@qq.com

   Please tell me your store name in the aliexpress so that I can decide on what to buy. Thanks!
   [Quoted text hidden]



                  <                                         >                                                                                                      Wed, Aug 1, 2018 at 10:00 AM
 To: 1686956544@qq.com

   And why it is forbidden?
   [Quoted text hidden]
                                                                                                                                                                                                     250

https://mail.google.com/mail/u/0?ik=a69a506713&view=pt&search=all&permthid=thread-f%3A1607501047963509652&simpl=msg-f%3A1607501047963509652&simpl=msg-a%3Ar6971190030617713720&simpl=ms…       1/5
8/3/2018                                                                                   Gmail - Pokers Quotation from AliExpress Seller
 SMT-  杜佳辉-销售助理 <1686956544@qq.com>
                        Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 41
                                                                                 Wed, of  226
                                                                                      Aug 1, 2018 at 10:20 AM
 To:                                <                               >

   Store:
              FireFox outdoor Store
   dear friend,
   if you have any problem, please contact me freely.
   hope we have a long-term cooperation. thanks .
   Best Regards!

   https://www.aliexpress.com/store/4376071?spm=2114.10010108.0.0.5e4b79ddcLwOtV


   ------------------ 原始邮件 ------------------
     发件人: "                      "<                                     >;
     发送时间: 2018年8月1日(星期三) 上午10:00
     收件人: "SMT-杜佳辉-销售助理"<1686956544@qq.com>;
     主题: Re: Pokers Quotation from AliExpress Seller
   Please tell me your store name in the aliexpress so that I can decide on what to buy. Thanks!

   On Wed, Aug 1, 2018 at 9:47 AM SMT-杜佳辉-销售助理 <1686956544@qq.com> wrote:
      Dear friends,
      Sorry, The product you want is forbidden on AliExpress.

        发件人: "                      "<                                       >;
        发送时间: 2018年8月1日(星期三) 上午7:30
        收件人: "SMT-杜佳辉-销售助理"<1686956544@qq.com>;
        主题: Re: Pokers Quotation from AliExpress Seller
      Hello! Please tell me your store name in the aliexpress. Thanks!

      On Tue, Jul 31, 2018 at 6:21 PM SMT-杜佳辉-销售助理 <1686956544@qq.com> wrote:
       Dear                   ,

           Thank you for your interest in my products.

           There are two choice for U
           1.The price is 35USD for 10pcs with Epacket shipping, if you want 300pcs, it means you need to make 30 orders, the total price is 35USD*30 orders=1050USD
           2.The price is 1000USD with DHL shipping for 300pcs to USA

           Looking forward for your early reply. Have a nice day.

           Best regards,
           Du




 SMT-  杜佳辉-销售助理 <1686956544@qq.com>                                                                                                                                      Wed, Aug 1, 2018 at 10:25 AM
 To:                                <                               >

   The AliExpress platform is not allowed to be sold, and the reason should be UNO infringement.
   If you want to buy, I can give you a new link.

   ------------------ 原始邮件 ------------------
     发件人: "                      "<                                     >;
     发送时间: 2018年8月1日(星期三) 上午10:00
     收件人: "SMT-杜佳辉-销售助理"<1686956544@qq.com>;
     主题: Re: Pokers Quotation from AliExpress Seller
   And why it is forbidden?

   On Wed, Aug 1, 2018 at 10:00 AM                       <                                   > wrote:
    Please tell me your store name in the aliexpress so that I can decide on what to buy. Thanks!

      On Wed, Aug 1, 2018 at 9:47 AM SMT-杜佳辉-销售助理 <1686956544@qq.com> wrote:
           Dear friends,
           Sorry, The product you want is forbidden on AliExpress.

            发件人: "                      "<                                        >;
            发送时间: 2018年8月1日(星期三) 上午7:30
            收件人: "SMT-杜佳辉-销售助理"<1686956544@qq.com>;
            主题: Re: Pokers Quotation from AliExpress Seller
           Hello! Please tell me your store name in the aliexpress. Thanks!

           On Tue, Jul 31, 2018 at 6:21 PM SMT-杜佳辉-销售助理 <1686956544@qq.com> wrote:
            Dear                   ,

             Thank you for your interest in my products.

             There are two choice for U
             1.The price is 35USD for 10pcs with Epacket shipping, if you want 300pcs, it means you need to make 30 orders, the total price is 35USD*30 orders=1050USD
             2.The price is 1000USD with DHL shipping for 300pcs to USA

             Looking forward for your early reply. Have a nice day.

             Best regards,
             Du




                  <                                          >                                                                                                           Wed, Aug 1, 2018 at 11:35 AM
 To: 1686956544@qq.com

   I already saw it. Thanks for telling me your store name. Okay, I'll agree. By the way, can I pay through paypal?
   [Quoted text hidden]



                  <                                          >                                                                                                           Wed, Aug 1, 2018 at 11:36 AM
 To: 1686956544@qq.com

   By the way, I'm choosing the option 1.
   [Quoted text hidden]

                                                                                                                                                                                                          251
                             <                               >                                                                                                           Wed, Aug 1, 2018 at 11:37 AM
https://mail.google.com/mail/u/0?ik=a69a506713&view=pt&search=all&permthid=thread-f%3A1607501047963509652&simpl=msg-f%3A1607501047963509652&simpl=msg-a%3Ar6971190030617713720&simpl=ms…            2/5
8/3/2018                                                                                   Gmail - Pokers Quotation from AliExpress Seller
 To: 1686956544@qq.com                          Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 42 of 226
   Why did you delete the link in the aliexpress. Kindly send the link here so that I can decide what to order. Thanks!
   [Quoted text hidden]



 SMT-  杜佳辉-销售助理 <1686956544@qq.com>
 To:                                <                                >




   ------------------ 原始邮件 ------------------
     发件人: "            "<                                                >;
     发送时间: 2018年8月1日(星期三) 中午11:36
     [Quoted text hidden]

   [Quoted text hidden]



                  <                                            >                                                                                               Wed, Aug 1, 2018 at 11:43 AM
 To: 1686956544@qq.com

   So you mean you don't have paypal?
   [Quoted text hidden]


    2 attachments

                                                    3005F701@CE723862.B22B615B.jpg
                                                    83K

                                                    3005F701@CE723862.B22B615B.jpg
                                                    83K


                  <                                            >                                                                                               Wed, Aug 1, 2018 at 11:44 AM
 To: 1686956544@qq.com

   Please send me the link of the product page. Thanks!
   [Quoted text hidden]


    2 attachments

                                                    3005F701@CE723862.B22B615B.jpg
                                                    83K

                                                    3005F701@CE723862.B22B615B.jpg
                                                    83K


 SMT-  杜佳辉-销售助理 <1686956544@qq.com>                                                                                                                            Wed, Aug 1, 2018 at 12:03 PM
 To:                                <                                >

   Keep you waiting，This is the new link.
   https://www.aliexpress.com/item/For-Roxanne-Reyes/32905346468.html

   ------------------ 原始邮件 ------------------
     发件人: "            "<                                                >;
     发送时间: 2018年8月1日(星期三) 中午11:44
     [Quoted text hidden]

   [Quoted text hidden]



                  <                                            >                                                                                               Wed, Aug 1, 2018 at 12:11 PM
 To: 1686956544@qq.com

   Thanks! Is this the same product as before? Please remove my name in the product title. Thanks! I appreciate it a lot!
   [Quoted text hidden]



 SMT-  杜佳辉-销售助理 <1686956544@qq.com>                                                                                                                             Wed, Aug 1, 2018 at 1:51 PM
 To:                                <                                >

   I am really sorry, this is a new link for you, the previous link is off the shelf.
   https://www.aliexpress.com/item/Key-account/32905346468.html
   ------------------ 原始邮件 ------------------
     发件人: "            "<                                                >;
     发送时间: 2018年8月1日(星期三) 中午11:35
     [Quoted text hidden]

   [Quoted text hidden]



 SMT-  杜佳辉-销售助理 <1686956544@qq.com>                                                                                                                             Wed, Aug 1, 2018 at 1:58 PM
 To:                                <                                >

   The initial link, because the infringement has been removed. This link is new and is in accordance with Option 1. You need to make 30 orders


   ------------------ 原始邮件 ------------------
     发件人: "            "<                                                >;
     发送时间: 2018年8月1日(星期三) 中午12:11
     [Quoted text hidden]

   [Quoted text hidden]



                  <                                            >                                                                                                Wed, Aug 1, 2018 at 2:07 PM
 To: 1686956544@qq.com

   Okay, but same product, right?
   [Quoted text hidden]
                                                                                                                                                                                                 252

https://mail.google.com/mail/u/0?ik=a69a506713&view=pt&search=all&permthid=thread-f%3A1607501047963509652&simpl=msg-f%3A1607501047963509652&simpl=msg-a%3Ar6971190030617713720&simpl=ms…   3/5
8/3/2018                                                                                      Gmail - Pokers Quotation from AliExpress Seller
 SMT-  杜佳辉-销售助理 <1686956544@qq.com>
                        Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 43
                                                                                  Wed,of
                                                                                       Aug226
                                                                                          1, 2018 at 2:10 PM
 To:                                <                            >

   Yes, of course.
   ------------------ 原始邮件 ------------------
     发件人: "            "<                                            >;
     发送时间: 2018年8月1日(星期三) 下午2:07
     [Quoted text hidden]

   [Quoted text hidden]



 SMT-  杜佳辉-销售助理 <1686956544@qq.com>                                                                                                                             Wed, Aug 1, 2018 at 2:11 PM
 To:                                <                            >

   By the way, do you use WeChat?


   ------------------ 原始邮件 ------------------
     发件人: "            "<                                            >;
     发送时间: 2018年8月1日(星期三) 下午2:07
     [Quoted text hidden]

   [Quoted text hidden]



                  <                                        >                                                                                                    Wed, Aug 1, 2018 at 2:13 PM
 To: 1686956544@qq.com

   Good. By the way, Can I pay through paypal?
   [Quoted text hidden]



 SMT-  杜佳辉-销售助理 <1686956544@qq.com>                                                                                                                             Wed, Aug 1, 2018 at 2:16 PM
 To:                                <                            >

   I am afraid this will not work, AliExpress will not be able to pay through paypal for the time being.


   ------------------ 原始邮件 ------------------

     发件人: "            "<                                            >;
     发送时间: 2018年8月1日(星期三) 下午2:13
     [Quoted text hidden]

   [Quoted text hidden]



                  <                                        >                                                                                                    Wed, Aug 1, 2018 at 2:40 PM
 To: 1686956544@qq.com

   What about alipay? Can I pay through alipay?
   [Quoted text hidden]



 SMT-  杜佳辉-销售助理 <1686956544@qq.com>                                                                                                                             Wed, Aug 1, 2018 at 3:01 PM
 To:                                <                            >

   Dear friends, we only currently support these payment methods.Really sorry




   ------------------ 原始邮件 ------------------

     发件人: "            "<                                            >;
     发送时间: 2018年8月1日(星期三) 下午2:40
     [Quoted text hidden]

   [Quoted text hidden]



                  <                                        >                                                                                                    Wed, Aug 1, 2018 at 3:16 PM
 To: 1686956544@qq.com

   Don't you accept any of these payment below?:

   US Bank Account;DHpay; Payoneer; CMB; Credit Card; Pingpong
   [Quoted text hidden]


    2 attachments
                                                310A8972@7FEABB2D.C55A615B.jpg
                                                82K
                                                310A8972@7FEABB2D.C55A615B.jpg
                                                82K


 SMT-  杜佳辉-销售助理 <1686956544@qq.com>                                                                                                                             Wed, Aug 1, 2018 at 4:15 PM
 To:                                <                            >

   Dear friend, you can try to pay.


   ------------------ 原始邮件 ------------------
     发件人: "            "<                                            >;
     发送时间: 2018年8月1日(星期三) 下午3:16
     [Quoted text hidden]

   [Quoted text hidden]



                  <                                        >                                                                                                    Thu, Aug 2, 2018 at 10:07 AM
 To: 1686956544@qq.com

   Please confirm if you can choose any of what I've mentioned above.
   [Quoted text hidden]



 SMT-  杜佳辉-销售助理 <1686956544@qq.com>                                                                                                                             Thu, Aug 2, 2018 at 11:58 AM
 To:                                <                            >                                                                                                                               253

https://mail.google.com/mail/u/0?ik=a69a506713&view=pt&search=all&permthid=thread-f%3A1607501047963509652&simpl=msg-f%3A1607501047963509652&simpl=msg-a%3Ar6971190030617713720&simpl=ms…   4/5
8/3/2018                                                                                      Gmail - Pokers Quotation from AliExpress Seller
                                 Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 44 of 226
   Dear friend, credit card payment is OK


   ------------------ 原始邮件 ------------------
     发件人: "            "<                                            >;
     发送时间: 2018年8月2日(星期四) 上午10:07
     [Quoted text hidden]

   [Quoted text hidden]



 SMT-  杜佳辉-销售助理 <1686956544@qq.com>                                                                                                                             Thu, Aug 2, 2018 at 11:59 AM
 To:                                <                            >

   US Bank Account; DHpay; Payoneer; CMB, these channels are not supported by AliExpress.

   Card is supported here but it is only Visa credit and debit and Master card credit card.



   ------------------ 原始邮件 ------------------

     发件人: "            "<                                            >;
     发送时间: 2018年8月2日(星期四) 上午10:07
     [Quoted text hidden]

   [Quoted text hidden]



                  <                                         >                                                                                                   Thu, Aug 2, 2018 at 12:52 PM
 To: 1686956544@qq.com

   Great! Please reply here your Credit card account number so that I can pay you right away! Thanks!
   [Quoted text hidden]



 SMT-  杜佳辉-销售助理 <1686956544@qq.com>                                                                                                                              Thu, Aug 2, 2018 at 1:54 PM
 To:                                <                            >


   Dear friends, you can use your credit card to pay directly on AliExpress. This is more secure for you.


   ------------------ 原始邮件 ------------------

     发件人: "            "<                                            >;
     发送时间: 2018年8月2日(星期四) 中午12:52
     [Quoted text hidden]

   [Quoted text hidden]



 SMT-  杜佳辉-销售助理 <1686956544@qq.com>                                                                                                                              Thu, Aug 2, 2018 at 1:57 PM
 To:                                <                            >

   by the way,Do you use WeChat or other social apps?...


   ------------------ 原始邮件 ------------------

     发件人: "            "<                                            >;
     发送时间: 2018年8月2日(星期四) 中午12:52
     [Quoted text hidden]

   [Quoted text hidden]



                  <                                         >                                                                                                    Thu, Aug 2, 2018 at 2:08 PM
 To: 1686956544@qq.com

   Unfortunately, our internet connection is not functioning well. I have tried ordering directly but It does not working.
   [Quoted text hidden]



                  <                                         >                                                                                                    Thu, Aug 2, 2018 at 2:08 PM
 To: 1686956544@qq.com

   None, only email.
   [Quoted text hidden]



 SMT-  杜佳辉-销售助理 <1686956544@qq.com>                                                                                                                               Fri, Aug 3, 2018 at 9:41 AM
 To:                                <                            >


   Dear friends, you can try to use other networks, product links, we will keep you for a week. Looking forward to your order.

   ------------------ 原始邮件 ------------------

     发件人: "            "<                                            >;
     发送时间: 2018年8月2日(星期四) 下午2:08
     [Quoted text hidden]

   [Quoted text hidden]




                                                                                                                                                                                                  254

https://mail.google.com/mail/u/0?ik=a69a506713&view=pt&search=all&permthid=thread-f%3A1607501047963509652&simpl=msg-f%3A1607501047963509652&simpl=msg-a%3Ar6971190030617713720&simpl=ms…    5/5
   Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 45 of 226




NAL's Checkout Page and\or Order Form
 for Infringing Products from Defendant




                                                                        255
8/3/2018                                                                               Please Confirm Your Order - AliExpress
                                  Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 46 of 226



                           Review your Order                                               Payment                                                          Done


      1. Select your shipping information:




                105 Avenue B
                Apt 4B
                New york, New York, 10009
                United States




               Edit


           Add a new address




      2. Review and confirm your order (1 items):


            Seller: FireFox outdoor Store

            Product Name & Details


                                Key account                                                                     1      lot   ×     US $33.25                                 ePacket

                                                                                                                                                                           Free shipping
                                                                                                                                                               Delivery Time: 12-20 days

                                Leave a message for this seller:

                                You can leave a message for the seller.

                                Max. 1,000 English characters or Arabic numerals only. No HTML codes.



                                                                                                                                 Subtotal:                                      US $33.25

                                                                                                                                 Shipping:                                       US $0.00

                                                                                                                                 Total:                                       US $33.25



      3. Payment method




               Other payment methods




                                                                                             Apply AliExpress Coupon: You don’t have any coupons                                - US $0.00




                                                                                                         Buyer Protection
                                                                                                                                                                All Total: US $33.25
                                                                                                            Full Refund if you don't receive
                                                                                                            your order
                                                                                                            Full or Partial Refund , if the item is                Confirm & Pay
                                                                                                            not as described

                                                                                                         Learn More



                                                                                                                        Upon clicking 'Place Order', I acknowledge I have read and agreed to:
                                                                                                                                                 - Alibaba.com Transaction Services Agreement
                                                                                                                                                                   - Alipay Services Agreement
                                                                                                                                                                        - Alipay Privacy Notice
                                                                                                                                                              - Promotion Terms & Conditions            256
                                                                                                      Click here to learn more about Buyer Protection for online transactions on AliExpress
https://shoppingcart.aliexpress.com/order/confirm_order.htm?objectId=32905346468&from=aliexpress&countryCode=US&shippingCompany=EMS_ZX_ZX_US&provinceCode=&cityCode=&promiseId=&itemConditio…     1/2
Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 47 of 226


DEFENDANT FZCSPEEDS Store




                                                                     257
    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 48 of 226




Defendant's Listing for Infringing Products




                                                                         258
7/26/2018        UNO Card Standard Edition Playing Cards Chrome Paper Multi colored 5.6*8.8CM Family Fun Play Cards Gift Box English Manual-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alib…
                                  Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 49 of 226


                                                                                                                   Buyer Protection     Help            Save big on our app!     Ship to    / USD        Language




                                               I'm shopping for...                                                                                                                             0

                                                                                                                                                                                  New here? Get your coupons!

   Store: FZCSPEEDS Store         97.3% Positive feedback            Follow

   Home > All Categories > Sports & Entertainment > Entertainment > Gambling > Playing Cards



                                                                                                          UNO Card Standard Edition Playing Cards Chrome Paper Multi-colored
                                                                                                          5.6*8.8CM Family Fun Play Cards Gift Box English Manual

                                                                                                          Price:          US $9.99 / piece
                                                                                                          Discount
                                                                                                          Price:          US $8.99 / piece             -10%     01h:41m:01s
                                                                                                                             Get our app to see exclusive prices         Bulk Price


                                                                                                          Shipping:       US $3.26 to United States via ePacket
                                                                                                                          Estimated Delivery Time: 12-20 days

                                                                                                          Quantity:              1           piece (1974 pieces available)

                                                                                                          Total Price:    US $12.25


                                                                                                               Buy Now                  Add to Cart

                                                                                                              Add to Wish List


                                                                                                          New User
                                                                                                          Coupon:              US $4.00        GET IT NOW

                                                                                                          Store
                                                                                                          Promotion:          US $1.00 off per US $19.00


                                                                                                          Return Policy        Returns accepted if product not as described, buyer pays return shipping
                                                                                                                               fee; or keep the product & agree refund with seller. View details

                                                                                                          Seller               On-time Delivery
                                                                                                          Guarantees:          35 days


                                                                                                          Payment:

                                                                                                                            View More


                                                                                                                   Buyer Protection
                                                                                                                      Full Refund if you don't receive your order
                                                                                                                      Full or Partial Refund , if the item is not as described
                                                                                                                                                                                                    Learn More




       Product Details           Feedback (0)            Shipping & Payment                  Seller Guarantees



                                                                               Get US $1.00 off on orders over US $19.00
               Seller Discount                                                 Get US $2.00 off on orders over US $37.00
               On all products                                                 Get US $4.00 off on orders over US $73.00
                                                                              (Incl. shipping costs)
               Time left until promotion ends：7d 0h 0m
                                                                              If you want to purchase more than one product, please add everything to your Cart first. When you proceed to the checkout
               Shop Now
                                                                              page, the Seller Discount will be automatically calculated.



         Item specifics

      Brand Name: pgm                                                                                      Age: >4 Years
      Maximum Player Number: 8                                                                             Minimum Player Number: 2
      Game Length: 0-30 minutes                                                                            Type: UNO Card
      Teaching Mode: Book                                                                                  Tabletop Game Product: Card Cover
      Game Difficulty Level: Intermediate                                                                  Material: Paper
      Type: Normal                                                                                         Model Number: 2507017
      is_customized: Yes                                                                                   Name: Standard Edition UNO Playing Cards
      Color: Multi-colored                                                                                 Material: Chrome Paper
      Card Size: 8.6cm x 5.6 cm (L x W)                                                                    Net Weight: about 176g
      Package: 1 set family game poker (108pcs cards)                                                      Code: 2507017
      Origin og place: China                                                                               Gender: Unisex
      Quantity: One piece
                                                                                                                                                                                               Recently Viewed
                                                                                                                                                                                                                          259

https://www.aliexpress.com/item/UNO-Card-Standard-Edition-Playing-Cards-Chrome-Paper-Multi-colored-5-6-8-8CM-Family-Fun/32896036108.html                                                                            1/8
7/26/2018        UNO Card Standard Edition Playing Cards Chrome Paper Multi colored 5.6*8.8CM Family Fun Play Cards Gift Box English Manual-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alib…

         Product Description
                                  Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 50 of 226


      UNO Card Standard Edition Playing Cards Chrome Paper Multi-colored 5.6*8.8CM Family Fun Play Cards Gift Box English Manual


      Card Color: Multi-colored
      Material: Chrome Paper
      Card Size: 8.6cm x 5.6 cm (L x W)
      Net Weight: about 176g

      Package:1 set family game poker (108pcs cards)

      Note:Due to the difference between different Monitors, the picture may not reflect the actual color of the article. We guarantee the style is the same as
      shown in the pictures. Thank you!
      Code:2507017




                                                                                                                                                                                         Recently Viewed
                                                                                                                                                                                                                     260

https://www.aliexpress.com/item/UNO-Card-Standard-Edition-Playing-Cards-Chrome-Paper-Multi-colored-5-6-8-8CM-Family-Fun/32896036108.html                                                                       2/8
7/26/2018        UNO Card Standard Edition Playing Cards Chrome Paper Multi colored 5.6*8.8CM Family Fun Play Cards Gift Box English Manual-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alib…
                                  Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 51 of 226




                                                                                                                                                                                         Recently Viewed
                                                                                                                                                                                                                     261

https://www.aliexpress.com/item/UNO-Card-Standard-Edition-Playing-Cards-Chrome-Paper-Multi-colored-5-6-8-8CM-Family-Fun/32896036108.html                                                                       3/8
7/26/2018        UNO Card Standard Edition Playing Cards Chrome Paper Multi colored 5.6*8.8CM Family Fun Play Cards Gift Box English Manual-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alib…
                                  Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 52 of 226




                                                                                                                                                                                         Recently Viewed
                                                                                                                                                                                                                     262

https://www.aliexpress.com/item/UNO-Card-Standard-Edition-Playing-Cards-Chrome-Paper-Multi-colored-5-6-8-8CM-Family-Fun/32896036108.html                                                                       4/8
7/26/2018        UNO Card Standard Edition Playing Cards Chrome Paper Multi colored 5.6*8.8CM Family Fun Play Cards Gift Box English Manual-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alib…
                                  Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 53 of 226




                                                                                                                                                                                         Recently Viewed
                                                                                                                                                                                                                     263

https://www.aliexpress.com/item/UNO-Card-Standard-Edition-Playing-Cards-Chrome-Paper-Multi-colored-5-6-8-8CM-Family-Fun/32896036108.html                                                                       5/8
7/26/2018        UNO Card Standard Edition Playing Cards Chrome Paper Multi colored 5.6*8.8CM Family Fun Play Cards Gift Box English Manual-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alib…
                                  Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 54 of 226




      . Mostly,the orders will send out within 2-4 working days after payment confirmed.
      . We will inform you if we need more time to prepare.
      . Items are only shipping after payment confirmed.
      . Aliexpress need 24 hours to confirm your payment.
      . All tracking in one website. 17TRACK.
      . Mostly.It will takes 15-40 to your country by China Post Registered Air Mail.
      . 7-12 days by epacket.3-7 days by EMS. 5-7 days by DHL.                                                                                                                           Recently Viewed
                                                                                                                                                                                                                     264

https://www.aliexpress.com/item/UNO-Card-Standard-Edition-Playing-Cards-Chrome-Paper-Multi-colored-5-6-8-8CM-Family-Fun/32896036108.html                                                                       6/8
7/26/2018        UNO Card Standard Edition Playing Cards Chrome Paper Multi colored 5.6*8.8CM Family Fun Play Cards Gift Box English Manual-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alib…
                                   Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 55 of 226
      . Mostly,the tracking information of China Post Registered Air Mail will update within 5-7 working days.
      . Please Check out your address carefully when processing order.
      . We will only send to the address you write.
      . Russian friends need to write your full name,or will can't receive the parcel.

      . We offer 7-24 hours online service.
      . Your inquiry will be reply within 6 hours
      . We will check the goods carefully before shipping.
      . Our working time. monday to Saturday.
      . If anything we can help you.pls contact us.

      . If you are not Satisfied with product.pls not open a dispute.pls contact us.we will give you a Solution asap.
      . Dispute is not the only way to slove the problem.it's better happy to slove it.thank you.
      . If our responsibility.we accept return the goods or refund.
      . If confirm missing.we will check it and resend.
      . If you not receive your items.pls contact us.
      . Mostly,the parcel will arrive on time.but may be sometimes will delay.pls be patient and waitting.thank you for your understand.
      . The payment is only for the order.different country different tax policy.may be you will charge tax fee.pls consulting the staff of local customs before
      purchase.

      . If you are satisfied with the items.We will appreciated to you.if you give us 5 shining star and share your good feeling or share the beautiful real photos.
      . Your positive feedback will be very helpful to us and the new buyer.
      . If you are not Satisfied with product.pls not open a dispute or leave a negative feedbkack.pls contact us.we will give you a Satisfied Solution asap. thank
      you.

      . We accept the payment which Aliexpress support.
      . Master card, VISA,Webmoney,Boleto

      . Q1:does safe to pay in Aliexpress?
      . R:yes.pls believe Aliexpress and Mr.Jack Ma.
      . Q2:how long if shipping by China Post Registered Air Mail?
      . R:mostly.it will takes 15-40 days to destination after send out.
      . Q3:do you support mix order?
      . R:yes.we support.you can choose all you like.
      . Q4:do you do wholesale?
      . R:yes.pls connact us.we will give you a best price.
      . Q5:how can you meet our store again?
      . R:en huh,just add our store to your favorite store list.
       
       


          Packaging Details

      Unit Type: piece                                                                                  Package Weight: 0.2kg (0.44lb.)
      Package Size: 10cm x 10cm x 5cm (3.94in x 3.94in x 1.97in)



      More Products
      From This Seller




              US $16.79                    US $4.49                      US $1.68                      US $31.99                      US $10.51                     US $11.99                     US
                           (127)                        (15)                          (263)                         (2)                            (42)                         (4)

              312 orders                   228 orders                    855 orders                    5 orders                       111 orders                    15 orders                     60 




      From Other Sellers




              US $2.71                     US $1.74                      US $2.76                      US $2.77                       US $1.96                      US $1.30                      US
                                                                                                                                                                                (1)




   Help
                                                                                                                                                                                         Recently Viewed
                                                                                                                                                                                                                     265
   Customer Service, Disputes & Reports, Buyer Protection, New User Guide, Report IPR infringement

https://www.aliexpress.com/item/UNO-Card-Standard-Edition-Playing-Cards-Chrome-Paper-Multi-colored-5-6-8-8CM-Family-Fun/32896036108.html                                                                       7/8
7/26/2018         UNO Card Standard Edition Playing Cards Chrome Paper Multi colored 5.6*8.8CM Family Fun Play Cards Gift Box English Manual-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alib…
                                     Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 56 of 226

                                                                                                                           Buyer Protection       Help          Save big on our app!      Ship to    / USD         Language




                                              I'm shopping for...                                                                                                                                      0

                                                                                                                                                                                New here? Get your coupons!

   Store: FZCSPEEDS Store          97.3% Positive feedback          Follow

   Home > All Categories > Sports & Entertainment > Entertainment > Gambling > Playing Cards



                                                                                                       UNO Card Standard Edition Playing Cards Chrome Paper Multi-colored 5.6*8.8CM
                                                                                                       Family Fun Play Cards Gift Box English Manual

                                                                                                       Price:          US $9.99 / piece
                                                                                                       Discount
                                                                                                       Price:          US $8.99 / piece             -10%     01h:39m:21s
                                                                                                                          Get our app to see exclusive prices         Bulk Price



                                                                                                       Shipping:       US $3.26 to United States via ePacket
                                                                                                                       Estimated Delivery Time: 12-20 days

                                                                                                       Quantity:               1          piece (1974 pieces available)


                                                                                                       Total Price:    US $12.25


                                                                                                            Buy Now                  Add to Cart

                                                                                                           Add to Wish List


                                                                                                       New User
                                                                                                       Coupon:               US $4.00       GET IT NOW

                                                                                                       Store
                                                                                                       Promotion:           US $1.00 off per US $19.00


                                                                                                       Return Policy         Returns accepted if product not as described, buyer pays return shipping fee; or keep
                                                                                                                             the product & agree refund with seller. View details

                                                                                                       Seller                On-time Delivery
                                                                                                       Guarantees:           35 days


                                                                                                       Payment:                                                                                     View More


                                                                                                                 Buyer Protection
                                                                                                                    Full Refund if you don't receive your order
                                                                                                                    Full or Partial Refund , if the item is not as described
                                                                                                                                                                                                              Learn More




       Product Details             Feedback (0)         Shipping & Payment                   Seller Guarantees


        Shipping

      Calculate your shipping cost by country/region and quantity.

      Quantity:    1           Ship to:     United States


                  Shipping Company                                           Shipping Cost                                   Estimated Delivery Time                                   Tracking Information

                                                US $4.35     US $3.26                                              12-20 days                                             Available
                       ePacket
                                                You save: US $1.09 (about 25%)

                                                US $6.97     US $4.18                                              19-39 days                                             Available
            AliExpress Standard Shipping
                                                You save: US $2.79 (about 40%)

                                                US $57.54 US $23.01                                                6-13 days                                              Available
                         DHL
                                                You save: US $34.53 (about 60%)

                                                US $40.17 US $28.12                                                12-21 days                                             Available
                         EMS
                                                You save: US $12.05 (about 30%)



        Packaging Details

      Unit Type: piece                                                                                          Package Weight: 0.2kg (0.44lb.)
      Package Size: 10cm x 10cm x 5cm (3.94in x 3.94in x 1.97in)


        Payment

      We support the following payment methods.




                                                                                                                                                                                                       Recently Viewed
                                                                                                                                                                                                                                    266

https://www.aliexpress.com/item/UNO-Card-Standard-Edition-Playing-Cards-Chrome-Paper-Multi-colored-5-6-8-8CM-Family-Fun/32896036108.html                                                                                      1/2
7/26/2018                                                                                 FZCSPEEDS Store - Small Orders Online Store on Aliexpress.com

        Store Categories
                                    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 57 of 226
                                           Seller Feedback
             Wholesale
                                             Seller Summary
              new product
              Board Game                                                              Seller: FZCSPEEDS Store

             Swimming                                  Positive Feedback (Past 6 months): 97.3%
              Bikini Part
                                                                    AliExpress Seller Since: 01 Jun 2016
              Swimming Safety
              Sandy beach User
              swimsuit
                                             Detailed seller ratings
              Diving
              Swimming Goggles                          Item as Described :                               4.8 (2119 ratings)                 0.63% Higher        than other sellers

             Yoga                                          Communication :                                4.7 (2119 ratings)                 1.47% Lower         than other sellers
              Yoga ball                                                                                   4.7 (2119 ratings)                   Equal to          other sellers
                                                           Shipping Speed :
              Resistance Bands
              Yoga clothing
                                             Feedback History
              Yoga Pants
                                             Feedback                                                 1 Month                        3 Months                     6 Months
             Bicycle
                                             Positive (4-5 Stars)                                     440                            995                          1,979
              Helmet
              Socks                          Neutral (3 Stars)                                        1                              13                           30
              Bicycle wear and...            Negative (1-2 Stars)                                     5                              20                           54
              Other Bicycle Parts
                                             Positive feedback rate                                   98.9%                          98.0%                        97.3%
              Bicycle Bags

             Boxing
              Boxing Adult Gloves
              Protective Gear
              Boxing Sandbag                 Negative Feedback Received as a Seller (Past 6 months)       Feedback Received as a Seller
              Boxing Children...
                                                                                                                                                                                                        Previous   1   2   ...    6   Next
                                             Viewing 1 - 10
             Golf
                                                                                                                                                                                                                           Sort by default
              Golf Gloves                    Buyer                       Transaction Details                                Feedback
              Golf shoes
              Other golf parts               A***K                       New Outdoor Mini 30x52 Dual for                                          21 Jul 2018 09:00
              Golf bag                                                   Foc...
                                                                                                                            mini
              PGM Golf Clothes                                           2 pieces
              Golf Club

                                             W***o                       100pcs/pack 65*90mm New Card                                             18 Jul 2018 11:34
             Outdoor Sports                                              Sleeve...
                                                                                                                            es más grande que la Carta de visita
              Outdoor Games
                                                                         4 pieces                                           Seller's reply
              Outdoor Bags
              Outdoor Tents                                                                                                 hi,friend, any problem you should contact me at first,not give us 1 star feedback.
              NatureHike Brand
              Outdoor Safety                 a***a                       New 10pcs/lot 19cm 7.41inch Cones                                        12 Jul 2018 18:10
                                                                         M...
              Outdoor Kitchenware                                                                                           ainda não recebi este produto
              Other Outdoor Parts                                        1 piece
              Outdoor Lights
                                             A***s                       Daddy Chen Women Sexy Mesh Bikini                                        04 Jul 2018 03:07
             Fishing                                                     S...
                                                                                                                            this is so bad it's hilarious
              Fishing Lures
                                                                         1 piece                                            No Feedback Score
              Fishing Tools
              Fishing Clothings
              Fishing Reel                   M***Z                       Women Beach Dress Swimwear Sexy                                          28 Jun 2018 06:53
                                                                         Sli...
                                                                                                                            El vestido que me ha llegado no se corresponde con los colores que aparecen en el dibujo. Me ha llegado
             Fitness                                                                                                        un vestido de color verde oscuro con dibujos de rosas muy grandes que tampoco se corresponde con la
                                                                         1 piece
              Sport Socks                                                                                                   imágen. El color del vestido que yo había solicitado era de color verde muy claro con los dibujos de las
                                                                                                                            rosas de color naranja. Es bastante diferente de lo que vende en la imágen y no me gusta. Lo siento.
              Pingpong
              Soccer
                                             T***n                       Hot Selling Golf Putter Grip PU Put...                                   28 Jun 2018 01:26
              Other sports parts
              protective gear                                                                                               i ordered wrong side..Maybe My own fault.. but pictures should Be better?

              Sport Shoes                                                1 piece                                            Seller's reply
                                                                                                                            hi,friend, we have mentioned the correct size for the picture.
             Balls
              Soccer balls                                               SEOBEAN Briefs Swimming Trunks
                                             R***g                                                                                                22 Jun 2018 12:35
              Basketballs                                                Sexy...
                                                                                                                            didn't got the item
              Volleyball
                                                                         1 piece                                            No Feedback Score
             Others

                                             B***e                       PGM Golf Training Aids Golf Swing T...                                   17 Jun 2018 02:40
                                                                                                                            It's too flabby. So, no aid for golf swing.
        Service Center
                                                                         1 piece

             Contact Now
                                             B***e                       PGM Golf Training Aids Golf Swing T...                                   17 Jun 2018 02:40
                                                                                                                            It's too flabby. So, no aid for golf swing.
                                                                         1 piece
              Follow
            606 Followers                    M***r                       Naturehike double giant Splicing En...                                   05 Jun 2018 03:39
                                                                                                                            1 piece wrong color
                                                                         2 pieces

                                                                                                                                                                                                        Previous   1   2    ...   6   Next




   Help
                                                                                                                                                                                                                       Recently Viewed
                                                                                                                                                                                                                                                   267
   Customer Service, Disputes & Reports, Buyer Protection, New User Guide, Report IPR infringement

https://fzccspeed.aliexpress.com/store/feedback-score/2227018.html?spm=2114.12010615/itm2home-3.nav-feedback.1.6e6e7d3e4WgCVP#rating-displayer                                                                                               2/3
Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 58 of 226




          Defendant's Storefront




                                                                     268
7/26/2018            Find All China Products On Sale from FZCSPEEDS Store on Aliexpress.com - UNO Card Standard Edition Playing Cards Chrome Paper Multi-colored 5.6*8.8CM Family Fun Play Cards Gift Box English…
                                      Case 1:18-cv-08824-LAP Document  15-2 Filed
                                                                   Buyer Protection Help
                                                                                         10/18/18
                                                                                          Save big on our app!
                                                                                                               Page
                                                                                                                Ship to
                                                                                                                        59   of 226
                                                                                                                         / USD   Language




                                                   I'm shopping for...                                                                            On AliExpress   In this store                0




     Store: FZCSPEEDS Store             Open: 2 year(s)        97.3% Positive feedback        Follow     606 Followers




            Store Home             Products         Sale Items                Top Selling       New Arrivals             Feedback

     Home > Store Home > UNO Card Standard Edition


        Store Categories
                                                    Store Categories >       UNO Card Standard Edition            1 items found                                                                    Hide Filter


             Wholesale
                                                    Minimum                  2                                                                                                    Multiple
              new product                           Player Number
              Board Game

             Swimming
                                                    Material                 Paper                                                                                                Multiple

              Bikini Part
              Swimming Safety
                                                    Game Difficulty          Intermediate                                                                                         Multiple
              Sandy beach User                      Level
              swimsuit
              Diving                                                                                                             View More
              Swimming Goggles

             Yoga
                                                    Best Match           Orders       New        price           Free Shipping                                                          View
              Yoga ball
              Resistance Bands
              Yoga clothing                                                          10
              Yoga Pants

             Bicycle
              Helmet
              Socks
              Bicycle wear and...
              Other Bicycle Parts
              Bicycle Bags

             Boxing
              Boxing Adult Gloves
                                                 UNO Card Standard Edition Playing
              Protective Gear
                                                 Cards Chrome Paper...
              Boxing Sandbag
              Boxing Children...                 US $8.99 / piece
                                                 US $9.99 / piece
             Golf
              Golf Gloves
              Golf shoes
              Other golf parts
                                                          1
              Golf bag
              PGM Golf Clothes
              Golf Club

             Outdoor Sports
              Outdoor Games
              Outdoor Bags
              Outdoor Tents
              NatureHike Brand
              Outdoor Safety
              Outdoor Kitchenware
              Other Outdoor Parts
              Outdoor Lights

             Fishing
              Fishing Lures
              Fishing Tools
              Fishing Clothings
              Fishing Reel

             Fitness
              Sport Socks
              Pingpong
              Soccer
              Other sports parts
              protective gear
              Sport Shoes

             Balls
              Soccer balls
              Basketballs
              Volleyball

             Others




        Service Center
                                                                                                                                                                                                                       269
             Contact Now

https://fzccspeed.aliexpress.com/store/2227018/search?SearchText=UNO+Card+Standard+Edition&SortType=bestmatch_sort&origin=y                                                                                      1/2
Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 60 of 226




Communications between NAL and
          Defendant




                                                                     270
7/26/2018                                                                     Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                    Case 1:18-cv-08824-LAP Document 15-2 Buyer
                                                                           Filed       10/18/18
                                                                               Protection Help
                                                                                                  Page
                                                                                               Mobile
                                                                                                            61 /of
                                                                                                      Ship to   USD
                                                                                                                   226Language

                                                                                                               I'm shopping for...                                                     Cart    0




       My AliExpress           My Orders        Message Center              Wish List        My Favorite Stores           Account Settings


                                              Back   View Details
      Message Center
                                               Send to: deihui peng        FZCSPEEDS Store    | Add to Blacklist
      Conversations

      Spam
                                                                                                                                                                                   Insert smileys



      Service Notification

      Notifications



      Setting

      Contact Blacklist                                                                                                                                                                  1/9



                                                  Browse
        AliExpress Mobile App                  You can only upload 1 files in total. Each file cannot exceed 5MB. Supports JPG, JPEG, GIF, PNG, BMP
            Search Anywhere, Anytime!             Send




                                               Message History                                                                                                                          Delete Conversation


                                                                                                           Messages Translation:       Disable     English
                                                                       
            Scan or click to download



                                                                                               About this product
                                                                                               UNO Card Standard Edition Playing Cards Chrome Paper ...


                                                                                                                                                                                                   Me
                                                                                                                                                                                                   18/07/25 19:26
                                                                                                                                      Hi! Do you guys deliver to New York City, USA?




                                                       1   2                                                                                                                             Go to Page            Go




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                          271

https://message.aliexpress.com/buyerMsgDetail.htm?channelId=118172318502&digest=322d2a78cd01ad47cc10e9b1a9dbe853833511bcaeadab3f401e0f848fd93056                                                                    1/1
7/26/2018                                                                     Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                    Case 1:18-cv-08824-LAP Document 15-2 Buyer
                                                                           Filed       10/18/18
                                                                               Protection Help
                                                                                                  Page
                                                                                               Mobile
                                                                                                            62 /of
                                                                                                      Ship to   USD
                                                                                                                   226Language

                                                                                                               I'm shopping for...                                                          Cart    0




       My AliExpress           My Orders    Message Center               Wish List           My Favorite Stores             Account Settings


                                           Back   View Details
      Message Center
                                            Send to: deihui peng        FZCSPEEDS Store       | Add to Blacklist
      Conversations

      Spam
                                                                                                                                                                                        Insert smileys



      Service Notification

      Notifications



      Setting

      Contact Blacklist                                                                                                                                                                       1/9



                                              Browse
        AliExpress Mobile App               You can only upload 1 files in total. Each file cannot exceed 5MB. Supports JPG, JPEG, GIF, PNG, BMP
            Search Anywhere, Anytime!         Send




                                            Message History                                                                                                                                  Delete Conversation


                                                                                                           Messages Translation:          Disable     English
                                                                    
            Scan or click to download



                                                                                               About this product
                                                                                               UNO Card Standard Edition Playing Cards Chrome Paper ...



                                                                                                                                                      Sorry for mistakenly sending this message.        Me
                                                                                                                                                                                                        18/07/25 22:11


                                                                                                                                                                                                        Me
                                                                                                                                         Hi! Do you guys deliver to New York City, USA?                 18/07/25 22:10




                                                                                                                                                                                                        Me
                                                                                                                                                                                                        18/07/25 21:35
                                                                                                                                                       By the way, do you have paypal?




                                                                                                                                                                                                        Me
                                                                                                                                     Thanks! Yes, my email is
                                                                                                                                                                                                        18/07/25 21:35


                                            deihui peng                you can contact me any time or can I have your email address?
                                            18/07/25 20:10


                                            deihui peng                yes.
                                            18/07/25 20:02
                                                                       my email address:no_borders@163.com




                                                                                                                                                                                                        Me
                                                                                                                                                                                                        18/07/25 19:59
                                                                                                                           Great! I'd like to order 300 pieces. Can I ask for your email?




                                            deihui peng
                                            18/07/25 19:58
                                                                       yes,we ship to USA everyday.




                                                                                                                                                                                                        Me
                                                                                                                                                                                                        18/07/25 19:55
                                                                                                                                               Great! Have you shipped before to USA?




                                            deihui peng
                                                                       hi,friend,
                                            18/07/25 19:51
                                                                       yes,we support to delivery to all over the world.



                                                                       you can order to everywhere.


                                                                                                                                                                                                                               272

https://message.aliexpress.com/buyerMsgDetail.htm?channelId=118172318502&digest=322d2a78cd01ad47cc10e9b1a9dbe853833511bcaeadab3f401e0f848fd93056                                                                         1/2
7/26/2018                                                                                 Gmail - Aliexpress Business
                               Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 63 of 226
                                                                                                                                                  <                                        >



  Aliexpress Business
  3 messages

  Harry <no_borders@163.com>                                                                                                                               Thu, Jul 26, 2018 at 12:54 PM
  To: "                                   "<                                    >


    Hi,

    I am harry,received your contact from Aliexpress.

    I have paypal,my paypal:no_borders@163.com

    I have Skype,my Skype:+86 13422254896,you can contact me on Skype.

    best regards.




              Harry

    邮箱：no_borders@163.com


    签名由 网易邮箱大师 定制



                    <                                       >                                                                                                Thu, Jul 26, 2018 at 1:03 PM
  To: no_borders@163.com

    Thank you dear! Please reply here your company name in the aliexpress.
    [Quoted text hidden]



  Harry <no_borders@163.com>                                                                                                                                 Thu, Jul 26, 2018 at 1:06 PM
  To:                <                                          >

    FZCSPEED STORE.


    we also have electronic store,do you want electronic products?


    do you have Skype?




              Harry

    邮箱：no_borders@163.com


    签名由 网易邮箱大师 定制

    [Quoted text hidden]




                                                                                                                                                                                                 273

https://mail.google.com/mail/u/0?ik=a69a506713&view=pt&search=all&permthid=thread-f%3A1607027539107650273&simpl=msg-f%3A1607027539107650273&simpl=msg-a%3Ar-1318204980059768359&simpl=m…   1/1
   Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 64 of 226




NAL's Checkout Page and\or Order Form
 for Infringing Products from Defendant




                                                                        274
7/26/2018                                                                               Please Confirm Your Order - AliExpress
                                  Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 65 of 226



                          Review your Order                                                Payment                                                          Done


     1. Select your shipping information:




                105 Avenue B
                Apt 4B
                New york, New York, 10009
                United States




               Edit


        Add a new address




     2. Review and confirm your order (1 items):


            Seller: FZCSPEEDS Store

            Product Name & Details


                                UNO Card Standard Edition Playing Cards Chrome Pap                              1      piece      ×   US $8.99                               ePacket
                                er Multi-colored 5.6*8.8CM Family Fun Play Cards Gift
                                Box English Manual
                                                                                                                                                                               US $3.26
                                                                                                                                                               Delivery Time: 12-20 days

                                Leave a message for this seller:

                                You can leave a message for the seller.

                                Max. 1,000 English characters or Arabic numerals only. No HTML codes.



                                                                                                                                 Subtotal:                                       US $8.99

                                                                                                                                 Shipping:                                       US $3.26

                                                                                                                                 Total:                                       US $12.25



     3. Payment method




               PayPal

               Other payment methods




                                                                                              Apply AliExpress Coupon: You don’t have any coupons                               - US $0.00




                                                                                                         Buyer Protection
                                                                                                                                                                All Total: US $12.25
                                                                                                            Full Refund if you don't receive
                                                                                                            your order
                                                                                                            Full or Partial Refund , if the item is                Confirm & Pay
                                                                                                            not as described

                                                                                                         Learn More



                                                                                                                        Upon clicking 'Place Order', I acknowledge I have read and agreed to:
                                                                                                                                                 - Alibaba.com Transaction Services Agreement
                                                                                                                                                                   - Alipay Services Agreement
                                                                                                                                                                        - Alipay Privacy Notice         275

https://shoppingcart.aliexpress.com/order/confirm_order.htm?objectId=32896036108&from=aliexpress&countryCode=US&shippingCompany=EMS_ZX_ZX_US&provinceCode=&cityCode=&promiseId=&itemConditio…     1/2
Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 66 of 226


      DEFENDANT gift_master




                                                                     276
    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 67 of 226




Defendant's Listing for Infringing Products




                                                                         277
7/4/2018                          Entertainment Uno Card Game Fun Tabletop Play Poker Cards Excellent Party Family Board Puzzle Game J Free Cards Games Games Card From Gift_master, $1.51| Dhgate.Com
                                         Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 68 of 226

Hello,                       (      2 ) Sign out                                                                                                     Buyer Protection   Help            DHport       Save more on our App!          English



                                                    Shop by
                                                                               I'm shopping for...                                 All Categories
                                                                                                                                                                             Hi,                                                0
                                                    Categories                                                                                                               My DHgate                  Favorites                     Cart
                 Buy Globally · Sell Globally

Home > Toys & Gifts > Games > Card Games > Product detail


                                                                   Entertainment UNO Card Game Fun Tabletop Play Poker Cards Excellent Party Family                                                       Sold By
                                                                   Board Puzzle Game J
                                                                                                                                                                                                          Gift_master
                                                                                                                                                                                                                              1st year
                                                                                  Price:     US $1.51 - 2.35 / Piece                                                         Reference Currency
                                                                                                                                                                                                          23 Transactions
                                                                                                                                                                                                          100% Positive Feedback
                                                                                                                                                                                                          Detailed seller ratings
                                                                          Wholesale           120 +              141 +             300 +              500 +             553 +
                                                                       Price ( Piece ):       US $2.35           US $2.14          US $1.93           US $1.88          US $1.81                            Visit Store      Favorite Store

                                                                              Quantity:       120          Pieces
                                                                                                                                                                                                          Contact Seller
                                                                     Shipping Cost:          Free Shipping to United States Via DHL                                                                            Message
                                                                                             Estimated delivery time: Jul 12 and 15, ships out within 5 business days
                                                                                                                                                                                                               Online Chat
                                                                             Total Cost:     US $282.00
                                                                                                                                                                                                              Buyer Protection
                                                                                                   Buy it Now                Add to Cart
                        See larger image                                                                                                                                                                  - Guaranteed Secure Payments on
                                                                                                                                                                                                            Every Order
                                                                                                  Add to Favorite Items     (0)
                                                                                                                                                                                                          - Refund if your item is not delivered
                                                                                                                                                                                                            or as described
                                                                   Store Promotion:           Spend US $300.00, Get $30.00 OFF                                                                            - Buyer Protection after order
Share on                                                                                                                                                                                                    confirmation
                                                                   Seller Guarantee
                                                                                                 Return policy       On-time Delivery in 7 days



                                                                                                                                                                                                                                Learn more »




  Customers Who Bought This Item Also Bought                                                                                                                                                                                                  1/4




           2015 Most Popuar Card                   Luxury Gold Foil Poker                  270g Standard Edition UNO          HOT SALE Entertainment             UNO Card Standard Edition            New card Game Poopyhead
           Games Superfight Cards 500-             Playing Card With Gift Box              party cards game family fun        Card Games UNO cards Fun           UNO Playing Cards                    Board Game Parent-child

           US $13.88 - 14.66 / Piece               US $14.2 - 17.93 / Piece                US $1.41 - 2.18 / Piece            US $1.6 - 2.19 / Set               US $1.91 - 2.98 / Piece              US $5.9 - 6.59 / Set
           Sold: 350                               100 % Positive feedback                 100 % Positive feedback            Sold: 200                          Sold: 707                            Sold: 1670




    Item Description                   Customer Reviews(0)                       Shipping Time & Cost                                                                                                                               Report Item




                                                                                                  There are currently more promotion offered by the seller.
                       Seller Discount                                                                Spend US $300.00, Get $30.00 OFF ( Shipping Cost Excluded).
                                                                                                      Time Limited Sale Now On.
                        View Promotion



    Item specifics
                                 Gender: Unisex
                                   Age: Big Kids

                                 Theme: UNO Game
                                   Type: Trading Card Games

                              Material: Paper
                                                                                                                                                                                                                                         Coupon
                             Location: Yiwu Toy                                                                                                                                                                                           Pack
                                  Them: UNO game


    Return policy details
           Buyers can receive a partial refund, and keep the item(s) if they are not as described or with quality issues by negotiating directly with seller within 30 days from the day the item(s) were received.


    Description
                       Product Name: Entertainment UNO Card Game Fun Tabletop Play Poker Cards Excellent Party Family Board Puzzle Game J

                           Item Code: 415709747
                             Category: Card Games
                    Short Description: The aim is to score 500 points first by getting rid of all your cards. Enjoy the game with your family and friends.

                              Quantity: 1 Piece
                        Package Size: 20.0 * 20.0 * 20.0 ( cm )
              Gross Weight/Package: 2.0 ( kg )
                                                                                                                                                                                                                                                        278

https://www.dhgate.com/product/entertainment-uno-card-game-fun-tabletop/415709747.html                                                                                                                                                            1/6
7/4/2018                   Entertainment Uno Card Game Fun Tabletop Play Poker Cards Excellent Party Family Board Puzzle Game J Free Cards Games Games Card From Gift_master, $1.51| Dhgate.Com
                                   Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 69 of 226




                          DESCRIPTION

                          Note:
                          Uno is a classic family card game which is quick and easy to learn

                          The aim is to score 500 points first by getting rid of all your cards

                          Players are dealt 7 cards each and the remainder form a draw pile

                          Match the card by colour or number, or take a card from the pile

                          Action Cards can be used to foil opponents and gain an advantage




                                                                                                                                                                                                        279

https://www.dhgate.com/product/entertainment-uno-card-game-fun-tabletop/415709747.html                                                                                                            2/6
7/4/2018                   Entertainment Uno Card Game Fun Tabletop Play Poker Cards Excellent Party Family Board Puzzle Game J Free Cards Games Games Card From Gift_master, $1.51| Dhgate.Com
                                  Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 70 of 226




                                                                                                                                                                                                        280

https://www.dhgate.com/product/entertainment-uno-card-game-fun-tabletop/415709747.html                                                                                                            3/6
7/4/2018                   Entertainment Uno Card Game Fun Tabletop Play Poker Cards Excellent Party Family Board Puzzle Game J Free Cards Games Games Card From Gift_master, $1.51| Dhgate.Com
                                  Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 71 of 226




                          PAYMENT

                          There are many payment methods available on DHgate.com such as credit cards, real-time bank transfers, offline payments (bank transfers and Western Union). You can
                          choose a method which is the most convenient for you. To protect your interests, your payment will be temporarily held by DHgate, and will not be released to us until you
                          receive your order and are satisfied with it.




                          SHIPPING                                                                                                                                                                           281

https://www.dhgate.com/product/entertainment-uno-card-game-fun-tabletop/415709747.html                                                                                                                 4/6
7/4/2018                         Entertainment Uno Card Game Fun Tabletop Play Poker Cards Excellent Party Family Board Puzzle Game J Free Cards Games Games Card From Gift_master, $1.51| Dhgate.Com
                                        Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 72 of 226
                               1. Shipping cost: Click &ldquo;Shipping and payment&rdquo; tab on the product detail page, and you will see the delivery details. You can calculate shipping cost by inputting
                               the required information.

                               2. Time in transit: Transit time varies with different shipping methods.




                               3. Item Processing Time: The processing time for a specific order varies with the product type and stock status. Mostly, processing time can be 3 to 15 working days.




                               RETURN POLICY

                               If you want to exchange the items received, you must contact us within 3 days of the receipt of your order. And you should pay the additional shipping fees incurred and the
                               items returned should be kept in their original status.




                               FEEDBACK

                               Since your feedback is very important to our business`s development, we sincerely invite you to leave positive feedback for us if you are satisfied with our product and
                               service. It`ll just take you 1 minute. Thank you!




                               CUSTOMER SATISFACTION

                               Please don't hesitate to contact us if you have any questions or concerns before or after your purchase. We are committed to your 100% satisfaction.




    If you are searching for a funny game to spend your leisure time, look into this category. Various free cards games from Uno to Taxes poker, any games card in many themes is collected here. You can buy a patience card

    game and enjoy the entertaining game with your friends and families. All our play card are contained in a dedicate box for you. The best humanity online card game for you. You can now buy play cards online in the cheapest

    price ever and all the goods will be shipping freely.
                                                                                                                                                                                                                 Advertisement


      Sponsored Products You May Be Interested In                             我也要出现在这里




           Hot poker 100Pcs GX                  324pcs set New Poker                  Poket Pikachu Playing              UNO Playing Poker Cards              UNO Playing Poker Cards             UNO Playing Poker Cards
           collection of cards cut...           Trading Cards Sun and ...             Trading Cards Games S...           Table Game Standard...               Table Game Standard...              Table Game Standard...
           US $4.7 - 13.15 / Set                US $0.02 - 0.03 / Piece               US $0.02 - 0.04 / Piece            US $ 2.12 - 3.26 / Set               US $ 1.70 - 2.54 / Set              US $1.61 - 2.06 / Set
           Sold: 8                              Sold: 50                              Sold: 8                                                                 Sold: 50                            Sold: 120




    Related Keywords: english card games, travel card games, play cards games free, play adult card games, nintendo card games, card games play children, card games children, original card games, educational card
                             games, classic card games



  Customers Who Viewed This Item Also Viewed                                                                                                                                                                                        1/4




                                                                                                                                                                                                                                            282

https://www.dhgate.com/product/entertainment-uno-card-game-fun-tabletop/415709747.html                                                                                                                                                5/6
7/4/2018                       Entertainment Uno Card Game Fun Tabletop Play Poker Cards Excellent Party Family Board Puzzle Game J Free Cards Games Games Card From Gift_master, $1.51| Dhgate.Com
                                       Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 73 of 226




           New card Game Poopyhead          126 Pcs TCG DIY white core            24K Gold Foil Plated Poker        No Repeat English POKER           New Arrival Humor Classic        NEW Design Frosted
           Board Game Parent-child          Board game Custom                     Playing Cards Traditional Set     GX Trading Card 35 Card 11        Board Game Word Guessing         Waterproof PVC Poker

           US $5.9 - 6.59 / Set             US $0.2 - 0.27 / Piece                US $3.6 - 11.43 / Piece           US $2.02 - 3.23 / Set             US $4.58 - 7.95 / Piece          US $2.42 - 3.13 / Piece
           Sold: 1670                       Sold: 165                             Sold: 482                         100 % Positive feedback           100 % Positive feedback          98.3 % Positive feedback




  Other products from Card Games                                                                                                                                                                                     Page 1 of 2




           One Pack of 108pcs UNO           24K Gold Foil Plated Poker            408 PCS SET Harry Potter          High Quality Humor Classic        Cheap UNO Card Standard          New card 100 pieces Flash
           Card Playing Puzzle Board        Playing Cards Karat Golden            English Cards Game Funny          Board Game Word Guessing          Version 270g UNO Card            card of GX collection of cards

           US $ 2.60 - 6.29 / Set           US $4.53 - 5.72 / Set                 US $ 20.15 - 29.81 / Set          US $4.18 - 5.8 / Piece            US $1.56 - 2.58 / Piece          US $5.13 - 11.09 / Set




     Your Recently Viewed Items and Featured Recommendations                                                                                                                                                                1/8




           Luxury Bamboo Wood               Wholesale- New Portable               Support ios 10.1 10.2 10.3        For iPhone 5 5S 6 6S Plus         UNO card game Funny              Fashion Paris Show for
           Charger Station for Apple        Night Light Stick Up LED              devices Version For iphone 7      Apple Housing Back Cover          Entertainment Board Games        IPhone X Luxury Leather

           US $4.36 - 4.9 / Piece           US $2.26 - 2.53 / Piece               US $0.86 - 0.94 / Piece           US $8.42 - 16.25 / Piece          US $1.93 - 2.23 / Piece          US $5.25 - 15.06 / Piece
           100 % Positive feedback          Sold: 2                               98.8 % Positive feedback          Sold: 1172                        Sold: 50                         97.4 % Positive feedback




        You Viewed:




  Please give us your feedback about this page                       Click Here


  View Seller’s Store        Message Seller      Online Chat


  Related Searches
   Toys & Gifts                                Games                                          Card Games


  Wholesale Card Games Resources                                                                                                                                                                                         More


   wholesale card games uno wholesale          wholesale superfight card game core deck       wholesale table card game                  wholesale easter card game               interactive card games Australia




Bookmark & Share



    Help improve your experience on DHgate.com, Please tell us what you think about this page.




 China Wholesale | Security & Privacy | Help | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | China Suppliers | Customer Service |
                                                                 Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey

                                                                             Copyright Notice © 2004 - 2018 DHgate.com All rights reserved. License




                                                                                                                                                                                                                                      283

https://www.dhgate.com/product/entertainment-uno-card-game-fun-tabletop/415709747.html                                                                                                                                          6/6
7/4/2018                         Entertainment Uno Card Game Fun Tabletop Play Poker Cards Excellent Party Family Board Puzzle Game J Free Cards Games Games Card From Gift_master, $1.51| Dhgate.Com
                                         Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 74 of 226

Hello,                       (      2 ) Sign out                                                                                                      Buyer Protection   Help            DHport    Save more on our App!        English



                                                    Shop by
                                                                               I'm shopping for...                                  All Categories
                                                                                                                                                                              Hi,                                           0
                                                    Categories                                                                                                                My DHgate              Favorites                    Cart
                 Buy Globally · Sell Globally

Home > Toys & Gifts > Games > Card Games > Product detail


                                                                   Entertainment UNO Card Game Fun Tabletop Play Poker Cards Excellent Party Family                                                   Sold By
                                                                   Board Puzzle Game J
                                                                                                                                                                                                      Gift_master
                                                                                                                                                                                                                           1st year
                                                                                  Price:     US $1.51 - 2.35 / Piece                                                          Reference Currency
                                                                                                                                                                                                      23 Transactions
                                                                                                                                                                                                      100% Positive Feedback
                                                                                                                                                                                                      Detailed seller ratings
                                                                          Wholesale           120 +               141 +             300 +              500 +             553 +
                                                                       Price ( Piece ):       US $2.35            US $2.14          US $1.93           US $1.88          US $1.81                       Visit Store      Favorite Store

                                                                              Quantity:       120         Pieces
                                                                                                                                                                                                      Contact Seller
                                                                     Shipping Cost:          Free Shipping to United States Via DHL                                                                        Message
                                                                                             Estimated delivery time: Jul 12 and 15, ships out within 5 business days
                                                                                                                                                                                                           Online Chat
                                                                             Total Cost:     US $282.00
                                                                                                                                                                                                          Buyer Protection
                                                                                                   Buy it Now                 Add to Cart
                       See larger image                                                                                                                                                               - Guaranteed Secure Payments on
                                                                                                                                                                                                        Every Order
                                                                                                  Add to Favorite Items      (0)
                                                                                                                                                                                                      - Refund if your item is not delivered
                                                                                                                                                                                                        or as described
                                                                   Store Promotion:           Spend US $300.00, Get $30.00 OFF                                                                        - Buyer Protection after order
Share on                                                                                                                                                                                                confirmation
                                                                   Seller Guarantee
                                                                                                 Return policy       On-time Delivery in 7 days



                                                                                                                                                                                                                             Learn more »




  Customers Who Bought This Item Also Bought                                                                                                                                                                                              1/4




           2015 Most Popuar Card                   Luxury Gold Foil Poker                  270g Standard Edition UNO           HOT SALE Entertainment             UNO Card Standard Edition        New card Game Poopyhead
           Games Superfight Cards 500-             Playing Card With Gift Box              party cards game family fun         Card Games UNO cards Fun           UNO Playing Cards                Board Game Parent-child

           US $13.88 - 14.66 / Piece               US $14.2 - 17.93 / Piece                US $1.41 - 2.18 / Piece             US $1.6 - 2.19 / Set               US $1.91 - 2.98 / Piece          US $5.9 - 6.59 / Set
           Sold: 350                               100 % Positive feedback                 100 % Positive feedback             Sold: 200                          Sold: 707                        Sold: 1670




    Item Description                   Customer Reviews(0)                       Shipping Time & Cost                                                                                                                           Report Item



    Shipping Time and Cost
     Item Location:
     Shipping to:      United States                                  Purchase Quantity:         120         Calculate

     Service                              Estimated Shipping Time                                 Shipping Cost

     DHL                                  3-6 days                                                Free Shipping

     ePacket-sz                           7-15 days                                               Free Shipping
     ePacket                              8-30 days                                               Free Shipping


    Payments

                  DHgate Service Pledge is especially designed for online transaction.
                  Your payment is ONLY released to the seller after you receive and are satisfied with the item.
                                                                                                                                                                                                                                      Coupon
                  This value-added system is FREE and available for all transactions on DHgate.                                                                                                                                        Pack




    Related Keywords: english card games, travel card games, play cards games free, play adult card games, nintendo card games, card games play children, card games children, original card games, educational card
                             games, classic card games



  Customers Who Viewed This Item Also Viewed                                                                                                                                                                                              1/4




                                                                                                                                                                                                                                                     284

https://www.dhgate.com/product/entertainment-uno-card-game-fun-tabletop/415709747.html                                                                                                                                                         1/2
Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 75 of 226




          Defendant's Storefront




                                                                     285
7/4/2018                                                                                 Uno from China - Uno from Chinese Uno Store at Gift_master | DHgate.com
                                          Case 1:18-cv-08824-LAP Document Hello,
                Buy Globally · Sell Globally
                                                                          15-2 Filed 10/18/18
                                                                                     ( 3 ) Sign out
                                                                                                      Page 76
                                                                                                    My DHgate Help
                                                                                                                   ofEnglish
                                                                                                                      226                                                                                                          0     Cart



                         Gift_master                  Add To Favorite Stores ( 0 )

                                                1styear

                            100% Positive Feedback        23 Transactions                                                                uno                                                      In this store      On DHgate

                                  Online Chat         Message Seller
                                                                                                                                       flow ring , Cartoon Toy , flowrings

   Share                        Share 0


   Store Home                Products               Sale Items              TopSelling               Review           About Us

   Store Home > uno



    Store Categories
                                                      Store                             Valid for 5 days   Spend US $300, Get $30 OFF
      Card game (2)                                                                                        All store items are on sale! Spend US $300, Get $30 OFF. Please add all items you wish to buy to your shopping cart before
                                                      Spend US $300, Get $30 OFF                           proceeding to checkout. The total discount will automatically be calculated during checkout.Time left until promotion ends:
                                                                                                           5d 02h 22m 20s

    Popular Search
    flow ring Cartoon Toy flowrings
                                                    2 matching products found for uno
    flowring toys magic ring flow
    toys arm slinky flow rings toys
                                                                                                                            Sort by:   Bestselling      Price          Best Match      Price: $        - $          Go     Page 1/1
    Kid toy & Gifts arm slinky toys
    metal toroflux intelligent toy
    moving flow toys
                                                                            108 UNO Playing Cards Game For Family Friend Latest version ...                                                                   US $ 1.51 - 2.35 / Piece
                                                                            Ships out within 5 business days                                                                                                                 Free Shipping
    Top Selling | Most Reviewed
                                                                                                                                                                                                                          Add to Cart
               Glow Stick Creative
               Light Up Party Tube
               US $0.1 / Piece
               Item Sold (3400)

               Squishy PU Sport Ball                                        Entertainment UNO Card Game Fun Tabletop Play Poker Cards Ex...                                                                   US $ 1.51 - 2.35 / Piece
               Soft Jumbo Ball                                              Ships out within 5 business days                                                                                                                 Free Shipping
               US $1.66 / Piece
               Item Sold (723)
                                                                                                                                                                                                                          Add to Cart

               Squeeze Toy Slow
               Rising Jumbo Toy Bun
               US $0.26 / Piece
               Item Sold (600)

               New Twist Tangle Toy
               Fiddle Fidget ADHA
               US $0.61 / Piece
               Item Sold (320)

               Animals Squishy Toy
               Fashion Cartoon
               US $0.33 / Piece
               Item Sold (200)

               Toroflux Flow rings 5
               inch flow toys arm
               US $1.31 / Piece
               Item Sold (181)

               Growing Hatching
               Dinosaur 60 pcs Egg
               US $0.16 / Piece
               Item Sold (120)

               Novelty Dinosaur Eggs
               60 PCS Magic Hatching
               US $0.16 / Piece
               Item Sold (120)

               Soft Jumbo Ice Cream
               Cone Squishy Hand
               US $0.56 / Piece
               Item Sold (100)

               Water Balloons
               Portable Fast Fill Magic
               US $1.61 / Set
               Item Sold (50)




Bookmark & Share



    Help improve your experience on DHgate.com, Please tell us what you think about this page.




 China Wholesale | Security & Privacy | Help | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | China Suppliers | Customer Service |
                                                             Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey

                                                                                  Copyright Notice © 2004 - 2018 DHgate.com All rights reserved. License




                                                                                                                                                                                                                                                 286

https://www.dhgate.com/wholesale/store.do?act=sellerStore&searchkey=uno&suppliernum=21029482&pt=1                                                                                                                                          1/1
7/4/2018                                                                                 Contact Information of Best Wholesale Store - Gift_master | DHgate.com
                                         Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18
                Buy Globally · Sell Globally                                            Join Free
                                                                                                  PageMy 77
                                                                                                  Sign in DHgate
                                                                                                                of 226
                                                                                                                   Help                                                                                                          0   Cart



                          Gift_master                Add To Favorite Stores ( )

                                               1styear
                                                                                                                                                                                                In this store        On DHgate
                            100% Positive Feedback       23 Transactions
                                 Online Chat         Message Seller
                                                                                                                                    flow ring , Cartoon Toy , flowrings

    Share


    Store Home               Products              Sale Items               TopSelling           Review            About Us

    Store Home > About us



    About Us                                         Store Introduction
                                                                                     Beyou Ltd has built a strong team who is committed to providing the most competitive products and excellent service to global buyers, We
      Store Introduction
                                                                                     specialize in Fidget Cube, Spinners, Toys, Baby, Kids & Maternity, You can always trust us when doing business with you.
      Basic Information




                                                     Basic Information
                                                                 Company Name: Foshan Beyou technology Ltd.
                                                                      Business Type: Foreign trade
                                                                           Location: Guangdong, China (Mainland)
                                                                Year Established: Apr 2018
                                                         Main Product(s)/Service: kinetic spring bracelet;moving flow rings;big kids toys;decompression toys;intelligent toys;rainbow flow rings;colorful bracelet



                                                     Contact Us

                                                                                                                         Online Chat            Message Seller




Bookmark & Share



    Help improve your experience on DHgate.com, Please tell us what you think about this page.




 China Wholesale | Security & Privacy | Help | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | China Suppliers | Customer Service |
                                                             Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey

                                                                                  Copyright Notice © 2004 - 2018 DHgate.com All rights reserved. License




                                                                                                                                                                                                                                             287

https://www.dhgate.com/store/about-us/21029482.html#st-navigation-aboutus                                                                                                                                                              1/1
Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 78 of 226




Communications between NAL and
          Defendant




                                                                     288
7/4/2018                                                                                                        Message Detail
                                 Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 79 of 226

             Hello,          (     2 ) Sign out                                                                                 Buyer Protection     Help          Save more on our App!    Translate


                                                                                                                                          Hi,                                               0
                                                               I'm shopping for...                                                        My DHgate                      Favorites               Cart
                           Buy Globally · Sell Globally


                 My DHgate          My Orders             Favorites           Messages              DHpay Account              Membership

             Home> My DHgate > Messages > My Messages> From Sellers > Detail



                My Messages                               « Back           View This Item          Delete This Conversation

                From Sellers
                From System(2)
                                                           Entertainment UNO Card Game Fun Tabletop Play Poker Cards Excellent
                From DHgate
                                                           Party Family Board Puzzle Game J
                                                           From:
                Trash
                                                           Created Time: 2018-07-03 23:24
                Message Setting
                                                                    Reply                                                                                                            View This Item
                Customer Service
                Message DHgate
                Message History
                                                                                                                       Hide earlier news(15)



                Shortcuts                                                     2018-07-03 23:24

                Shipped Orders
                                                                   Hello! I am        from USA, I am looking to purchase this item. Do you deliver to New York, USA?
                Awaiting Shipment
                Awaiting Payment
                Favorite Items                                gift_master        2018-07-03 23:53

                Completed Orders
                                                                   Hello         yes, we can deliver to New York via DHL, door to door express, could you pls advise the quantity you want?
                Refund & Dispute
                Order Tracking
                                                              gift_master        2018-07-03 23:57


                                                                   pls order online directly, then we will arrange shipment shipped within 4 days, thanks, Gift_ master



                                                                              2018-07-04 17:20


                                                                   I need 100 pcs. How much will it cost including the shipping fee?



                                                              gift_master        2018-07-04 17:28


                                                                   Hi


                                                                   Kindly order online for 120 pieces please, and we will alter the price for you. Meanwhile, the price shown on the Internet includes the
                                                                   shipping fee.


                                                                   BTW, may i have your whatsapp for further discussion.


                                                                   Thanks.
                                                                   Gift_master



                                                                              2018-07-04 17:31


                                                                   Hello! I don't have whats app.


                                                                   Okay I will order 120 pcs. How much should I pay?



                                                              gift_master        2018-07-04 17:34


                                                                   Hi


                                                                   Thanks for your quick response. The total cost will be US$282, which inlcudes the shipping cost to NY. Items will be shipped out
                                                                   within 4 days after payment.


                                                                   Thanks.
                                                                   Gift_master



                                                              gift_master        2018-07-04 17:42


                                                                   Hello         pls order 120 pcs, then we will revise the total amount for 100pcs, it will be work for you                                       289

https://dg.dhgate.com/messageweb/messagedetail.do?tdMessageTopicId=674149036&msgtype=001,002,003&fromurl=https%3A%2F%2Fdg.dhgate.com%2Fmessageweb%2Fmessage.do%3Fmsgtype%3D001%2C…                           1/3
7/4/2018                                                                                              Message Detail
                              Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 80 of 226
                                                                         2018-07-04 20:02


                                                           Dear, I am having a hard time checking out the item. It took me 2 hrs but nothing happened. can I pay directly to you? Please advise
                                                           me your paypall



                                                         gift_master     2018-07-04 20:11


                                                                 may i have your email and then will send our Paypal account to you. Thank you. Gift_master



                                                         gift_master     2018-07-04 21:06


                                                           Paypal account is robbin（at）fsbenbi(doc)com. Delete brackets Change question mark. Total will be US$235. Thanks. Gift_master



                                                                         2018-07-04 21:07


                                                           robbin @ fsbenbi . com


                                                           Is this your payppal?



                                                         gift_master     2018-07-04 21:08


                                                           Yes, you are right.



                                                         gift_master     2018-07-04 21:09


                                                           Actually, you're required to delete the blank. Thanks. Gift_master



                                                                         2018-07-04 21:09


                                                           Can you send me your emaaail so that I will message you there when I ma done with the payment if ever I cannot chat you here.



                                                         gift_master     2018-07-04 21:11


                                                           Sure. It's jenny(at)fsbenbi(doc)com. Looking forward to hearing from you soon. Gift_master



                                                                         2018-07-04 21:12


                                                           jenny @ fsbenbi . com


                                                           this is your email?



                                                         gift_master     2018-07-04 21:12


                                                           Correct.



                                                                         2018-07-04 21:13


                                                           Have you tried shipping to USA before dear? How many times?



                                                         gift_master     2018-07-04 21:16


                                                           Sure. We have rich experience in delivering items to USA cus there is a large part of our customers come from USA. So pls don't
                                                           worry about it. Gift_master.


                                                Reply:

                                                  Please use English and do not leave any contact message here, i.e. phone number, email address, web address, etc. We will monitor this
                                                  reply in case it contains any message of this kind.




                                                  max.charactors: 4000/4000

                                                         Upload File :
                                                                         You may upload a maximum of 4 files. Format: JPG/GIF/RAR/PDF/DOC/DOCX/TXT. Maximum file size: 1MB.

                                                    Email reminder : The seller has switched off his email alerts but he can still receive your messages.



                                                                                 Send

                                                                                                                                                                                                        290

https://dg.dhgate.com/messageweb/messagedetail.do?tdMessageTopicId=674149036&msgtype=001,002,003&fromurl=https%3A%2F%2Fdg.dhgate.com%2Fmessageweb%2Fmessage.do%3Fmsgtype%3D001%2C…                2/3
   Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 81 of 226




NAL's Checkout Page and\or Order Form
 for Infringing Products from Defendant




                                                                        291
7/4/2018                                                                                DHgate: Reliable Wholesale Marketplace -- Place Order -- Cart
                                    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 82 of 226
                                 Buy Globally · Sell Globally

                                         Place Order                                                 Pay Your Order                                                   Success
                                                                                                                                                                                             Payment Help

                Place your order

                Shipping Address                                                                                                                                         Order Summary
                                                                                                                                                 Add a new address
                                                                                                                                                                         Your 1 item order will be
                                                                                                                                                                         dispatched in 1 parts.
                                                         105 Avenue B, Apt 4B                                                                                            Items Subtotal:      US $282.00
                                                                                                                                                                          ( 1 items )
                                                         New York,New York,10009
                                                                                                                                                                         Shipping Cost:           US $0.00
                                                         United States
                                                                                                                                                                                   Grand Total:
                                                                                                                                                                                  US $282.00
                                                         Edit
                                                                                                                                                                                 Proceed to Pay



                Order Details

                  gift_master


                                  Entertainment UNO Card Game Fun Tabletop                120      Pieces       Price                       Amount                   Shipping Cost
                                  Play Poke...                                                                  US $2.35/Piece              $282.00                  Free Shipping

                                  Stock in: China
                                                                                                                                                                     DHL
                                                                                                                                                                     Delivery: Estimated between Sat Jul 14
                  Add remark to seller                                                                                                                               and Tue Jul 17 (seller ships within 5
                                                                                                                                                                     business days)
                   Please add remark:(e.g. color, size...)




                                                                                                                                                                                    Use 3rd Party Coupon
                                                                                                                                                           Item Subtotal:                     US $282.00

                                                                                                                                                           Shipping Cost:                         US $0.00
                                                                                                                                                           Order Total:                       US $282.00


                « Back to Cart                                                                                                                             Item Subtotal(1 items):             US $282.00
                                                                                                                                                           Shipping Cost:                        US $0.00
                                                                                                                                                           Grand Total:                    US $282.00
                                                                                                                                                                                        Proceed to Pay




                                                                                Copyright Notice ® 2004 - 2018 DHgate.com All rights reserved.




                                                                                                                                                                                                                    292

https://shoppingcart.dhgate.com/order/pageload.do                                                                                                                                                             1/1
  Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 83 of 226


DEFENDANT Globle Village Outdoor
           Store




                                                                       293
    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 84 of 226




Defendant's Listing for Infringing Products




                                                                         294
7/19/2018        High Quality UNO card game poker Family Fun One Pack of 108pcs Pokers Card Game Fold Playing Card Entertainment Board Game-in Playing Cards from Sports & Entertainment on Aliexpress.com | …
                                  Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 85 of 226

                                                                                                 Cookie Preferences       Buyer Protection    Help             Save big on our app!   Ship to   / USD        Language




                                             I'm shopping for...                                                                                                                                  0




   Store: Globle Village Outdoor Store     100% Positive feedback        Follow

   Home > All Categories > Sports & Entertainment > Entertainment > Gambling > Playing Cards



                                                                                                   High Quality UNO card game poker Family Fun One Pack of 108pcs Pokers Card Game
                                                                                                   Fold Playing Card Entertainment Board Game

                                                                                                   Price:          US $4.99 / Set
                                                                                                   Discount
                                                                                                   Price:          US $4.49 / Set            -10%     07h:17m:21s
                                                                                                                      Get our app to see exclusive prices



                                                                                                   Shipping:       Free Shipping to United States via China Post Ordinary Small Packet Plus
                                                                                                                   Estimated Delivery Time: 20-39 days

                                                                                                   Quantity:              1         Set (996 Sets available)


                                                                                                   Total Price:    US $4.49


                                                                                                        Buy Now                 Add to Cart

                                                                                                       Add to Wish List


                                                                                                   New User
                                                                                                   Coupon:              US $4.00      GET IT NOW

                                                                                                   Store
                                                                                                   Promotion:           Get Seller Coupons           US $1.00 off per US $39.00



                                                                                                   Return Policy        Returns accepted if product not as described, buyer pays return shipping fee; or keep
                                                                                                                        the product & agree refund with seller. View details

                                                                                                   Seller               On-time Delivery
                                                                                                   Guarantees:          60 days


                                                                                                   Payment:                                                                      View More


                                                                                                            Buyer Protection
                                                                                                               Full Refund if you don't receive your order
                                                                                                               Full or Partial Refund , if the item is not as described
                                                                                                                                                                                                        Learn More




      Product Details           Feedback (0)           Shipping & Payment             Seller Guarantees



                                                                        Get US $1.00 off on orders over US $39.00
              Seller Discount                                           Get US $2.00 off on orders over US $75.00
              On all products                                           Get US $4.00 off on orders over US $139.00
                                                                       (Incl. shipping costs)
              Time left until promotion ends：13d 0h 0m
                                                                       If you want to purchase more than one product, please add everything to your Cart first. When you proceed to the checkout page, the
              Shop Now
                                                                       Seller Discount will be automatically calculated.



        Item specifics

      Model Number: UNO card                                                                                Teaching Mode: Book

      Type: Advertising Poker                                                                               Age: >8 Years

      Minimum Player Number: 2                                                                              Tabletop Game Product: Card Cover

      is_customized: Yes                                                                                    Type: UNO Card

      Game Difficulty Level: Advanced                                                                       Maximum Player Number: 10
      Material: Paper                                                                                       Game Length: 0-30 minutes


        Product Description

      Features:
      Number One For Fun Family activities between Friends.
      Appropriate for ages 7 to adult.
      Suitable for 2 to 10 players.
      Great for family,bring great fun for you.
      Lightweight and portable,good entertainment of your travel and party.

      Product Properties:
      is_customized:Yes
      Tabletop Game Product:Card Cover
      Type:UNO Card
      Game Length:0-30 minutes                                                                                                                                                                    Recently Viewed
                                                                                                                                                                                                                              295

https://www.aliexpress.com/item/High-Quality-UNO-card-game-poker-Family-Fun-One-Pack-of-108pcs-Pokers-Card-Game-Fold/32891100016.html                                                                                   1/5
7/19/2018       High Quality UNO card game poker Family Fun One Pack of 108pcs Pokers Card Game Fold Playing Card Entertainment Board Game-in Playing Cards from Sports & Entertainment on Aliexpress.com | …
                                 Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 86 of 226
      Game Difficulty Level:Advanced
      Age: more than 8 Years
      Type:Normal
      Specifications:
      Card Color: Multi-colored
      Material: Paper
      Card Size: 8.7cm x 5.7 cm (L x W)
      Package Includes:
      1 pcs Family Game Poker (108 cards)




                                                                                                                                                                                      Recently Viewed
                                                                                                                                                                                                                296

https://www.aliexpress.com/item/High-Quality-UNO-card-game-poker-Family-Fun-One-Pack-of-108pcs-Pokers-Card-Game-Fold/32891100016.html                                                                     2/5
7/19/2018       High Quality UNO card game poker Family Fun One Pack of 108pcs Pokers Card Game Fold Playing Card Entertainment Board Game-in Playing Cards from Sports & Entertainment on Aliexpress.com | …
                                 Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 87 of 226




                                                                                                                                                                                      Recently Viewed
                                                                                                                                                                                                                297

https://www.aliexpress.com/item/High-Quality-UNO-card-game-poker-Family-Fun-One-Pack-of-108pcs-Pokers-Card-Game-Fold/32891100016.html                                                                     3/5
7/19/2018        High Quality UNO card game poker Family Fun One Pack of 108pcs Pokers Card Game Fold Playing Card Entertainment Board Game-in Playing Cards from Sports & Entertainment on Aliexpress.com | …
                                  Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 88 of 226




        Packaging Details

      Unit Type: Set                                                                                  Package Weight: 0.2kg (0.44lb.)

      Package Size: 20cm x 20cm x 10cm (7.87in x 7.87in x 3.94in)



      More Products
      From This Seller




             US $0.62                     US $1.58                  US $35.60                   US $3.74                    US $0.92                   US $2.88                    US $1.58
                         (3)                          (6)                                                                               (1)
                                                                                                                                                                                       Recently Viewed
                                                                                                                                                                                                                 298

https://www.aliexpress.com/item/High-Quality-UNO-card-game-poker-Family-Fun-One-Pack-of-108pcs-Pokers-Card-Game-Fold/32891100016.html                                                                      4/5
7/19/2018         High Quality UNO card game poker Family Fun One Pack of 108pcs Pokers Card Game Fold Playing Card Entertainment Board Game-in Playing Cards from Sports & Entertainment on Aliexpress.com | …
              133 orders             Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 89 of 226
                                             40 orders                                                     2 orders                       26 orders            3 orders               2 orders




      From Other Sellers




              US $3.48                       US $3.40                       US $6.79                       US $4.99                       US $3.57             US $168.00             US $3.24
                                                            (610)                                                                                                                                 (13)
              10 orders                      1,723 orders                                                  5 orders                       5 orders                                    56 orders




      Premium Related Products




            1Pair 3D Animal Cartoon        3pcs Fit 25mm heart Glass
            Socks For Women's              Cabochons Antique
            US $1.49 / pair                US $1.46 / piece




   Help
   Customer Service, Disputes & Reports, Buyer Protection, New User Guide, Report IPR infringement


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Reviews


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Marketplace, Tmall, Xiami, AliOS, 1688



        Google Play              App Store



    Intellectual Property Protection - Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2018 AliExpress.com. All rights reserved.




                                                                                                                                                                                          Recently Viewed
                                                                                                                                                                                                                  299

https://www.aliexpress.com/item/High-Quality-UNO-card-game-poker-Family-Fun-One-Pack-of-108pcs-Pokers-Card-Game-Fold/32891100016.html                                                                       5/5
7/19/2018          High Quality UNO card game poker Family Fun One Pack of 108pcs Pokers Card Game Fold Playing Card Entertainment Board Game-in Playing Cards from Sports & Entertainment on Aliexpress.com | …
                                     Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 90 of 226

                                                                                                Cookie Preferences       Buyer Protection       Help          Save big on our app!      Ship to    / USD         Language




                                                I'm shopping for...                                                                                                                                  0




   Store: Globle Village Outdoor Store         100% Positive feedback          Follow

   Home > All Categories > Sports & Entertainment > Entertainment > Gambling > Playing Cards



                                                                                                     High Quality UNO card game poker Family Fun One Pack of 108pcs Pokers Card Game
                                                                                                     Fold Playing Card Entertainment Board Game

                                                                                                     Price:          US $4.99 / Set
                                                                                                     Discount
                                                                                                     Price:          US $4.49 / Set             -10%    07h:16m:15s
                                                                                                                        Get our app to see exclusive prices



                                                                                                     Shipping:       Free Shipping to United States via China Post Ordinary Small Packet Plus
                                                                                                                     Estimated Delivery Time: 20-39 days

                                                                                                     Quantity:               1        Set (996 Sets available)


                                                                                                     Total Price:    US $4.49


                                                                                                          Buy Now                  Add to Cart

                                                                                                         Add to Wish List


                                                                                                     New User
                                                                                                     Coupon:               US $4.00      GET IT NOW

                                                                                                     Store
                                                                                                     Promotion:           Get Seller Coupons           US $1.00 off per US $39.00



                                                                                                     Return Policy         Returns accepted if product not as described, buyer pays return shipping fee; or keep
                                                                                                                           the product & agree refund with seller. View details

                                                                                                     Seller                On-time Delivery
                                                                                                     Guarantees:           60 days


                                                                                                     Payment:                                                                        View More


                                                                                                               Buyer Protection
                                                                                                                  Full Refund if you don't receive your order
                                                                                                                  Full or Partial Refund , if the item is not as described
                                                                                                                                                                                                            Learn More




       Product Details             Feedback (0)           Shipping & Payment              Seller Guarantees


        Shipping

      Calculate your shipping cost by country/region and quantity.

      Quantity:     1          Ship to:        United States


                  Shipping Company                                        Shipping Cost                                    Estimated Delivery Time                                   Tracking Information

            China Post Ordinary Small Packet                                                                     20-39 days                                           Not available
                                                  US $4.35     Free Shipping
                          Plus

                                                  US $4.35     US $1.32                                          12-20 days                                           Available
                        ePacket
                                                  You save: US $3.03 (about 70%)

                                                  US $6.97     US $1.34                                          19-39 days                                           Available
             AliExpress Standard Shipping
                                                  You save: US $5.63 (about 81%)

                                                  US $9.87     US $6.92                                          20-40 days                                           Not available
                         e-EMS
                                                  You save: US $2.95 (about 30%)

                                                  US $40.17 US $30.13                                            12-21 days                                           Available
                         EMS
                                                  You save: US $10.04 (about 25%)

                                                  US $76.66 US $49.83                                            6-13 days                                            Available
                         DHL
                                                  You save: US $26.83 (about 35%)



        Packaging Details

      Unit Type: Set                                                                                          Package Weight: 0.2kg (0.44lb.)
      Package Size: 20cm x 20cm x 10cm (7.87in x 7.87in x 3.94in)


        Payment
                                                                                                                                                                                                     Recently Viewed
                                                                                                                                                                                                                                  300
      We support the following payment methods.
https://www.aliexpress.com/item/High-Quality-UNO-card-game-poker-Family-Fun-One-Pack-of-108pcs-Pokers-Card-Game-Fold/32891100016.html                                                                                       1/2
7/19/2018         High Quality UNO card game poker Family Fun One Pack of 108pcs Pokers Card Game Fold Playing Card Entertainment Board Game-in Playing Cards from Sports & Entertainment on Aliexpress.com | …
                                    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 91 of 226


      More Products
      From This Seller




              US $0.62                       US $1.58                       US $35.60                      US $3.74                       US $0.92             US $2.88               US $1.58
                           (3)                              (6)                                                                                        (1)
              133 orders                     40 orders                                                     2 orders                       26 orders            3 orders               2 orders




      From Other Sellers




              US $3.48                       US $3.40                       US $6.79                       US $4.99                       US $3.57             US $168.00             US $3.24
                                                            (610)                                                                                                                                 (
              10 orders                      1,723 orders                                                  5 orders                       5 orders                                    56 orders




      Premium Related Products




            1Pair 3D Animal Cartoon        3pcs Fit 25mm heart Glass
            Socks For Women's              Cabochons Antique
            US $1.49 / pair                US $1.46 / piece




   Help
   Customer Service, Disputes & Reports, Buyer Protection, New User Guide, Report IPR infringement


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Reviews


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Marketplace, Tmall, Xiami, AliOS, 1688



        Google Play              App Store



    Intellectual Property Protection - Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2018 AliExpress.com. All rights reserved.




                                                                                                                                                                                       Recently Viewed
                                                                                                                                                                                                                  301

https://www.aliexpress.com/item/High-Quality-UNO-card-game-poker-Family-Fun-One-Pack-of-108pcs-Pokers-Card-Game-Fold/32891100016.html                                                                       2/2
Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 92 of 226




          Defendant's Storefront




                                                                     302
7/9/2018          Find All China Products On Sale from Globle Village Outdoor Store on Aliexpress.com - High Quality UNO card game poker Family Fun One Pack of 108pcs Pokers Card Game Fold Playing Card Entertai…
                                         Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 93 of 226
                                                                                                  Cookie Preferences    Buyer Protection       Help   Save big on our app!     Ship to       / USD           Language




                                                   I'm shopping for...                                                                                On AliExpress     In this store                 0




           Store: Globle Village Outdoor Store   100% Positive feedback           Follow      0 Followers




              Store Home             Products        Sale Items               Top Selling          New Arrivals         Feedback

           Home > Store Home > UNO card game poker poker Family

              Store Categories
                                                    Store Categories >       UNO card game poker poker F           1 items found                                                                          Hide Filter

                 Cycling
                                                    Game Difficulty          Advanced                                                                                                    Multiple
                  Bicycle Accessories               Level
                  Bicycle Repair Tools

                 zidingyi
                                                    Game Length              0-30 minutes                                                                                                Multiple

                  5
                  10
                                                    Material                 Paper                                                                                                       Multiple
                  15
                  20
                  25                                                                                                               View More
                  30
                  40
                                                    Best Match           Orders         New         price          Free Shipping                                                               View
                 Entertainment
                  Gambling
                  Souvenirs Coin                                                     18


              Service Center

                Contact Now




                 Follow
               0 Followers

                                                  High Quality UNO card game
                                                  poker Family Fun One Pack of...
              New Arrival                         US $4.09 / Set
                                                  US $4.99 / Set
                       7pc/Set RPG Dice for
                       Dungeons Dragons...
                       US $1.81 / Set
                                                       1
                       10 Pcs High Quality
                       RPG Standard...
                       US $1.81 / Set

                       New 5pcs Square
                       Transparent
                       US $1.16 / piece

                       High Quality UNO
                       card game poker...
                       US $4.09 / Set

                       5 Pcs 30 sided Dice
                       Plastic Cubes Dice...
                       US $3.74 / Set

                       New Design 2 persons
                       single layer...
                       US $42.18 / Set

                       2018 New 1-2 & 3-4
                       persons single...
                       US $35.60 / piece
                       Orders(1)

                       Portable Hammock
                       Outdoor Hammock...
                       US $16.05 / Set

                       10pcs white blank
                       dice can be written...
                       US $1.58 / Set
                       Orders(1)

                       10pcs DIY Blank Dice
                       White Acrylic...
                       US $1.53 / Set

                       2 Pcs 30 sided Dice
                       High Quality...
                       US $1.44 / Pair
                       Orders(1)

                       3PCS Funny Sex Dice
                       12 Positions Sexy...
                       US $1.47 / Set
                       Orders(1)

                       12 Pcs Fun Acrylic
                       Dice Love Sex Dice...
                       US $4.54 / Set

                       3 Pcs Fun Acrylic Dice
                       Love Dice Sex...
                       US $1.81 / Set
                       Orders(1)
                                                                                                                                                                                                            Recently Viewed
                                                                                                                                                                                                                                    303

https://www.aliexpress.com/store/4282005/search?origin=n&SortType=bestmatch_sort&SearchText=UNO%20card%20game%20poker%20poker%20Family                                                                                        1/2
Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 94 of 226




Communications between NAL and
          Defendant




                                                                     304
7/12/2018                                                                         Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                     Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 95 of 226                                               Buyer Protection           Help       Mobile        Ship to     / USD        Language



                                                                                                                           I'm shopping for...                                                                 Cart   0




              My AliExpress          My Orders         Message Center             Wish List       My Favorite Stores            Account Settings



              Message Center                                                                                                                                                       vincent chen                           Search


              Conversations                                              Search                             Globle Village Outdoor Store                                                                 Original        More

              Spam

                                                            Globle Village O...                6hours

              Service Notification                          Good evening Dear,the produ...
                                                                                                                                                 About this product
              Notifications                                                                                                                      High Quality UNO card game po...                 Reply



              Setting                                                                                                                                           18/07/05 09:46




              Contact Blacklist                                                                                                                                           Hi, do you have different colors of this?           Me



                                                                                                                                                                18/07/05 20:23


               AliExpress Mobile App                                                                                    Hi Dear,
                                                                                                           vinc...
                 Search Anywhere, Anytime!
                                                                                                                        I only have this color now ,last year i just play this card in guilin with Ameraica
                                                                                                                        n and other country friend,that is my first time to play this card,i think it is so f
                                                                                                                        unny ,so i sell it now,haha




                                                                                                                                                 Ab     t thi    d    t


                 Scan or click to download




                                                                                                                                                                                                                          Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                                    305

https://msg.aliexpress.com/buyerMsgList.htm                                                                                                                                                                                                   1/1
7/12/2018                                                                         Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                     Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 96 of 226                                            Buyer Protection           Help       Mobile        Ship to     / USD        Language



                                                                                                                           I'm shopping for...                                                              Cart   0




              My AliExpress          My Orders         Message Center             Wish List       My Favorite Stores            Account Settings



              Message Center                                                                                                                                                    vincent chen                           Search


              Conversations                                              Search                             Globle Village Outdoor Store                                                              Original        More

              Spam

                                                            Globle Village O...                6hours
                                                                                                                                                 About this product
              Service Notification                          Good evening Dear,the produ...                                                                                                     Reply
                                                                                                                                                 High Quality UNO card game po...

              Notifications
                                                                                                                                                             18/07/05 20:23



              Setting                                                                                      vinc...      Hi Dear,

              Contact Blacklist                                                                                         I only have this color now ,last year i just play this card in guilin with Ameraica
                                                                                                                        n and other country friend,that is my first time to play this card,i think it is so f
                                                                                                                        unny ,so i sell it now,haha


               AliExpress Mobile App                                                                                                                         18/07/09 07:27

                 Search Anywhere, Anytime!
                                                                                                                     Great! oh! i agree with you. That's why i am interesting to order this one just to                    Me
                                                                                                                     play all day. Can i pay you now through paypal?




                 Scan or click to download




                                                                                                                                                                                                                       Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                                 306

https://msg.aliexpress.com/buyerMsgList.htm                                                                                                                                                                                                1/1
7/12/2018                                                                         Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                     Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 97 of 226                                          Buyer Protection          Help       Mobile   Ship to     / USD        Language



                                                                                                                           I'm shopping for...                                                      Cart   0




              My AliExpress          My Orders         Message Center             Wish List       My Favorite Stores            Account Settings



              Message Center                                                                                                                                                 vincent chen                      Search


              Conversations                                              Search                             Globle Village Outdoor Store                                                      Original        More

              Spam
                                                                                                                                                          18/07/09 07:57
                                                            Globle Village O...                6hours

              Service Notification                          Good evening Dear,the produ...                 vinc...      Dear,you can pay on aliexpress directly

              Notifications
                                                                                                                                                          18/07/09 08:26



              Setting                                                                                                why? i was trying to pay through paypal and its not going through! im so tired of             Me
                                                                                                                     it thats why i am asking for your paypal!
              Contact Blacklist




               AliExpress Mobile App
                                                                                                                                                          18/07/09 08:34
                 Search Anywhere, Anytime!

                                                                                                           vinc...      Maybe you not binding your PayPal account or bank account?



                                                                                                                                                          18/07/09 08:41



                                                                                                                                                                                    but do you have paypal?        Me


                 Scan or click to download




                                                                                                                                                                                                               Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                         307

https://msg.aliexpress.com/buyerMsgList.htm                                                                                                                                                                                        1/1
7/12/2018                                                                         Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                     Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 98 of 226                                          Buyer Protection          Help       Mobile    Ship to     / USD        Language



                                                                                                                           I'm shopping for...                                                       Cart   0




              My AliExpress          My Orders         Message Center             Wish List       My Favorite Stores            Account Settings



              Message Center                                                                                                                                                 vincent chen                       Search


              Conversations                                              Search                             Globle Village Outdoor Store                                                       Original        More

              Spam                                                                                                                                        18/07/09 08:41

                                                            Globle Village O...                6hours
                                                                                                                                                                                    but do you have paypal?         Me
              Service Notification                          Good evening Dear,the produ...

              Notifications                                                                                                                               18/07/09 08:44




                                                                                                           vinc...      Yes,but if for small quantity order it’s complicated and the service charge is ex
              Setting                                                                                                   pensive,my friend

              Contact Blacklist
                                                                                                                                                          18/07/09 08:45




                                                                                                           vinc...      By the way, how many do you need？my friend
               AliExpress Mobile App
                 Search Anywhere, Anytime!
                                                                                                                                                          18/07/09 08:45



                                                                                                                                                                                    i want 200 pieces friend.       Me



                                                                                                                                                          18/07/09 08:46




                 Scan or click to download




                                                                                                                                                                                                                Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                          308

https://msg.aliexpress.com/buyerMsgList.htm                                                                                                                                                                                         1/1
7/12/2018                                                                         Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                     Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 99 of 226                                          Buyer Protection          Help       Mobile    Ship to     / USD        Language



                                                                                                                           I'm shopping for...                                                       Cart   0




              My AliExpress          My Orders         Message Center             Wish List       My Favorite Stores            Account Settings



              Message Center                                                                                                                                                 vincent chen                       Search


              Conversations                                              Search                             Globle Village Outdoor Store                                                       Original        More

              Spam
                                                                                               6hours      vinc...      Ok,I will send my PayPal account to you now
                                                            Globle Village O...

              Service Notification                          Good evening Dear,the produ...
                                                                                                                                                          18/07/09 08:48

              Notifications
                                                                                                                                          okay please provide me your paypal now in order to pay now.               Me

              Setting
                                                                                                                                                          18/07/09 08:48

              Contact Blacklist
                                                                                                           vinc...      1390649701@qq.com this is my PayPal account,you can try now



               AliExpress Mobile App
                                                                                                                                                          18/07/09 08:49


                 Search Anywhere, Anytime!
                                                                                                           vinc...      If any problem please feel free to contact me



                                                                                                                                                          18/07/09 08:51



                                                                                                                                                                                    do you also have alipay?        Me




                 Scan or click to download




                                                                                                                                                                                                                Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                          309

https://msg.aliexpress.com/buyerMsgList.htm                                                                                                                                                                                         1/1
7/12/2018                                                                         Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 100 of 226                                          Buyer Protection           Help       Mobile   Ship to     / USD        Language



                                                                                                                           I'm shopping for...                                                       Cart   0




              My AliExpress          My Orders         Message Center             Wish List       My Favorite Stores            Account Settings



              Message Center                                                                                                                                                  vincent chen                      Search


              Conversations                                              Search                             Globle Village Outdoor Store                                                       Original        More

              Spam

                                                            Globle Village O...                6hours
                                                                                                                                                           18/07/09 08:52

              Service Notification                          Good evening Dear,the produ...
                                                                                                           vinc...      Yes sure
              Notifications

                                                                                                                                                           18/07/09 08:52


              Setting
                                                                                                           vinc...      If you can pay via alipay that will more good
              Contact Blacklist

                                                                                                                                                           18/07/09 08:53




                                                                                                           vinc...      1390649701@qq.com is also my alipay account
               AliExpress Mobile App
                 Search Anywhere, Anytime!
                                                                                                                                                           18/07/09 08:54



                                                                                                           vinc...      If you can pay by alipay that will better than PayPal



                                                                                                                                                           18/07/09 08:57




                 Scan or click to download




                                                                                                                                                                                                                Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                          310

https://msg.aliexpress.com/buyerMsgList.htm                                                                                                                                                                                         1/1
7/12/2018                                                                         Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 101 of 226                                          Buyer Protection          Help       Mobile   Ship to     / USD        Language



                                                                                                                           I'm shopping for...                                                      Cart   0




              My AliExpress          My Orders         Message Center             Wish List       My Favorite Stores            Account Settings



              Message Center                                                                                                                                                 vincent chen                      Search


              Conversations                                              Search                             Globle Village Outdoor Store                                                      Original        More

              Spam

                                                            Globle Village O...                6hours
                                                                                                                                                          18/07/09 08:57

              Service Notification                          Good evening Dear,the produ...
                                                                                                                                                                                  Can you ship to new york?        Me
              Notifications

                                                                                                                                                          18/07/09 09:00


              Setting
                                                                                                           vinc...      Yes,sure
              Contact Blacklist

                                                                                                                                                          18/07/09 09:00




                                                                                                           vinc...      Yes,sure
               AliExpress Mobile App
                 Search Anywhere, Anytime!
                                                                                                                                                          18/07/09 09:01



                                                                                                                                                                    have you been shipped before in USA?           Me



                                                                                                                                                          18/07/09 09:01




                 Scan or click to download




                                                                                                                                                                                                               Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                         311

https://msg.aliexpress.com/buyerMsgList.htm                                                                                                                                                                                        1/1
7/12/2018                                                                         Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 102 of 226                                          Buyer Protection          Help        Mobile   Ship to      / USD        Language



                                                                                                                           I'm shopping for...                                                        Cart   0




              My AliExpress          My Orders         Message Center             Wish List       My Favorite Stores            Account Settings



              Message Center                                                                                                                                                 vincent chen                        Search


              Conversations                                              Search                             Globle Village Outdoor Store                                                        Original        More

              Spam

                                                            Globle Village O...                6hours
                                                                                                                                                          18/07/09 09:01

              Service Notification                          Good evening Dear,the produ...
                                                                                                           vinc...      When you finish the payment please let me know and send your detail addres
              Notifications                                                                                             s to me



              Setting
                                                                                                                                                          18/07/09 09:02




                                                                                                           vinc...      Sure,USA is a big market for us
              Contact Blacklist


                                                                                                                                                          18/07/09 09:02



               AliExpress Mobile App                                                                                                                                              How about your email dear?         Me
                 Search Anywhere, Anytime!


                                                                                                                                                          18/07/09 09:03



                                                                                                           vinc...      scotfeng@foxmail.com




                 Scan or click to download




                                                                                                                                                                                                                 Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                           312

https://msg.aliexpress.com/buyerMsgList.htm                                                                                                                                                                                          1/1
7/12/2018                                                                         Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 103 of 226                                          Buyer Protection          Help       Mobile   Ship to     / USD        Language



                                                                                                                           I'm shopping for...                                                      Cart   0




              My AliExpress          My Orders         Message Center             Wish List       My Favorite Stores            Account Settings



              Message Center                                                                                                                                                 vincent chen                      Search


              Conversations                                              Search                             Globle Village Outdoor Store                                                      Original        More

              Spam
                                                                                                                                                          18/07/09 09:03

                                                            Globle Village O...                6hours
                                                                                                                                                                                                    thanks         Me
              Service Notification                          Good evening Dear,the produ...

              Notifications
                                                                                                                                                          18/07/09 09:04




                                                                                                           vinc...      1390649701@qq.com is also my email ,haha
              Setting

              Contact Blacklist                                                                                                                           18/07/09 09:07



                                                                                                           vinc...      When you finish the payment you can send screenshot to me ,so I can check a
                                                                                                                        nd send the order out ASAP ,thank you my friend
               AliExpress Mobile App
                 Search Anywhere, Anytime!
                                                                                                                                                          18/07/09 09:53




                                                                                                           vinc...      Dear, is any problem of payment?



                                                                                                                                                          18/07/09 09:53




                 Scan or click to download




                                                                                                                                                                                                               Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                         313

https://msg.aliexpress.com/buyerMsgList.htm                                                                                                                                                                                        1/1
7/12/2018                                                                         Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 104 of 226                                          Buyer Protection          Help       Mobile   Ship to     / USD        Language



                                                                                                                           I'm shopping for...                                                      Cart   0




              My AliExpress          My Orders         Message Center             Wish List       My Favorite Stores            Account Settings



              Message Center                                                                                                                                                 vincent chen                      Search


              Conversations                                              Search                             Globle Village Outdoor Store                                                      Original        More

              Spam

                                                            Globle Village O...                6hours                                                     18/07/09 09:53


              Service Notification                          Good evening Dear,the produ...                              Dear, is any problem of payment?
                                                                                                           vinc...

              Notifications
                                                                                                                                                          18/07/09 09:57



              Setting                                                                                                                        WAIT FOR A WHILE I AM WAITING FOR MY MOTHER FRIEND.                   Me

              Contact Blacklist
                                                                                                                                                          18/07/09 09:59




                                                                                                           vinc...      Ok ,no problem my friend,take your time
               AliExpress Mobile App
                 Search Anywhere, Anytime!
                                                                                                                                                          18/07/10 08:32




                                                                                                           vinc...      Good evening my friend,is everything goes well?



                                                                                                                                                          18/07/10 08:34




                 Scan or click to download




                                                                                                                                                                                                               Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                         314

https://msg.aliexpress.com/buyerMsgList.htm                                                                                                                                                                                        1/1
7/12/2018                                                                         Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 105 of 226                                          Buyer Protection          Help       Mobile      Ship to     / USD        Language



                                                                                                                           I'm shopping for...                                                         Cart   0




              My AliExpress          My Orders         Message Center             Wish List       My Favorite Stores            Account Settings



              Message Center                                                                                                                                                 vincent chen                         Search


              Conversations                                              Search                             Globle Village Outdoor Store                                                         Original        More

              Spam
                                                                                               6hours                                                    yes dear i will inform you as soon as possible.              Me
                                                            Globle Village O...

              Service Notification                          Good evening Dear,the produ...
                                                                                                                                                          18/07/10 08:34

              Notifications
                                                                                                           vinc...      Ok,thank you,dear

              Setting
                                                                                                                                                          18/07/10 08:36

              Contact Blacklist
                                                                                                                                                                                               you're welcome         Me



               AliExpress Mobile App                                                                                                                      18/07/10 08:36


                 Search Anywhere, Anytime!
                                                                                                           vinc...




                                                                                                                                                          18/07/10 08:44



                                                                                                                                                                                                                      Me


                 Scan or click to download




                                                                                                                                                                                                                  Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                            315

https://msg.aliexpress.com/buyerMsgList.htm                                                                                                                                                                                           1/1
7/12/2018                                                                         Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 106 of 226                                          Buyer Protection           Help       Mobile   Ship to      / USD        Language



                                                                                                                           I'm shopping for...                                                       Cart    0




              My AliExpress          My Orders         Message Center             Wish List       My Favorite Stores            Account Settings



              Message Center                                                                                                                                                  vincent chen                       Search


              Conversations                                              Search                             Globle Village Outdoor Store                                                       Original         More

              Spam
                                                                                                                                                                                                                     Me
                                                            Globle Village O...                6hours

              Service Notification                          Good evening Dear,the produ...
                                                                                                                                                           18/07/10 08:49
              Notifications

                                                                                                           vinc...      Will you finish the payment today?my friend,if you will finish it today,I will pre

              Setting                                                                                                   pare product for you first


              Contact Blacklist
                                                                                                                                                           18/07/10 08:49




                                                                                                           vinc...      Will you finish the payment today?my friend,if you will finish it today,I will pre
               AliExpress Mobile App                                                                                    pare product for you first
                 Search Anywhere, Anytime!



                                                                                                                                                           18/07/11 08:33




                                                                                                           vinc...      Good morning dear,I am still waiting for your reply




                 Scan or click to download




                                                                                                                                                                                                                 Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                           316

https://msg.aliexpress.com/buyerMsgList.htm                                                                                                                                                                                          1/1
7/12/2018                                                                         Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 107 of 226                                          Buyer Protection          Help       Mobile   Ship to     / USD        Language



                                                                                                                           I'm shopping for...                                                      Cart   0




              My AliExpress          My Orders         Message Center             Wish List       My Favorite Stores            Account Settings



              Message Center                                                                                                                                                 vincent chen                      Search


              Conversations                                              Search                             Globle Village Outdoor Store                                                      Original        More

              Spam                                                                                                                                        18/07/11 08:41


                                                            Globle Village O...                6hours
                                                                                                                                                                                                                   Me
              Service Notification                          Good evening Dear,the produ...

              Notifications
                                                                                                                                                          18/07/11 08:44



              Setting                                                                                      vinc...      Any feedback,my friend

              Contact Blacklist
                                                                                                                                                          18/07/11 08:44



                                                                                                                                                        i will perform you right away dear. Don't worry            Me
               AliExpress Mobile App
                 Search Anywhere, Anytime!
                                                                                                                                                          18/07/11 08:45



                                                                                                           vinc...      Ok ,no problem,thank you



                                                                                                                                                          18/07/11 08:45




                 Scan or click to download




                                                                                                                                                                                                               Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                         317

https://msg.aliexpress.com/buyerMsgList.htm                                                                                                                                                                                        1/1
7/12/2018                                                                         Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 108 of 226                                          Buyer Protection          Help       Mobile   Ship to     / USD        Language



                                                                                                                           I'm shopping for...                                                      Cart   0




              My AliExpress          My Orders         Message Center             Wish List       My Favorite Stores            Account Settings



              Message Center                                                                                                                                                 vincent chen                      Search


              Conversations                                              Search                             Globle Village Outdoor Store                                                      Original        More

              Spam

                                                            Globle Village O...                6hours                                                     18/07/11 08:45



              Service Notification                          Good evening Dear,the produ...                                                                                                                         Me

              Notifications


                                                                                                                                                          18/07/11 08:47
              Setting
                                                                                                           vinc...
              Contact Blacklist



                                                                                                                                                          18/07/11 09:09

               AliExpress Mobile App
                 Search Anywhere, Anytime!                                                                 vinc...      When you finish the payment please send your detail address to me so I can s
                                                                                                                        end the order to you at the first time




                                                                                                                                                          18/07/12 08:28




                                                                                                            i           Good evening Dear the product is ready but I still not received your payment


                 Scan or click to download




                                                                                                                                                                                                               Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                         318

https://msg.aliexpress.com/buyerMsgList.htm                                                                                                                                                                                        1/1
7/12/2018                                                                         Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 109 of 226                                          Buyer Protection          Help       Mobile   Ship to     / USD        Language



                                                                                                                           I'm shopping for...                                                      Cart   0




              My AliExpress          My Orders         Message Center             Wish List       My Favorite Stores            Account Settings



              Message Center                                                                                                                                                 vincent chen                      Search


              Conversations                                              Search                             Globle Village Outdoor Store                                                      Original        More

              Spam
                                                                                                                                                                                                                   Me
                                                            Globle Village O...                6hours

              Service Notification                          Good evening Dear,the produ...
                                                                                                                                                          18/07/11 08:47
              Notifications

                                                                                                           vinc...

              Setting

              Contact Blacklist
                                                                                                                                                          18/07/11 09:09




                                                                                                           vinc...      When you finish the payment please send your detail address to me so I can s
                                                                                                                        end the order to you at the first time
               AliExpress Mobile App
                 Search Anywhere, Anytime!

                                                                                                                                                          18/07/12 08:28




                                                                                                           vinc...      Good evening Dear,the product is ready,but I still not received your payment,
                                                                                                                        would you mind let me know what happened and what can I do for you ?




                 Scan or click to download




                                                                                                                                                                                                               Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                         319

https://msg.aliexpress.com/buyerMsgList.htm                                                                                                                                                                                        1/1
   Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 110 of 226




NAL's Checkout Page and\or Order Form
 for Infringing Products from Defendant




                                                                         320
7/9/2018                                                                                             Please Confirm Your Order - AliExpress
                                 Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 111 of 226


                                            Review your Order                                              Payment                                                         Done


                          1. Select your shipping information:


                                                                 Default address



                                 105 Avenue B
                                 Apt 4B
                                 New york, New York, 10009
                                 United States




                                 Edit


                            Add a new address




                          2. Review and confirm your order (1 items):


                             Seller: Globle Village Outdoor Store

                             Product Name & Details


                                                 High Quality UNO card game poker Family Fun One Pa                            1      Set   ×   US $4.09               China Post Ordinary Small Packet Plus
                                                 ck of 108pcs Pokers Card Game Fold Playing Card Ente
                                                 rtainment Board Game
                                                                                                                                                                                          Free shipping
                                                                                                                                                                              Delivery Time: 20-39 days

                                                 Leave a message for this seller:

                                                 You can leave a message for the seller.

                                                 Max. 1,000 English characters or Arabic numerals only. No HTML codes.



                                                                                                                                             Subtotal:                                          US $4.09

                                                                                                                                             Shipping:                                          US $0.00

                                                                                                                                             Total:                                           US $4.09



                          3. Payment method




                                 Other payment methods




                                                                                                             Apply AliExpress Coupon: You don’t have any coupons                               - US $0.00




                                                                                                                         Buyer Protection
                                                                                                                                                                                  All Total: US $4.09
                                                                                                                           Full Refund if you don't receive
                                                                                                                           your order
                                                                                                                           Full or Partial Refund , if the item is                Confirm & Pay
                                                                                                                           not as described

                                                                                                                         Learn More



                                                                                                               Upon clicking the button to confirm and pay, I warrant that I have read and acknowledged:
                                                                                                                                                                - Alibaba.com Transaction Services Agreement
                                                                                                                                                                                  - Alipay Services Agreement
                                                                                                                                                                                       - Alipay Privacy Notice
                                                                                                                                                                             - Promotion Terms & Conditions
                                                                                                                     Click here to learn more about Buyer Protection for online transactions on AliExpress




   Help
   Customer Service, Disputes & Reports, Buyer Protection, New User Guide, Report IPR infringement


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Reviews


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Marketplace, Tmall, Xiami, AliOS, 1688                                    321

https://shoppingcart.aliexpress.com/order/confirm_order.htm?objectId=32891100016&from=aliexpress&countryCode=US&shippingCompany=YANWEN_JYT&provinceCode=&cityCode=&promiseId=&itemCondition=…                    1/2
 Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 112 of 226


DEFENDANT Guangzhou Yuan Cai
     Packaging Co., Ltd.




                                                                       322
    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 113 of 226




Defendant's Listing for Infringing Products




                                                                          323
7/23/2018                                      Hot Selling Plastic Uno Playing Cards - Buy Plastic Uno Playing Cards,Plastic Uno Playing Cards,Plastic Uno Playing Cards Product on Alibaba.com
                                     Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 114 of 226
                                             Sourcing Solutions              Services & Membership            Help & Community                                                    One Request, Multiple Quotes           Get the App

                                                                                                                                 NEW
                                                                                                                                                                                89                        22                 0
         Categories                               Products       What are you looking for...                                               Search
                                                                                                                                                                                My Alibaba               Orders             Favorites



   Home > All Industries > Packaging & Printing > Printing Services > Paper & Paperboard Printing (135747)                                                                                                               English


                                                                               Hot Selling plastic uno playing cards                                                                                        Guangzhou Yuan Cai
                                                                         
                                                                                                                                                                                                            Packaging Co., Ltd.
                                                                               FOB Reference Price: Get Latest Price
                                                                                                                                                                                                 1 YRS             CN
                                                                               US $0.1-1.5 / Sets          | 1000 Set/Sets Sample order are welcome (Min. Order)
                                                                                                                                                                                                   Gold Supplier

                                                                                                                                                                                                   Trade Assurance

                                                                                    Contact Supplier                    Start Order                                                               Onsite Check

                                                                                                                                                                                             Transaction Level:

                                                                                Chat Now!        Request FREE Sample                                                                       8 Transactions                9,000+
                                                                                                                                                                                             Response Time                 <24h
                                                                               Seller Support:      Trade Assurance – To protect your orders from payment to delivery
                                                                                                                                                                                             Response Rate                 92.5%
                                                                               Payment:                                          More
                                                                                                                                                                                                     View Company Proﬁle
                                                                               Shipping:         Less than Container Load (LCL) Service to US Get shipping quote
                                                                                                    Transparent and fair price   24/7 online support       Online tracking
                                View larger image
                                                                                                                                                                                             You May Like

                                                                                                                                                                                                                  Top Quality Marked
                                                                                                                                                                                                                  Playing Cards

            Add to Compare Share                                                                                                                                                                                 US $0.1-1.5 / Set
                                                                                                                                                                                                                  1000 Set/Sets


                                                                                                                                                                                                                  Baby sign fun playing
      Product Details             Company Profile               Transactions Overview                                                                        Report Suspicious Activity                           learning ﬂash card
                                                                                                                                                                                                                  US $0.1-1.5 / Set
                                                                                                                                                                                                                  1000 Set/Sets
      Overview
                                                                                                                                                                                                                  Student learning cards
      Quick Details                                                                                                                                                                                               Study cards English
                                                                                                                                                                                                                  US $0.1-1.5 / Set
      Product Material:Paper & Paperboard                      Paper Type:      Art Paper, Cardboard, Coated P…        Surface Finish:   Film Lamination
                                                                                                                                                                                                                  1000 Set/Sets
      Printing Type:   Offset Printing                         Place of Origin: Guangdong, China (Mainland)            Brand Name:       Yuan Cai
      Model Number: YCG1-130                                   Color:           4c+4c CMYK Pantone                     Size:             Customized size
                                                                                                                                                                                                                  Children Flash Cards
      OEM:             Yes                                     ODM:             Yes                                    Key Words:        game cards, card game, learni…
                                                                                                                                                                                                                  US $0.1-1.5 / Set
      catagory:        paper cards                             Usage:           playing game cards, learning c…        Sample:           available                                                                1000 Set/Sets



      SupplyAbility
                                                                                                                                                                                                                  Custom Made Logo
      SupplyAbility:     OEM or ODM are available                                                                                                                                                                 Laser Engraving Cover
                                                                                                                                                                                                                  US $0.1-5 / Piece
                                                                                                                                                                                                                  100 Piece/Pieces
      Packaging & Delivery
      Packaging Details Export carton+water proof poly bag+wooden pallet;                                                                                                                                         Custom printing paper
                        Not exceed 20 kg/ctn (kg per carton);
                                                                                                                                                                                                                  / PVC business / name
                        Or packing the goods according to clients' requirements.
                                                                                                                                                                                                                  US $0.01-0.5 / Piece
      Port               Guangzhou, Shenzhen, HongKong                                                                                                                                                            100 Piece/Pieces
      Lead Time :       3-15 days

                                                                                                                                                                                                                  College
                                                                                                                                                                                                                  textbook,wholesale

                       WELCOME TO Guangzhou Yuan Cai Packaging Co., Ltd                                                                                                                                           US $0.3-1.5 / Piece
                                                                                                                                                                                                                  1000 Piece/Pieces


                                                                                                                                                                                                                  Hot Sale Notebook
                                                                                                                                                                                                                  Logo For Starbucks
                                                                                                                                                                                                                  US $0.9-2.5 / Piece
                                                                                                                                                                                                                  1000 Piece/Pieces




                             LEARNING CARDS & FLASH CARDS                                                                                                                                                                                        324

https://www.alibaba.com/product-detail/Hot-Selling-plastic-uno-playing-cards_60720180582.html?spm=a2700.8443308.0.0.4f733e5fG32fDx                                                                                                         1/7
7/23/2018                                           Hot Selling Plastic Uno Playing Cards - Buy Plastic Uno Playing Cards,Plastic Uno Playing Cards,Plastic Uno Playing Cards Product on Alibaba.com
                                       Case 1:18-cv-08824-LAP
                                                  Let's print the world!
                                                                         Document 15-2 Filed 10/18/18 Page 115 of 226

                                                                    Hot Selling plastic uno playing cards




                                Hot Selling plastic uno playing cards
                           300g art paper
             Material:
                           200g/250g/300g/350/450g are suitable


        Dimensions/Size:   Customized


             Finishing:    Printing or film lamination , or vanishing


             Printing:     4C/4C ;Full color/Pantone


                                               Optional Features (Make to Order)
                             Everything can be customized or manufactured based on your requirements

                           Art paper(80/128/157/250/300gsm)

             Material:     Specialty paper (128/157/200gsm)
                           Kraft paper(100/120/150/200/250/300gsm)
             Printing:     CMYK, PMS(Pantone Matching System), etc.

        Dimensions/Size:   As per What You Desire
                           Glossy/Matte lamination;Embossing, Debossing, Hot Stamping(Gold, Silver, Black),
            Finishing:     UV spot, Glittering, Die cutting, Aqueous coating, vanishing, etc.

                           PDF, Adobe Illustrator, Photoshop, Indesign files.
        Artwork format:
                           At least 300dpi resolution.
               Logo:       Customizable based on the provided artwork.

               MOQ:        100pcs per title.

                                                            Other Information
         Payment Term:     T/T (Bank Transfer), D/P, D/A, Western Union;Paypal,Money Gram, Trade Assurance,Cash

            Trade Term:    EXW, FOB, CIF and other negotiable terms

               Port:       Guangzhou, Shenzhen, HongKong
            Quotation:     Depending on Your Specific Requirements

             Sample:       Available
        Packing details:   Polybag+Standard export carton,as your requests




      Key words: Hot Selling plastic uno playing cards




                                                                                                                                                                                                             325

https://www.alibaba.com/product-detail/Hot-Selling-plastic-uno-playing-cards_60720180582.html?spm=a2700.8443308.0.0.4f733e5fG32fDx                                                                     2/7
7/23/2018                                  Hot Selling Plastic Uno Playing Cards - Buy Plastic Uno Playing Cards,Plastic Uno Playing Cards,Plastic Uno Playing Cards Product on Alibaba.com
                                Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 116 of 226




                                                                                                                                                                                                    326

https://www.alibaba.com/product-detail/Hot-Selling-plastic-uno-playing-cards_60720180582.html?spm=a2700.8443308.0.0.4f733e5fG32fDx                                                            3/7
7/23/2018                                  Hot Selling Plastic Uno Playing Cards - Buy Plastic Uno Playing Cards,Plastic Uno Playing Cards,Plastic Uno Playing Cards Product on Alibaba.com
                                Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 117 of 226




                                                                                                                                                                                                    327

https://www.alibaba.com/product-detail/Hot-Selling-plastic-uno-playing-cards_60720180582.html?spm=a2700.8443308.0.0.4f733e5fG32fDx                                                            4/7
7/23/2018                                  Hot Selling Plastic Uno Playing Cards - Buy Plastic Uno Playing Cards,Plastic Uno Playing Cards,Plastic Uno Playing Cards Product on Alibaba.com
                                Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 118 of 226




      Guangzhou YuanCai Packaging Co.: Ltd is a professional factory with                 10+ years experience of
      providing printing servicces. It is specialized in high end printing and packaging factory in South of China.
      The Factory has advanced technologies and advanced equipments, such as Heidelberg printing machine,
      Diecutting machine, lamination machine, automatic binding machine, automactic mounting machine, UV
      spot printing machine, hotstamping machine and so on.

      We have been successfully exporting our products to more than 100 countries world-wide, including
      Fortune 500 members such as Google, Nora's Nursery, Printing Press, Benz, Pepsi, McDonald and
      others.

      Great service is our mission! Fast delivery is promised and no deliberate delay will happen on your case.
      High quality is our Obligation! All the products are manufactured according to ISO9001:2015.
      Customer comes first!Your requirements will be satisfied always at the first time!




                                                                                                                                                                                                    328

https://www.alibaba.com/product-detail/Hot-Selling-plastic-uno-playing-cards_60720180582.html?spm=a2700.8443308.0.0.4f733e5fG32fDx                                                            5/7
7/23/2018                                      Hot Selling Plastic Uno Playing Cards - Buy Plastic Uno Playing Cards,Plastic Uno Playing Cards,Plastic Uno Playing Cards Product on Alibaba.com
                   Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 119 of 226
      Q:How to Get in Contact with the Supplier?




      Or you can chat with us via Trade Manager
      Or you also can send us the inquire via Alibaba at the bottom of this website.


      Q: Why choose us?
      A: 1.one stop servise form Design to Printing
            2.Competitive price guarantee
            3.ISO 9001 & SGS certificated
            4.Fast delivery
            5.24 hours attentive service mind
            6.100% Rrturn Policy
            7.Convenient location
            8.Welcome factory inspection


      Q: What's 100% return policy?
      A: We stand behind the quality of its proucts and services. If you are not 100% satisfied with your purchase from us.
      Simply contact us within 45 days from the shipping date you receive it and we will refund the full price of the product(s).
      in question,excluding shipping ang processing costs. Indeed,we take great pride in its commitment to customer
      satisfaction. However, certain circumstances are beyond. Our control and are not covered by the guatantee.Please note
      that we cannot be responsible for:
          1. Spelling,punctuation or grammatical errors made by the customer.
          2. Inferior quality or low-resolution of uploaded printing files.
         3. Design errors introduced by the customer in the document creation process.
         4. Damage to the printing products arising after delivery to the customer.
         5. Or any loses / damages caused by the buyers' mistakes &/or responsibility


      Q:Are you a manufacturer or a trading company?
      A:We are a manufacturer in the printing & packaging area for 10+ years.We are located in Baiyun District in
      Guangzhou, China.
      Welcome to visit our factory any time!


      Q:Can I get the samples?
      A:Yes, of course.
      You can get the stock sample for free or you can make samples for running tests on but there will be sample costs and
      express charges.


      Q:How much is the freight for samples?
      A: It really depends on the weight and size of them. Generally speaking, it should be no less than 50 USD.

      Q:How soon can I expect to get the sample?
      A:The samples will be ready for delivery in 3-5 days and will be sent via express and arrive in another 3-5 days.

      Q: Free sample policy: why I can not get an exactly same Sample
      as shown on the website?
      A: Free sample policy is only valid for the sample we have in stock, not including the customized samples.
         And, the samples are changed everyday. So, before place the order for the free sample, pls do contact the sales to
      check.
        If there is no sample exactly the same as the photo displays available, we will show you what other similiar products
      sample available for you to check.


      Q:How to make the order?
      A:Please send us your purchase order via Email or Whatsapp or Wechat, or you can request us to send you the
      proforma invoice for your order. We need to know the following information for your order:
       1)Product information: Quantity, Specifications (Size, Material, Finish and Packing requirements etc.)
       2)Required Delivery Time.
       3)Shipping information: Company Name, Street address, Phone&Fax number,Destination Sea Port, etc.
       4)Forwarder's contact details if there's any in China or you can choose to use the shipping services provided by the
      suplier.

      Keyword: Hot Selling plastic uno playing cards

      *** The End ***




                                                                                                                                                                                                        329
      Send your message to this supplier
https://www.alibaba.com/product-detail/Hot-Selling-plastic-uno-playing-cards_60720180582.html?spm=a2700.8443308.0.0.4f733e5fG32fDx                                                                6/7
7/23/2018                                       Hot Selling Plastic Uno Playing Cards - Buy Plastic Uno Playing Cards,Plastic Uno Playing Cards,Plastic Uno Playing Cards Product on Alibaba.com

                          To:  
                                    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 120 of 226
                                  Gwendolyn Hu

                 *Message:   Enter your inquiry details such as product name, color, size, MOQ,
                                                                                                                                                   For better quotations, include:
                                  FOB, etc.
                                                                                                                                                   - A self introduction
                                                                                                                                                   - Special requests, if any




                                  Your message must be between 20-8000 characters
                   Quantity:   1000                                 Set/Sets
                                    Recommend matching suppliers if this supplier doesn’t contact me on Message Center within 24 hours.                                 Request for
                                  Quotation
                               
                                     Send



       You May Like




                                                                                                                                                                                        

               Top Quality Marked Pl…                    Baby sign fun playing …                    Student learning card…                      Children Flash Cards
               US $0.1-1.5 / Set                         US $0.1-1.5 / Set                          US $0.1-1.5 / Set                           US $0.1-1.5 / Set
               1000 Set/Sets                             1000 Set/Sets                              1000 Set/Sets                               1000 Set/Sets


     Not exactly what you want? 1 request, multiple quotations Get Quotations Now >>


     Related Searches :
     pokemon cards                                               nude playing card                                              blank playing cards
     777 playing card                                            bicycle playing cards                                          sexy playing cards
     custom playing cards                                        555 playing cards                                              tarot cards


     China :
     China 555 playing cards                                     China cheap playing cards                                      China custom playing cards
     China nap playing cards                                     China round playing cards                                      China arabic playing cards
     China gold playing cards                                    China blank playing cards                                      China marked playing cards




                                                                                                                   TradeManager:


                         Alibaba.com Site: International - Español - Português - Deutsch - Français - Italiano - िहं दी - Pусский - 한국어 - 日本語 - ‫ اﻟﻠﻐﺔ اﻟﻌرﺑﯾﺔ‬- ภาษาไทย - Türk - Nederlands - tiếng Việt - Indonesian - ‫עברית‬

                                                                                            AliExpress | 1688.com | Taobao Global | Alipay | Lazada

                                                                       Browse Alphabetically: Onetouch | Showroom | Country Search | Suppliers | Wholesaler | Afﬁliate

                                                        Product Listing Policy - Intellectual Property Protection - Privacy Policy - Terms of Use - Law Enforcement Compliance Guide
                                                                                                 © 1999-2018 Alibaba.com. All rights reserved.




                                                                                                                                                                                                                                      330

https://www.alibaba.com/product-detail/Hot-Selling-plastic-uno-playing-cards_60720180582.html?spm=a2700.8443308.0.0.4f733e5fG32fDx                                                                                              7/7
Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 121 of 226




          Defendant's Storefront




                                                                      331
7/23/2018                                                                       Hot Selling plastic uno playing cards - search result, Guangzhou Yuan Cai Packaging Co., Ltd.
                                    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 122 of 226
                                          Sourcing Solutions                Services & Membership              Help & Community                         On Alibaba                  My Alibaba 91                 Orders 22


     1YRS             Guangzhou Yuan Cai Packaging Co., L...                    Favorite Supplier                                                                      Trade Assurance                       Gold Supplier




                                                                                                                                                                                                                                      Contact
                                                                                                                                                                                                                                      Supplier



                                                                                                                                                                                                                                   Chat Now



                                                                                                                                                                                                                                   Browsing
                               Product                                                                                                                                                                                              History
            Home                                       Company Profile                 Contacts                                                                                                   Search In This Store             
                              Categories                                                                                                                                                                                                   1
                                                                                                                                                                                                                                   Message
                                                                                                                                                                                                                                    Center
     Home > Product Categories > Hot Selling plastic uno playing cards


    Search products here                   Result found for "Hot Selling plastic uno playing cards"                                                                                                       View as:                1
                                                                                                                                                                                                                                    Trade
                                                                                                                                                                                                                                   Manager

     Product Showcase                      Selected Products (0/20)                                                                                                                              Contact Supplier          Start Order


     Product Categories                        Click        to select products and contact the supplier.

      Book Printing

      Paper Box
                                                                                    
      Card Printing

      Calendar printing

      Stickers

      Paper Bag

      Poster & Leaflet printing

      New Finishing / Craft
                                           Hot Selling plastic uno playing cards
                                           Min. Order: 1000 Sets
     Related Products                      FOB Price: US $0.1 - 1.5 / Set




                                                                                                                                                                                                                  Display similar products



         Baby monthly sticker                   1                                                                                                                                                             Go to page              Go
         First series h...
                                           For Children




         Monthly Baby Stickers
         Baby Boy Mont...                  Cheap dinosaur Offset             direct factory price          printing children board       Most fashionable food          Most competitive
                                           printing puzz...                  children board...             book watch ...                display board...               price customized b...




         Chalkboard self-                  Hot sale high quality             Printed Full Color            First Year Baby               Monthly Baby Boy Tie           Colorful Printing
         adhesive baby                     fancy color p...                  Creative Childre...           Memory Book Baby              Stickers for O...              Children Cardboar...
         month...                                                                                          Jo...




         1-12 months baby                  Baby monthly sticker              customize printing            Funny newborn baby            Sliding board book             Custom printing
         month decoration s...             easy peel off ...                 children story h...           monthly photo pr...           printing on dema...            colorful children s...




                       Alibaba.com Site: International - Español - Português - Deutsch - Français - Italiano - िहं दी - Pусский - 한국어 - 日本語 - ‫ اﻟﻠﻐﺔ اﻟﻌرﺑﯾﺔ‬- ภาษาไทย - Türk - Nederlands - tiếng Việt - Indonesian - ‫עברית‬

                                                                                            AliExpress | 1688.com | Taobao Global | Alipay | Lazada
                                                                                                                                                                                                                                                     332

https://yuancai.en.alibaba.com/search/product?SearchText=Hot+Selling+plastic+uno+playing+cards                                                                                                                                                 1/2
7/23/2018                                                                             Company Overview - Guangzhou Yuan Cai Packaging Co., Ltd.
                                  Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 123 of 226
                                      Sourcing Solutions            Services & Membership            Help & Community                        On Alibaba                My Alibaba 91                 Orders 22


     1YRS             Guangzhou Yuan Cai Packaging Co., L...           Favorite Supplier                                                                   Trade Assurance                      Gold Supplier




                                                                                                                                                                                                                     Contact
                                                                                                                                                                                                                     Supplier



                                                                                                                                                                                                                     Chat Now



                                                                                                                                                                                                                     Browsing
                               Product                                                                                                                                                                                History
            Home                                  Company Profile          Contacts                                                                                                 Search In This Store             
                              Categories                                                                                                                                                                                    1
                                                                                                                                                                                                                     Message
                                                                                                                                                                                                                      Center
     Home > Company Profile


     Company Overview                  Guangzhou Yuan Cai Packaging Co., Ltd.                                                                                  Chat Now!            Contact Supplier          Start Order
                                                                                                                                                                                                                       Trade
                                                                                                                                                                                                                     Manager
     Company Introduction
                                                                                         Business Type:             Manufacturer, Trading Company

     Company Capability                                                                  Location:                  Guangdong, China (Mainland)                                                                  Verified
     Trade Capacity                                                                      Main Products:             Books,Packaging Boxes,Paper Bags,stickers,Games Cards
     Production Capacity                                                                 Total Employees:           51 - 100 People
     R&D Capacity                                                                        Total Annual Revenue:      US$2.5 Million - US$5 Million

                                                                                         Year Established:          2017                                                                                         Verified
     Business Performance
                                                                                         Top 3 Markets:             Domestic Market 23.40%
     Buyer Interactions
                                                                                                                    Africa 16.40%
     Ratings & Reviews                                                                                              North America 13.80%

     Transaction History                                                                 Guangzhou Yuan Cai Packaging Co.: Ltd is a professional factory with 12+ years experience of providing printing
                                                                                         services. It is specialized in high end printing and packaging factory in South of China. The Factory has advanced
                                                                                         technologies and advanced equipment, such as Heidelberg printing machine, Diecutting machine, lamination
     Additional Information                                                              machine, automatic binding machine, automatic mounting machine, UV spot printing machine, hot stamping
                                                                                         machine and so on.
     Transaction Level
                                                                                         We have been successfully exporting our products to more than 100 countries world-wide, including Fortune 500
                                                                                         members such as Google, Nora's Nursery,Starbucks, Ferrari, Printing Press, Benz, Pepsi, McDonald and others.

                                                                                         Great service is our mission! Fast delivery is promised and no deliberate delay will happen on your case.
                                                                                         High quality is our Obligation! All the products are manufactured according to ISO9001:2015.
                                                                                         Customer comes first!Your requirements will be satisfied always at the first time!

                                                                                         OEM & ODM is welcome!

                                                                                         We are looking for exploring a bigger market and focusing on the bag industry.
                                                                                         We are looking for good, reliable and long-term business partners.
                                                                                         We are looking for WIN-WIN with our customers.
                                                                                         We are looking for YOU to come ...

                                                                                         Welcome to visit our factory!
                                                                                         Less



                                           Trade Capacity                                                                                                                                                     View More >




                                              Main Markets                                                                        Total Revenue(%)


                                              Domestic Market                                                                     23.40%


                                              Africa                                                                              16.40%


                                              North America                                                                       13.80%


                                              Eastern Asia                                                                        10.50%


                                              Mid East                                                                            8.60%


                                              Oceania                                                                             8.50%


                                              South America                                                                       6.50%


                                              Eastern Europe                                                                      5.50%


                                              Southeast Asia                                                                      4.50%


                                              Central America                                                                     2.30%




                                            Export Percentage:                        71% - 80%

                                            Export Mode:                              Using an agent

                                            No. of Employees in Trade Department:     6-10 People




                                           Email to this supplier
                                                                                                                                                                                                                                      333

https://yuancai.en.alibaba.com/company_profile.html?spm=a2700.icbuShop.0.0.783c3167v5vvds                                                                                                                                       1/2
7/23/2018                                                                                                           Transaction History - Guangzhou Yuan Cai Packaging Co., Ltd.
                                    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 124 of 226
                                          Sourcing Solutions                                  Services & Membership                 Help & Community                          On Alibaba                 My Alibaba 91          Orders 22


     1YRS             Guangzhou Yuan Cai Packaging Co., L...                                        Favorite Supplier                                                                     Trade Assurance                  Gold Supplier




                                                                                                                                                                                                                                                Contact
                                                                                                                                                                                                                                                Supplier



                                                                                                                                                                                                                                                Chat Now



                                                                                                                                                                                                                                                Browsing
                               Product                                                                                                                                                                                                           History
            Home                                                        Company Profile                Contacts                                                                                                   Search In This Store          
                              Categories                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                Message
                                                                                                                                                                                                                                                 Center
     Home > Company Profile > Transaction History


     Company Overview                      Transaction History                                                                                                                                   Chat Now!         Contact Supplier      Start Order
                                                                                                                                                                                                                                                  Trade
                                                                                                                                                                                                                                                Manager
     Company Introduction
                                           Below is the information about the supplier's transactions conducted via Alibaba.com. If you require further details regarding the transaction data, please contact the supplier
                                           directly.
     Company Capability
                                               Transaction Overview                                             2017.07 - 2018.06
     Trade Capacity

     Production Capacity
                                           Transactions                                                                                                    Export Markets
     R&D Capacity
                                                                                                                                                             No. of Transactions           Transaction Value
                                                                4
     Business Performance
     Buyer Interactions                                                                                                                                      CN                              3
                                              No. of Transactions




     Ratings & Reviews                                                                                                                                       US                    2
                                                                2
     Transaction History
                                                                                                                                                             AU             1

     Additional Information                                                                                                                                  GH             1
                                                                0
     Transaction Level
                                                                           Jul   Aug Sep       Oct    Nov Dec     Jan   Feb   Mar   Apr May    Jun                0       1       2         3        4       5




                                               Transaction Details



                                                                        United States

                                              This supplier has completed 2 Transactions with buyers from United States.


                                                             Shipping Destination                                              Transaction Value                                       Transaction Date

                                                                         United States                                         USD $*,***.**                                           04/25/2018


                                                                         United States                                         USD $*,***.**                                           12/08/2017



                                                                    1




                                             Email to this supplier

                                                                                    To:   Gwendolyn Hu
                                                                           *Message:   Enter your inquiry details such as product name, color, size, MOQ, FOB, etc.




                                                                                              Your message must be between 20-8000 characters
                                                                                           
                                                                                                 Send



                       Alibaba.com Site: International - Español - Português - Deutsch - Français - Italiano - िहं दी - Pусский - 한국어 - 日本語 - ‫ اﻟﻠﻐﺔ اﻟﻌرﺑﯾﺔ‬- ภาษาไทย - Türk - Nederlands - tiếng Việt - Indonesian - ‫עברית‬

                                                                                                                AliExpress | 1688.com | Taobao Global | Alipay | Lazada

                                                                                        Browse Alphabetically: Onetouch | Showroom | Country Search | Suppliers | Wholesaler | Affiliate

                                                                         Product Listing Policy - Intellectual Property Protection - Privacy Policy - Terms of Use - Law Enforcement Compliance Guide
                                                                                                                    © 1999-2018 Alibaba.com. All rights reserved.




                                                                                                                                                                                                                                                                334

https://yuancai.en.alibaba.com/company_profile/transaction_history.html?spm=a2700.icbuShop.conu5cff17.7.42a12T6t2T6tpX                                                                                                                                    1/1
7/23/2018                                                                             Contact Information for Guangzhou Yuan Cai Packaging Co., Ltd.
                                   Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 125 of 226
                                        Sourcing Solutions          Services & Membership          Help & Community


     1YRS             Guangzhou Yuan Cai Packaging Co., Ltd.           Favorite Supplier                                                               Trade Assurance                   Gold Supplier




                                                                                                                                                                                                             Contact
                                                                                                                                                                                                             Supplier



                                                                                                                                                                                                            Chat Now



                                                                                                                                                                                                            Browsing
                               Product                                                                                                                                                                       History
            Home                                  Company Proﬁle           Contacts                                                                                            Search In This Store         
                              Categories                                                                                                                                                                           1

                                                                                                                                                                                                            Message
                                                                                                                                                                                                             Center
      Contact Information
                                                                                                                                                                                                             Trade
                                                                                                                                                                                                            Manager

                                                                                             Telephone:     0086-20-18620197009

                                                                                               Address:     yongping street

                                                                                                     Zip:   510000

                                                                                       Country/Region:      China (Mainland)

                                     Ms. Gwendolyn Hu                                   Province/State:     Guangdong

                                                                                                    City:   Guangzhou
                                            Chat Now!

                                                                                                              Contact Supplier                          Start Order




      Company Contact Information


                                                     Company Name:          Guangzhou Yuan Cai Packaging Co., Ltd.

                                                Operational Address:        North Half, 2F, Bldg. E, Xinting Industry Zone, Yongping Street, Guangzhou, Guangdong, China (Mainland)

                                                             Website:       http://www.yuancaiprinting.com

                                            Website on alibaba.com:         yuancai.en.alibaba.com




                                                                                          Send message to supplier
                                                    To:   Gwendolyn Hu


                                           * Message:       Enter your inquiry details such as product name, color, size, quantity, material, etc.



                                                                                                                                                                      0/8000


                                                             Send




            Alibaba.com Site: International - Español - Português - Deutsch - Français - Italiano - िहं दी - Pусский - 한국어 - 日本語 - ‫ اﻟﻠﻐﺔ اﻟﻌرﺑﯾﺔ‬- ภาษาไทย - Türk - Nederlands - tiếng Việt - Indonesian - ‫עברית‬

                                                                               AliExpress | 1688.com | Taobao Global | Alipay | Lazada

                                                          Browse Alphabetically: Onetouch | Showroom | Country Search | Suppliers | Wholesaler | Afﬁliate

                                            Product Listing Policy - Intellectual Property Protection - Privacy Policy - Terms of Use - Law Enforcement Compliance Guide
                                                                                    © 1999-2018 Alibaba.com. All rights reserved.




                                                                                                                                                                                                                             335

https://yuancai.en.alibaba.com/contactinfo.html?spm=a2700.icbuShop.0.0.14a86f9e3dccYa                                                                                                                                  1/1
Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 126 of 226




Communications between NAL and
          Defendant




                                                                      336
7/23/2018                                                                             Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                     Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 127 of 226
                                               My Alibaba                                                                                                                                                  99+ My Account                   Help


                   Make Alibaba work better for you. share your thoughts here                                                                                                                                                                     
  Buy   Sell


                               All inquiries                                      Mrs. Gwendolyn Hu                                       Guangzhou Yuan Cai Packaging …              ID: 100709526239
                                                                                                                                                                                                                 1                   2                3
   Home                                                                                                                                       1YRS
                Gwendolyn Hu                     clear                             
                                                                                                                                                                                                           Start order            Seller         Payme
                                                                                          Chat Now!
              All Statuses                      |      Unread                                                                                                                          Show more                              conﬁrm
  Message
   Center               I want to buy the product you are                                                       Location:   CHINA (MAINLAND)   IP: 58.249.73.*
                                                                                                                                                                                                          Draft Trade Assurance Or
                        selling on Alibaba.com.
                                                                                                                            Message only sent to you
                                                                                                                                                                                                              Payment Security                Quality of
   Orders
                                                                                                                                                                           2018-07-23 13:56
                                Gwendolyn Hu                  15:00
                                      1YRS
                                                                                                              May I know if how many days will it take to arrive this item to our                        Add product               Add contract            
  Contacts                                                                                                     address in 340 Clinton St, Brooklyn, NY 11231?
                                                                                                      Read
                                                                                                                                                                                                             Product details
   
  My Lists                                                                  Notiﬁcation 2018-07-23 13:56
                                                                                                                                                                                                                  Image          * Product name
                                                                            Rate your supplier's reply (ANONYMOUS):
  Services                                                                                                                                                                                                   1.
                                                                                                                                                                                                                                     Hot Selling plastic



                                                                                                                                                                                                                  * Quantity                           *U
                                                                             Very bad       Bad    Neutral    Good      Great

                                                                                                                                                                                                                      1000                                 P
                                                                                    Gwendolyn Hu 2018-07-23 14:15
                                                                                                                                                                                                                  * Unit price                         Tot
                                                                                      Hello, 
                                                                                                                                                                                                                      US $      0                      US

                                                                                      At present, we only sell paper uno cards, 
                                                                                      s it what you want??                                                                                                            Input speciﬁed product speciﬁ
                                                                                       
                                                                                                                                                                                                                      requirement.
                                                                                      Best wishes,
                                                                                      Gwendolyn

                                                                                                                                                                                                                  
                                                                                                                                                                           2018-07-23 14:17

                                                                                                               i initially want to order 1500 pcs but before ordering in bulk, may we ﬁrst
                                                                                                                                                                                                                   Add posted products
                                                                                                               check samples?
                                                                                                      Read

                                                                                                                                                                                                                   Add Unreleased Products
                                                                                    Gwendolyn Hu 2018-07-23 14:34

                                                                                      Hello,                                                                                                                 Upload ﬁle( 5 attachments at max

                                                                                       
                                                                                      Thanks  for the info 
                                                                                      Yes,  you can check the samples ﬁrst and then, to make the order. 
                                                                                       
                                                                                                                                                                                                             Shipment terms
                                                                                      For the sample, it will take longer time to make, As now the sample is                                         
                                                                                                                                                                                                                             Shipping                      A
                                                                                      just used out, and, soonwe will print agin the uno cards, and after ﬁnish
                                                                                                                                                                                                                             address
                                                                                      then, can send you the sample to check 
                                                                                       
                                                                                                                                                                                                                        * Shipping          Express
                                                                                      For the sample + sample delivery cost USD 60. 
                                                                                      Pls kindly check: if it is ok?                                                                                                         Method:

                                                                                       
                                                                                      Looking forward to your soon reply.                                                                                               * Shipping        Logistics Pro
                                                                                      Best wishes,                                                                                                                             carrier
                                                                                                                                                                                                                                            Priority
                                                                                      Gwendolyn 


                                                                                                                                                                           2018-07-23 14:36

                                                                                                               This is okay Dear. please provide PI with our complete address for
                                                                                                                                                                                                                                           Standard
                                                                                                               payment processing. thank you
                                                                                                                
                                                                                                      Read

                                                                                    Gwendolyn Hu 2018-07-23 14:53

                                                                                      ok,
                                                                                       
                                                                                      thanks 
                                                                                                                                                                                                                                               Post Air
                                                                                      For the payment, do you prefer make via alibaba or bank transfer? 
                                                                                                                                                                                                                                               Other ser
                                                                                       
                                                                                      Thanks
                                                                                                                                                                                                                      Trade terms:          Please sele
                                                                                      Best wishes, 
                                                                                      Gwendolyn  
                                                                                                                                                                                                                      Shipping Fee:         US $       0.0

                                                                            Notiﬁcation 2018-07-23 14:53
                                                                                                                                                                                                                          Logistics         US $       0.0
                                                                           Trade Assurance order may be at risk if you communicate and order outside of                                                                  insurance:
                                                                           Alibaba.com's platform. To help protect yourself:

                                                                                                                                                                                                              * Shipment date                  Specify s
                                                                                 Keep communication transcript
                                                                                 Complete order payment on Alibaba.com
                                                                                                                                                                                                                                                Shipme
                                                                                                                                     only you can see this message
                                                                                                                                                                           2018-07-23 14:54
                                                                                                                                                                                                                                               Ship in


                                                                                                                                                                                                                                               supplier r
                                                                             Please type message...                                                                                          Send
                                                                                                                                                                                                                                                               337
                                                                                                                                                                                                                                                 Please

http://message.alibaba.com/message/ma.htm?tradeId=100701074663&secTradeId=MC1IDX1hFpFvqjBMpE2ad6j7ekiHflGcsupQDm87TnnRGD_1bDkSN7xdVthU-sAdW4OV_xs&tracelog=reply|reply_now|11961939…                                                                   1/1
7/23/2018                                                                             Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                     Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 128 of 226
                                               My Alibaba                                                                                                                                                  99+ My Account                   Help


                   Make Alibaba work better for you. share your thoughts here                                                                                                                                                                     
  Buy   Sell


                               All inquiries                                      Mrs. Gwendolyn Hu                                      Guangzhou Yuan Cai Packaging …               ID: 100709526239
                                                                                                                                                                                                                 1                   2                3
   Home                                                                                                                                      1YRS
                Gwendolyn Hu                     clear                             
                                                                                                                                                                                                           Start order            Seller         Payme
                                                                                          Chat Now!
              All Statuses                      |      Unread                                                                                                                         Show more                               conﬁrm
  Message
   Center               I want to buy the product you are                             Yes,  you can check the samples ﬁrst and then, to make the order.                                                   Draft Trade Assurance Or
                        selling on Alibaba.com.                                        
                                                                                     For the sample, it will take longer time to make, As now the sample is                                                   Payment Security                Quality of
   Orders                                                                             just used out, and, soonwe will print agin the uno cards, and after ﬁnish
                                Gwendolyn Hu                  15:00
                                                                                      then, can send you the sample to check 
                                      1YRS
                                                                                                                                                                                                         Add product               Add contract            
  Contacts
                                                                                      For the sample + sample delivery cost USD 60. 
                                                                                      Pls kindly check: if it is ok?                                                                                         Product details
   
  My Lists                                                                             
                                                                                      Looking forward to your soon reply.                                                                                         Image          * Product name
                                                                                     Best wishes, 
  Services                                                                                                                                                                                                   1.
                                                                                      Gwendolyn                                                                                                                                      Hot Selling plastic


                                                                                                                                                                        2018-07-23 14:36                          * Quantity                           *U

                                                                                                               This is okay Dear. please provide PI with our complete address for                                     1000                                 P
                                                                                                               payment processing. thank you
                                                                                                                                                                                                                  * Unit price                         Tot
                                                                                                      Read
                                                                                                                                                                                                                      US $      0                      US
                                                                                    Gwendolyn Hu 2018-07-23 14:53

                                                                                      ok,
                                                                                                                                                                                                                      Input speciﬁed product speciﬁ
                                                                                       
                                                                                      thanks                                                                                                                          requirement.

                                                                                       
                                                                                      For the payment, do you prefer make via alibaba or bank transfer? 
                                                                                                                                                                                                                  
                                                                                       
                                                                                      Thanks
                                                                                       
                                                                                                                                                                                                                   Add posted products
                                                                                      Best wishes, 
                                                                                      Gwendolyn  
                                                                                                                                                                                                                   Add Unreleased Products

                                                                            Notiﬁcation 2018-07-23 14:53                                                                                                    Upload ﬁle( 5 attachments at max

                                                                           Trade Assurance order may be at risk if you communicate and order outside of
                                                                           Alibaba.com's platform. To help protect yourself:

                                                                                 Keep communication transcript                                                                                               Shipment terms
                                                                                 Complete order payment on Alibaba.com                                                                              
                                                                                                                                                                                                                             Shipping                      A
                                                                                                                                    only you can see this message
                                                                                                                                                                        2018-07-23 14:54                                     address

                                                                                                               for sample orders, we alwyas ue paypal as this is just a small amount                                    * Shipping          Express
                                                                                                               purchases
                                                                                                      Read                                                                                                                   Method:

                                                                            Notiﬁcation 2018-07-23 14:54                                                                                                               * Shipping        Logistics Pro
                                                                           Trade Assurance order may be at risk if you communicate and order outside of                                                                        carrier
                                                                                                                                                                                                                                            Priority
                                                                           Alibaba.com's platform. To help protect yourself:

                                                                                 Keep communication transcript
                                                                                 Complete order payment on Alibaba.com

                                                                                                                                    only you can see this message
                                                                                                                                                                                                                                           Standard
                                                                                    Gwendolyn Hu 2018-07-23 15:00

                                                                                      Hello, 
                                                                                       
                                                                                      Ok  
                                                                                      here enclose you the PI for the sample, pls kindly check 
                                                                                       
                                                                                      Our paypal account   samplepaygz@163.com 
                                                                                       
                                                                                                                                                                                                                                               Post Air
                                                                                      Thanks  
                                                                                                                                                                                                                                               Other ser
                                                                                      Best wishes,  
                                                                                      Gwendolyn                                                                                                                       Trade terms:          Please sele


                                                                                                UNO Cards Sample Yu....xls      Download
                                                                                                                                                                                                                      Shipping Fee:         US $       0.0


                                                                            Notiﬁcation 2018-07-23 15:00                                                                                                                 Logistics         US $       0.0
                                                                                                                                                                                                                         insurance:
                                                                           Trade Assurance order may be at risk if you communicate and order outside of
                                                                           Alibaba.com's platform. To help protect yourself:
                                                                                                                                                                                                              * Shipment date                  Specify s
                                                                                 Keep communication transcript
                                                                                 Complete order payment on Alibaba.com                                                                                                                          Shipme

                                                                                                                                    only you can see this message
                                                                                                                                                                                                                                               Ship in


                                                                                                                                                                                                                                               supplier r
                                                                             Please type message...                                                                                       Send
                                                                                                                                                                                                                                                               338
                                                                                                                                                                                                                                                 Please

http://message.alibaba.com/message/ma.htm?tradeId=100701074663&secTradeId=MC1IDX1hFpFvqjBMpE2ad6j7ekiHflGcsupQDm87TnnRGD_1bDkSN7xdVthU-sAdW4OV_xs&tracelog=reply|reply_now|11961939…                                                                   1/1
   Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 129 of 226




NAL's Checkout Page and\or Order Form
 for Infringing Products from Defendant




                                                                         339
       Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 130 of 226
                    GUANGZHOU YUAN CAI PACKAGING CO.,LIMITED
                                 PROFORMA INVOICE

ORDER NO: YC1-1401                                                    DATE: 23 July 2018

MANUFACTURER AND SELLER：GUANGZHOU YUAN CAI PACKAGING CO.,LIMITED
Mobile: 0086-18620197009
E-mail: sales@yuancaiprinting.com
Website: www.yuancaiprinting.com
Buyer:
Address: 340 Clinton St, Brooklyn, NY 11231 USA
E-mail:
Tel:

                                                                  QUANTITY UNIT PRICE TOTAL AMOUNT
 MODEL         PICTURES                    SPECS
                                                                    (PCS)    (US$)        (US$)




                             uno cards whole set sample
                             108pcs paper cards per set + paper
                                                                                              USD 60,
uno cards                    box
                                                                    1 set      USD 60        including
 sample
                                                                                              delivery




                                                                                  TOTAL       USD 60
1. PAYMENT: 50%should be paid before production, and then Balance 50% should be paid before delivery. If
order is urgent, better to pay 100%.
              All bank charges are buyer’s responsibility.

2.Bank information :
Beneficiary Name: GUANGZHOU YUAN CAI CO., LIMITED
Beneficiary Account Number: 009-019266-055
Beneficiary Bank Name: HSBC BANK (CHINA) COMPANY LIMITED GUANGZHOU BRANCH
Swift Code: HSBCCNSHGZH
Beneficiary Bank Address:G2 G/F GARDEN HOTEL368 HUAN SHI DONG LU GUANGZHOU CHINA

3. Paypal Account: samplepaygz@163.com

MANUFACTURE:                                                 BUYER:
STAMP：                                                        STAMP：
SIGNATURE:                                                   SIGNATURE:




                                                                                                           340
  Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 131 of 226


DEFENDANT hitorhikeoutdoors Store




                                                                        341
    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 132 of 226




Defendant's Listing for Infringing Products




                                                                          342
7/19/2018            Topsale Puzzle Games 172.8g 108 Cards Family Funny Entertainment Board Game UNO Fun Poker Playing Cards-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                 Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 133 of 226

                                                                                                 Cookie Preferences       Buyer Protection        Help            Save big on our app!   Ship to      / USD        Language




                                             I'm shopping for...                                                                                                                                        0




   Store: hitorhikeoutdoors Store     97.9% Positive feedback       Follow

   Home > All Categories > Sports & Entertainment > Entertainment > Gambling > Playing Cards



                                                                                                   Topsale Puzzle Games 172.8g 108 Cards Family Funny Entertainment Board Game UNO
                                                                                                   Fun Poker Playing Cards
                                                                                                                  5.0 (1 votes)         1 order


                                                                                                   Price:          US $4.39 / piece
                                                                                                   Discount
                                                                                                   Price:          US $4.17 / piece               -5%      06h:58m:18s
                                                                                                                      Get our app to see exclusive prices            Bulk Price



                                                                                                   Shipping:       Free Shipping to United States via Seller's Shipping Method
                                                                                                                   Estimated Delivery Time: 20-38 days

                                                                                                   Quantity:              1           piece (93 pieces available)


                                                                                                   Total Price:    US $4.17


                                                                                                        Buy Now                   Add to Cart

                                                                                                       Add to Wish List (21 Adds)


                                                                                                   New User
                                                                                                   Coupon:               US $4.00       GET IT NOW

                                                                                                   Store
                                                                                                   Promotion:           Get Seller Coupons               US $1.00 off per US $30.00



                                                                                                   Return Policy         Returns accepted if product not as described, buyer pays return shipping fee; or keep
                                                                                                                         the product & agree refund with seller. View details

                                                                                                   Seller                On-time Delivery
                                                                                                   Guarantees:           60 days


                                                                                                   Payment:                                                                                        View More


                                                                                                            Buyer Protection
                                                                                                               Full Refund if you don't receive your order
                                                                                                               Full or Partial Refund , if the item is not as described
                                                                                                                                                                                                              Learn More




      Product Details           Feedback (1)           Shipping & Payment             Seller Guarantees



                                                                        Get US $1.00 off on orders over US $30.00
              Seller Discount                                           Get US $2.00 off on orders over US $59.00
              On all products                                           Get US $3.00 off on orders over US $88.00
                                                                       (Incl. shipping costs)
              Time left until promotion ends：2d 0h 0m
                                                                       If you want to purchase more than one product, please add everything to your Cart first. When you proceed to the checkout page, the
              Shop Now
                                                                       Seller Discount will be automatically calculated.



        Item specifics

      Maximum Player Number: 10                                                                             Type: Normal

      Tabletop Game Product: Card Cover                                                                     Game Difficulty Level: Primary

      is_customized: Yes                                                                                    Material: Paper

      Type: UNO Card                                                                                        Age: >6 Years
      Minimum Player Number: 2                                                                              Game Length: 0-30 minutes

      Model Number: DDSD                                                                                    Teaching Mode: self learning

      weight: 175g                                                                                          material: paper


        Product Description

      start




                                                                                                                                                                                                        Recently Viewed
                                                                                                                                                                                                                                    343

https://www.aliexpress.com/item/Topsale-Puzzle-Games-172-8g-108-Cards-Family-Funny-Entertainment-Board-Game-UNO-Fun-Poker-Playing/32735281635.html                                                                            1/9
7/19/2018              Topsale Puzzle Games 172.8g 108 Cards Family Funny Entertainment Board Game UNO Fun Poker Playing Cards-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
          HITORHIKE 1Pc
          Aluminum Emergency
                                      Case
                                       HITORHIKE1:18-cv-08824-LAP
                                                   Underwater
                                       Diving Diver Flashlight
                                                               Hot selling Wholesale
                                                               6pcs Spoon Metal
                                                                                     Document
                                                                                      Portable Practical 15-2
                                                                                      Emergency Survival
                                                                                                                  Filed
                                                                                                            Hot selling      10/18/18
                                                                                                                        3PCs Soft
                                                                                                            Fishing Lures Crab
                                                                                                                                              Page
                                                                                                                                  Portable Fish Lip     134 of 226
                                                                                                                                  Gripper Grabber Fishing
          US $0.94                      US $27.16                US $5.12                    US $0.99                    US $6.64                    US $6.97




          High quality Mini Digital     300g/pc Trek Pole        Pesca Artificial Lure       New LED Electronic
          Hand Held 50Kg*10g            Nordic Walking Poles     20pcs 0.6g/4.5-5cm for      Luminous Shrimp Lure
          US $6.69                      US $15.59                US $2.39                    US $1.49
      end




       
       
       
       




                                                                                                                                                                                         Recently Viewed
                                                                                                                                                                                                                      344

https://www.aliexpress.com/item/Topsale-Puzzle-Games-172-8g-108-Cards-Family-Funny-Entertainment-Board-Game-UNO-Fun-Poker-Playing/32735281635.html                                                              2/9
7/19/2018           Topsale Puzzle Games 172.8g 108 Cards Family Funny Entertainment Board Game UNO Fun Poker Playing Cards-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                               Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 135 of 226




                                                                                                                                                                                      Recently Viewed
                                                                                                                                                                                                                   345

https://www.aliexpress.com/item/Topsale-Puzzle-Games-172-8g-108-Cards-Family-Funny-Entertainment-Board-Game-UNO-Fun-Poker-Playing/32735281635.html                                                           3/9
7/19/2018           Topsale Puzzle Games 172.8g 108 Cards Family Funny Entertainment Board Game UNO Fun Poker Playing Cards-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                               Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 136 of 226




                                                                                                                                                                                      Recently Viewed
                                                                                                                                                                                                                   346

https://www.aliexpress.com/item/Topsale-Puzzle-Games-172-8g-108-Cards-Family-Funny-Entertainment-Board-Game-UNO-Fun-Poker-Playing/32735281635.html                                                           4/9
7/19/2018           Topsale Puzzle Games 172.8g 108 Cards Family Funny Entertainment Board Game UNO Fun Poker Playing Cards-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                               Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 137 of 226




      Q&A
      Wholesale and drop shipping are both welcomed.

      For wholesale,we will offer discount or free express shipping which only takes 15-25 days to arrive.
      For drop shipping,we could send the goods to your customers directly and won't leave information about us if you'd like to.

      How can track my parecl?
      You can track your parcel on the following website using your tracking number: www.17track.net/en (Copied to the browser to open)

      What can I do when purchase protection time is running out?
      If your purchase protection time is running out, please contact us and we can help you to extend it. So your money will not go to my account.

      Is there any customs tax?
      Usually we will declare the minimum value to avoid customs tax. But due to different policies in different countries, there might be customs tax that should be paid by buyer. So
      you could leave a message when placing the order about how much value you would like to declare.




                                                                                                                                                                                      Recently Viewed
                                                                                                                                                                                                                   347

https://www.aliexpress.com/item/Topsale-Puzzle-Games-172-8g-108-Cards-Family-Funny-Entertainment-Board-Game-UNO-Fun-Poker-Playing/32735281635.html                                                           5/9
7/19/2018           Topsale Puzzle Games 172.8g 108 Cards Family Funny Entertainment Board Game UNO Fun Poker Playing Cards-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                               Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 138 of 226




                                                                                                                                                                                      Recently Viewed
                                                                                                                                                                                                                   348

https://www.aliexpress.com/item/Topsale-Puzzle-Games-172-8g-108-Cards-Family-Funny-Entertainment-Board-Game-UNO-Fun-Poker-Playing/32735281635.html                                                           6/9
7/19/2018           Topsale Puzzle Games 172.8g 108 Cards Family Funny Entertainment Board Game UNO Fun Poker Playing Cards-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                               Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 139 of 226




                                                                                                                                                                                      Recently Viewed
                                                                                                                                                                                                                   349

https://www.aliexpress.com/item/Topsale-Puzzle-Games-172-8g-108-Cards-Family-Funny-Entertainment-Board-Game-UNO-Fun-Poker-Playing/32735281635.html                                                           7/9
7/19/2018            Topsale Puzzle Games 172.8g 108 Cards Family Funny Entertainment Board Game UNO Fun Poker Playing Cards-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                 Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 140 of 226




       
       


          Packaging Details

      Unit Type: piece                                                                                     Package Weight: 0.2kg (0.44lb.)

      Package Size: 15cm x 10cm x 3cm (5.91in x 3.94in x 1.18in)


      Transaction History                                                                                                                            1 transactions in last 6 months. Sort by latest

          Buyer                                                            Transaction Information

             L***.                                                         1 piece
             MD                                                            01 Jun 2018 10:50



              1



      More Products
      From This Seller




              US $1.89                    US $7.99                     US $7.91                     US $8.69                     US $7.88              US $29.88                   US $6.01
                                                      (1)                            (2)                        (5)                          (1)                    (64)                        (21)

                                          5 orders                                                  5 orders                                           143 orders                  56 orders




      From Other Sellers




              US $4.26                    US $3.24                     US $168.00                   US $4.09                     US $4.25              US $0.77                    US $4.89
                         (2)                          (13)                                                      (1)                          (3)                    (7)                         (97)

              2 orders                    56 orders                                                                              7 orders              15 orders                   270 orders




   Help
   Customer Service, Disputes & Reports, Buyer Protection, New User Guide, Report IPR infringement


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Reviews


   Alibaba Group                                                                                                                                                                       Recently Viewed
                                                                                                                                                                                                                    350

https://www.aliexpress.com/item/Topsale-Puzzle-Games-172-8g-108-Cards-Family-Funny-Entertainment-Board-Game-UNO-Fun-Poker-Playing/32735281635.html                                                            8/9
7/19/2018               Topsale Puzzle Games 172.8g 108 Cards Family Funny Entertainment Board Game UNO Fun Poker Playing Cards-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                     Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 141 of 226

                                                                                                     Cookie Preferences        Buyer Protection        Help            Save big on our app!      Ship to      / USD        Language




                                                 I'm shopping for...                                                                                                                                            0




   Store: hitorhikeoutdoors Store          97.9% Positive feedback          Follow

   Home > All Categories > Sports & Entertainment > Entertainment > Gambling > Playing Cards



                                                                                                       Topsale Puzzle Games 172.8g 108 Cards Family Funny Entertainment Board Game UNO
                                                                                                       Fun Poker Playing Cards
                                                                                                                      5.0 (1 votes)          1 order


                                                                                                       Price:           US $4.39 / piece
                                                                                                       Discount
                                                                                                       Price:           US $4.17 / piece               -5%      06h:57m:11s
                                                                                                                           Get our app to see exclusive prices            Bulk Price



                                                                                                       Shipping:        Free Shipping to United States via Seller's Shipping Method
                                                                                                                        Estimated Delivery Time: 20-38 days

                                                                                                       Quantity:               1           piece (93 pieces available)


                                                                                                       Total Price:     US $4.17


                                                                                                            Buy Now                    Add to Cart

                                                                                                           Add to Wish List (21 Adds)


                                                                                                       New User
                                                                                                       Coupon:               US $4.00        GET IT NOW

                                                                                                       Store
                                                                                                       Promotion:           Get Seller Coupons                US $1.00 off per US $30.00



                                                                                                       Return Policy         Returns accepted if product not as described, buyer pays return shipping fee; or keep
                                                                                                                             the product & agree refund with seller. View details

                                                                                                       Seller                On-time Delivery
                                                                                                       Guarantees:           60 days


                                                                                                       Payment:                                                                                            View More


                                                                                                                Buyer Protection
                                                                                                                   Full Refund if you don't receive your order
                                                                                                                   Full or Partial Refund , if the item is not as described
                                                                                                                                                                                                                      Learn More




      Product Details               Feedback (1)           Shipping & Payment                Seller Guarantees


        Shipping

      Calculate your shipping cost by country/region and quantity.

      Quantity:     1           Ship to:       United States


                  Shipping Company                                           Shipping Cost                                        Estimated Delivery Time                                     Tracking Information

                Seller's Shipping Method           US $0.00      Free Shipping                                        20-38 days                                              Not available

            China Post Ordinary Small Packet                                                                          20-39 days                                              Not available
                                                   US $4.35      Free Shipping
                          Plus

                                                   US $4.35      US $1.00                                             12-20 days                                              Available
                         ePacket
                                                   You save: US $3.35 (about 77%)

                                                   US $6.97      US $4.87                                             19-39 days                                              Available
             AliExpress Standard Shipping
                                                   You save: US $2.10 (about 30%)

                                                   US $64.15 US $38.48                                                11-17 days                                              Available
                    UPS Expedited
                                                   You save: US $25.67 (about 40%)

                          EMS                                    US $40.17                                            12-21 days                                              Available

                        Fedex IE                                 US $47.67                                            8-16 days                                               Available

      Note: Shipping costs shown include fuel surcharges. Import duties, taxes and other customs related charges are not included. Buyers bear all responsibility for all extra charges incurred (if any).
      Note: UPS shipping cost savings displayed above reflect discounts offered to AliExpress sellers. They may also include other promotions, subsidies or discounts offered by individual sellers to their buyers,
      and are only valid on transactions completed via AliExpress.


        Packaging Details

      Unit Type: piece                                                                                          Package Weight: 0.2kg (0.44lb.)

      Package Size: 15cm x 10cm x 3cm (5.91in x 3.94in x 1.18in)
                                                                                                                                                                                                                Recently Viewed
                                                                                                                                                                                                                                            351

https://www.aliexpress.com/item/Topsale-Puzzle-Games-172-8g-108-Cards-Family-Funny-Entertainment-Board-Game-UNO-Fun-Poker-Playing/32735281635.html                                                                                    1/2
7/19/2018            Topsale Puzzle Games 172.8g 108 Cards Family Funny Entertainment Board Game UNO Fun Poker Playing Cards-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group

        Payment
                                  Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 142 of 226
      We support the following payment methods.




      More Products
      From This Seller




             US $1.89                       US $7.99                       US $7.91                       US $8.69                       US $7.88              US $29.88              US $6.01
                                                         (1)                            (2)                            (5)                            (1)                   (64)                   (21)

                                            5 orders                                                      5 orders                                             143 orders             56 orders




      From Other Sellers




             US $4.26                       US $3.24                       US $168.00                     US $4.09                       US $4.25              US $0.77               US $4.89
                          (2)                            (13)                                                          (1)                            (3)                   (7)                    (97)
             2 orders                       56 orders                                                                                    7 orders              15 orders              270 orders




   Help
   Customer Service, Disputes & Reports, Buyer Protection, New User Guide, Report IPR infringement


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Reviews


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Marketplace, Tmall, Xiami, AliOS, 1688



        Google Play             App Store



   Intellectual Property Protection - Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2018 AliExpress.com. All rights reserved.




                                                                                                                                                                                          Recently Viewed
                                                                                                                                                                                                                    352

https://www.aliexpress.com/item/Topsale-Puzzle-Games-172-8g-108-Cards-Family-Funny-Entertainment-Board-Game-UNO-Fun-Poker-Playing/32735281635.html                                                            2/2
7/19/2018                                                                                      hitorhikeoutdoors Store - Small Orders Online Store on Aliexpress.com
                                      Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 143 of 226
                                                                                                       Cookie Preferences             Buyer Protection        Help            Save big on our app!      Ship to        / USD              Language




                                                      I'm shopping for...                                                                                                      On AliExpress     In this store                  0




         Store: hitorhikeoutdoors Store          Open: 2 year(s)         97.9% Positive feedback                    Follow




             Store Home               Products           Sale Items                Top Selling                New Arrivals             Feedback

         Home > Store Home > Feedback


                Follow                             Seller Feedback

                                                     Seller Summary
            Store Categories
                                                                                              Seller: hitorhikeoutdoors Store

                Outdoor Bags                                   Positive Feedback (Past 6 months): 97.9%

                Camping Series
                                                                            AliExpress Seller Since: 18 Jun 2016
                 Camping stove
                 Camping tent
                 Tools & Accessories...              Detailed seller ratings
                 Inflatable Sofa...
                 Sleeping Bags                                  Item as Described :                             4.8 (1789 ratings)                 0.63% Higher      than other sellers
                 Outdoors cup
                                                                   Communication :                              4.7 (1789 ratings)                 1.47% Lower       than other sellers
                 Walking stick
                 Outdoor tableware                                 Shipping Speed :                             4.7 (1789 ratings)                   Equal to        other sellers

                 Hammock
                                                     Feedback History
                Sports And Heathy
                                                     Feedback                                                  1 Month                     3 Months                  6 Months
                 Skiing
                 Swimming                            Positive (4-5 Stars)                                      342                         1,079                     1,684
                 Diving mask
                                                     Neutral (3 Stars)                                         10                          33                        40
                 Running bag
                                                     Negative (1-2 Stars)                                      11                          25                        36
                 Sport gloves
                 Sports protective...                Positive feedback rate                                    96.9%                       97.7%                     97.9%
                 Fitness...

                Fishing
                 Fishing Lure
                 Fishing tools
                                                     Negative Feedback Received as a Seller (Past 6 months)     Feedback Received as a Seller
                 Fishing gloves

                                                                                                                                                                                                                 Previous   1   2   ...    4   Next
                Outdoors light                       Viewing 1 - 10
                 Head lamp                                                                                                                                                                                                          Sort by default
                                                     Buyer                       Transaction Details                              Feedback
                 Flash light
                 Tent light
                                                     R***r                       2018 Sport Bicycle Multi Functional...                               15 Jul 2018 19:40
                Board games                                                                                                       was sent a completely different patterned one :((

                Riding equipment                                                 1 piece                                          Seller's reply
                 Ridding gloves                                                                                                   Dear Valued Customer If you are not satisfied , please contact us , we will provide you with the most
                                                                                                                                  satisfactory service Please don't feel bad If you have any question I will try my best to help you solve it. Give
                Others                                                                                                            you a satisfactory answer thanks


                                                     L***d                       Hitorhike 5L 25L Swimming                                            12 Jul 2018 15:14
                                                                                 Waterproo...
                                                                                                                                  Je n’ai pas reçu ma commande . Aucune communication du vendeur .
                                                                                 2 pieces

                                                     p***a                       Slimming male Vest Neoprene body                                     10 Jul 2018 18:44
                                                                                 Sh...
                                                                                                                                  Very small size, Wrong size
                                                                                 1 piece                                          Seller's reply
                                                                                                                                  How to choose the size: Choose the size ,which a little smaller one than your actually size to make sure this
                                                                                                                                  hot sharper to achiere effet.


                                                     I***a                       2017 Waterproof Step Movement                                        08 Jul 2018 23:44
                                                                                 Calor...
                                                                                                                                  Счетчик пришел уже после того, как произошёл спор и вернули деньги. И это к лучшему, т.к.
                                                                                 1 piece                                          совершенно неработающая вещица. Отключается сам, снова включаешь - обнуляется результат
                                                                                                                                  No Feedback Score

                                                                                                                                  Seller's reply
                                                                                                                                  Dear Valued Customer. If you are not satisfied , please contact us , we will provide you with the most
                                                                                                                                  satisfactory service Please don't give me a bad review directly. I hope that we can all handle the problem
                                                                                                                                  rationally. Thank you


                                                     i***i                       10 Colors Fast Inflatable Lazy bag ...                               05 Jul 2018 21:17
                                                                                                                                  ㅇㅇ
                                                                                 1 piece                                          Seller's reply
                                                                                                                                  Dear Valued Customer. If you are not satisfied , please contact us , we will provide you with the most
                                                                                                                                  satisfactory service Please don't give me a bad review directly. I hope that we can all handle the problem
                                                                                                                                  rationally. Thank you


                                                     i***i                       10 Colors Fast Inflatable Lazy bag ...                               05 Jul 2018 21:17
                                                                                                                                  그지
                                                                                 1 piece                                          Seller's reply
                                                                                                                                  Dear Valued Customer. If you are not satisfied , please contact us , we will provide you with the most
                                                                                                                                  satisfactory service Please don't give me a bad review directly. I hope that we can all handle the problem
                                                                                                                                  rationally. Thank you


                                                                                 Slimming male Vest Neoprene body
                                                                                                                                                                                                                                                            353
                                                     A***u                                                                                            30 Jun 2018 03:56
                                                                                 Sh...
                                                                                                                                  t       tit             d               l
https://www.aliexpress.com/store/feedback-score/2220124.html#rating-displayer                                                                                                                                                                         1/2
7/19/2018                                                                               hitorhikeoutdoors Store - Small Orders Online Store on Aliexpress.com
                                   Case 1:18-cv-08824-LAP
                                                   1 piece
                                                           Document 15-2 Filed 10/18/18 Page 144 of 226              trop petit ne correspond pas a un xl

                                                                                                                     Seller's reply
                                                                                                                     Dear Valued Customer You can take a picture of the package you received If it's as strange as you say If
                                                                                                                     you are not satisfied , please contact us , we will provide you with the most satisfactory service You don't like
                                                                                                                     a refund I will certainly agree But please don't make any bad comments thank you


                                                     M***k                   10 PCs Size #8 #6 #4 #2 Nickle Rou...                     27 Jun 2018 22:56
                                                                                                                     Never recieved
                                                                             1 Lot

                                                     M***k                   10 PCs Size #8 #6 #4 #2 Nickle Rou...                     27 Jun 2018 22:56
                                                                                                                     Never recieved
                                                                             1 Lot

                                                     r***r                   Slimming male Vest Neoprene body                          26 Jun 2018 10:39
                                                                             Sh...
                                                                                                                     too small, looked bigger
                                                                             1 piece                                 Seller's reply
                                                                                                                     How to choose the size: Choose the size ,which a little smaller one than your actually size to make sure this
                                                                                                                     hot sharper to achiere effet. If you are not satisfied , please contact us , we will provide you with the most
                                                                                                                     satisfactory service Please don't give bad comments at will thank you


                                                                                                                                                                                                   Previous   1   2   ...   4   Next




   Help
   Customer Service, Disputes & Reports, Buyer Protection, New User Guide, Report IPR infringement


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Reviews


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Marketplace, Tmall, Xiami, AliOS, 1688



        Google Play              App Store



    Intellectual Property Protection - Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2018 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                               354

https://www.aliexpress.com/store/feedback-score/2220124.html#rating-displayer                                                                                                                                                            2/2
Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 145 of 226




          Defendant's Storefront




                                                                      355
7/9/2018          Find All China Products On Sale from hitorhikeoutdoors Store on Aliexpress.com - Topsale Puzzle Games 172.8g 108 Cards Family Funny Entertainment Board Game UNO Fun Poker Playing Cards and …
                                       Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 146 of 226
                                                                                                    Cookie Preferences      Buyer Protection      Help     Save big on our app!     Ship to       / USD           Language




                                                        I'm shopping for...                                                                                On AliExpress     In this store                 0




           Store: hitorhikeoutdoors Store         Open: 2 year(s)        98% Positive feedback        Follow     1092 Followers




              Store Home               Products          Sale Items                Top Selling       New Arrivals           Feedback

           Home > Store Home > Game UNO Fun Poker Playing Cards


                 Follow                                  Store Categories >       Game UNO Fun Poker Playing C         1 items found                                                                           Hide Filter

               1092 Followers
                                                         Game Difficulty          Primary                                                                                                     Multiple
                                                         Level

              Store Categories
                                                         Game Length              0-30 minutes                                                                                                Multiple

                 Outdoor Bags

                 Camping Series                          Material                 Paper                                                                                                       Multiple
                  Camping stove
                  Camping tent
                                                                                                                                      View More
                  Tools & Accessories...
                  Inflatable Sofa...
                  Sleeping Bags
                                                         Best Match           Orders        New       price           Free Shipping                                                                 View
                  Outdoors cup
                  Walking stick
                  Outdoor tableware                                                         5
                  Hammock

                 Sports And Heathy
                  Skiing
                  Swimming
                  Diving mask
                  Running bag
                  Sport gloves
                  Sports protective...
                  Fitness...

                 Fishing                              Topsale Puzzle Games 172.8g 108
                  Fishing Lure                        Cards Family Funny...

                  Fishing tools                       US $4.17 / piece
                  Fishing gloves                      US $4.39 / piece
                                                      Order(1)
                 Outdoors light
                  Head lamp
                  Flash light
                  Tent light                                1


                 Board games

                 Riding equipment
                  Ridding gloves

                 Others




   Help
   Customer Service, Disputes & Reports, Buyer Protection, New User Guide, Report IPR infringement


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Reviews


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Marketplace, Tmall, Xiami, AliOS, 1688



           Google Play             App Store



    Intellectual Property Protection - Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2018 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                 Recently Viewed
                                                                                                                                                                                                                                         356

https://www.aliexpress.com/store/2220124/search?origin=n&SortType=bestmatch_sort&SearchText=Game%20UNO%20Fun%20Poker%20Playing%20Cards                                                                                             1/1
Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 147 of 226




Communications between NAL and
          Defendant




                                                                      357
7/19/2018                                                                        Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 148 of 226                                            Buyer Protection           Help      Mobile      Ship to     / USD        Language



                                                                                                                           I'm shopping for...                                                           Cart   0




              My AliExpress          My Orders         Message Center            Wish List         My Favorite Stores           Account Settings



              Message Center                                                                                                                                                    Johny guo                           Search


              Conversations (4)                                          Search                             hitorhikeoutdoors Store                                                    FAQ         Original        More

              Spam

                                                            hitorhikeoutdoo...               2018-07-09                                          About this product
                                                                                                                                                 Topsale Puzzle Games 172.8g 1...           Reply
              Service Notification                          We have customers in the Uni...

              Notifications                                                                                                                                  18/07/05 15:13



                                                                                                                     Hello, i am so happy that you have many positive feedbacks in your store about                     Me
              Setting                                                                                                this product and because of that i want to order it dear for about 500 pieces an
                                                                                                                     d pay using paypal now.
              Contact Blacklist

                                                                                                                                                             18/07/05 15:13




                                                                                                           John...      Dear Valued Customer,
               AliExpress Mobile App                                                                                    maybe the following questions will help you.
                 Search Anywhere, Anytime!
                                                                                                                        1、i dont receive my order yet.
                                                                                                                        2、Free shipping or not
                                                                                                                        3、Delivery time and shipping rules




                 Scan or click to download




                                                                                                                                                                                                                    Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                              358

https://msg.aliexpress.com/?spm=2114.11010108.01010.5.650c649bVJnwfi                                                                                                                                                                    1/1
7/19/2018                                                                        Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 149 of 226                                            Buyer Protection           Help      Mobile      Ship to     / USD        Language



                                                                                                                           I'm shopping for...                                                           Cart   0




              My AliExpress          My Orders         Message Center            Wish List         My Favorite Stores           Account Settings



              Message Center                                                                                                                                                    Johny guo                           Search


              Conversations (4)                                          Search                             hitorhikeoutdoors Store                                                    FAQ         Original        More

              Spam
                                                                                                                                                 About this product
                                                            hitorhikeoutdoo...               2018-07-09
                                                                                                                                                 Topsale Puzzle Games 172.8g 1...
                                                                                                                                                                                            Reply

              Service Notification                          We have customers in the Uni...
                                                                                                                                                             18/07/05 15:13
              Notifications

                                                                                                           John...      Dear Valued Customer,
                                                                                                                        maybe the following questions will help you.
              Setting
                                                                                                                        1、i dont receive my order yet.
              Contact Blacklist                                                                                         2、Free shipping or not
                                                                                                                        3、Delivery time and shipping rules



               AliExpress Mobile App                                                                                                                         18/07/05 15:17

                 Search Anywhere, Anytime!
                                                                                                           John...      Dear Valued Customer
                                                                                                                        Thank you for choosing my products, wish you good luck.

                                                                                                                        hello

                                                                                                                        This is my PayPal：michael@homful.net




                 Scan or click to download




                                                                                                                                                                                                                    Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                              359

https://msg.aliexpress.com/?spm=2114.11010108.01010.5.650c649bVJnwfi                                                                                                                                                                    1/1
7/19/2018                                                                        Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 150 of 226                                          Buyer Protection          Help      Mobile    Ship to     / USD        Language



                                                                                                                           I'm shopping for...                                                      Cart   0




              My AliExpress          My Orders         Message Center            Wish List         My Favorite Stores           Account Settings



              Message Center                                                                                                                                                 Johny guo                         Search


              Conversations (4)                                          Search                             hitorhikeoutdoors Store                                                 FAQ       Original        More

              Spam
                                                                                                                                                          18/07/05 15:17
                                                            hitorhikeoutdoo...               2018-07-09

              Service Notification                          We have customers in the Uni...                John...      Dear Valued Customer
                                                                                                                        Thank you for choosing my products, wish you good luck.
              Notifications
                                                                                                                        hello

                                                                                                                        This is my PayPal：michael@homful.net
              Setting

              Contact Blacklist                                                                                         If you are not satisfied ,
                                                                                                                        please contact us ,
                                                                                                                        we will provide you with the most satisfactory service

                                                                                                                        thanks and regards!
               AliExpress Mobile App
                 Search Anywhere, Anytime!



                                                                                                                                                          18/07/05 15:19



                                                                                                                                                                                  can you ship to new york?        Me




                 Scan or click to download




                                                                                                                                                                                                               Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                         360

https://msg.aliexpress.com/?spm=2114.11010108.01010.5.650c649bVJnwfi                                                                                                                                                               1/1
7/19/2018                                                                        Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 151 of 226                                          Buyer Protection          Help      Mobile   Ship to     / USD        Language



                                                                                                                           I'm shopping for...                                                     Cart   0




              My AliExpress          My Orders         Message Center            Wish List         My Favorite Stores           Account Settings



              Message Center                                                                                                                                                 Johny guo                        Search


              Conversations (4)                                          Search                             hitorhikeoutdoors Store                                                 FAQ      Original        More

              Spam
                                                                                                                                                          18/07/05 15:35

                                                            hitorhikeoutdoo...               2018-07-09
                                                                                                                                                                                   do you have email dear?        Me
              Service Notification                          We have customers in the Uni...

              Notifications                                                                                                                               18/07/05 15:58



                                                                                                                                                                please reply if can you ship to new york?         Me
              Setting                                                                                                                                           what is your email address?
                                                                                                                                                                Have you been shipped before in USA?
              Contact Blacklist

                                                                                                                                                          18/07/05 16:23




               AliExpress Mobile App                                                                       John...      Dear Valued Customer
                 Search Anywhere, Anytime!
                                                                                                                        hello


                                                                                                                        sure,I can send to New York.

                                                                                                                        My email address: eason@hitorhike.com




                 Scan or click to download




                                                                                                                                                                                                              Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                        361

https://msg.aliexpress.com/?spm=2114.11010108.01010.5.650c649bVJnwfi                                                                                                                                                              1/1
7/19/2018                                                                        Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 152 of 226                                          Buyer Protection           Help      Mobile   Ship to     / USD        Language



                                                                                                                           I'm shopping for...                                                      Cart   0




              My AliExpress          My Orders         Message Center            Wish List         My Favorite Stores           Account Settings



              Message Center                                                                                                                                                  Johny guo                        Search


              Conversations (4)                                          Search                             hitorhikeoutdoors Store                                                  FAQ      Original        More

              Spam
                                                                                                                                                           18/07/05 16:23
                                                            hitorhikeoutdoo...               2018-07-09

              Service Notification                          We have customers in the Uni...                John...      Dear Valued Customer

              Notifications                                                                                             hello


                                                                                                                        sure,I can send to New York.
              Setting
                                                                                                                        My email address: eason@hitorhike.com
              Contact Blacklist

                                                                                                                        We are shipping from China
                                                                                                                        So we can give you a small gift.
                                                                                                                        Thank you
               AliExpress Mobile App
                 Search Anywhere, Anytime!
                                                                                                                                                           18/07/09 07:35



                                                                                                                                                              So, have you been shipped before in USA?             Me




                 Scan or click to download




                                                                                                                                                                                                               Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                         362

https://msg.aliexpress.com/?spm=2114.11010108.01010.5.650c649bVJnwfi                                                                                                                                                               1/1
7/19/2018                                                                        Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 153 of 226                                          Buyer Protection           Help      Mobile   Ship to     / USD        Language



                                                                                                                           I'm shopping for...                                                      Cart   0




              My AliExpress          My Orders         Message Center            Wish List         My Favorite Stores           Account Settings



              Message Center                                                                                                                                                  Johny guo                        Search


              Conversations (4)                                          Search                             hitorhikeoutdoors Store                                                  FAQ      Original        More

              Spam

                                                            hitorhikeoutdoo...               2018-07-09

              Service Notification                          We have customers in the Uni...
                                                                                                                                                           18/07/09 08:51

              Notifications
                                                                                                           John...      We can send the package to the United States, delivery time is 14 to 20 days, t
                                                                                                                        hank you
              Setting

              Contact Blacklist                                                                                                                            18/07/09 08:58



                                                                                                                                                              but do you have customers before in USA?             Me


               AliExpress Mobile App
                                                                                                                                                           18/07/09 09:01
                 Search Anywhere, Anytime!

                                                                                                           John...      We have customers in the United States, you can buy with confidence, if you a
                                                                                                                        re worried about delivery time, I can give you a faster logistics service.If you ar
                                                                                                                        e not satisfied ,
                                                                                                                        please contact us ,
                                                                                                                        we will provide you with the most satisfactory service




                 Scan or click to download




                                                                                                                                                                                                               Send




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



        Google Play               App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                         363

https://msg.aliexpress.com/?spm=2114.11010108.01010.5.650c649bVJnwfi                                                                                                                                                               1/1
   Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 154 of 226




NAL's Checkout Page and\or Order Form
 for Infringing Products from Defendant




                                                                         364
7/5/2018                                                                                                 Please Confirm Your Order - AliExpress
                                 Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 155 of 226


                                                Review your Order                                              Payment                                                         Done


                          1. Select your shipping information:


                                                                           Default address



                                 105 Avenue B
                                 Apt 4B
                                 New york, New York, 10009
                                 United States




                                Edit


                            Add a new address




                          2. Review and confirm your order (1 items):


                             Seller: hitorhikeoutdoors Store

                             Product Name & Details


                                                     Topsale Puzzle Games 172.8g 108 Cards Family Funny                            1      piece    ×   US $4.17                Seller's Shipping Method
                                                     Entertainment Board Game UNO Fun Poker Playing Ca
                                                     rds
                                                                                                                                                                                              Free shipping
                                                                                                                                                                                  Delivery Time: 20-38 days

                                                     Leave a message for this seller:

                                                     You can leave a message for the seller.

                                                     Max. 1,000 English characters or Arabic numerals only. No HTML codes.



                                                                                                                                                  Subtotal:                                         US $4.17

                                                                                                                                                  Shipping:                                         US $0.00

                                                                                                                                                  Total:                                          US $4.17



                          3. Payment method




                                 PayPal


                                 AliExpress charges a fee of US $0.80 to use PayPal.



                                 Other payment methods




                                                                                                                 Apply AliExpress Coupon: You don’t have any coupons                               - US $0.00




                                                                                                                             Buyer Protection
                                                                                                                                                                                      All Total: US $4.97
                                                                                                                               Full Refund if you don't receive
                                                                                                                               your order
                                                                                                                               Full or Partial Refund , if the item is                Confirm & Pay
                                                                                                                               not as described

                                                                                                                             Learn More



                                                                                                                                           Upon clicking 'Place Order', I acknowledge I have read and agreed to:
                                                                                                                                                                    - Alibaba.com Transaction Services Agreement
                                                                                                                                                                                      - Alipay Services Agreement


                                                                                                                                                                                 - Promotion Terms & Conditions
                                                                                                                         Click here to learn more about Buyer Protection for online transactions on AliExpress




   Help
   Customer Service, Disputes & Reports, Buyer Protection, New User Guide, Report IPR infringement


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
                                                                                                                                                                                                                          365
   All Popular, Product, Promotion, Low Price, Great Value, Reviews

https://shoppingcart.aliexpress.com/order/confirm_order.htm?objectId=32735281635&from=aliexpress&countryCode=US&shippingCompany=Other&provinceCode=&cityCode=&promiseId=&itemCondition=&aeOrder…                    1/2
Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 156 of 226


   DEFENDANT HSPZCJ Store




                                                                      366
    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 157 of 226




Defendant's Listing for Infringing Products




                                                                          367
7/9/2018               Fun Popular Poker Waterproof Clear Cards Desktop Family Games Plastic Magic Tricks for children gift Classic Toys GH369-in Magic Tricks from Toys & Hobbies on Aliexpress.com | Alibaba Group
                                      Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 158 of 226

                                                                                                                             Buyer Protection    Help              Save big on our app!   Ship to      / USD        Language




                                               I'm shopping for...                                                                                                                                       0




   Store: HSPZCJ Store         98.1% Positive feedback        Follow

   Home > All Categories > Toys & Hobbies > Classic Toys > Magic Tricks



                                                                                                      Fun Popular Poker Waterproof Clear Cards Desktop Family Games Plastic Magic Tricks
                                                                                                      for children gift Classic Toys GH369
                                                                                                                     5.0 (2 votes)       5 orders

                                                                                                      Price:
                                                                                                                      US $12.00 / lot 108 pieces / lot , US $0.12 / piece
                                                                                                                        Bulk Price


                                                                                                      Color:           White


                                                                                                      Shipping:       Free Shipping to United States via ePacket
                                                                                                                      Estimated Delivery Time: 12-20 days

                                                                                                      Quantity:              1         lot (9994 lots available)


                                                                                                      Total Price:    Depends on the product properties you select




                                                                                                           Buy Now                   Add to Cart

                                                                                                          Add to Wish List

                                                                                                           (85 Adds)




                                                                                                      Store
                                                                                                      Promotion:           Get Seller Coupons           US $1.00 off per US $50.00



                                                                                                      Return Policy         Returns accepted if product not as described, buyer pays return shipping fee; or keep
                                                                                                                            the product & agree refund with seller. View details

                                                                                                      Seller                On-time Delivery
                                                                                                      Guarantees:           35 days


                                                                                                      Payment:                                                                                      View More


                                                                                                               Buyer Protection
                                                                                                                  Full Refund if you don't receive your order
                                                                                                                  Full or Partial Refund , if the item is not as described
                                                                                                                                                                                                               Learn More




       Product Details            Feedback (2)           Shipping & Payment              Seller Guarantees



                                                                           Get US $1.00 off on orders over US $50.00
                 Seller Discount                                           Get US $3.00 off on orders over US $145.00
                 On all products                                           Get US $5.00 off on orders over US $240.00
                                                                          (Incl. shipping costs)
                 Time left until promotion ends：8d 0h 0m
                                                                          If you want to purchase more than one product, please add everything to your Cart first. When you proceed to the checkout page, the
                 Shop Now
                                                                          Seller Discount will be automatically calculated.



           Item specifics

      Age Range: 12-15 Years,5-7 Years,Grownups,8-11 Y...                                                      Plastic Type: PVC

      Features: Beginner,Professional,Learn,Magicians,...                                                      Performance Form: Close-up Magic

      Model Number: GH369                                                                                      Warning: NONE
      Size: One Size                                                                                           Gender: Unisex

      Is Instructions Included: Yes                                                                            Material: Plastic

      Type: Card                                                                                               Size: 88*57mm

      Total number of cards: 108 pieces


           Product Description




                                                                                 Welcome To Our Store

                                                                                                                                                                                                         Recently Viewed
                                                                                                                                                                                                                                     368

https://www.aliexpress.com/item/Fun-Popular-Poker-Waterproof-Clear-Cards-Desktop-Family-Games-Plastic-Magic-Tricks-for-children-gift-Classic/32861852047.html                                                                  1/5
7/9/2018            Fun Popular Poker Waterproof Clear Cards Desktop Family Games Plastic Magic Tricks for children gift Classic Toys GH369-in Magic Tricks from Toys & Hobbies on Aliexpress.com | Alibaba Group
                    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 159 of 226
            Fun Popular   Poker Waterproof Clear Cards Desktop Family Games
              Plastic Street Magic Tricks for children gift Classic Toys GH369
      Item Name: Fun Popular Poker Waterproof Clear Cards Desktop Family Games Plastic Street Magic Tricks for children gift Classic Toys GH369
      Age: >3 Years Old
      Material: Plastic
      Color: Multicolor
      Size: 88*57mm
      Model Number: GH369
      Number: Ordinary card (76), Function card (24), omnipotent card (8)
      UNO is a originated in Europe, popular all over the world card game, invented by Merle Robbins in 1971,the production of UNO by the game company Mattel is
      Spanish and Italian for "1" means. Because of the rules of the game,when players have only one card, must shout "UNO", hense the game.

                                                                                            Product Show




                Welcome To Our Store! Shopping Happily!




                                                                                                                                                                                             Recently Viewed
                                                                                                                                                                                                                          369

https://www.aliexpress.com/item/Fun-Popular-Poker-Waterproof-Clear-Cards-Desktop-Family-Games-Plastic-Magic-Tricks-for-children-gift-Classic/32861852047.html                                                       2/5
7/9/2018             Fun Popular Poker Waterproof Clear Cards Desktop Family Games Plastic Magic Tricks for children gift Classic Toys GH369-in Magic Tricks from Toys & Hobbies on Aliexpress.com | Alibaba Group
                                   Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 160 of 226




                     5 Star Service For All Customers All The Time.

                   Believe Us. Contact Us.
                           Believe You. Help You.
                         We are friends!
      Quickly Solve All The Questions In Time.
               Enjoy 5 Star Service Without 1~3 Star feedback.

      Q: Is there any tracking Number for my item?
      A: Yes, we ship every order with their Tracking Number, and you can view the shipment staus on the corresponding website.

      Q: Can be sent by China Post Registered Air Mail when you chose the China Post Ordinary Small Packet Plus?
      A: Yes, but we only send by China Post Registered Air Mail when you order total money above $14, no matter which shipping way you chose.

      Q: If you get some problem, how to get the seller response quickly?
      A: Via Order Message, Trademanager cn1522858121vrdz
      Reply All Your questions In 1~5 hours.

      Q: If you are American buyer, which shipping way will more quickly and suitable?
      A: ePacket which will more quickly than China Post Registered Air Mail.

      Q: If you are Russian buyer, the Full name is very important, right?
      A: yes, the full three name is very important.

      Q: If you are a reseller, you would like to buy many pieces of your item, what's the wholesale price?
      A: Welcome to ask us for wholesale. We will send the quantity of products about 35 pieces by the DHL for free shipping.

      Enjoy The Quickly Shipping.
      Smarter Shopping, Better Living.

           Packaging Details

      Unit Type: lot (108 pieces/lot)                                                                      Package Weight: 0.26kg (0.57lb.)
                                                                                                                                                                                              Recently Viewed
                                                                                                                                                                                                                           370

https://www.aliexpress.com/item/Fun-Popular-Poker-Waterproof-Clear-Cards-Desktop-Family-Games-Plastic-Magic-Tricks-for-children-gift-Classic/32861852047.html                                                        3/5
7/9/2018              Fun Popular Poker Waterproof Clear Cards Desktop Family Games Plastic Magic Tricks for children gift Classic Toys GH369-in Magic Tricks from Toys & Hobbies on Aliexpress.com | Alibaba Group
                                      Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 161 of 226
      Package Size: 10cm x 10cm x 10cm (3.94in x 3.94in x 3.94in)


      Transaction History                                                                                                                                   5 transactions in last 6 months. Sort by latest

        Buyer                                                               Transaction Information

            R***.                                                           1 Lot
            IS                                                              05 Jul 2018 05:22


            E***.                                                           1 Lot
            IS                                                              02 Jun 2018 20:04


            Y***.                                                           1 Lot
            BH                                                              18 May 2018 12:25


            B***.                                                           1 Lot
            BE                                                              09 May 2018 00:17


            P***.                                                           1 Lot
            IS                                                              02 May 2018 13:03



               1



      More Products
      From This Seller




               US $0.90                    US $7.60                     US $2.99                     US $12.90                   US $0.94                         US $17.22                US $8.33
                              (2)                                                     (19)                        (5)                         (55)                            (14)
               3 orders                                                 98 orders                    18 orders                   278 orders                       35 orders                8 orders




      From Other Sellers




               US $3.40                    US $3.09                     US $3.39                     US $4.89                    US $16.00                        US $3.91                 US $4.54
                              (588)                     (142)                         (195)                       (87)                                                        (4)                       (82)

               1,691 orders                383 orders                   559 orders                   242 orders                                                   38 orders                225 orders




      Premium Related Products




            20pcs/Lot NFC TAG Sticker 100% Hand Painted               Metal Pleasant To The Ear
            13.56MHz ISO14443A        Vincent Van Gogh Copy           Type Headset Turbine
            US $0.17 / piece              US $45.90 - 77.40 / piece   US $3.77 / piece


      Magic Tricks Products Related Searches:
      cards tricks magic                                                zqion trick                                                      uno game card
      spong magic tricks                                                toys magic                                                       takagism game magic
      senses                                                            magic children                                                   magic tricks for boys

      Wholesale Magic Tricks:

      Wholesale 3sixty magic                                            Wholesale tricks magic                                           Wholesale freakey magic trick
      Wholesale magic tricks for magicians professional                 Wholesale poker dealere                                          Wholesale card game uno
      Wholesale magical cards                                           Wholesale magic tricks                                           Wholesale card magic

      Magic Tricks Price:

      cards tricks magic Price                                          card rising Price                                                cards tricks magic Price
      trick card Price                                                  magic kids tricks Price                                          card trick magic Price
      card games kids Price                                             magic trick the gift Price                                       child card games Price

      Magic Tricks Promotion:


                                                                                                                                                                                               Recently Viewed
                                                                                                                                                                                                                            371

https://www.aliexpress.com/item/Fun-Popular-Poker-Waterproof-Clear-Cards-Desktop-Family-Games-Plastic-Magic-Tricks-for-children-gift-Classic/32861852047.html                                                         4/5
7/9/2018                  Fun Popular Poker Waterproof Clear Cards Desktop Family Games Plastic Magic Tricks for children gift Classic Toys GH369-in Magic Tricks from Toys & Hobbies on Aliexpress.com | Alibaba Group
                                        Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 162 of 226

                                                                                                                                Buyer Protection     Help              Save big on our app!      Ship to      / USD        Language




                                                  I'm shopping for...                                                                                                                                           0




   Store: HSPZCJ Store             98.1% Positive feedback       Follow

   Home > All Categories > Toys & Hobbies > Classic Toys > Magic Tricks



                                                                                                        Fun Popular Poker Waterproof Clear Cards Desktop Family Games Plastic Magic Tricks
                                                                                                        for children gift Classic Toys GH369
                                                                                                                       5.0 (2 votes)          5 orders

                                                                                                        Price:
                                                                                                                         US $12.00 / lot 108 pieces / lot , US $0.12 / piece
                                                                                                                           Bulk Price


                                                                                                        Color:            White


                                                                                                        Shipping:        Free Shipping to United States via ePacket
                                                                                                                         Estimated Delivery Time: 12-20 days

                                                                                                        Quantity:               1          lot (9994 lots available)


                                                                                                        Total Price:     Depends on the product properties you select




                                                                                                              Buy Now                   Add to Cart

                                                                                                             Add to Wish List

                                                                                                             (85 Adds)




                                                                                                        Store
                                                                                                        Promotion:           Get Seller Coupons              US $1.00 off per US $50.00



                                                                                                        Return Policy         Returns accepted if product not as described, buyer pays return shipping fee; or keep
                                                                                                                              the product & agree refund with seller. View details

                                                                                                        Seller                On-time Delivery
                                                                                                        Guarantees:           35 days


                                                                                                        Payment:                                                                                           View More


                                                                                                                 Buyer Protection
                                                                                                                    Full Refund if you don't receive your order
                                                                                                                    Full or Partial Refund , if the item is not as described
                                                                                                                                                                                                                      Learn More




       Product Details                 Feedback (2)          Shipping & Payment              Seller Guarantees


           Shipping

      Calculate your shipping cost by country/region and quantity.

      Quantity:       1            Ship to:     United States


                  Shipping Company                                           Shipping Cost                                         Estimated Delivery Time                                    Tracking Information

                           ePacket                  US $5.16      Free Shipping                                        12-20 days                                             Available

                                                    US $7.95      US $1.58                                             19-39 days                                             Available
             AliExpress Standard Shipping
                                                    You save: US $6.37 (about 80%)

                                                    US $40.17 US $30.13                                                12-21 days                                             Available
                             EMS
                                                    You save: US $10.04 (about 25%)

                                                    US $57.54 US $43.16                                                6-13 days                                              Available
                             DHL
                                                    You save: US $14.38 (about 25%)



           Packaging Details

      Unit Type: lot (108 pieces/lot)                                                                            Package Weight: 0.26kg (0.57lb.)

      Package Size: 10cm x 10cm x 10cm (3.94in x 3.94in x 3.94in)


           Payment

      We support the following payment methods.




                                                                                                                                                                                                                                            372
      More Products                                                                                                                                                                                             Recently Viewed

https://www.aliexpress.com/item/Fun-Popular-Poker-Waterproof-Clear-Cards-Desktop-Family-Games-Plastic-Magic-Tricks-for-children-gift-Classic/32861852047.html                                                                         1/2
7/9/2018                                                                                          HSPZCJ Store - Small Orders Online Store on Aliexpress.com
                                      Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 163 of 226                            Buyer Protection      Help            Save big on our app!    Ship to    / USD           Language




                                                     I'm shopping for...                                                                                                     On AliExpress   In this store            0




           Store: HSPZCJ Store        98.1% Positive feedback          Follow      14 Followers




              Store Home              Products         Sale Items                 Top Selling               New Arrivals              Feedback

           Home > Store Home > Feedback


              Store Categories
                                                   Seller Feedback
                 Action Figure
                                                    Seller Summary
                 Stuffed & Plush...
                                                                                             Seller: HSPZCJ Store
                 Learning & Education
                  Modeling Clay                               Positive Feedback (Past 6 months): 98.1%

                 Classic Toys                                              AliExpress Seller Since: 09 Apr 2018
                  Magic Tricks

                 Puzzles & Magic Cubes              Detailed seller ratings
                  Magic Cubes
                  Puzzles
                                                               Item as Described :                               4.7 (436 ratings)               1.26% Lower       than other sellers

                                                                  Communication :                                4.8 (436 ratings)               1.05% Higher      than other sellers
                 Stress Relief Toy
                  Fidget Spinner                                  Shipping Speed :                               4.8 (436 ratings)               3.45% Higher      than other sellers

                 Novelty & Gag Toys
                                                    Feedback History
                 Blocks
                                                     Feedback                                                1 Month                     3 Months                  6 Months

                                                     Positive (4-5 Stars)                                    177                         362                       362

              Service Center                         Neutral (3 Stars)                                       10                          18                        18

                                                     Negative (1-2 Stars)                                    5                           7                         7
                Contact Now
                                                     Positive feedback rate                                  97.3%                       98.1%                     98.1%


                 Follow
               14 Followers
                                                    Negative Feedback Received as a Seller (Past 1 month)    Feedback Received as a Seller

                                                                                                                                                                                                                   Previous    1   Next
                                                    Viewing 1 - 6
              Top Selling
                                                                                                                                                                                                                          Sort by default
                       6 sheets/lot Sticker         Buyer                       Transaction Details                              Feedback
                       For Children Pet...
                       US $0.16 / piece             G***i                       20 piece/lot Figures for Toys Fruit...                              04 Jul 2018 06:31
                       Orders(278)
                                                                                                                                 Very cheaply made toys. Not much corresponds the pictures of the advertisement.
                       6PCS/LOT Dog Toys                                        1 Lot
                       Puppy Dogs Pet...
                       US $0.52 / piece                                         Kawaii Cute for Slime Squishy Mini ...
                                                    a***n                                                                                           02 Jul 2018 05:38
                       Orders(228)
                                                                                                                                 ужастное качество
                       20 piece/lot Figures                                     1 piece
                       for Toys
                       US $0.15 / piece
                                                    a***n                       Kawaii Cute for Slime Squishy Mini ...                              02 Jul 2018 05:38
                       Orders(98)
                                                                                                                                 ужасное качество
                       12piece/lot Dog Car
                                                                                1 piece
                       For Model...
                       US $0.56 / piece
                                                    R***s                       9pcs/lot no box Pull Back Car for P...
                       Orders(91)                                                                                                                   01 Jul 2018 12:33
                                                                                                                                 Mala calidad
                       2017 New 6 style for
                                                                                1 Lot
                       Dog Kids Toys...
                       US $0.01 / piece
                       Orders(59)                   C***a                       50 piece/lot Figures for Toys Fruit...                              27 Jun 2018 18:07
                                                                                                                                 Produto de péssima qualidade ,cheios de rebarbas mal pintados e alguns sem forma definida,nada como a
                       6PCS/LOT Dog Toys
                                                                                1 Lot                                            foto do anúncio.
                       Puppy Dogs Pet...
                       US $0.78 / piece
                       Orders(52)                   c***o                       12piece/lot Dog Car For PAW Patrol ...                              25 Jun 2018 07:23
                                                                                                                                 colis non reçu et même pas pu être remboursé
                       BJD Pull Back Car
                       Deformable Dog                                           1 Lot                                            No Feedback Score
                       US $10.35 / piece
                       Orders(51)
                                                                                                                                                                                                                   Previous    1   Next
                       100 piece/lot Figures
                       for Toys
                       US $0.18 / piece
                       Orders(35)

                       BJD Deformation 6
                       Model Dog Pull Back...
                       US $5.18 / piece
                       Orders(34)

                       4PCS BJD for Pink
                       Blue Pig Family...
                       US $3.10 / piece
                       Orders(32)

                       50 piece/lot Figures
                       for Toys
                       US $0.20 / piece
                       Orders(31)

                       8pcs/lot 8 style for
                       BJD Deformable...
                       US $1.95 / piece
                       Orders(29)
                                                                                                                                                                                                                                                  373

https://www.aliexpress.com/store/feedback-score/3895052.html?spm=2114.12010608/itm2home-1.0.0.36314841aQ5ZLM#rating-displayer                                                                                                               1/2
Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 164 of 226




          Defendant's Storefront




                                                                      374
7/9/2018          Find All China Products On Sale from HSPZCJ Store on Aliexpress.com - Fun Popular Poker Waterproof Clear Cards Desktop Family Games Plastic Magic Tricks for children gift Classic Toys GH369 and …
                                      Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 165 of 226              Buyer Protection    Help           Save big on our app!     Ship to       / USD           Language




                                                     I'm shopping for...                                                                                   On AliExpress    In this store                 0




           Store: HSPZCJ Store        98.1% Positive feedback      Follow      14 Followers




               Store Home             Products         Sale Items               Top Selling        New Arrivals        Feedback

           Home > Store Home > Poker Waterproof Clear Cards


              Store Categories
                                                      Store Categories >       Poker Waterproof Clear Cards       1 items found                                                                               Hide Filter

                 Action Figure
                                                      Features                 Floating         Rising        Disappearing         Learn            Magicians         Easy To Do             Multiple
                 Stuffed & Plush...

                 Learning & Education
                                                      Age Range                Grownups           5-7 Years        8-11 Years         12-15 Years                                            Multiple
                  Modeling Clay

                 Classic Toys
                                                      Gender                   Unisex                                                                                                        Multiple
                  Magic Tricks

                 Puzzles & Magic Cubes
                  Magic Cubes
                                                      Size                     One Size                                                                                                      Multiple

                  Puzzles

                 Stress Relief Toy                    Type                     Card                                                                                                          Multiple
                  Fidget Spinner

                                                                                                                                  Less
                 Novelty & Gag Toys

                 Blocks

                                                      Best Match           Orders         New       price         Free Shipping                                                                    View

              Service Center

                 Contact Now




                 Follow
               14 Followers




              Top Selling

                       6 sheets/lot Sticker
                       For Children Pet...          Fun Popular Poker Waterproof
                       US $0.16 / piece             Clear Cards Desktop Family...
                       Orders(278)                  US $0.11 / piece
                       6PCS/LOT Dog Toys            Min. Order : 108 pieces
                       Puppy Dogs Pet...            Orders(5)
                       US $0.52 / piece
                       Orders(228)

                       20 piece/lot Figures
                       for Toys                          1
                       US $0.15 / piece
                       Orders(98)

                       12piece/lot Dog Car
                       For Model...
                       US $0.56 / piece
                       Orders(91)

                       2017 New 6 style for
                       Dog Kids Toys...
                       US $0.01 / piece
                       Orders(59)

                       6PCS/LOT Dog Toys
                       Puppy Dogs Pet...
                       US $0.78 / piece
                       Orders(52)

                       BJD Pull Back Car
                       Deformable Dog
                       US $10.35 / piece
                       Orders(51)

                       100 piece/lot Figures
                       for Toys
                       US $0.18 / piece
                       Orders(35)

                       BJD Deformation 6
                       Model Dog Pull Back...
                       US $5.18 / piece
                       Orders(34)

                       4PCS BJD for Pink
                       Blue Pig Family...
                       US $3.10 / piece
                       Orders(32)

                       50 piece/lot Figures
                       for Toys
                       US $0.20 / piece
                       Orders(31)

                       8pcs/lot 8 style for
                       BJD Deformable...
                       US $1.95 / piece
                       Orders(29)
                                                                                                                                                                                                                Recently Viewed
                                                                                                                                                                                                                                        375

https://www.aliexpress.com/store/3895052/search?origin=y&SortType=bestmatch_sort&SearchText=%20Poker%20Waterproof%20Clear%20Cards                                                                                                 1/2
Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 166 of 226




Communications between NAL and
          Defendant




                                                                      376
7/9/2018                                                                                Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 167 of 226                                                 Buyer Protection    Help        Mobile      Ship to        / USD        Language



                                                                                                                                  I'm shopping for...                                                     Cart    0




               My AliExpress         My Orders         Message Center                   Wish List       My Favorite Stores          Account Settings


                                                      Back    View Details
              Message Center
                                                             Message sent successfully
               Conversations (1)

              Spam                                     Send to: HSP ZCJ      HSPZCJ Store | Add to Blacklist


              Service Notification                                                                                                                                                            Insert smileys


              Notifications



              Setting

              Contact Blacklist


                                                                                                                                                                                                    1/9

                AliExpress Mobile App
                 Search Anywhere, Anytime!                Browse
                                                       You can only upload 1 files in total. Each file cannot exceed 5MB. Supports JPG, JPEG, GIF, PNG, BMP
                                                          Send




                                                       Message History                                                                                                                             Delete Conversation

                  Scan or click to download
                                                                                                                      Messages Translation:       Disable     English
                                                                                 




                                                                                                           About this product
                                                                                                           Fun Popular Poker Waterproof Clear Cards Desktop Fami...


                                                                                                                                                                                                              Me
                                                                                                                                                   Hello, are you available for random questions today?
                                                                                                                                                                                                              18/07/08 18:00



                                                                                                                                                   Hello, are you available for random questions today?       Me
                                                                                                                                                                                                              18/07/08 18:00




                                                                1   2   3   4       5     6                                                                                                         Go to Page             Go




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



           Google Play            App Store



    Privacy Policy - Terms of Use - Law Enforcement Compliance Guide © 2010-2017 AliExpress.com. All rights reserved.




                                                                                                                                                                                                                                                 377

https://message.aliexpress.com/buyerMsgDetail.htm?channelId=117932814202&digest=273262919db9c0821fa770b62912c010a4efddddd71aab28332dcd86de9d69a3                                                                                           1/1
7/9/2018                                                                             Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                 Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 168 of 226                                                   Buyer Protection   Help        Mobile      Ship to        / USD        Language



                                                                                                                                 I'm shopping for...                                                    Cart    0




             My AliExpress         My Orders         Message Center                  Wish List        My Favorite Stores           Account Settings


                                                   Back    View Details
            Message Center
                                                          Message sent successfully
             Conversations (1)

            Spam                                    Send to: HSP ZCJ      HSPZCJ Store | Add to Blacklist


            Service Notification                                                                                                                                                            Insert smileys


            Notifications



            Setting

            Contact Blacklist


                                                                                                                                                                                                  1/9

              AliExpress Mobile App
               Search Anywhere, Anytime!               Browse
                                                    You can only upload 1 files in total. Each file cannot exceed 5MB. Supports JPG, JPEG, GIF, PNG, BMP
                                                       Send




                                                    Message History                                                                                                                              Delete Conversation

                Scan or click to download
                                                                                                                     Messages Translation:       Disable     English
                                                                              


                                                    HSP ZCJ                      OK. I will give you invoice
                                                    18/07/08 18:34


                                                                                                                                                                                                            Me
                                                                                                      630 Division Road
                                                                                                                                                                                                            18/07/08 18:27
                                                                                                      Bronx, NY 10469

                                                                                                      Okay, this is my exact address. Can you provide me a paypal invoice for my order in AliExpress?



                                                    HSP ZCJ
                                                                                 It’s in stock
                                                    18/07/08 18:15


                                                    HSP ZCJ
                                                                                 Of course.I will send it to you today
                                                    18/07/08 18:15


                                                    HSP ZCJ
                                                    18/07/08 18:14               you can buy.And I will send it to you according to your address




                                                                                                                                                                                                            Me
                                                                                                 Do you already have many customers here? When can you ship my order if I am going to buy today?
                                                                                                                                                                                                            18/07/08 18:14


                                                    HSP ZCJ
                                                                                 yes
                                                    18/07/08 18:13


                                                                                                                                                                                                            Me
                                                                                                                                                                 Do you drop a shipping to New York?
                                                                                                                                                                                                            18/07/08 18:08


                                                    HSP ZCJ
                                                                                 yes
                                                    18/07/08 18:03


                                                    HSP ZCJ
                                                    18/07/08 18:02




                                                             1   2   3   4       5     6                                                                                                          Go to Page             Go




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands

                                                                                                                                                                                                                                               378

https://message.aliexpress.com/buyerMsgDetail.htm?channelId=117932814202&digest=273262919db9c0821fa770b62912c010a4efddddd71aab28332dcd86de9d69a3                                                                                         1/2
7/9/2018                                                                             Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 169 of 226                                               Buyer Protection    Help         Mobile      Ship to        / USD        Language



                                                                                                                                I'm shopping for...                                                      Cart    0




               My AliExpress         My Orders       Message Center                  Wish List       My Favorite Stores             Account Settings


                                                   Back    View Details
              Message Center
                                                          Message sent successfully
               Conversations (1)

              Spam                                  Send to: HSP ZCJ      HSPZCJ Store | Add to Blacklist


              Service Notification                                                                                                                                                           Insert smileys


              Notifications



              Setting

              Contact Blacklist


                                                                                                                                                                                                   1/9

                AliExpress Mobile App
                 Search Anywhere, Anytime!             Browse
                                                    You can only upload 1 files in total. Each file cannot exceed 5MB. Supports JPG, JPEG, GIF, PNG, BMP
                                                       Send




                                                    Message History                                                                                                                               Delete Conversation

                  Scan or click to download
                                                                                                                    Messages Translation:       Disable     English
                                                                              


                                                    HSP ZCJ                      Dear I don’t have paypal account
                                                    18/07/08 19:05


                                                                                                                                                                                                             Me
                                                                                                                                                        Okay, kindly leave me a paypal email. Thanks.
                                                                                                                                                                                                             18/07/08 19:04


                                                    HSP ZCJ
                                                                                 You can pay now.And I will send it to you today
                                                    18/07/08 19:02


                                                    HSP ZCJ
                                                                                 OK
                                                    18/07/08 19:01


                                                                                                                                                                                                             Me
                                                                                                                                                                         Order NO. 92879127433232
                                                                                                                                                                                                             18/07/08 18:51


                                                    HSP ZCJ
                                                                                 OK
                                                    18/07/08 18:51



                                                                                                                                                      Okay, thank you. Please, include a paypal email.       Me
                                                                                                                                                                                                             18/07/08 18:50


                                                    HSP ZCJ
                                                                                 you can buy now. And I will send it to you today
                                                    18/07/08 18:49


                                                    HSP ZCJ
                                                                                 OK
                                                    18/07/08 18:48


                                                                                                                                                                                                             Me
                                                                                                                                               Thank you. Please, send it to me
                                                                                                                                                                                                             18/07/08 18:42



                                                             1   2   3   4       5     6                                                                                                           Go to Page             Go




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688



           Google Play            App Store                                                                                                                                                                                                     379

https://message.aliexpress.com/buyerMsgDetail.htm?channelId=117932814202&digest=273262919db9c0821fa770b62912c010a4efddddd71aab28332dcd86de9d69a3                                                                                          1/2
7/9/2018                                                                             Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                 Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 170 of 226                                                    Buyer Protection      Help          Mobile      Ship to        / USD        Language



                                                                                                                                  I'm shopping for...                                                          Cart   0




             My AliExpress         My Orders         Message Center                  Wish List       My Favorite Stores             Account Settings


                                                   Back    View Details
            Message Center
                                                          Message sent successfully
             Conversations (1)

            Spam                                    Send to: HSP ZCJ      HSPZCJ Store | Add to Blacklist


            Service Notification                                                                                                                                                                  Insert smileys


            Notifications



            Setting

            Contact Blacklist


                                                                                                                                                                                                         1/9

              AliExpress Mobile App
               Search Anywhere, Anytime!               Browse
                                                    You can only upload 1 files in total. Each file cannot exceed 5MB. Supports JPG, JPEG, GIF, PNG, BMP
                                                       Send




                                                    Message History                                                                                                                                     Delete Conversation

                Scan or click to download
                                                                                                                      Messages Translation:        Disable     English
                                                                              



                                                                                                                                                 So sorry if the question makes you mad I am very sorry.          Me
                                                                                                                                                                                                                  18/07/08 19:54


                                                                                                                                                                                                                  Me
                                                                                              Do you have many customers in New York before? I wonder if how they ordered and purchased to you.
                                                                                                                                                                                                                  18/07/08 19:54


                                                    HSP ZCJ
                                                                                 NO
                                                    18/07/08 19:53


                                                                                                                                                                                                                  Me
                                                                                                                                                         Okay, so sorry. You don't have an Alipay email?
                                                                                                                                                                                                                  18/07/08 19:53


                                                    HSP ZCJ
                                                                                 NO，It is just my QQ email
                                                    18/07/08 19:52


                                                                                                                                                                                                                  Me
                                                                                                                                              Yes, I will pay in AliExpress. Is this also your paypal email?
                                                                                                                                                                                                                  18/07/08 19:51


                                                    HSP ZCJ
                                                    18/07/08 19:46               But you should pay on the Aliexpress




                                                    HSP ZCJ
                                                                                 3397436885@qq.com
                                                    18/07/08 19:46


                                                                                                                                                                                                                  Me
                                                                                                                                                          Okay, just give me an email. I think this is fine.
                                                                                                                                                                                                                  18/07/08 19:37


                                                    HSP ZCJ
                                                    18/07/08 19:06               You only can pay on the Aliexpress




                                                             1   2   3   4       5     6                                                                                                                 Go to Page            Go




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688                                                                 380

https://message.aliexpress.com/buyerMsgDetail.htm?channelId=117932814202&digest=273262919db9c0821fa770b62912c010a4efddddd71aab28332dcd86de9d69a3                                                                                               1/2
7/9/2018                                                                             Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                 Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 171 of 226                                                    Buyer Protection     Help         Mobile       Ship to        / USD        Language



                                                                                                                                  I'm shopping for...                                                        Cart    0




             My AliExpress         My Orders        Message Center                   Wish List       My Favorite Stores             Account Settings


                                                   Back    View Details
            Message Center
                                                          Message sent successfully
             Conversations (1)

            Spam                                    Send to: HSP ZCJ      HSPZCJ Store | Add to Blacklist


            Service Notification                                                                                                                                                                Insert smileys


            Notifications



            Setting

            Contact Blacklist


                                                                                                                                                                                                       1/9

              AliExpress Mobile App
               Search Anywhere, Anytime!               Browse
                                                    You can only upload 1 files in total. Each file cannot exceed 5MB. Supports JPG, JPEG, GIF, PNG, BMP
                                                      Send




                                                    Message History                                                                                                                                   Delete Conversation

                Scan or click to download
                                                                                                                      Messages Translation:       Disable     English
                                                                              



                                                                                                                                     Thank you. If that's the case just give me an Alipay email? Please?         Me
                                                                                                                                                                                                                 18/07/08 20:15


                                                    HSP ZCJ
                                                                                 Don't worry
                                                    18/07/08 20:14
                                                                                 You should trust Aliexpress



                                                                                                                                                                                                                 Me
                                                                                 Yes, I am going to pay and buy in AliExpress, but I need to ask for a secure account in case of unsuccessful transact
                                                                                                                                                                                                                 18/07/08 20:10
                                                                                 ions. :(



                                                                                                                                                                                                                 Me
                                                                                 Yes, I am going to pay and buy in AliExpress, but I need to ask for a secure account in case of unsuccessful transact
                                                                                                                                                                                                                 18/07/08 20:04
                                                                                 ions. :(



                                                    HSP ZCJ                      Dear
                                                    18/07/08 20:02               You can only pay on the Aliexpress

                                                                                 We don't accept any other method




                                                                                                                                                                                                                 Me
                                                                                                                                   I'll be waiting for your reply. I am very sorry for being a keen buyer.
                                                                                                                                                                                                                 18/07/08 20:01


                                                                                                                                                                                                                 Me
                                                                                                                                                                                      or any of these?
                                                                                                                                                                                                                 18/07/08 19:57
                                                                                                                                                                                      US Bank Account?
                                                                                                                                                                                      Payoneer?
                                                                                                                                                                                      DH Pay?
                                                                                                                                                                                      CMB?
                                                                                                                                                                                      Credit Card?



                                                                                                                                                                                                                 Me
                                                                                                           Okay thank you. Do you know pingpong method? At least, can I ask for a Pingpong email?
                                                                                                                                                                                                                 18/07/08 19:56


                                                    HSP ZCJ
                                                                                 Yes,they always pay in the Aliexpress
                                                    18/07/08 19:55


                                                                                                                                                                                                                 Me
                                                                                           We, foreign people value valid email so much when we ordered because we are very afraid to be cheated.
                                                                                                                                                                                                                 18/07/08 19:55



                                                             1   2   3   4       5     6                                                                                                               Go to Page             Go




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish
                                                                                                                                                                                                                                                    381

https://message.aliexpress.com/buyerMsgDetail.htm?channelId=117932814202&digest=273262919db9c0821fa770b62912c010a4efddddd71aab28332dcd86de9d69a3                                                                                              1/2
7/9/2018                                                                             Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                 Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 172 of 226                                                      Buyer Protection      Help        Mobile      Ship to        / USD        Language



                                                                                                                                    I'm shopping for...                                                       Cart    0




             My AliExpress         My Orders         Message Center                  Wish List        My Favorite Stores              Account Settings


                                                   Back    View Details
            Message Center
                                                          Message sent successfully
             Conversations (1)

            Spam                                    Send to: HSP ZCJ      HSPZCJ Store | Add to Blacklist


            Service Notification                                                                                                                                                                  Insert smileys


            Notifications



            Setting

            Contact Blacklist


                                                                                                                                                                                                        1/9

              AliExpress Mobile App
               Search Anywhere, Anytime!               Browse
                                                    You can only upload 1 files in total. Each file cannot exceed 5MB. Supports JPG, JPEG, GIF, PNG, BMP
                                                       Send




                                                    Message History                                                                                                                                    Delete Conversation

                Scan or click to download
                                                                                                                        Messages Translation:       Disable     English
                                                                              


                                                    HSP ZCJ
                                                    18/07/08 20:42               OK




                                                                                                                                                                                                                  Me
                                                                                                                                                                          Okay, wait for some transactions.
                                                                                                                                                                                                                  18/07/08 20:41


                                                    HSP ZCJ
                                                                                 yes
                                                    18/07/08 20:35


                                                    HSP ZCJ                      yer
                                                    18/07/08 20:35


                                                                                                                                                                                                                  Me
                                                                                                                                                                    Okay, qq email the same with Alipay?
                                                                                                                                                                                                                  18/07/08 20:35


                                                    HSP ZCJ
                                                                                 Yes,qq email the same with my Aliexpress
                                                    18/07/08 20:28


                                                                                                                                                                                                                  Me
                                                                                 I already experienced that I purchase here in AliExpress and the seller gave me an Alipay email for my reference to
                                                                                                                                                                                                                  18/07/08 20:27
                                                                                 trust her. Her qq email is the same with her Alipay email.



                                                    HSP ZCJ
                                                                                 Dear
                                                    18/07/08 20:27
                                                                                 I don't have Alipay email
                                                                                 You can pay directly, or cancell it.
                                                                                 Best wishes



                                                                                                                                                                                                                  Me
                                                                                                               Is your qq email the same with your Alipay? I am waiting friend. I hope you understand.
                                                                                                                                                                                                                  18/07/08 20:25


                                                                                                                                                                                                                  Me
                                                                                                                                                                                                                  18/07/08 20:23




                                                             1   2   3   4       5     6                                                                                                                Go to Page             Go




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands
                                                                                                                                                                                                                                                     382

https://message.aliexpress.com/buyerMsgDetail.htm?channelId=117932814202&digest=273262919db9c0821fa770b62912c010a4efddddd71aab28332dcd86de9d69a3                                                                                               1/2
   Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 173 of 226




NAL's Checkout Page and\or Order Form
 for Infringing Products from Defendant




                                                                         383
7/10/2018                                                                                                        Please Confirm Your Order - AliExpress
                                 Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 174 of 226


                                                Review your Order                                                    Payment                                                        Done


                                You have changed the shipping destination; please note that the shipping cost will change accordingly.


                         1. Select your shipping information:




                                 630 Division Road
                                 Bronx, New York, 10469
                                 United States




                                Edit


                            Add a new address




                         2. Review and confirm your order (1 items):


                             Seller: HSPZCJ Store

                             Product Name & Details


                                                     Fun Popular Poker Waterproof Clear Cards Desktop Fa                                1     lot   ×     US $12.00                                  ePacket
                                                     mily Games Plastic Magic Tricks for children gift Classic
                                                     Toys GH369
                                                                                                                                                                                                   Free shipping
                                                     Color: White                                                                                                                      Delivery Time: 12-20 days

                                                     Leave a message for this seller:

                                                     You can leave a message for the seller.

                                                     Max. 1,000 English characters or Arabic numerals only. No HTML codes.



                                                                                                                                                        Subtotal:                                       US $12.00

                                                                                                                                                        Shipping:                                        US $0.00

                                                                                                                                                        Total:                                        US $12.00



                         3. Payment method




                                WebMoney

                                PayPal


                                 AliExpress charges a fee of US $0.80 to use PayPal.



                            Show all payment methods




                                                                                                                       Apply AliExpress Coupon: You don’t have any coupons                              - US $0.00




                                                                                                                                 Buyer Protection
                                                                                                                                                                                        All Total: US $12.80
                                                                                                                                    Full Refund if you don't receive
                                                                                                                                    your order
                                                                                                                                    Full or Partial Refund , if the item is                Confirm & Pay
                                                                                                                                    not as described

                                                                                                                                 Learn More



                                                                                                                                                Upon clicking 'Place Order', I acknowledge I have read and agreed to:
                                                                                                                                                                         - Alibaba.com Transaction Services Agreement
                                                                                                                                                                                           - Alipay Services Agreement


                                                                                                                                                                                      - Promotion Terms & Conditions
                                                                                                                               Click here to learn more about Buyer Protection for online transactions on AliExpress




   Help
   Customer Service, Disputes & Reports, Buyer Protection, New User Guide, Report IPR infringement


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish
                                                                                                                                                                                                                               384

https://shoppingcart.aliexpress.com/order/confirm_order.htm?objectId=32861852047&from=aliexpress&countryCode=US&shippingCompany=EMS_ZX_ZX_US&provinceCode=&cityCode=&promiseId=&itemConditio…                            1/2
Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 175 of 226


     DEFENDANT IMDG Store




                                                                      385
    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 176 of 226




Defendant's Listing for Infringing Products




                                                                          386
7/6/2018                    1pcs UNO Copperplate Paper UNO Cards Board Games Fun Desktop Games Party UNO Playing Cards-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                   Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 177 of 226

                                                                                                                        Buyer Protection       Help        Save big on our app!   Ship to      / USD        Language




                                              I'm shopping for...                                                                                                                                0




   Store: IMDG Store        96.1% Positive feedback       Follow

   Home > All Categories > Sports & Entertainment > Entertainment > Gambling > Playing Cards



                                                                                                 1pcs UNO Copperplate Paper UNO Cards Board Games Fun Desktop Games Party UNO
                                                                                                 Playing Cards
                                                                                                                5.0 (1 votes)        1 order


                                                                                                 Price:          US $19.12 / piece
                                                                                                 Discount
                                                                                                 Price:          US $16.25 / piece              -15%    8 days left
                                                                                                                    Get our app to see exclusive prices          Bulk Price



                                                                                                 Shipping:       Free Shipping to United States via ePacket
                                                                                                                 Estimated Delivery Time: 12-20 days

                                                                                                 Quantity:              1         piece (999 pieces available)


                                                                                                 Total Price:    US $16.25


                                                                                                      Buy Now                   Add to Cart

                                                                                                     Add to Wish List (7 Adds)


                                                                                                 Return Policy         Returns accepted if product not as described, buyer pays return shipping fee; or keep
                                                                                                                       the product & agree refund with seller. View details

                                                                                                 Seller                On-time Delivery
                                                                                                 Guarantees:           35 days


                                                                                                 Payment:                                                                                   View More


                                                                                                          Buyer Protection
                                                                                                             Full Refund if you don't receive your order
                                                                                                             Full or Partial Refund , if the item is not as described
                                                                                                                                                                                                       Learn More




      Product Details             Feedback (1)          Shipping & Payment            Seller Guarantees


           Item specifics

      Brand Name: IMDG                                                                                    Maximum Player Number: 10

      Type: Normal                                                                                        Game Difficulty Level: Primary
      Model Number: PK-CB10                                                                               is_customized: Yes
      Material: Paper                                                                                     Type: UNO Card

      Age: >6 Years                                                                                       Minimum Player Number: 2

      Game Length: 0-30 minutes                                                                           Card Size: About 86mm*56mm

      Weight: About 450g


           Product Description




                                                                                                                                                                                                 Recently Viewed
                                                                                                                                                                                                                             387

https://www.aliexpress.com/item/1pcs-UNO-Copperplate-Paper-UNO-Cards-Board-Games-Fun-Desktop-Games-Party-UNO-Playing-Cards/32784037159.html                                                                            1/5
7/6/2018               1pcs UNO Copperplate Paper UNO Cards Board Games Fun Desktop Games Party UNO Playing Cards-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                              Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 178 of 226




                                                                                                                                                                                  Recently Viewed
                                                                                                                                                                                                          388

https://www.aliexpress.com/item/1pcs-UNO-Copperplate-Paper-UNO-Cards-Board-Games-Fun-Desktop-Games-Party-UNO-Playing-Cards/32784037159.html                                                         2/5
7/6/2018               1pcs UNO Copperplate Paper UNO Cards Board Games Fun Desktop Games Party UNO Playing Cards-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                              Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 179 of 226




                                                                                                                                                                                  Recently Viewed
                                                                                                                                                                                                          389

https://www.aliexpress.com/item/1pcs-UNO-Copperplate-Paper-UNO-Cards-Board-Games-Fun-Desktop-Games-Party-UNO-Playing-Cards/32784037159.html                                                         3/5
7/6/2018                   1pcs UNO Copperplate Paper UNO Cards Board Games Fun Desktop Games Party UNO Playing Cards-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                  Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 180 of 226




       
       


           Packaging Details

      Unit Type: piece                                                                                 Package Weight: 0.46kg (1.01lb.)

      Package Size: 5cm x 13cm x 12cm (1.97in x 5.12in x 4.72in)


      Transaction History                                                                                                                            1 transactions in last 6 months. Sort by latest

          Buyer                                                          Transaction Information

              R***.                                                      1 piece
             IS                                                          09 Apr 2018 08:11



               1



      More Products
      From This Seller




               US $6.51                   US $6.79                   US $12.82                  US $5.69                    US $6.75                   US $10.49                  US $4.83
                           (1)                                                     (3)                                                    (1)                         (23)                     (102

               2 orders                                              11 orders                                                                         43 orders                  151 orders




      From Other Sellers




               US $14.22                  US $3.35                   US $5.01                   US $4.38                    US $6.07                   US $3.40                   US $13.89
                                                       (193)                       (87)                     (3)                           (5)                         (583)                    (7)

                                          552 orders                 239 orders                 6 orders                    11 orders                  1,687 orders               8 orders



                                                                                                                                                                                      Recently Viewed
                                                                                                                                                                                                              390
      Premium Related Products
https://www.aliexpress.com/item/1pcs-UNO-Copperplate-Paper-UNO-Cards-Board-Games-Fun-Desktop-Games-Party-UNO-Playing-Cards/32784037159.html                                                             4/5
7/6/2018                     1pcs UNO Copperplate Paper UNO Cards Board Games Fun Desktop Games Party UNO Playing Cards-in Playing Cards from Sports & Entertainment on Aliexpress.com | Alibaba Group
                                      Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 181 of 226

                                                                                                                           Buyer Protection        Help        Save big on our app!      Ship to      / USD        Language




                                               I'm shopping for...                                                                                                                                      0




   Store: IMDG Store         96.1% Positive feedback       Follow

   Home > All Categories > Sports & Entertainment > Entertainment > Gambling > Playing Cards



                                                                                                   1pcs UNO Copperplate Paper UNO Cards Board Games Fun Desktop Games Party UNO
                                                                                                   Playing Cards
                                                                                                                  5.0 (1 votes)          1 order


                                                                                                   Price:           US $19.12 / piece
                                                                                                   Discount
                                                                                                   Price:           US $16.25 / piece               -15%   8 days left
                                                                                                                       Get our app to see exclusive prices           Bulk Price



                                                                                                   Shipping:        Free Shipping to United States via ePacket
                                                                                                                    Estimated Delivery Time: 12-20 days

                                                                                                   Quantity:               1          piece (999 pieces available)


                                                                                                   Total Price:     US $16.25


                                                                                                        Buy Now                    Add to Cart

                                                                                                       Add to Wish List (7 Adds)


                                                                                                   Return Policy         Returns accepted if product not as described, buyer pays return shipping fee; or keep
                                                                                                                         the product & agree refund with seller. View details

                                                                                                   Seller                On-time Delivery
                                                                                                   Guarantees:           35 days


                                                                                                   Payment:                                                                                        View More


                                                                                                            Buyer Protection
                                                                                                               Full Refund if you don't receive your order
                                                                                                               Full or Partial Refund , if the item is not as described
                                                                                                                                                                                                              Learn More




      Product Details                Feedback (1)        Shipping & Payment              Seller Guarantees


           Shipping

      Calculate your shipping cost by country/region and quantity.

      Quantity:       1          Ship to:    United States


                  Shipping Company                                       Shipping Cost                                        Estimated Delivery Time                                 Tracking Information

                          ePacket                US $7.83      Free Shipping                                      12-20 days                                             Available

                                                 US $11.19 US $0.17                                               19-39 days                                             Available
             AliExpress Standard Shipping
                                                 You save: US $11.02 (about 98%)

                                                 US $40.17 US $19.28                                              12-21 days                                             Available
                           EMS
                                                 You save: US $20.89 (about 52%)

                                                 US $57.54 US $25.89                                              6-13 days                                              Available
                           DHL
                                                 You save: US $31.65 (about 55%)



           Packaging Details

      Unit Type: piece                                                                                      Package Weight: 0.46kg (1.01lb.)
      Package Size: 5cm x 13cm x 12cm (1.97in x 5.12in x 4.72in)


           Payment

      We support the following payment methods.




      More Products
      From This Seller




                                                                                                                                                                                                        Recently Viewed
                                                                                                                                                                                                                                    391

https://www.aliexpress.com/item/1pcs-UNO-Copperplate-Paper-UNO-Cards-Board-Games-Fun-Desktop-Games-Party-UNO-Playing-Cards/32784037159.html                                                                                   1/2
7/6/2018                                                                                         IMDG Store - Small Orders Online Store on Aliexpress.com

           Store Categories
                                       Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 182 of 226
                                               Seller Feedback
              Metal DND Dice Set
                                                Seller Summary
              Acrylic DND Dice Set
                                                                                         Seller: IMDG Store
              Playing Cards
               Poker                                      Positive Feedback (Past 6 months): 96.1%
               UNO Cards
                                                                       AliExpress Seller Since: 29 Oct 2016
              Dice
               D6
               D10                              Detailed seller ratings
               D12
                                                           Item as Described :                              4.7 (1359 ratings)              1.47% Lower         than other sellers
               D20
               D30                                            Communication :                               4.7 (1359 ratings)              1.47% Lower         than other sellers
               D60
                                                              Shipping Speed :                              4.6 (1359 ratings)              1.92% Lower         than other sellers

              Chips

              Chess Game                        Feedback History
                                                Feedback                                                1 Month                     3 Months                     6 Months
              Dice Cup
                                                Positive (4-5 Stars)                                    125                         630                          1,256
              Casino Supplies
                                                Neutral (3 Stars)                                       5                           19                           35
              sexy dice
                                                Negative (1-2 Stars)                                    14                          34                           51
              Others
                                                Positive feedback rate                                  89.9%                       94.9%                        96.1%


           Service Center

             Contact Now
                                                Negative Feedback Received as a Seller (Past 1 month)   Feedback Received as a Seller

                                                                                                                                                                                                                    Previous    1   2   Next
                                                Viewing 1 - 10
              Follow
                                                                                                                                                                                                                                Sort by default
                                                Buyer                       Transaction Details                             Feedback
            122 Followers

                                                C***r                       1Pcs Foreign trade selling 10 Sided...                               02 Jul 2018 10:40
                                                                                                                            ...
           Top Selling
                                                                            10 pieces
                      2017 foreign trade
                      new 24K gold color...     B***g                       2017 foreign trade new 24K gold col...                               02 Jul 2018 09:36
                      US $5.78 / piece                                                                                      กล่องฉีกขาด ควรซีนพลาสติกไว ้ด ้วย
                      Orders(229)
                                                                            1 piece
                      30Pcs / Set Foreign
                      Trade Selling...          B***g                       2017 foreign trade new 24K gold col...                               02 Jul 2018 09:36
                      US $4.83 / Set
                                                                                                                            เหมือนถูกแกะมาแล ้ว
                      Orders(151)
                                                                            1 piece
                      4Pcs / set foreign
                      trade specifically...     B***g                       New tyrant gold, gold foil, golden ...                               02 Jul 2018 09:36
                      US $7.51 / Set
                                                                                                                            กล่องฉีกขาด
                      Orders(118)
                                                                            1 piece
                      2017 foreign trade
                      hot 24K black gold...                                 The New 20Pcs/set Chip Chip
                                                P***k                                                                                            30 Jun 2018 01:45
                      US $5.94 / piece                                      Mahjong...
                      Orders(117)                                                                                           I did not receive goods!! It happends twice during a few month!!
                                                                            1 set
                      2018 hot new adult
                      hot dice 12 faces...
                                                M***n                       100Pcs/set Plating Silver Coins Spa...                               26 Jun 2018 17:29
                      US $0.84 / piece
                      Orders(85)                                                                                            I’m still waiting for the items. I need total information about that. In deed, I want the items or refund the total
                                                                            1 set                                           amount of money I paid.
                      50Pcs/pack new poker
                      casino chips...
                      US $11.69 / Pack          M***n                       50Pcs/pack new poker casino chips                                    26 Jun 2018 17:29
                      Orders(73)                                            b...
                                                                                                                            I’m still waiting for the items. I need total information about that. In deed, I want the items or refund the total
                                                                            2 packs                                         amount of money I paid.
                      Dungeons & Dragons
                      7pcs/set Creative...
                      US $5.23 / Set            L***o                       6Pcs/set foreign trade hot plastic ...                               26 Jun 2018 11:03
                      Orders(63)                                                                                            I didn't receive the item

                      New Foreign Trade                                     1 set
                      Products Small...
                      US $5.62 / Set            A***Z                       2017 foreign trade hot 24K black go...                               24 Jun 2018 18:12
                      Orders(50)
                                                                                                                            ‫ﻻ ﯾﻣﻛن اﻟﻠﻌب ﺑﮭﺎ‬. ‫ﻏﯾر واﺿﺢ‬
                      1Pcs foreign trade hot                                1 piece
                      D20 face...
                      US $5.84 / piece                                      100Pcs / Set Foreign Trade Hot Sell...
                                                M***i                                                                                            22 Jun 2018 07:17
                      Orders(48)
                                                                                                                            There is written Supermarket Cart Chips - But these wont fit any. They are far too large.
                      Dungeons & Dragons                                    1 set
                      7pcs/set Creative...
                      US $10.49 / Set
                                                                                                                                                                                                                     Previous   1   2   Next
                      Orders(43)

                      2018 7pcs/set
                      Creative RPG Game
                      US $10.49 / Set
                      Orders(39)

                      6Pcs/set 16mm
                      corner plate blank...
                      US $0.84 / Set
                      Orders(38)

                      100pcs/lot Dice 10mm
                      Small Toy...
                      US $0.08 / piece
                      Orders(36)

                      1Pcs New Wood 5 Cm,
                      Large Color Dice,...
                      US $2.54 / piece
                      Orders(32)
                                                                                                                                                                                                                                                        392

https://www.aliexpress.com/store/feedback-score/2658141.html?spm=2114.12010615.nav-feedback.1.26245ebfqzk8cK#rating-displayer                                                                                                                     2/3
Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 183 of 226




          Defendant's Storefront




                                                                      393
7/6/2018          Find All China Products On Sale from IMDG Store on Aliexpress.com - 2018 Popular Style UNO Fluttering Coated Paper Card Game Card 57 / 87,The classic desktop game paper UNO card game card p…
                                        Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 184 of 226                         Buyer Protection       Help            Save big on our app!     Ship to       / USD           Language




                                                           I'm shopping for...                                                                                             On AliExpress     In this store                 0




           Store: IMDG Store            Open: 1 year(s)      96.1% Positive feedback            Follow      122 Followers




                                                                                                                       IMDG Store

              Store Home                Products             Sale Items               Top Selling           New Arrivals            Feedback

           Home > Store Home > UNO game cards


              Store Categories                              Store Categories >       UNO game cards                            5 items found                                                                                   Hide Filter


                 Metal DND Dice Set
                                                            Color                    Red            Clear                                                                                                     Multiple
                 Acrylic DND Dice Set

                 Playing Cards
                                                            Game Difficulty          Primary                                                                                                                  Multiple
                  Poker
                                                            Level
                  UNO Cards

                 Dice                                       Game Length              0-30 minutes              31-60 minutes           61-120 minutes                                                         Multiple

                  D6
                  D10
                                                            Material                 Paper           Plastic                                                                                                  Multiple
                  D12
                  D20
                  D30                                       Tabletop Game            Card Cover             Other                                                                                             Multiple
                  D60                                       Product

                 Chips                                                                                                                          Less
                 Chess Game

                 Dice Cup
                                                            Best Match           Orders        New             price           Free Shipping                                                                        View
                 Casino Supplies

                 sexy dice
                                                                                               15                                          15                                           15                                               15
                 Others




              Service Center

                Contact Now




                 Follow
               122 Followers
                                                          2018 Popular Style UNO Fluttering              The classic desktop game paper UNO            1pcs UNO Copperplate Paper UNO             2018 Foreign Trade Hot UNO Yuno
                                                          Coated Paper Card Game...                      card game card poker...                       Cards Board Games Fun...                   Solitaire Crystal Card...

              Top Selling                                 US $5.69 / piece                               US $6.79 / piece                              US $16.25 / piece                          US $6.51 / piece
                                                          US $6.69 / piece                               US $7.99 / piece                              US $19.12 / piece                          US $7.66 / piece
                         2017 foreign trade               Order(1)                                                                                     Order(1)                                   Orders(2)
                         new 24K gold color...
                         US $5.78 / piece
                         Orders(229)

                         30Pcs / Set Foreign
                                                                                               15
                         Trade Selling...
                         US $4.83 / Set
                         Orders(151)

                         4Pcs / set foreign
                         trade specifically...
                         US $7.51 / Set
                         Orders(118)

                         2017 foreign trade
                         hot 24K black gold...
                         US $5.94 / piece
                         Orders(117)
                                                          The new hot transparent crystal UNO
                         2018 hot new adult               plastic waterproof...
                         hot dice 12 faces...
                                                          US $12.82 / piece
                         US $0.84 / piece
                                                          US $15.08 / piece
                         Orders(85)
                                                          Orders(11)
                         50Pcs/pack new poker
                         casino chips...
                         US $11.69 / Pack
                         Orders(73)
                                                               1

                         Dungeons & Dragons
                         7pcs/set Creative...
                         US $5.23 / Set
                         Orders(63)

                         New Foreign Trade
                         Products Small...
                         US $5.62 / Set
                         Orders(50)

                         1Pcs foreign trade hot
                         D20 face...
                         US $5.84 / piece
                         Orders(48)

                         Dungeons & Dragons
                         7pcs/set Creative...
                         US $10.49 / Set
                         Orders(43)
                                                                                                                                                                                                                                 Recently Viewed
                                                                                                                                                                                                                                                         394

https://www.aliexpress.com/store/2658141/search?SearchText=UNO+game+cards+&SortType=bestmatch_sort                                                                                                                                                 1/2
Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 185 of 226




Communications between NAL and
          Defendant




                                                                      395
7/6/2018                                                                   Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 186 of 226                                          Buyer Protection      Help         Mobile      Ship to        / USD        Language



                                                                                                                       I'm shopping for...                                                        Cart    0




             My AliExpress        My Orders     Message Center             Wish List        My Favorite Stores           Account Settings


                                               Back   View Details
            Message Center
                                               Send to: Rvran Fan     IMDG Store | Add to Blacklist
            Conversations

            Spam
                                                                                                                                                                                     Insert smileys



            Service Notification

            Notifications



            Setting

            Contact Blacklist                                                                                                                                                               1/9



                                                  Browse
              AliExpress Mobile App            You can only upload 1 files in total. Each file cannot exceed 5MB. Supports JPG, JPEG, GIF, PNG, BMP
               Search Anywhere, Anytime!          Send




                                               Message History                                                                                                                             Delete Conversation


                                                                                                           Messages Translation:        Disable     English
                                                                      
               Scan or click to download



                                                                                               About this order
                                                                                               Order number: 93066350163232


                                                                                                                                                                                                      Me
                                                                                                                                                    By the way, can you provide me an email?
                                                                                                                                                                                                      18/07/05 22:56


                                                                                                                                                                                                      Me
                                                                                                                                         Okay, thank you. So, you're going to ship after I pay?
                                                                                                                                                                                                      18/07/05 22:56


                                               Rvran Fan                 Thank you for your patronage, please complete the payment ASAP, so as to delivery in time, to make sure that you
                                               18/07/05 22:53            can sign for it ASAP.




                                                                                               About this product
                                                                                               1pcs UNO Copperplate Paper UNO Cards Board Games F...


                                                                                                                                                                                                      Me
                                                                                                                                      This item. Please? Can you ship 300 pieces in New YorK?
                                                                                                                                                                                                      18/07/05 22:46




                                                                                               About this product
                                                                                               Hot Snow White uno uno cartoon game cards with Englis...


                                                                                                                                                                                                      Me
                                                                                                            Hi dear friend,
                                                                                                                                                                                                      18/07/05 22:45
                                                                                                            Do your company will ship to New York? i'm planning to drop a shipping there.



                                                                                                                                                                                                      Me
                                                                                                            Hi dear friend,
                                                                                                                                                                                                      18/07/05 16:35
                                                                                                            Do your company will ship to New York? i'm planning to drop a shipping there.



                                               Rvran Fan
                                                                         yes, friend , we are a company
                                               18/07/04 00:47


                                                                                                                                                                                                      Me
                                                                         Hi dear friend,
                                                                                                                                                                                                      18/07/03 18:12


                                                                         How's the business so far? I wanna know if your store is a factory or a company? Gotta talk to you more about busi
                                                                         ness and I'm planning to purchase this item as we go along this business.




                                                                         Best regards,




                                                       1   2    3                                                                                                                           Go to Page             Go




                                                                                                                                                                                                                                         396

https://message.aliexpress.com/buyerMsgDetail.htm?channelId=117867744102&digest=f6f220ac4d1a8c6aeb9055eed94494b4fc166657364c25e5f52aeaacf317260c                                                                                   1/2
7/6/2018                                                                       Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                 Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 187 of 226                                               Buyer Protection    Help         Mobile       Ship to        / USD        Language



                                                                                                                             I'm shopping for...                                                       Cart    0




             My AliExpress         My Orders         Message Center            Wish List         My Favorite Stores            Account Settings


                                                   Back   View Details
            Message Center
                                                    Send to: Rvran Fan     IMDG Store | Add to Blacklist
             Conversations

            Spam
                                                                                                                                                                                          Insert smileys



            Service Notification

            Notifications



            Setting

            Contact Blacklist                                                                                                                                                                    1/9



                                                       Browse
              AliExpress Mobile App                 You can only upload 1 files in total. Each file cannot exceed 5MB. Supports JPG, JPEG, GIF, PNG, BMP
               Search Anywhere, Anytime!               Send




                                                    Message History                                                                                                                             Delete Conversation


                                                                                                                Messages Translation:        Disable     English
                                                                          
                Scan or click to download



                                                                                                    About this order
                                                                                                    Order number: 93066350163232


                                                    Rvran Fan
                                                                             when you pay the order, there have a chose for paypal ,
                                                    18/07/05 23:22


                                                    Rvran Fan
                                                                             THE EMAIL IS valid, YOU CAN send a email ,
                                                    18/07/05 23:20



                                                                                                                                                             Yeah, I see. I am very thankful to you.       Me
                                                                                                                                                                                                           18/07/05 23:20


                                                    Rvran Fan
                                                                             you are not the first customer in New York, but you are the first customer for UNO.
                                                    18/07/05 23:20


                                                                                                                                                                                                           Me
                                                                                                                                but you can't give me a paypal email? How about an Alipay email?
                                                                                                                                                                                                           18/07/05 23:20


                                                    Rvran Fan
                                                                             friend ,. you can pay in Aliexpress, and we accept paypal in Aliexpress.
                                                    18/07/05 23:19


                                                                                                                                                                                                           Me
                                                                                               Am I your first customer who lives in New York or do you have many customers here before me?
                                                                                               I wish to know that, I'll trust you. Thank you.                                                             18/07/05 23:18



                                                                                                                                                                                                           Me
                                                                                                                    Okay, thank you. Do you have any paypal email? i guess, this is a valid email?
                                                                                                                                                                                                           18/07/05 23:17


                                                    Rvran Fan
                                                                             yes, after you pay this order, we need ask factory to make it , need some days , then we will send you by DHL ,FAST
                                                    18/07/05 23:16
                                                                             SHIPPING WAY ,



                                                    Rvran Fan
                                                                             460705304@qq.com this is my email
                                                    18/07/05 23:13



                                                           1    2    3                                                                                                                           Go to Page             Go




   Help
   Customer Service, Disputes & Reports, Making Payment, Delivery Options, Buyer Protection, New User Guide, Intellectual Property Protection


   AliExpress Multi-Language Sites
   Russian, Portuguese, Spanish, French, German, Italian, Dutch, Turkish, Japanese, Korean, Thai, Vietnamese, Arabic, Hebrew, Polish


   Browse by Category
   All Popular, Product, Promotion, Low Price, Great Value, Retail, Reviews, China Brands


   Alibaba Group
   Alibaba Group Website, AliExpress, Alimama, Alipay, Fliggy, Alibaba Cloud, Alibaba International, AliTelecom, DingTalk, Juhuasuan, Taobao Markertplace, Tmall, Xiami, YunOS, 1688
                                                                                                                                                                                                                                              397

https://message.aliexpress.com/buyerMsgDetail.htm?channelId=117867744102&digest=f6f220ac4d1a8c6aeb9055eed94494b4fc166657364c25e5f52aeaacf317260c                                                                                        1/2
7/6/2018                                                                   Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 188 of 226                                          Buyer Protection      Help         Mobile       Ship to        / USD        Language



                                                                                                                      I'm shopping for...                                                           Cart   0




             My AliExpress        My Orders     Message Center             Wish List        My Favorite Stores          Account Settings


                                               Back   View Details
            Message Center
                                               Send to: Rvran Fan     IMDG Store | Add to Blacklist
            Conversations

            Spam
                                                                                                                                                                                       Insert smileys



            Service Notification

            Notifications



            Setting

            Contact Blacklist                                                                                                                                                                 1/9



                                                  Browse
              AliExpress Mobile App            You can only upload 1 files in total. Each file cannot exceed 5MB. Supports JPG, JPEG, GIF, PNG, BMP
               Search Anywhere, Anytime!          Send




                                               Message History                                                                                                                              Delete Conversation


                                                                                                          Messages Translation:       Disable       English
                                                                      
               Scan or click to download



                                                                                               About this product
                                                                                               1pcs UNO Copperplate Paper UNO Cards Board Games F...


                                                                                                                                                                                                       Me
                                                                                                                                                                              Okay, thank you.
                                                                                                                                                                                                       18/07/05 23:50


                                               Rvran Fan
                                                                         you can pay it on Aliexpress, and Aliexpress can use payapl now
                                               18/07/05 23:47



                                                                                                                                            300 pieces. Can you provide me a paypal for this?          Me
                                                                                                                                                                                                       18/07/05 23:45


                                               Rvran Fan
                                                                         ok, how many do you want ?
                                               18/07/05 23:41


                                                                                                                                                                                                       Me
                                                                                                                                                                     Can you send this today?
                                                                                                                                                                                                       18/07/05 23:36




                                                                                                                                                                                                       Me
                                                                         I will buy this:
                                                                                                                                                                                                       18/07/05 23:35
                                                                         https://www.aliexpress.com/item/1pcs-UNO-Copperplate-Paper-UNO-Cards-Board-Games-Fun-Desktop-Games-Pa
                                                                         rty-UNO-Playing-Cards/32784037159.html (currently available)
                                                                         and not this:
                                                                         https://www.aliexpress.com/item/Hot-Snow-White-uno-uno-cartoon-game-cards-with-English-uneed-instructions/3
                                                                         2833258961.html (this is currently unavailable)




                                                                                               About this product
                                                                                               Hot Snow White uno uno cartoon game cards with Englis...


                                                                                                                                                                                                       Me
                                                                                                                                                                                           Hey?
                                                                                                                                                                                                       18/07/05 23:29




                                                                                               About this order
                                                                                               Order number: 93066350163232


                                                                                                                                                                                                       Me
                                                                                                                                                                             Just an email of it.
                                                                                                                                                                                                       18/07/05 23:23


                                                                                                                                                                                                       Me
                                                                                                                                                                          Thank you very much.
                                                                                                                                                                                                       18/07/05 23:22


                                                                                                                                                                                                       Me
                                                                                                                                                  This is my paypal mail:
                                                                                                                                                                                                       18/07/05 23:22
                                                                                                                                                  Can you also provide me a paypal mail?




                                                       1   2    3                                                                                                                             Go to Page            Go




                                                                                                                                                                                                                                          398

https://message.aliexpress.com/buyerMsgDetail.htm?channelId=117867744102&digest=f6f220ac4d1a8c6aeb9055eed94494b4fc166657364c25e5f52aeaacf317260c                                                                                    1/2
   Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 189 of 226




NAL's Checkout Page and\or Order Form
 for Infringing Products from Defendant




                                                                         399
7/6/2018                                                                                                Please Confirm Your Order - AliExpress
                                Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 190 of 226


                                               Review your Order                                              Payment                                                         Done


                         1. Select your shipping information:




                                250 W. Grant Street
                                New york, New York, 10466
                                United States




                                Edit


                           Add a new address




                         2. Review and confirm your order (1 items):


                            Seller: IMDG Store

                            Product Name & Details


                                                    1pcs UNO Copperplate Paper UNO Cards Board Game                               1      piece    ×   US $16.25                                ePacket
                                                    s Fun Desktop Games Party UNO Playing Cards

                                                                                                                                                                                             Free shipping
                                                                                                                                                                                 Delivery Time: 12-20 days

                                                    Leave a message for this seller:

                                                    You can leave a message for the seller.

                                                    Max. 1,000 English characters or Arabic numerals only. No HTML codes.



                                                                                                                                                 Subtotal:                                        US $16.25

                                                                                                                                                 Shipping:                                         US $0.00

                                                                                                                                                 Total:                                         US $16.25



                         3. Payment method




                                WebMoney

                                PayPal


                                AliExpress charges a fee of US $0.80 to use PayPal.



                            Show all payment methods




                                                                                                                Apply AliExpress Coupon: You don’t have any coupons                               - US $0.00




                                                                                                                            Buyer Protection
                                                                                                                                                                                  All Total: US $17.05
                                                                                                                              Full Refund if you don't receive
                                                                                                                              your order                                             Please enter the CAPTCHA:
                                                                                                                              Full or Partial Refund , if the item is
                                                                                                                              not as described

                                                                                                                            Learn More

                                                                                                                                                                                                         Refresh


                                                                                                                                                                                     Confirm & Pay



                                                                                                                                          Upon clicking 'Place Order', I acknowledge I have read and agreed to:
                                                                                                                                                                   - Alibaba.com Transaction Services Agreement
                                                                                                                                                                                     - Alipay Services Agreement


                                                                                                                                                                                - Promotion Terms & Conditions
                                                                                                                        Click here to learn more about Buyer Protection for online transactions on AliExpress




   Help
   Customer Service, Disputes & Reports, Buyer Protection, New User Guide, Report IPR infringement


   AliExpress Multi-Language Sites
                                                                                                                                                                                                                         400

https://shoppingcart.aliexpress.com/order/confirm_order.htm?objectId=32784037159&from=aliexpress&countryCode=US&shippingCompany=EMS_ZX_ZX_US&provinceCode=&cityCode=&promiseId=&itemConditio…                      1/2
Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 191 of 226


          DEFENDANT itmomo




                                                                      401
    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 192 of 226




Defendant's Listing for Infringing Products




                                                                          402
7/26/2018                                                  Discount Family Funny Entertainment Board Game Uno Fun Poker Playing Cards Puzzle Games Brand New From China | Dhgate.Com
                                        Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 193 of 226

   Hello,                          Sign out                                                                                                               Buyer Protection   Help           DHport      Save more on our App!           English



                                                           I'm shopping for...                                                           All Categories
                                                                                                                                                                               Hi,                                                  1
                                                                                                                                                                               My DHgate                   Favorites                      Cart
                    Buy Globally · Sell Globally


   Home > Sports & Outdoors > Leisure Sports & Games > Gambing > Product detail




       5                                                             Family Funny Entertainment Board Game UNO Fun Poker Playing Cards Puzzle Games
                                                                     Brand New
                                                                                                                                                                                                             Sold By
                                                                                                                                                                                                             Itmomo
                                                                     Store-wide Discount              5% OFF, 5 days left!                                                                                   679 Transactions
                                                                                                                                                                                                             98.4% Positive Feedback
                                                                       Discount Price:        US $2.87 - 6.52 / Piece                                                          Reference Currency            Detailed seller ratings

                                                                                              US $3.02 -6.86 / Piece                                                                                           Visit Store      Favorite Store

                                                                                                   APP-only US $2.84-6.45

                                                                                                                                                                                                             Contact Seller
                                                                            Wholesale          1+                   5+                  30 +               72 +              100 +
                                                                         Price ( Piece ):                                                                                                                         Message
                                                                                               US $6.52             US $5.43            US $4.35           US $3.96          US $2.97
                                                                                               US $6.86             US $5.72            US $4.58           US $4.17          US $3.13                             Online Chat

                                                                               Quantity:       1            Piece
                                                                                                                                                                                                                 Buyer Protection
                                                                       Shipping Cost:         Free Shipping to United States Via ePacket
                                                                                                                                                                                                             - Guaranteed Secure Payments on
                                                                                              Estimated delivery time: Aug 10 and Sep 1, ships out within 7 business days
                           See larger image                                                                                                                                                                    Every Order
                                                                            Total Cost:       US $6.52                                                                                                       - Refund if your item is not delivered
                                                                                                                                                                                                               or as described
                                                                                                                                                                                                             - Buyer Protection after order
                                                                                                     Buy it Now                   Add to Cart                                                                  confirmation
   Share on
                                                                                                    Add to Favorite Items      (2)


                                                                     Seller Guarantee
                                                                                                    Return policy        On-time Delivery in 26 days                                                                                Learn more »




    Customers Who Bought This Item Also Bought                                                                                                                                                                                                    1/4




              54PCS New Transparent                 Waterproof PVC Poker With               HQ066 Waterproof Black PVC             Metal Box Plastic PVC Black        108PCS Quality Plastic PVC         New Arrival 11 designs Gold
              Waterproof PVC Poker                  Aluminum Box High Quality               Poker 54 Playing Cards Table           Poker Waterproof High              Poker Waterproof Playing           Foil Silver Foil Plated Playing
              US $3.02 - 9.15 / Piece               US $8.35 - 10.63 / Piece                US $13.06 - 14.85 / Set                US $9.96 - 11.33 / Piece           US $5.03 - 12.58 / Piece           US $2.51 - 3.94 / Set
              100 % Positive feedback               88.9 % Positive feedback                97.1 % Positive feedback               Sold: 1                            100 % Positive feedback            99.3 % Positive feedback




       Item Description                   Customer Reviews(0)                     Shipping Time & Cost                                                                                                                                  Report Item




                                                                                                     There are currently more promotion offered by the seller.
                        Seller Discount                                                                All Store Items On Sale.

                           View Promotion



      Item specifics
                                     Type: Playing Cards


      Return policy details
              Buyers can receive a partial refund, and keep the item(s) if they are not as described or with quality issues by negotiating directly with seller within 30 days from the day the item(s) were received.


      Description
                          Product Name: Family Funny Entertainment Board Game UNO Fun Poker Playing Cards Puzzle Games Brand New
                              Item Code: 393737801
                                Category: Gambing
                       Short Description: Family Funny Entertainment Board Game UNO Fun Poker Playing Cards Puzzle Games Brand New
                                 Quantity: 1 Piece
                           Package Size: 33.0 * 22.0 * 11.0 ( cm )
                 Gross Weight/Package: 0.12 ( kg )


   Features:
   100% brand new and high quality.
   Number one for fun activities between family and friends.
   Appropriate for ages 7 to adult, 2-10 players.
   Great for entertainment and to spare free time.
   Item type: cards
   Material: chrome paper
   Color: as picture shows
   Card Size: 8.6*5.6cm/3.39"*2.20"(L*W)
   Quantity: 108 cards                                                                                                                                                                                                                                        403
   Package includes: 1 x family game poker
https://www.dhgate.com/product/family-funny-entertainment-board-game-uno/393737801.html                                                                                                                                                                 1/9
7/26/2018                                        Discount Family Funny Entertainment Board Game Uno Fun Poker Playing Cards Puzzle Games Brand New From China | Dhgate.Com
                                Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 194 of 226




                                                                                                                                                                                   404

https://www.dhgate.com/product/family-funny-entertainment-board-game-uno/393737801.html                                                                                      3/9
7/26/2018                                        Discount Family Funny Entertainment Board Game Uno Fun Poker Playing Cards Puzzle Games Brand New From China | Dhgate.Com
                                Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 195 of 226




                                                                                                                                                                                   405

https://www.dhgate.com/product/family-funny-entertainment-board-game-uno/393737801.html                                                                                      4/9
7/26/2018                                        Discount Family Funny Entertainment Board Game Uno Fun Poker Playing Cards Puzzle Games Brand New From China | Dhgate.Com
                                Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 196 of 226




                                                                                                                                                                                   406

https://www.dhgate.com/product/family-funny-entertainment-board-game-uno/393737801.html                                                                                      5/9
7/26/2018                                        Discount Family Funny Entertainment Board Game Uno Fun Poker Playing Cards Puzzle Games Brand New From China | Dhgate.Com
                                Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 197 of 226




                                                                                                                                                                                   407

https://www.dhgate.com/product/family-funny-entertainment-board-game-uno/393737801.html                                                                                      6/9
7/26/2018                                        Discount Family Funny Entertainment Board Game Uno Fun Poker Playing Cards Puzzle Games Brand New From China | Dhgate.Com
                                Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 198 of 226




                                                                                                                                                                                   408

https://www.dhgate.com/product/family-funny-entertainment-board-game-uno/393737801.html                                                                                      7/9
7/26/2018                                            Discount Family Funny Entertainment Board Game Uno Fun Poker Playing Cards Puzzle Games Brand New From China | Dhgate.Com
                                       Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 199 of 226




      Do not miss our best Family Funny Entertainment Board Game UNO Fun Poker Playing Cards Puzzle Games Brand New here with low price, fast shipping, great quality and perfect service. DHgate.com is a professional

      online store for Gambing, providing abundant of Gambing at any size and color. With promised quality and exquisite workmanship, you can have a wonderful shopping experience here! Don't hesitate and buy now!


      Related Keywords: solid plastic cubes, red dices, bar dice games, party drinking game, dice drinking games, educational family games, white cube boxes, silver dice, transparent plastic cubes, dice party



    Customers Who Viewed This Item Also Viewed                                                                                                                                                                                 1/4




            Luminous Playing Cards KTV         54PCS New Transparent              Metal Box Plastic PVC Black        UNO Playing Poker Cards            Diforate Luxury Bluetooth          Waterproof PVC Poker With
            Bar Nightclub Fun                  Waterproof PVC Poker               Poker Waterproof High              Table Game Standard Edition        Wired Selfie Stick with Rear       Aluminum Box High Quality

            US $6.03 - 6.85 / Set              US $3.02 - 9.15 / Piece            US $9.96 - 11.33 / Piece           US $2.35 - 3.62 / Set              US $16.08 - 21.54 / Piece          US $8.35 - 10.63 / Piece
            97.1 % Positive feedback           100 % Positive feedback            Sold: 1                            100 % Positive feedback            Sold: 1                            88.9 % Positive feedback




    Other products from Gambing                                                                                                                                                                                        Page 1 of 2




            2015 HOT (10 deck 1 lot )          Euro US dollars Style              UNO Card Standard Edition          120 Set Entertainment Card         New Leisures Games 7pcs            7pcs Set Resin Polyhedral
            Plastic Playing Card Pokers        Waterproof Plastic Playing         UNO Playing Cards                  Games UNO cards Fun Poker          Package Gambing Dice Multi-        TRPG Games For Dungeons

            US $3.919 - 4.456 / Piece          US $3.12 - 3.89 / Piece            US $ 1.90 - 2.02 / Set             US $1.29 - 1.75 / Set              US $ 5.02 - 5.71 / Set             US $0.91 - 0.99 / Piece




                                                                                                                                                                                                                                           409

https://www.dhgate.com/product/family-funny-entertainment-board-game-uno/393737801.html                                                                                                                                              8/9
7/26/2018                                             Discount Family Funny Entertainment Board Game Uno Fun Poker Playing Cards Puzzle Games Brand New From China | Dhgate.Com
                                        Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 200 of 226
        Your Recently Viewed Items and Featured Recommendations                                                                                                                                                           1/8




             Cheap 4 4s Men Basketball         2018 Flat Sport Shoes Men              2017 New Classic Men Shoes      Cheap UNO Card Game                 new Revenge X Storm Old        HQ066 Waterproof Black PVC
             shoes Military Blue Pure Mars     High Top Running Shoes For             Outdoors Casual Men Shoes       Playing Card Family Fun             Skool Training                 Poker 54 Playing Cards Table
             US $83.24 - 98.58 / Piece         US $35.18 - 40.0 / Pair                US $23.0 - 27.3 / Pair          US $2.08 - 2.92 / Piece             US $45.23 - 56.0 / Pair        US $13.06 - 14.85 / Set
             96.1 % Positive feedback          100 % Positive feedback                Sold: 2                         100 % Positive feedback             100 % Positive feedback        97.1 % Positive feedback




            You Viewed:




    Please give us your feedback about this page                         Click Here


    View Seller’s Store        Message Seller       Online Chat


    Related Searches
      Sports & Outdoors                          Leisure Sports & Games                          Gambing


    Wholesale Gambing Resources                                                                                                                                                                                         More


      wholesale wholesale wood dice              wholesale drinking dice game                    wholesale dice d6                         wholesale metal cubes                    jumbo plastic Australia




   Bookmark & Share



       Help improve your experience on DHgate.com, Please tell us what you think about this page.




    China Wholesale | Security & Privacy | Help | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | China Suppliers | Customer Service |
                                                                Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey

                                                                                 Copyright Notice © 2004 - 2018 DHgate.com All rights reserved. License




                                                                                                                                                                                                                                      410

https://www.dhgate.com/product/family-funny-entertainment-board-game-uno/393737801.html                                                                                                                                         9/9
7/26/2018                                                 Discount Family Funny Entertainment Board Game Uno Fun Poker Playing Cards Puzzle Games Brand New From China | Dhgate.Com
                                        Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 201 of 226

   Hello,                         Sign out                                                                                                               Buyer Protection   Help           DHport   Save more on our App!          English



                                                          I'm shopping for...                                                           All Categories
                                                                                                                                                                              Hi,                                              1
                                                                                                                                                                              My DHgate               Favorites                      Cart
                   Buy Globally · Sell Globally


   Home > Sports & Outdoors > Leisure Sports & Games > Gambing > Product detail




       5                                                           Family Funny Entertainment Board Game UNO Fun Poker Playing Cards Puzzle Games
                                                                   Brand New
                                                                                                                                                                                                       Sold By
                                                                                                                                                                                                       Itmomo
                                                                    Store-wide Discount               5% OFF, 5 days left!                                                                             679 Transactions
                                                                                                                                                                                                       98.4% Positive Feedback
                                                                     Discount Price:        US $2.87 - 6.52 / Piece                                                           Reference Currency       Detailed seller ratings

                                                                                            US $3.02 -6.86 / Piece                                                                                       Visit Store      Favorite Store

                                                                                                 APP-only US $2.84-6.45

                                                                                                                                                                                                       Contact Seller
                                                                          Wholesale          1+                     5+                 30 +               72 +              100 +
                                                                       Price ( Piece ):                                                                                                                     Message
                                                                                             US $6.52               US $5.43           US $4.35           US $3.96          US $2.97
                                                                                             US $6.86               US $5.72           US $4.58           US $4.17          US $3.13                        Online Chat

                                                                              Quantity:      1              Piece
                                                                                                                                                                                                            Buyer Protection
                                                                      Shipping Cost:        Free Shipping to United States Via ePacket
                                                                                                                                                                                                       - Guaranteed Secure Payments on
                                                                                            Estimated delivery time: Aug 10 and Sep 1, ships out within 7 business days
                         See larger image                                                                                                                                                                Every Order
                                                                          Total Cost:       US $6.52                                                                                                   - Refund if your item is not delivered
                                                                                                                                                                                                         or as described
                                                                                                                                                                                                       - Buyer Protection after order
                                                                                                      Buy it Now                Add to Cart                                                              confirmation
   Share on
                                                                                                  Add to Favorite Items        (2)


                                                                   Seller Guarantee
                                                                                                  Return policy          On-time Delivery in 26 days                                                                           Learn more »




    Customers Who Bought This Item Also Bought                                                                                                                                                                                               1/4




              54PCS New Transparent                Waterproof PVC Poker With              HQ066 Waterproof Black PVC              Metal Box Plastic PVC Black        108PCS Quality Plastic PVC     New Arrival 11 designs Gold
              Waterproof PVC Poker                 Aluminum Box High Quality              Poker 54 Playing Cards Table            Poker Waterproof High              Poker Waterproof Playing       Foil Silver Foil Plated Playing
              US $3.02 - 9.15 / Piece              US $8.35 - 10.63 / Piece               US $13.06 - 14.85 / Set                 US $9.96 - 11.33 / Piece           US $5.03 - 12.58 / Piece       US $2.51 - 3.94 / Set
              100 % Positive feedback              88.9 % Positive feedback               97.1 % Positive feedback                Sold: 1                            100 % Positive feedback        99.3 % Positive feedback




       Item Description                  Customer Reviews(0)                     Shipping Time & Cost                                                                                                                              Report Item



      Shipping Time and Cost
        Item Location:
        Shipping to:     United States                                 Purchase Quantity:         1           Calculate

        Service                              Estimated Shipping Time                              Shipping Cost

        ePacket                              8-30 days                                            Free Shipping

        China Post Air Mail                  14-35 days                                           Free Shipping
        DHL                                  3-6 days                                             US $120.58


      Payments

                    DHgate Service Pledge is especially designed for online transaction.
                    Your payment is ONLY released to the seller after you receive and are satisfied with the item.
                    This value-added system is FREE and available for all transactions on DHgate.




       Related Keywords: solid plastic cubes, red dices, bar dice games, party drinking game, dice drinking games, educational family games, white cube boxes, silver dice, transparent plastic cubes, dice party



    Customers Who Viewed This Item Also Viewed                                                                                                                                                                                               1/4




                                                                                                                                                                                                                                                         411

https://www.dhgate.com/product/family-funny-entertainment-board-game-uno/393737801.html                                                                                                                                                            1/2
7/26/2018                                                                                                    Wholesaler [itmomo]: Reviews on DHgate.com
                                       Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 202 of 226

   Hello,                         Sign out                                                                                                               Buyer Protection      Help      DHport           Save more on our App!          English



                                                            I'm shopping for...                                                       All Categories
                                                                                                                                                                                 Hi,                                                 1
                                                                                                                                                                                 My DHgate                      Favorites                  Cart
                   Buy Globally · Sell Globally



    ALL CATEGORIES                            Flash Deals        Superior Suppliers           Coupon Center               2-5 Day Shipping             DH Select          Just For You

   Home > Seller Review Profile


       Seller Information                                        Review Score:470

       Itmomo                                                                                                                 Last 2 months                   Last 6 months              Last 12 months                        Total
       679 Transactions
       98.4% Positive Review
                                                                                 Positive                                             64                             171                      314                              484
       Zhejiang, China (Mainland)
       10:01 AM Thu Jul 26 Now
                                                                                 Neutral                                              2                               8                           12                            15
       Member since Jul 2016


       Recommend seller to friends                                               Negative                                             0                               3                           6                              9




                                                                 Service Detail Score (Mainly Industry : Sports & Outdoors)

                                                                          Service Detail                           Service Score                                   Compared to Industry Average                        Number of Ratings


                                                                         Items as described                                        4.2/ 5.0                        Lower than Average                                        508


                                                                          Communication                                            4.2 / 5.0                       Lower than Average                                        508


                                                                           Delivery time                                           4.2 / 5.0                       Lower than Average                                        508


                                                                         Shipping charges                                          4.8 / 5.0                       Lower than Average                                        508




            Reviews Received                       Reviews Sent


       Reviews:   Negative                                                                                                                                                                             Dates:    All



                                 Outdoor Portable Wood Stove                                           By:MarkWF                       07 23,2018
                                 Backpacking Survival Wood Burning
                                                                                 Product reviews:
                                 Camping Stove Stainless Steel
                                                                                 The item was over a month late getting to us. So, I put in a dispute for the order. The seller said that our package was at a local post office and
                                 Item code: 393830802
                                                                                 nobody picked it up so they shipped it back. We are a business and don't have a PO Box. Then, when I contacted them about getting my money
                                                                                 back, they refused. I explained that we never received the package and wanted the product or a refund, they told me they could re-ship for $20
                                                                                 extra. I told them that wasn't an option and they finally shipped out the product and we received it. The item was in good condition and the price was
                                                                                 good but the shipping and communication was terrible.
                                                                                 helpful ( 0 )   unhelpful ( 0 )



                                 Top quality Super Fibre Soccer ball                                   By:KI***T                    07 13,2018
                                 Leather football ball size 5 PU balls
                                                                                 Product reviews:
                                 Seamless soccer ball Champion
                                                                                 Unsatisfied
                                 Item code: 387380171
                                                                                 helpful ( 0 )   unhelpful ( 0 )




                                 Powerful Sling Shot Aluminium Alloy                                   By:grazian****dele16                    04 26,2018
                                 Slingshot Camouflage Bow Catapult
                                                                                 Product reviews:
                                 Portable Outdoor Hunting Slingshot
                                                                                 Cheap shit
                                 Item code: 387763385
                                                                                 helpful ( 0 )   unhelpful ( 0 )




                                 New Arrival Guitar Jaw Capo Clamp                                     By:Trophysuperstore                     04 05,2018
                                 for Electric and Acoustic Tube Guitar
                                                                                 Product reviews:
                                 Trigger Release
                                                                                 This order was shipped as 2 separate parcels in 2 small boxes, because of this we then got charges a handling fee twice at customs. i sent a
                                 Item code: 393684210
                                                                                 message on life chat and got no reply and then tried to put in a claim and the submit button was not working so now I'm out of pocket 38 USD to
                                                                                 cover the second handling charge. However the product is good quality and a good price.
                                                                                 helpful ( 0 )   unhelpful ( 0 )



                                 Top quality Super Fibre Soccer ball                                   By:Imma Serrano O****_1507457738140                            04 05,2018
                                 Leather football ball size 5 PU balls
                                                                                 Product reviews:
                                 Seamless soccer ball Champion
                                                                                 no me llego ni la pelota ni el dinero, el vendedor desconectado
                                 Item code: 387380171
                                                                                 helpful ( 0 )   unhelpful ( 0 )




                                 New Motorcycle Face Windproof                                         By:Josiah Charl****501039200196                        02 09,2018
                                 Mask Outdoor Sports Warm Ski Caps
                                                                                 Product reviews:
                                 Bike Balaclavas Scarf Hat Cap
                                                                                 Very unsatisfied
                                 Item code: 387899510
                                                                                 helpful ( 0 )   unhelpful ( 0 )



                                                                                                                                                                                                                                                         412
                                                                                                       By:ismg68                     12 21,2017

https://www.dhgate.com/seller-feedback/sellerscore-ff80808155924d1f0155b16f2b18278d.html                                                                                                                                                           1/2
7/26/2018                                                                                              Wholesaler [itmomo]: Reviews on DHgate.com
                                   Case 1:18-cv-08824-LAP
                              Water Resistant 1200 Lumens 6 LED
                                                  Product reviews: Document 15-2 Filed 10/18/18 Page 203 of 226
                              Headlight 3 Modes Outdoor                    Completely different headtorch to the one shown. No where near 1200 lumens. Headband very flimsy and the torch slips off of it far too easily. Not
                              Headlamp Head Light for Camping              worth returning as it would cost as much as I paid for it.
                              Item code: 387761175
                                                                           helpful ( 0 )   unhelpful ( 0 )




                              Hot Sale 2Pcs Elastic Knee Pads                                    By:bam***lee                12 13,2017
                              Wolfbike Breathable Football
                                                                           Product reviews:
                              Basketball Sports Leg Sleeve
                                                                           shocking postage and no such thing as an update leave this seller well alone trust me
                              Item code: 387762264
                                                                           helpful ( 0 )   unhelpful ( 0 )




                              New Flexible Mouse Bungee Cord                                     By:hecto****reira               09 26,2017
                              Clip Clipper Wire Cable Organizer
                                                                           Product reviews:
                              Holder Line Fixer Black
                                                                           arrived here broken
                              Item code: 393326918
                                                                           helpful ( 0 )   unhelpful ( 0 )




                              208cm Natural Latex Pull Up Physio                                 By:Jere****nsah                08 25,2017
                              Resistance Bands Fitness CrossFit
                                                                           Product reviews:
                              Loop Bodybulding Yoga Exercise
                                                                           Unsatisfied
                              Item code: 387755906
                                                                           helpful ( 0 )   unhelpful ( 0 )




               1      2                                                                                                                                                                                 Go to page:   1         GO




   Bookmark & Share



       Help improve your experience on DHgate.com, Please tell us what you think about this page.




    China Wholesale | Security & Privacy | Help | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | China Suppliers | Customer Service |
                                                                    Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey

                                                                               Copyright Notice © 2004 - 2018 DHgate.com All rights reserved. License




                                                                                                                                                                                                                                           413

https://www.dhgate.com/seller-feedback/sellerscore-ff80808155924d1f0155b16f2b18278d.html                                                                                                                                             2/2
Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 204 of 226




          Defendant's Storefront




                                                                      414
8/2/2018                                                                                 Uno from China - Uno from Chinese Uno Store at Itmomo | DHgate.com
                                        Case 1:18-cv-08824-LAP Document 15-2
                    Buy Globally · Sell Globally                         Hello, "
                                                                                  Filed" 10/18/18
                                                                                             Sign out
                                                                                                         Page Help
                                                                                                      My DHgate
                                                                                                                205 English
                                                                                                                    of 226 13                                                                                          Cart



                             Itmomo                Add To Favorite Stores ( 26 )

                                                                                                                                         uno                                        In this store        On DHgate

                                98.4% Positive Feedback     694 Transactions

                                     Online Chat       Message Seller
      Share                        Share 0


      Store Home                 Products            Sale Items           TopSelling            Review            About Us

      Store Home > uno



      Store Categories                               1 matching products found for uno

           Sports & Outdoors (1)                                                                                         Sort by:   Bestselling     Price   Best Match   Price: $     - $           Go    Page 1/1



      Top Selling | Most Reviewed                                          Family Funny Entertainment Board Game UNO Fun Poker Playing ...                                                  US $ 3.02 - 6.86 / Piece
                  New Motorcycle Face                                      Ships out within 7 business days                                                                                                Free Shipping
                  Windproof Mask
                                                                                                                                                                                                         Add to Cart
                  US $1.71 / Piece
                  Item Sold (662)

                  5 LED 2 Laser Bicycle
                  Bike Logo Intelligent
                  US $5.03 / Piece
                  Item Sold (281)

                  Adjustable Speed Steel
                  Wire Skipping Jump
                  US $2.52 / Piece
                  Item Sold (164)

                  Portable Outdoor Picnic
                  Gas Foldable Camping
                  US $5.03 / Piece
                  Item Sold (85)

                  New Arrival Metal
                  Whistle Referee Sport
                  US $0.61 / Piece
                  Item Sold (80)

                  Water Resistant 1200
                  Lumens 6 LED
                  US $3.52 / Piece
                  Item Sold (67)

                  Spandex Snooker
                  Billiard Cue Glove Pool
                  US $1.81 / Piece
                  Item Sold (65)

                  Powerful Sling Shot
                  Aluminium Alloy
                  US $3.02 / Piece
                  Item Sold (62)

                  Natural Rubber Latex
                  Fitness Resistance
                  US $2.02 / Piece
                  Item Sold (61)

                  208cm Natural Latex
                  Pull Up Physio
                  US $5.03 / Piece
                  Item Sold (46)




   Bookmark & Share



       Help improve your experience on DHgate.com, Please tell us what you think about this page.




    China Wholesale | Security & Privacy | Help | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | China Suppliers | Customer Service |
                                                                Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey

                                                                                   Copyright Notice © 2004 - 2018 DHgate.com All rights reserved. License




                                                                                                                                                                                                                                    415

https://www.dhgate.com/wholesale/store.do?act=sellerStore&searchkey=uno&suppliernum=20383873&pt=1                                                                                                                             1/1
7/26/2018                                                                                        Contact Information of Best Wholesale Store - Itmomo | DHgate.com
                                          Case 1:18-cv-08824-LAP Document 15-2
                      Buy Globally · Sell Globally                           Hello,
                                                                                    Filed 10/18/18
                                                                                              Sign out
                                                                                                          Page Help
                                                                                                       My DHgate
                                                                                                                 206 English
                                                                                                                     of 226 1                                                                                                            Cart



                                Itmomo               Add To Favorite Stores ( 25 )

                                                                                                                                                                                                     In this store       On DHgate

                                  98.4% Positive Feedback     679 Transactions

                                       Online Chat       Message Seller
      Share


      Store Home                   Products            Sale Items              TopSelling            Review            About Us

      Store Home > About us



       About Us                                          Store Introduction
                                                                                           Welcome to Our Store! We Are Offering High Quality Products with Reasonable Wholesale Price. All Products Are Supply from Factory Directly.
            Store Introduction
                                                                                           Excellent Service and Fast Shipping
            Basic Information




                                                         Basic Information
                                                                     Company Name:
                                                                          Business Type:
                                                                               Location: Zhejiang, China (Mainland)
                                                                     Year Established: Jul 2016
                                                              Main Product(s)/Service:



                                                         Contact Us

                                                                                                                                 Online Chat        Message Seller




   Bookmark & Share



       Help improve your experience on DHgate.com, Please tell us what you think about this page.




    China Wholesale | Security & Privacy | Help | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | China Suppliers | Customer Service |
                                                                Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey

                                                                                      Copyright Notice © 2004 - 2018 DHgate.com All rights reserved. License




                                                                                                                                                                                                                                                      416

https://www.dhgate.com/store/about-us/20383873.html#st-navigation-aboutus                                                                                                                                                                       1/1
Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 207 of 226




Communications between NAL and
          Defendant




                                                                      417
7/26/2018                                                                                                                  Message Detail
                                 Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 208 of 226

                      Hello,                       Sign out                                                                            Buyer Protection   Help          Save more on our App!      Translate


                                                                                                                                                  Hi,                                              1
                                                                        I'm shopping for...                                                       My DHgate                   Favorites                 Cart
                                    Buy Globally · Sell Globally


                         My DHgate           My Orders             Favorites             Messages         DHpay Account               Membership

                      Home> My DHgate > Messages > My Messages> From Sellers > Detail



                         My Messages                               « Back            View This Item       Delete This Conversation

                         From Sellers
                                                                    Family Funny Entertainment Board Game UNO Fun Poker Playing Cards
                         From System
                                                                    Puzzle Games Brand New
                         From DHgate
                                                                    From:
                         Trash
                                                                    Created Time: 2018-07-24 07:42
                         Message Setting
                                                                             Reply                                                                                                          View This Item
                         Customer Service

                         Message DHgate
                         Message History
                                                                                                                                Hide earlier news(10)



                         Shortcuts                                                        2018-07-24 07:42

                         Shipped Orders
                                                                            Hello!
                         Awaiting Shipment
                                                                            Have you delivered many times in US?
                         Awaiting Payment
                         Favorite Items
                                                                       itmomo        2018-07-24 13:33
                         Completed Orders
                         Refund & Dispute
                                                                            yes we delivered everyday if you need can order directly
                         Order Tracking

                                                                                          2018-07-24 13:44


                                                                            oh thank you. I believe you can deliver here in NEw york right?



                                                                       itmomo        2018-07-24 13:59


                                                                            yes sure



                                                                                          2018-07-24 14:09


                                                                            great! I would love to order 300 pcs friend.



                                                                                          2018-07-24 14:09


                                                                            may i ask for your email for my additional contact with you friend?



                                                                       itmomo        2018-07-24 23:45


                                                                            my email wuxuyang12@126.com



                                                                                          2018-07-25 07:26


                                                                            thanks friend.About the item friend I would love to order 200 pcs. can i pay this thru paypal? please let me know.



                                                                       itmomo        2018-07-25 14:45


                                                                            we don't have paypal you can pay by payoneer



                                                                                          2018-07-25 15:05


                                                                            ok dear. what's the payoneer i will pay now.



                                                                       itmomo        2018-07-25 15:21


                                                                            my payoneer lianmeijack@gmail.com



                                                                       itmomo        2018-07-25 15:22


                                                                            total 594$



                                                                                          2018-07-25 15:32

                                                                                                                                                                                                                     418
                                                                            ok thanks you very much. Do you have a zhifubao friend. may i also know if you have.

https://dg.dhgate.com/messageweb/loadmessagetoseller.do?from=product_page                                                                                                                                      1/2
7/26/2018                                                                                                            Message Detail
                               Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 209 of 226
                                                                     itmomo    2018-07-25 16:56


                                                                       do you really want to do business ?



                                                                     itmomo    2018-07-25 16:57


                                                                       i dont want to provide all my account if you need just order here or we give up


                                                            Reply:

                                                              Please use English and do not leave any contact message here, i.e. phone number, email address, web address, etc. We will monitor this
                                                              reply in case it contains any message of this kind.




                                                              max.charactors: 4000/4000

                                                                     Upload File :
                                                                                     You may upload a maximum of 4 files. Format: JPG/GIF/RAR/PDF/DOC/DOCX/TXT. Maximum file size: 1MB.

                                                                Email reminder : The seller has switched off his email alerts but he can still receive your messages.



                                                                                             Send




                              Home | Your Account | Help | Gold Zone | Sitemap Index | Top Searches | Top Products | Refined Products | Customer Service | Security & Privacy | Terms of Use

                                                                                     Copyright Notice © 2004 - 2018 DHgate.com All rights reserved.




                                                                                                                                                                                                             419

https://dg.dhgate.com/messageweb/loadmessagetoseller.do?from=product_page                                                                                                                              2/2
   Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 210 of 226




NAL's Checkout Page and\or Order Form
 for Infringing Products from Defendant




                                                                         420
7/26/2018                                                                                   DHgate: Reliable Wholesale Marketplace -- Place Order -- Cart
                                  Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 211 of 226
                                        Buy Globally · Sell Globally

                                                Place Order                                               Pay Your Order                                                   Success
                                                                                                                                                                                                  Payment Help

                       Place your order

                       Shipping Address                                                                                                                                       Order Summary
                                                                                                                                                      Add a new address
                                                                                                                                                                              Your 1 item order will be
                                                                                                                                                                              dispatched in 1 parts.
                                                                105 Avenue B                                                                                                  Items Subtotal:          US $6.52
                                                                                                                                                                               ( 1 items )
                                                                Apt 4B
                                                                                                                                                                              Shipping Cost:           US $0.00
                                                                New York,New York,10009
                                                                                                                                                                                        Grand Total:
                                                                United States
                                                                                                                                                                                         US $6.52

                                                                Edit                                                                                                                 Proceed to Pay



                       Order Details

                         itmomo


                                         Family Funny Entertainment Board Game UN              1        Piece        Price                       Amount                   Shipping Cost
                                         O Fun Poke...                                                               US $6.52/Piece              $6.52                    Free Shipping

                                         Stock in: China                                                                                                                  ePacket

                                                                                                                                                                          Delivery: Estimated between Tue Aug
                         Add remark to seller                                                                                                                             14 and Wed Sep 5 (seller ships within 7
                                                                                                                                                                          business days)
                          Please add remark:(e.g. color, size...)




                                                                                                                                                                                         Use 3rd Party Coupon

                                                                                                                                                                Item Subtotal:                         US $6.52
                                                                                                                                                                Shipping Cost:                         US $0.00

                                                                                                                                                                Order Total:                           US $6.52


                       « Back to Cart                                                                                                                          Item Subtotal(1 items):                  US $6.52
                                                                                                                                                               Shipping Cost:                           US $0.00
                                                                                                                                                               Grand Total:                         US $6.52

                                                                                                                                                                                             Proceed to Pay




                                                                                     Copyright Notice ® 2004 - 2018 DHgate.com All rights reserved.




                                                                                                                                                                                                                          421

https://shoppingcart.dhgate.com/order/pageload.do                                                                                                                                                                   1/1
    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 212 of 226


DEFENDANT Jiangxi Hengte Industry Co.,
              Ltd.




                                                                          422
    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 213 of 226




Defendant's Listing for Infringing Products




                                                                          423
8/20/2018                                                   Plastic Poker Card Portable Gaming Table - Buy Portable Gaming Table,Plastic Playing Card,Plastic Play Card Product on Alibaba.com
                                       Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 214 of 226
                                                  Sourcing Solutions               Services & Membership           Help & Community                                                  One Request, Multiple Quotes          Get the App

                                                                                                                                       NEW
                                                                                                                                                                                   94                    8                   0
         Categories                                 Products            What are you looking for...                                             Search
                                                                                                                                                                                   My Alibaba           Orders              Favorites



   Home > All Industries > Sports & Entertainment > Gambling > Playing Cards (36182)                                                                                                                                     English     




                                                                                      Plastic Poker Card portable gaming table                                                                               Jiangxi Hengte
                                                                               
                                                                                                                                                                                                             Industry Co., Ltd.
                                                                                      FOB Reference Price: Get Latest Price
                                                                                                                                                                                                    10 YRS            CN
                                                                                      US $0.1-1.2 / Pieces          | 3000 Piece/Pieces (Min. Order)
                                                                                                                                                                                                 Trading Company

                                                                                                                                                                                                      Gold Supplier

                                                                                                                                                                                                      Trade Assurance
                                                                                         Contact Supplier                     Start Order
                                                                                                                                                                                                      Onsite Check

                                                                                       Leave Messages
                                                                                                                                                                                                             Very satisﬁed
                                                                                      Seller Support:     Trade Assurance – To protect your orders from payment to delivery                     5.0 /5       1 Reviews 

                                                                                      Payment:                                         More                                                     Transaction Level:

                                                                                      Shipping:         Less than Container Load (LCL) Service to US Get shipping quote                         5 Transactions              2,000+

                                                                                                          Transparent and fair price   24/7 online support    Online tracking
                                                                                                                                                                                                Response Time              <24h
                                  View larger image
                                                                                                                                                                                                Response Rate              93.6%

                                                                                                                                                                                                       View Company Proﬁle



            Add to Compare Share




      Product Details                Company Profile                  Transactions Overview                                                                     Report Suspicious Activity



      Overview
      Quick Details
      Place of Origin: Jiangxi, China (Mainland)                     Brand Name:       eling                                 Model Number: Plastic
      Type:              Advertising Poker                           Material:         Plastic                               Material 01:     Plastic cards
      Material 02:       Paper cards                                 Packing 01:       Plastic box                           Packing 02:      Paper box
      Packing 03:        Blister packing



      SupplyAbility
      SupplyAbility:       100000 Piece/Pieces per Month



      Packaging & Delivery
      Packaging Details 1 deck / set, 12 decks / color box for Single Deck Plastic Box
                        2 decks / set,12 deck / 6 sets / color box for Double Deck?Plastic Box
      Port                 Guangzhou, China

      Lead Time :         within 25 days upon receipt deposit




                     ROYAL Plastic Playing Card

      Royal Plastic Playing Cards, In comparison to the competition, these plastic cards have a very pleasing feel to them. They are reminiscent of
      KEM Card but have much less texture. They feel smoother, more luxurious and have a very pleasant glide to them. These cards definitely
      increase the playing experience!

                     NAP Plastic Playing Card

      NAP Plastic Playing Cards feature 2 or 3 colors design on card back. Double decks plastic box is higher than others and not coming in a
      paper sleeve. Single deck is sometime packing by 'Book-a-like' plastic box with a switch point.

                     Dollars Plastic Playing Card

      Dollars Plastic Playing Cards feature jumbo index design on card front. The presentation box is either single deck plastic box or double decks
      plastic box with a paper sleeve.

                     Transparent Playing Card

      The transparent playing cards is made of 100% new plastic materials in transparent with special technology. The card is easy to be read from
      the frontside. It is impossible for the player to see the index through the transparent backside because that key parts is varnished by special
      coating. -----transparent playing cards or special printing playing card or Gift playing card

      To obtain pricing on line and other information, please click ELING website

      ,,,,,,,,,,plastic poker card,transparent playing card,,playing card,,,,,,,,,,




                                                                                                                                                                                                                                                424

https://www.alibaba.com/product-detail/Plastic-Poker-Card-portable-gaming-table_60065039046.html?spm=a2700.7724838.2017115.79.5e6b4b2cmgzPtW                                                                                              1/4
8/20/2018                                       Plastic Poker Card Portable Gaming Table - Buy Portable Gaming Table,Plastic Playing Card,Plastic Play Card Product on Alibaba.com
      ....                     Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 215 of 226




                                                                                                                                                                                           425

https://www.alibaba.com/product-detail/Plastic-Poker-Card-portable-gaming-table_60065039046.html?spm=a2700.7724838.2017115.79.5e6b4b2cmgzPtW                                         2/4
8/20/2018                                            Plastic Poker Card Portable Gaming Table - Buy Portable Gaming Table,Plastic Playing Card,Plastic Play Card Product on Alibaba.com
                                    Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 216 of 226




     Send your message to this supplier
                         To:   Happy Xiong

                *Message:   Enter your inquiry details such as product name, color, size, MOQ,
                            FOB, etc.                                                                                              For better quotations, include:
                                                                                                                                   - A self introduction
                                                                                                                                   - Special requests, if any




                              Your message must be between 20-8000 characters
                  Quantity:   3000                      Piece/Pieces
                                   Recommend matching suppliers if this supplier doesn’t contact me on Message Center within 24 hours.                  Request for
                                 Quotation
                              
                                    Send


    Not exactly what you want? 1 request, multiple quotations Get Quotations Now >>                                                                                                             426

https://www.alibaba.com/product-detail/Plastic-Poker-Card-portable-gaming-table_60065039046.html?spm=a2700.7724838.2017115.79.5e6b4b2cmgzPtW                                              3/4
Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 217 of 226




          Defendant's Storefront




                                                                      427
8/20/2018                                                                                                 poker - search result, Jiangxi Hengte Industry Co., Ltd.
                                      Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 218 of 226
                                                    Sourcing Solutions                 Services & Membership           Help & Community                      On Alibaba                  My Alibaba 95                Orders 9


               10YRS            Jiangxi Hengte Industry Co., Ltd.              Favorite Supplier                                                                            Trade Assurance                    Gold Supplier




                       Home               Product Categories          Company Profile               Contacts              View More                                                           Search In This Store                
                Home > Product Categories > poker_card


              Search products here                  Result found for "poker card"                                                                                                                          View as:                  3



                Product Showcase                    Selected Products (0/20)                                                                                                                    Contact Supplier            Start Order


                Product Categories                       Click       to select products and contact the supplier.

                Stamps

                Poker Card
                                                                                                                                                                                                                                      
                Poker Chip

                Poker Table Felt

                Dice & Cup

                Plane Model

                Accessories

                Ungrouped
                                                    Plastic Poker Card clear playing                 plastic playing card case/game card        Plastic Poker Card white (tiger brand)         Plastic Poker Card customised
                See All Categories                  cards with clear case                            poker card                                 mahjong                                        design mahjong playing cards
                                                    Min. Order: 3000 Pieces                          Min. Order: 5 Sets                         Min. Order: 3000 Pieces                        Min. Order: 3000 Pieces
                                                    FOB Price: US $0.1 - 1.2 / Piece                 FOB Price: US $1.9 - 2.2 / Set             FOB Price: US $0.1 - 1.2 / Piece               FOB Price: US $0.1 - 1.2 / Piece
                New Products




                                                                                                                                                                                                                                      




                   Self inking stamp
                   rubber self inkin...




                                                    Plastic Poker Card customised                    Plastic Poker Card mahjong playing         Plastic Poker Card new plastic                 Plastic Poker Card cdecorative gift
                                                    design provided mahjong playing                  card with 4/4 printing                     mahjong card adult game playing                usb/beer festival
                                                    cards                                                                                       cards
                                                                                                     Min. Order: 3000 Pieces                                                                   Min. Order: 3000 Pieces
                                                    Min. Order: 3000 Pieces                          FOB Price: US $0.1 - 1.2 / Piece           Min. Order: 3000 Pieces                        FOB Price: US $0.1 - 1.2 / Piece
                   Plastic Self inking              FOB Price: US $0.1 - 1.2 / Piece                                                            FOB Price: US $0.1 - 1.2 / Piece
                   Stamp rubber se...




                                                                                                                                                                                                                                      



                   custom printed poker
                   100% plastic p...




                                                                                                     Plastic Poker Card a2 uv printer for       Plastic Poker Card mahjong shape               Plastic Poker Card micro sd card
                                                    Plastic Poker Card                               mahjong plates /uv flatbed printe...       usb flash memory cards                         reader mp3 player
                                                    malaysia/singapore mahjong tiles                 Min. Order: 3000 Pieces                    Min. Order: 3000 Pieces                        Min. Order: 3000 Pieces
                                                    Min. Order: 3000 Pieces                          FOB Price: US $0.1 - 1.2 / Piece           FOB Price: US $0.1 - 1.2 / Piece               FOB Price: US $0.1 - 1.2 / Piece
                   flash stamp and self
                                                    FOB Price: US $0.1 - 1.2 / Piece
                   ink stamp Self...




                New Products
                                                                                                                                                                                     




                   Date Plate Daters                Plastic Poker Card santa shape paper             Plastic Poker Card china supplier          Plastic Poker Card camation/lili/rose
                                                    playing cards                                    plastic mahjong card adult game            flash memory gift
                                                                                                     play...
                                                    Min. Order: 3000 Pieces                                                                     Min. Order: 3000 Pieces
                                                    FOB Price: US $0.1 - 1.2 / Piece                 Min. Order: 3000 Pieces                    FOB Price: US $0.1 - 1.2 / Piece
                                                                                                     FOB Price: US $0.1 - 1.2 / Piece                                                                                                           428

https://eling.en.alibaba.com/collection_product/poker_card/3.html?spm=a2700.icbuShop.costd19dbc.6.c4473262yHpeIc&isGallery=Y                                                                                                              1/2
8/20/2018                                                                                        Company Overview - Jiangxi Hengte Industry Co., Ltd.
                                      Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 219 of 226
                                              Sourcing Solutions            Services & Membership            Help & Community                           On Alibaba              My Alibaba 95                  Orders 9


            10YRS             Jiangxi Hengte Industry Co., Ltd.         Favorite Supplier                                                                           Trade Assurance                      Gold Supplier




                                       Product
                Home                                      Company Profile          Contacts          View More                                                                              Search In This Store              
                                      Categories
             Home > Company Profile


            Company Overview                    Jiangxi Hengte Industry Co., Ltd.                                                                                   Leave Messages           Contact Supplier         Start Order

             Company Introduction
                                                                                                 Business Type:             Trading Company                                                                               Verified
            Company Capability                                                                   Location:                  Jiangxi, China (Mainland)                                                                     Verified
             Trade Capacity                                                                      Main Products:             Playing Cards,Stamps,Plane Model,Gambling Item,Promotional Gift
             Production Capacity
                                                                                                 Total Employees:           51 - 100 People
             R&D Capacity
                                                                                                 Total Annual Revenue:      US$2.5 Million - US$5 Million

            Business Performance                                                                 Year Established:          2004                                                                                          Verified

             Buyer Interactions                                                                  Top 3 Markets:             North America 50.00%
                                                                                                                            Mid East 12.50%
             Ratings & Reviews                                                                                              South America 11.00%

             Transaction History                                                                 We are a professional company that offers the highest quality poker chips, playing cards, dice and cups &
                                                                                                 accessories and other casino supplies to individuals and game rooms.

            Additional Information                                                               We sell a wide range of products for all casino games played all over the world. The products can be classified
                                                                                                 into five catalogues including playing card, poker chips, dice & cups, and accessories. In which, playing card can
             Trade Shows                                                                         be divided into plastic playing card and paper paper playing card. Poker chips can be divided into clay and ABS
                                                                                                 poker chips. Dices we sell are mainly acrylic dice and melamine dice. Accessories are poker card shoes, dealer
             Transaction Level
                                                                                                 buttons, table top felt, chip case & holder, and cut card.etc

                                                                                                 Our company can also produce customized poker chips and customized playing cards specified to your game
                                                                                                 room requirements.

                                                                                                 We are proud to service the business in the casino industry with a name that symbolizes prompt, courteous
                                                                                                 service as well as quality merchandise for a good price.

                                                                                                 Our goal is to make sure you are satisfied with your purchase & enjoy a safe shopping experience. We are
                                                                                                 constantly trying to improve our website to satisfy our customer's needs. You will not be disappointed with the
                                                                                                 selection, quality, & pricing of our products! Please contact us if you have any suggestions.
                                                                                                 Less



                                                   Trade Capacity                                                                                                                                                     View More >




                                                      Main Markets                                                                         Total Revenue(%)


                                                      North America                                                                        50.00%


                                                      Mid East                                                                             12.50%


                                                      South America                                                                        11.00%


                                                      Eastern Europe                                                                       5.00%


                                                      Southeast Asia                                                                       4.00%


                                                      Western Europe                                                                       3.00%


                                                      Oceania                                                                              3.00%


                                                      Eastern Asia                                                                         2.50%


                                                      Domestic Market                                                                      2.00%


                                                      Northern Europe                                                                      2.00%


                                                      Southern Europe                                                                      2.00%


                                                      Africa                                                                               1.00%


                                                      South Asia                                                                           1.00%


                                                      Central America                                                                      1.00%




                                                    Export Percentage:                        81% - 90%

                                                    Export Mode:                              Have Own Export License

                                                    No. of Employees in Trade Department:     6-10 People




                                                   Email to this supplier
                                                                                                                                                                                                                                           429
                                                                            Happy Xiong
https://eling.en.alibaba.com/company_profile.html?spm=a2700.icbuShop.0.0.42f63262XqwZHt                                                                                                                                              1/2
8/20/2018                                                                                                                      Transaction History - Jiangxi Hengte Industry Co., Ltd.
                                       Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 220 of 226
                                                  Sourcing Solutions                                  Services & Membership              Help & Community                              On Alibaba                My Alibaba 95           Orders 9


            10YRS             Jiangxi Hengte Industry Co., Ltd.                                  Favorite Supplier                                                                                 Trade Assurance                  Gold Supplier




                                       Product
                Home                                                            Company Profile              Contacts               View More                                                                             Search In This Store          
                                      Categories
             Home > Company Profile > Transaction History


            Company Overview                       Transaction History                                                                                                                            Leave Messages          Contact Supplier       Start Order

             Company Introduction
                                                   Below is the information about the supplier's transactions conducted via Alibaba.com. If you require further details regarding the transaction data, please contact the supplier
                                                   directly.
            Company Capability
                                                       Transaction Overview                                            2017.08 - 2018.07
             Trade Capacity

             Production Capacity
                                                   Transactions                                                                                                   Export Markets
             R&D Capacity
                                                                                                                                                                    No. of Transactions           Transaction Value
                                                                        4
            Business Performance
                                                                                                                                                                    US                                  8
             Buyer Interactions
                                                      No. of Transactions




                                                                                                                                                                    CH       1
             Ratings & Reviews
                                                                        2                                                                                           AU       1
             Transaction History
                                                                                                                                                                    AT       1
                                                                                                                                                                    CL       1
            Additional Information
                                                                                                                                                                    CN       1
                                                                        0
             Trade Shows
                                                                                  Aug Sep       Oct    Nov Dec   Jan    Feb   Mar    Apr May    Jun    Jul               0       2.5      5       7.5       10    12.5
             Transaction Level




                                                       Transaction Details



                                                                                United States

                                                      This supplier has completed 13 Transactions with buyers from United States.


                                                                     Shipping Destination                                             Transaction Value                                        Transaction Date

                                                                                 United States                                        USD $***.**                                              07/22/2018

                                                                                 United States                                        USD $*,***.**                                            07/13/2018

                                                                                 United States                                        USD $**.**                                               06/24/2018

                                                                                 United States                                        USD $**,***.**                                           01/30/2018

                                                                                 United States                                        USD $**,***.**                                           01/30/2018

                                                                                 United States                                        USD $***.**                                              12/12/2017

                                                                                 United States                                        USD $***.**                                              10/09/2017

                                                                                 United States                                        USD $*,***.**                                            08/19/2017



                                                                            1      2                                                                                                          Go to Page             Go




                                                     Email to this supplier

                                                                                            To:   Happy Xiong
                                                                                   *Message:   Enter your inquiry details such as product name, color, size, MOQ, FOB, etc.




                                                                                                      Your message must be between 20-8000 characters
                                                                                                   
                                                                                                         Send



                               Alibaba.com Site: International - Español - Português - Deutsch - Français - Italiano - िहं दी - Pусский - 한국어 - 日本語 - ‫ اﻟﻠﻐﺔ اﻟﻌرﺑﯾﺔ‬- ภาษาไทย - Türk - Nederlands - tiếng Việt - Indonesian - ‫עברית‬

                                                                                                                       AliExpress | 1688.com | Taobao Global | Alipay | Lazada

                                                                                                Browse Alphabetically: Onetouch | Showroom | Country Search | Suppliers | Wholesaler | Affiliate

                                                                                 Product Listing Policy - Intellectual Property Protection - Privacy Policy - Terms of Use - Law Enforcement Compliance Guide
                                                                                                                                                                                                                                                                     430
                                                                                                                           © 1999-2018 Alibaba.com. All rights reserved.

https://eling.en.alibaba.com/company_profile/transaction_history.html?spm=a2700.icbuShop.conu5cff17.7.7159407a05LikE                                                                                                                                           1/2
8/20/2018                                                                                                                      Transaction History - Jiangxi Hengte Industry Co., Ltd.
                                       Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 221 of 226
                                                  Sourcing Solutions                                  Services & Membership              Help & Community                              On Alibaba                My Alibaba 95           Orders 9


            10YRS             Jiangxi Hengte Industry Co., Ltd.                                  Favorite Supplier                                                                                 Trade Assurance                  Gold Supplier




                                       Product
                Home                                                            Company Profile              Contacts               View More                                                                             Search In This Store          
                                      Categories
             Home > Company Profile > Transaction History


            Company Overview                       Transaction History                                                                                                                            Leave Messages          Contact Supplier       Start Order

             Company Introduction
                                                   Below is the information about the supplier's transactions conducted via Alibaba.com. If you require further details regarding the transaction data, please contact the supplier
                                                   directly.
            Company Capability
                                                       Transaction Overview                                            2017.08 - 2018.07
             Trade Capacity

             Production Capacity
                                                   Transactions                                                                                                   Export Markets
             R&D Capacity
                                                                                                                                                                    No. of Transactions           Transaction Value
                                                                        4
            Business Performance
                                                                                                                                                                    US                                  8
             Buyer Interactions
                                                      No. of Transactions




                                                                                                                                                                    CH       1
             Ratings & Reviews
                                                                        2                                                                                           AU       1
             Transaction History
                                                                                                                                                                    AT       1
                                                                                                                                                                    CL       1
            Additional Information
                                                                                                                                                                    CN       1
                                                                        0
             Trade Shows
                                                                                  Aug Sep       Oct    Nov Dec   Jan    Feb   Mar    Apr May    Jun     Jul              0       2.5      5       7.5       10    12.5
             Transaction Level




                                                       Transaction Details



                                                                                United States

                                                      This supplier has completed 13 Transactions with buyers from United States.


                                                                     Shipping Destination                                             Transaction Value                                        Transaction Date

                                                                                 United States                                        USD $**,***.**                                           07/11/2017

                                                                                 United States                                        USD $***.**                                              05/20/2017

                                                                                 United States                                        USD $**,***.**                                           10/15/2016

                                                                                 United States                                        USD $***,***.**                                          04/11/2016

                                                                                 United States                                        USD $***,***.**                                          08/14/2015



                                                                            1      2                                                                                                          Go to Page             Go




                                                     Email to this supplier

                                                                                            To:   Happy Xiong
                                                                                   *Message:   Enter your inquiry details such as product name, color, size, MOQ, FOB, etc.




                                                                                                      Your message must be between 20-8000 characters
                                                                                                   
                                                                                                         Send



                               Alibaba.com Site: International - Español - Português - Deutsch - Français - Italiano - िहं दी - Pусский - 한국어 - 日本語 - ‫ اﻟﻠﻐﺔ اﻟﻌرﺑﯾﺔ‬- ภาษาไทย - Türk - Nederlands - tiếng Việt - Indonesian - ‫עברית‬

                                                                                                                       AliExpress | 1688.com | Taobao Global | Alipay | Lazada

                                                                                                Browse Alphabetically: Onetouch | Showroom | Country Search | Suppliers | Wholesaler | Affiliate

                                                                                 Product Listing Policy - Intellectual Property Protection - Privacy Policy - Terms of Use - Law Enforcement Compliance Guide

                                                                                                                           © 1999-2018 Alibaba.com. All rights reserved.




                                                                                                                                                                                                                                                                     431

https://eling.en.alibaba.com/company_profile/transaction_history.html?spm=a2700.icbuShop.conu5cff17.7.7159407a05LikE                                                                                                                                           1/1
8/20/2018                                                                                        Contact Information for Jiangxi Hengte Industry Co., Ltd.
                                       Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 222 of 226
                                          Sourcing Solutions        Services & Membership           Help & Community


            10YRS             Jiangxi Hengte Industry Co., Ltd.        Favorite Supplier                                                                        Trade Assurance                   Gold Supplier




                Home                   Product            Company Proﬁle           Contacts          View More                                                                         Search In This Store         
                                      Categories

              Contact Information


                                                                                                     Telephone:     86-21-64849558

                                                                                                 Mobile Phone:      18917897708

                                                                                                            Fax:    86-21-64365139

                                                                                                       Address:     Room 509, Floor 05, No.46, Guilin Road, Shanghai

                                             Ms. Happy Xiong                                                Zip:    200235

                                          Playing Cards Sector Manager                          Country/Region:     China (Mainland)

                                                                                                Province/State:     Shanghai
                                                Leave Messages
                                                                                                            City:   Shanghai




                                                                                                                      Contact Supplier                          Start Order




              Company Contact Information


                                                             Company Name:          Jiangxi Hengte Industry Co., Ltd.

                                                        Operational Address:        Room 401, No. 59, Lane 127, Lingzhao Road, Pudong New District, Shanghai, China (Mainland)

                                                                     Website:       http://www.eling.com.cn
                                                                                    http://www.aliexpress.com/store/413847

                                                    Website on alibaba.com:         eling.en.alibaba.com




                                                                                                  Send message to supplier
                                                            To:   Happy Xiong


                                                   * Message:       Enter your inquiry details such as product name, color, size, quantity, material, etc.



                                                                                                                                                                              0/8000


                                                                     Send




                    Alibaba.com Site: International - Español - Português - Deutsch - Français - Italiano - िहं दी - Pусский - 한국어 - 日本語 - ‫ اﻟﻠﻐﺔ اﻟﻌرﺑﯾﺔ‬- ภาษาไทย - Türk - Nederlands - tiếng Việt - Indonesian - ‫עברית‬

                                                                                       AliExpress | 1688.com | Taobao Global | Alipay | Lazada

                                                                  Browse Alphabetically: Onetouch | Showroom | Country Search | Suppliers | Wholesaler | Afﬁliate

                                                    Product Listing Policy - Intellectual Property Protection - Privacy Policy - Terms of Use - Law Enforcement Compliance Guide
                                                                                             © 1999-2018 Alibaba.com. All rights reserved.




                                                                                                                                                                                                                                 432

https://eling.en.alibaba.com/contactinfo.html?spm=a2700.icbuShop.0.0.4695zgQfzgQfDz                                                                                                                                        1/1
Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 223 of 226




Communications between NAL and
          Defendant




                                                                      433
8/21/2018                                                                                  Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                           Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 224 of 226
                                                    My Alibaba                                                                                                                                                            99+ My Account             Help


                   Make Alibaba work better for you. share your thoughts here                                                                                                                                                                              
  Buy   Sell
                                                                                                                                                                                                                    
                                All inquiries                                   Mrs. Happy Xiong                                              Jiangxi Hengte Industry Co., Ltd.                 ID: 100722122218
   
                                                                                                                                                  10YRS
   Home
                Click to search...                                                                                                                                                                                                        2                3
                                                                                        Chat Now!
              All Statuses                          |   Unread                                                                                                                                  Show more   
                                                                                                                                                                                                                         Start order Seller conﬁrm       Payme
  Message
   Center               I want to buy the product you are                                                          Location:    CHINA (MAINLAND)   IP: 111.73.168.*
                        selling on Alibaba.com.
                                                                                                                                Message only sent to you                                                                           Order ID: 93979635973616
   
   Orders                                                                                                                                                                                                                           Status: Waiting for supplie
                                                                                                                                                                                   2018-08-20 07:44
                                     Happy Xiong              15:26
                                           10 YRS
                                                                                                                          interested here, may I know the items MOQ??                                                    Initial payment: USD 2.00
  Contacts                                                                                                                                                                                                                       Reminder: Click "View Order
                                                                                                                           And please conﬁrm to me if you can send this to my place at  19 Old                                             orders.
                                                                                                                          Dear Lane Rhinebeck, NY 12572 ???
  My Lists                                                                                                      Read
                                                                                                                                                                                                                                                  Request Mod
                                                                           Notiﬁcation 2018-08-20 07:44
  Services                                                                                                                                                                                                                                         View order
                                                                             Rate your supplier's reply (ANONYMOUS):


                                                                                                                                                                                                                        Product details

                                                                             Very bad    Bad    Neutral     Good       Great                                                                                                            Plastic Poker Card por


                                                                                 Alex Zhan 2018-08-20 11:40

                                                                                    Dear                           ,                                                                                                      Quantity: 5 Piece(s)     Unit price: U

                                                                                    Tks for your e-mail.
                                                                                                                                                                                                                        Shipping details
                                                                                    Jiangxi Hengte Ind. Co., Ltd. is a multi-district
                                                                                                                                                                                                                                  Shipping express
                                                                                    enterprises group mainly manufacturing and selling
                                                                                                                                                                                                                                  method:
                                                                                    playing cards.
                                                                                    Over 10 years we devote ourselves to one of the                                                                                           Trade terms: FOB
                                                                                    professional supplier in line of recreation and light
                                                                                    industry in China. We have exported our goods to                                                                                             Expected 25 day(s) after
                                                                                    more than 30 countries and regions such as USA,                                                                                          shipping date: supplier receive
                                                                                                                                                                                                                                            s initial paymen
                                                                                    Canada, Chile, Panama, Finland, England, Italy,                                                                                                         t
                                                                                    Spain, India etc. You can check our website:
                                                                                    www.eling.com.cn                                                                                                                    Payment details

                                                                                    Currently, the annual production capacity of playing                                                                                 Initial payment: USD 2.00
                                                                                    cards exceeds 300,000 dozens.
                                                                                    Now We are proud to recommend the playing cards                                                                                               Balance USD 4.00
                                                                                                                                                                                                                                 payment:
                                                                                    shown as attached file to you. We feel confident that
                                                                                    we can manufacture the highest quality playing cards
                                                                                                                                                                                                                        Trade Assurance services
                                                                                    in China at competitive prices.
                                                                                                                                                                                                                         Post-delivery coverage
                                                                                    We can make any cards with special designs or
                                                                                                                                                                                                                         1. Actual total payment is protected
                                                                                    pictures or logos according to your require. Pls kindly                                                                              2.If quality of goods does not matc
                                                                                    see the attachment for your reference. It is better for                                                                              shipment is late, you are eligible for
                                                                                    you to send us more details such as size(57*87mm                                                                                     receiving the goods.
                                                                                    or 63*88mm), thickness(0.23mm,0.25mm, 0.28mm
                                                                                    or 0.30mm), new plastic materials or recycle plastic                                                                                Additional remarks
                                                                                    materials with the drawing or pictures so that we can                                                                               No
                                                                                    offer you accurate prices.

                                                                                    By the way, we can offer you several free samples
                                                                                    but freight collected. If you are interested in our
                                                                                    cards, pls don’t hesitate to contact with us and
                                                                                    inform your courier no. like FEDEX/UPS/TNT/DHL
                                                                                    with your co name/add/tel/receiver etc so that we
                                                                                    can offer you free samples.
                                                                                     
                                                                                    For your speical require: pls inform if you can accept
                                                                                    our stock designs like the attachment or customized
                                                                                    design. pls also inform the qty you need to order.
                                                                                     
                                                                                    Your prompt reply are highly appreciated.
                                                                                    Tks. & B.rgds.

                                                                                    Happy Xiongling
                                                                                    Export Dept Manager
                                                                                    Eling Group
                                                                                    Jiangxi Hengte Ind. Co., Ltd.
                                                                                    E-mail: happy@eling.com.cn
                                                                                    Tel:0086-21-64849558
                                                                                    Fax:0086-21-64365139
                                                                                    http://www.eling.com.cn
                                                                                    http://eling.en.alibaba.com


                                                                                                    6.jpg   Download




                                                                                                    1.jpg   Download




                                                                             Please type message...                                                                                                 Send

                                                                                                                                                                                                                                                                      434

https://message.alibaba.com/message/ma.htm?tradeId=100722122218&secTradeId=MC1IDX1MMbeTtEmSmq5si_4SaYzNBDZa_imoTCMx15OEpc_ibtg0wYeB2q1OZROq-JX3bGq&tracelog=reply|reply_now|11986…                                                                              1/1
8/21/2018                                                                                  Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                           Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 225 of 226
                                                    My Alibaba                                                                                                                                         99+ My Account             Help


                   Make Alibaba work better for you. share your thoughts here                                                                                                                                                           
  Buy   Sell
                                                                                                                                                                                                 
                                All inquiries                                   Mrs. Happy Xiong                                      Jiangxi Hengte Industry Co., Ltd.      ID: 100722122218
   
                                                                                                                                         10YRS
   Home
                Click to search...                                                                                                                                                                                     2                3
                                                                                        Chat Now!
              All Statuses                          |   Unread                                                                                                               Show more   
                                                                                                                                                                                                      Start order Seller conﬁrm       Payme
  Message
   Center               I want to buy the product you are                        Alex Zhan 2018-08-20 11:40
                        selling on Alibaba.com.
                                                                                   Dear                         ,                                                                                              Order ID: 93979635973616
   Orders                                                                                                                                                                                                        Status: Waiting for supplie
                                     Happy Xiong              15:26                 Tks for your e-mail.
                                           10 YRS                                    
                                                                                                                                                                                                      Initial payment: USD 2.00
  Contacts                                                                          Jiangxi Hengte Ind. Co., Ltd. is a multi-district
                                                                                                                                                                                                              Reminder: Click "View Order
                                                                                    enterprises group mainly manufacturing and selling                                                                                  orders.
                                                                                   playing cards.
  My Lists                                                                          Over 10 years we devote ourselves to one of the                                                                                            Request Mod
                                                                                    professional supplier in line of recreation and light
                                                                                   industry in China. We have exported our goods to
  Services                                                                                                                                                                                                                      View order
                                                                                    more than 30 countries and regions such as USA,
                                                                                    Canada, Chile, Panama, Finland, England, Italy,
                                                                                    Spain, India etc. You can check our website:
                                                                                    www.eling.com.cn                                                                                                 Product details

                                                                                                                                                                                                                     Plastic Poker Card por
                                                                                    Currently, the annual production capacity of playing
                                                                                    cards exceeds 300,000 dozens.
                                                                                    Now We are proud to recommend the playing cards
                                                                                    shown as attached file to you. We feel confident that
                                                                                                                                                                                                       Quantity: 5 Piece(s)     Unit price: U
                                                                                    we can manufacture the highest quality playing cards
                                                                                    in China at competitive prices.
                                                                                                                                                                                                     Shipping details
                                                                                    We can make any cards with special designs or
                                                                                                                                                                                                               Shipping express
                                                                                    pictures or logos according to your require. Pls kindly                                                                    method:
                                                                                    see the attachment for your reference. It is better for
                                                                                    you to send us more details such as size(57*87mm                                                                       Trade terms: FOB
                                                                                    or 63*88mm), thickness(0.23mm,0.25mm, 0.28mm
                                                                                    or 0.30mm), new plastic materials or recycle plastic                                                                      Expected 25 day(s) after
                                                                                                                                                                                                          shipping date: supplier receive
                                                                                    materials with the drawing or pictures so that we can                                                                                s initial paymen
                                                                                    offer you accurate prices.                                                                                                           t


                                                                                    By the way, we can offer you several free samples                                                                Payment details
                                                                                    but freight collected. If you are interested in our
                                                                                    cards, pls don’t hesitate to contact with us and                                                                  Initial payment: USD 2.00

                                                                                    inform your courier no. like FEDEX/UPS/TNT/DHL
                                                                                                                                                                                                               Balance USD 4.00
                                                                                    with your co name/add/tel/receiver etc so that we                                                                         payment:
                                                                                    can offer you free samples.
                                                                                     
                                                                                                                                                                                                     Trade Assurance services
                                                                                    For your speical require: pls inform if you can accept
                                                                                    our stock designs like the attachment or customized                                                               Post-delivery coverage
                                                                                    design. pls also inform the qty you need to order.                                                                1. Actual total payment is protected
                                                                                                                                                                                                      2.If quality of goods does not matc
                                                                                    Your prompt reply are highly appreciated.                                                                         shipment is late, you are eligible for
                                                                                                                                                                                                      receiving the goods.
                                                                                    Tks. & B.rgds.

                                                                                    Happy Xiongling                                                                                                  Additional remarks
                                                                                    Export Dept Manager                                                                                              No
                                                                                    Eling Group
                                                                                    Jiangxi Hengte Ind. Co., Ltd.
                                                                                    E-mail: happy@eling.com.cn
                                                                                    Tel:0086-21-64849558
                                                                                    Fax:0086-21-64365139
                                                                                    http://www.eling.com.cn
                                                                                    http://eling.en.alibaba.com


                                                                                                    6.jpg   Download




                                                                                                    1.jpg   Download




                                                                                                    3.jpg   Download




                                                                                                    UNO 14.jpg   Download




                                                                                                    UNO 12.png   Download




                                                                                                    UNO 13.jpg   Download




                                                                            Notiﬁcation 2018-08-20 11:40




                                                                             Please type message...                                                                              Send

                                                                                                                                                                                                                                                   435

https://message.alibaba.com/message/ma.htm?tradeId=100722122218&secTradeId=MC1IDX1MMbeTtEmSmq5si_4SaYzNBDZa_imoTCMx15OEpc_ibtg0wYeB2q1OZROq-JX3bGq&tracelog=reply|reply_now|11986…                                                           1/1
8/21/2018                                                                                     Alibaba Manufacturer Directory - Suppliers, Manufacturers, Exporters & Importers
                                           Case 1:18-cv-08824-LAP Document 15-2 Filed 10/18/18 Page 226 of 226
                                                    My Alibaba                                                                                                                                                               99+ My Account             Help


                   Make Alibaba work better for you. share your thoughts here                                                                                                                                                                                 
  Buy   Sell
                                                                                                                                                                                                                       
                                All inquiries                                     Mrs. Happy Xiong                                               Jiangxi Hengte Industry Co., Ltd.                 ID: 100722122218
   
                                                                                                                                                      10YRS
   Home
                Click to search...                                                                                                                                                                                                           2                3
                                                                                          Chat Now!
              All Statuses                          |   Unread                                                                                                                                     Show more   
                                                                                                                                                                                                                            Start order Seller conﬁrm       Payme
  Message
                                                                                 Complete order payment on Alibaba.com
   Center               I want to buy the product you are
                        selling on Alibaba.com.
                                                                                                                                                                                                                                      Order ID: 93979635973616
                                                                                                                                                                                     2018-08-20 11:48
   Orders                                                                                                                                                                                                                              Status: Waiting for supplie
                                     Happy Xiong              15:26                                                          please conﬁrm to me if you can send this to my place at  19 Old Dear
                                           10 YRS
                                                                                                                  Read
                                                                                                                             Lane Rhinebeck, NY 12572 ???                                                                    Initial payment: USD 2.00
  Contacts
                                                                                                                                                                                                                                    Reminder: Click "View Order
                                                                                   Alex Zhan 2018-08-20 12:02                                                                                                                                 orders.
   
  My Lists                                                                            Dear            ,
                                                                                                                                                                                                                                                     Request Mod
                                                                                       
                                                                                     If you order 5sets 2pcs per set uno cards, it would take USD10.00 Ex
  Services                                                                                                                                                                                                                                            View order
                                                                                      works.
                                                                                      If you need us to deliver the goods by express door to door, it would take
                                                                                      extra freight cost USD35.00 and take about 7-10days time.
                                                                                                                                                                                                                           Product details
                                                                                      So totally USD45 for 5sets plastic cards CFR USA by express door to
                                                                                                                                                                                                                                           Plastic Poker Card por
                                                                                      door.
                                                                                       
                                                                                      Pls inform your ideas.
                                                                                      Tks. & b.rgds.
                                                                                                                                                                                                                             Quantity: 5 Piece(s)     Unit price: U

                                                                                      Happy
                                                                                                                                                                                                                           Shipping details

                                                                                                                                                                                                                                     Shipping express
                                                                                                                                                                                      2018-08-20 12:39                               method:

                                                                                                                             Good I agree to that, 
                                                                                                                                                                                                                                 Trade terms: FOB
                                                                                                                              
                                                                                                                             please conﬁrm to me if you can send this to my place at  19 Old Dear                                   Expected 25 day(s) after
                                                                                                                             Lane Rhinebeck, NY 12572 ???                                                                       shipping date: supplier receive
                                                                                                                   Read                                                                                                                        s initial paymen
                                                                                                                                                                                                                                               t
                                                                                   Alex Zhan 2018-08-20 15:26
                                                                                                                                                                                                                           Payment details
                                                                                      Dear                ,
                                                                                       
                                                                                                                                                                                                                            Initial payment: USD 2.00
                                                                                      ok, we can deliver the samples 5sets to your USA address.
                                                                                      but to use our stock black cards designs like the attachment.
                                                                                                                                                                                                                                     Balance USD 4.00
                                                                                      Pls double conﬁrm.                                                                                                                            payment:
                                                                                       
                                                                                      Tks. & b.rgds.                                                                                                                       Trade Assurance services

                                                                                      Happy                                                                                                                                 Post-delivery coverage

                                                                                                                                                                                                                            1. Actual total payment is protected
                                                                                                                                                                                                                            2.If quality of goods does not matc
                                                                                   Alex Zhan 2018-08-20 15:27
                                                                                                                                                                                                                            shipment is late, you are eligible for
                                                                                      the ﬁnal samples pictures for your ﬁnal conﬁrmation                                                                                   receiving the goods.

                                                                                       
                                                                                                                                                                                                                           Additional remarks
                                                                                                                                                                                                                           No
                                                                                                      UNO 14.jpg      Download




                                                                                                      UNO 12.png      Download




                                                                                                      UNO 13.jpg      Download



                                                                                   Alex Zhan 2018-08-20 15:27

                                                                                      for the delivery address: pls inform the co name, add, postcode, city,
                                                                                      state, country, receiver full name, mobile, tel no etc.


                                                                            Notiﬁcation 2018-08-20 15:27

                                                                           Trade Assurance order may be at risk if you communicate and order outside of
                                                                           Alibaba.com's platform. To help protect yourself:

                                                                                 Keep communication transcript
                                                                                 Complete order payment on Alibaba.com


                                                                                                                                                                                      2018-08-20 15:32

                                                                                                                                                                   how about the red background?
                                                                                                                                                          Read


                                                                                   Alex Zhan 2018-08-21 10:24

                                                                                      Dear            ,
                                                                                       
                                                                                      For red  background:
                                                                                      pls kindly see the attachment for your reference.
                                                                                      If any questions, pls notify.




                                                                             Please type message...                                                                                                    Send

                                                                                                                                                                                                                                                                         436

https://message.alibaba.com/message/ma.htm?tradeId=100722122218&secTradeId=MC1IDX1MMbeTtEmSmq5si_4SaYzNBDZa_imoTCMx15OEpc_ibtg0wYeB2q1OZROq-JX3bGq&tracelog=reply|reply_now|11986…                                                                                 1/1
